


Exhibit 10.55

 

Execution Version

 

AMENDED AND RESTATED CONSTRUCTION LOAN AGREEMENT

 

for loans in the aggregate amount of up to

 

$354,455,968.31

 

MADE BY AND AMONG

 

KAPALUA BAY, LLC,
a Delaware limited liability company,
as Borrower,

 

CENTRAL PACIFIC BANK,
as Agent

 

and

 

THE LENDERS PARTY HERETO,
as Lenders

 

Dated as of February 11, 2009

 

“Residences at Kapalua Bay”

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

INCORPORATION OF RECITALS AND EXHIBITS

3

 

 

 

Section 1.1

Incorporation of Recitals.

3

 

 

 

Section 1.2

Incorporation of Exhibits.

3

 

 

 

ARTICLE II

DEFINITIONS

3

 

 

 

Section 2.1

Defined Terms.

3

 

 

 

Section 2.2

Rules of Construction.

31

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

32

 

 

 

Section 3.1

Representations and Warranties of Borrower.

32

 

 

 

Section 3.2

Survival of Representations and Warranties.

38

 

 

 

Section 3.3

Representations and Warranties of Lenders.

38

 

 

 

ARTICLE IV

EXCHANGE OF NOTES; LOANS AND LOAN DOCUMENTS

40

 

 

 

Section 4.1

Exchange of Existing Notes.

40

 

 

 

Section 4.2

Facility A Loans; Facility A Lenders’ Obligation to Disburse; Reduction of
Facility A Commitment.

40

 

 

 

Section 4.3

Facility B-1 Loans.

42

 

 

 

Section 4.4

Facility B-2 Loans.

42

 

 

 

Section 4.5

Facility C-1 Loans.

42

 

 

 

Section 4.6

Facility C-2 Loans.

42

 

 

 

Section 4.7

Closing Documents.

42

 

 

 

Section 4.8

Term of the Loans.

43

 

 

 

Section 4.9

Prepayments.

43

 

i

--------------------------------------------------------------------------------


Section 4.10

Required Principal Payments.

43

 

 

 

Section 4.11

Payments Generally.

44

 

 

 

ARTICLE V

INTEREST

45

 

 

 

Section 5.1

Interest Rate.

45

 

 

 

ARTICLE VI

COSTS OF MAINTAINING LOAN

47

 

 

 

Section 6.1

Increased Costs and Capital Adequacy.

47

 

 

 

ARTICLE VII

LOAN EXPENSE AND ADVANCES TO CURE DEFAULTS

48

 

 

 

Section 7.1

Loan and Administration Expenses.

48

 

 

 

Section 7.2

Brokerage Fees.

49

 

 

 

Section 7.3

Right of Lenders to Make Advances to Cure Borrower’s Defaults.

49

 

 

 

ARTICLE VIII

CONDITIONS PRECEDENT TO THE MAKING OF THE LOAN

49

 

 

 

Section 8.1

Non-Construction Conditions Precedent.

49

 

 

 

ARTICLE IX

CONSTRUCTION CONDITIONS PRECEDENT FOR SUBSEQUENT ADVANCES UNDER THE FACILITY A
COMMITMENT

54

 

 

 

Section 9.1

Required Construction Documents.

54

 

 

 

ARTICLE X

CONSTRUCTION BUDGET; RESERVES; OPERATING BUDGET

55

 

 

 

Section 10.1

Construction Budget.

55

 

 

 

Section 10.2

Budget Line Items.

56

 

 

 

Section 10.3

Contingency Reserve.

56

 

 

 

Section 10.4

Interest Reserve and Facility A Loans to Pay Interest.

57

 

 

 

Section 10.5

Tax and Insurance Reserve.

57

 

ii

--------------------------------------------------------------------------------


 

ARTICLE XI

SUFFICIENCY OF LOANS

57

 

 

 

Section 11.1

Loans In Balance.

57

 

 

 

ARTICLE XII

CONSTRUCTION PAYOUT REQUIREMENTS

58

 

 

 

Section 12.1

Documents to be Furnished for Each Disbursement.

58

 

 

 

Section 12.2

Retainage.

59

 

 

 

Section 12.3

Disbursements for Stored Materials.

59

 

 

 

ARTICLE XIII

FINAL DISBURSEMENT FOR CONSTRUCTION COSTS; EXPENSE RESERVE

60

 

 

 

Section 13.1

Final Disbursement for Construction Costs.

60

 

 

 

Section 13.2

Retainage.

61

 

 

 

Section 13.3

Expense Reserve.

62

 

 

 

ARTICLE XIV

CONDOMINIUM COVENANTS

63

 

 

 

Section 14.1

Contracts of Sale.

63

 

 

 

Section 14.2

Residential Condominium.

64

 

 

 

Section 14.3

Fractional Ownership Units.

65

 

 

 

Section 14.4

Releases of Entire Units and Fractional Ownership Interests.

67

 

 

 

Section 14.5

Releases of Facilities.

71

 

 

 

Section 14.6

Breakage Costs.

72

 

 

 

Section 14.7

Indemnification.

72

 

 

 

Section 14.8

Expenses.

73

 

 

 

Section 14.9

Establishment of Condominium Release Payment Account.

73

 

 

 

ARTICLE XV

COVENANTS

73

 

 

 

Section 15.1

Certain Covenants.

73

 

iii

--------------------------------------------------------------------------------


 

Section 15.2

Insurance.

81

 

 

 

Section 15.3

Special Purpose Covenants.

84

 

 

 

ARTICLE XVI

CASUALTY AND CONDEMNATION

87

 

 

 

Section 16.1

Election to Apply Proceeds to the Debt.

87

 

 

 

Section 16.2

Borrower’s Obligation to Rebuild.

87

 

 

 

ARTICLE XVII

TRANSFERS AND ASSIGNMENTS AND PARTICIPATIONS

88

 

 

 

Section 17.1

Prohibition of Assignments and Transfers by Borrower.

88

 

 

 

Section 17.2

Prohibition of Transfers in Violation of ERISA.

89

 

 

 

Section 17.3

Successors and Assigns.

90

 

 

 

Section 17.4

Lender Assignments and Participations.

90

 

 

 

Section 17.5

Not a Security.

92

 

 

 

ARTICLE XVIII

SERVICER

92

 

 

 

Section 18.1

Servicer.

92

 

 

 

Section 18.2

Servicer and Agent Fees.

92

 

 

 

ARTICLE XIX

EVENTS OF DEFAULT

93

 

 

 

Section 19.1

Events of Default.

93

 

 

 

ARTICLE XX

LENDER’S REMEDIES IN EVENT OF DEFAULT

96

 

 

 

Section 20.1

Remedies Conferred Upon Lender.

96

 

 

 

ARTICLE XXI

INTERCREDITOR ARRANGEMENTS AND APPLICATION OF FUNDS

97

 

 

 

Section 21.1

Application of Funds Other than Interest Payments.

97

 

 

 

Section 21.2

Application of Interest Payments.

99

 

 

 

Section 21.3

Prohibition on Contest or Interference.

100

 

iv

--------------------------------------------------------------------------------


 

Section 21.4

Direction to the Agent to Enforce.

101

 

 

 

Section 21.5

Bankruptcy Proceedings.

101

 

 

 

Section 21.6

Other Rights as Creditors

104

 

 

 

Section 21.7

Payment Over to the Agent.

104

 

 

 

Section 21.8

No Duty to Subordinate Lenders.

104

 

 

 

Section 21.9

Certain Waivers by Subordinate Lenders.

105

 

 

 

Section 21.10

Certain Rights of Subordinate Lenders.

106

 

 

 

Section 21.11

Obligations Unconditional.

106

 

 

 

Section 21.12

Actions Upon Breach.

106

 

 

 

Section 21.13

Purchase Right.

107

 

 

 

ARTICLE XXII

AGENCY

107

 

 

 

Section 22.1

Appointment and Authority.

107

 

 

 

Section 22.2

Rights as a Lender.

108

 

 

 

Section 22.3

Exculpatory Provisions.

109

 

 

 

Section 22.4

Reliance by Agent.

110

 

 

 

Section 22.5

Delegation of Duties.

110

 

 

 

Section 22.6

Resignation of Agent.

110

 

 

 

Section 22.7

Removal of Agent.

111

 

 

 

Section 22.8

Non-Reliance on Agent and Other Lenders.

111

 

 

 

Section 22.9

Indemnification of Agent.

111

 

 

 

Section 22.10

Delivery of Notices to Lenders.

112

 

 

 

Section 22.11

Borrower’s Dealings With Agent.

112

 

 

 

ARTICLE XXIII

GENERAL PROVISIONS

113

 

 

 

Section 23.1

Captions.

113

 

v

--------------------------------------------------------------------------------


 

Section 23.2

Modification; Waiver.

113

 

 

 

Section 23.3

Governing Law.

115

 

 

 

Section 23.4

Acquiescence Not to Constitute Waiver of Lenders’ Requirements.

115

 

 

 

Section 23.5

Disclaimer by Lenders and the Agent.

115

 

 

 

Section 23.6

Partial Invalidity; Severability.

116

 

 

 

Section 23.7

Definitions Include Amendments.

116

 

 

 

Section 23.8

Execution in Counterparts.

117

 

 

 

Section 23.9

Entire Agreement; Replacing Original Construction Loan Agreement.

117

 

 

 

Section 23.10

Waiver of Damages.

117

 

 

 

Section 23.11

Jurisdiction.

117

 

 

 

Section 23.12

Set-Offs; Adjustments.

118

 

 

 

Section 23.13

Authorized Representative.

119

 

 

 

Section 23.14

Non-Recourse Provisions.

119

 

 

 

Section 23.15

Sole Discretion of Lenders and Agent and Deemed Consent.

119

 

 

 

Section 23.16

Conflict; Construction of Documents: Reliance.

120

 

 

 

Section 23.17

Defaulting Lender.

120

 

 

 

Section 23.18

Waiver of Lender Defaults.

122

 

 

 

Section 23.19

USA PATRIOT Act Notice.

122

 

 

 

Section 23.20

Time is of the Essence.

122

 

 

 

Section 23.21

Replacement of Certain Lenders.

122

 

 

 

Section 23.22

Termination of Co-Lending Agreement.

123

 

 

 

Section 23.23

No Merger of Interest.

123

 

 

 

Section 23.24

LBHI’s Consent to Amendment to Borrower’s Limited Liability Company Agreement.

124

 

 

 

Section 23.25

Draw #29.

124

 

vi

--------------------------------------------------------------------------------


 

ARTICLE XXIV

NOTICES

124

 

 

 

ARTICLE XXV

WAIVER OF JURY TRIAL

125

 

EXHIBITS AND SCHEDULES TO LOAN AGREEMENT

 

Exhibit A-1

Legal Description of Development Land

Exhibit A-2

Legal Description of Spa Land

Exhibit B

Entitlements

Exhibit C

Permitted Exceptions

Exhibit D

Form of Requisitions

Exhibit E

Existing Plans and Specifications

Exhibit F

Borrower Ownership Structure Chart

Exhibit G

Construction Budget

Exhibit H

Construction Schedule

Exhibit I

Form of Architect’s Certificate

Exhibit J

Form of Assignment and Assumption Agreement

Exhibit K-1

Form of Facility A Note

Exhibit K-2

Form of Facility B-1 Note

Exhibit K-3

Form of Facility B-2 Note

Exhibit K-4

Form of Facility C-1 Note

Exhibit K-5

Form of Facility C-2 Note

Exhibit L

Permitted Managers

Exhibit M

Qualified Transferee

 

 

Schedule A

Release Prices

Schedule B

Agreements with Affiliates

Schedule C

Leases

Schedule D

Lenders, Commitments, Initial Restructuring Funding Date Loan Amounts and
Outstanding Notes

 

 

Schedule E

Loan Documents

Schedule F

Initial Restructuring Loan and Use of Proceeds

Schedule G

Notices to Lenders

 

vii

--------------------------------------------------------------------------------

AMENDED AND RESTATED CONSTRUCTION LOAN AGREEMENT

 

Project commonly known as

 

“Residences at Kapalua Bay”

 

THIS AMENDED AND RESTATED CONSTRUCTION LOAN AGREEMENT (this “Agreement”) is made
as of February 11, 2009, by and among KAPALUA BAY, LLC (the “Borrower”), CENTRAL
PACIFIC BANK, in its capacity as agent for the Lenders (the “Agent”), and the
lenders party hereto (the “Lenders”).

 

RECITALS

 

A.                                   Borrower is the fee owner of that certain
tract of land located in Lahaina, Maui, Hawaii, and being more fully described
in Exhibit A-1 attached hereto (the “Development Land”).

 

B.                                     Borrower is the owner of a leasehold
interest in that certain tract of land located in Lahaina, Maui, Hawaii, and
being more fully described in Exhibit A-2 attached hereto (the “Spa Land”; and
collectively with the Development Land, the “Land”).

 

C.                                     Borrower is developing a residential
development on the Development Land and has submitted the Development Land to a
condominium property and fractional ownership regime which includes for-sale
Residential Condominium Units and Fractional Ownership Units.  The Spa Land is
being developed as a Spa for the benefit of the guests and residents of the
Project.  (The Land, the Spa and the other Improvements and the Personal
Property (each as hereinafter defined) located thereon are collectively
sometimes referred to as the “Project”).

 

D.                                    Lehman Brothers Holdings Inc., a Delaware
corporation (“LBHI”), as lender, and Borrower, as borrower, entered into a
Construction Loan Agreement, dated as of July 14, 2006, as amended from time to
time (the “Original Construction Loan Agreement”), pursuant to which LBHI agreed
to make a loan to Borrower in the aggregate amount of up to $370,000,000 to
finance in part the construction of the Project.

 

E.                                      LBHI and Borrower entered into a Note
Splitter and Reaffirmation Agreement (the “Note Splitter Agreement”), dated as
of January 26, 2007, pursuant to which the original note delivered by Borrower
pursuant to the Original Construction Loan Agreement was split, divided and
apportioned into the following six separate promissory notes delivered by
Borrower to LBHI: (i) the Amended, Severed and Restated Promissory Note (Note
A-1) in the principal amount of $30,000,000 (the “Split Note A-1”), (ii) the
Amended, Severed and Restated Promissory Note (Note A-2) in the principal amount
of $25,000,000 (the “Split Note A-2”); (iii) the Amended, Severed and Restated
Promissory Note (Note A-3) in the principal amount of $25,000,000 (the “Split
Note A-3”); (iv) the Amended, Severed and Restated Promissory Note (Note A-4) in
the principal

 

1

--------------------------------------------------------------------------------


 

amount of $15,000,000 (the “Split Note A-4”); (v) Amended, Severed and Restated
Promissory Note (Note A-5) in the principal amount of $255,000,000 (the “Split
Note A-5” and together with Note A-1, Note A-2, Note A-3 and Note A-4,
collectively, the “Split A Notes”); and (vi) the Amended, Severed and Restated
Promissory Note (Note B) in the principal amount of $20,000,000 (the “Split Note
B”, and collectively with the Split A Notes, the “Split Notes”).

 

F.                                      In connection with entering into the
Note Splitter Agreement, Borrower, LBHI and certain other parties thereto
amended the Original Loan Agreement and certain other documents pursuant to the
First Amendment and the First Amendment to Recorded Loan Documents (each as
defined below).

 

G.                                     Pursuant to Assignment and Assumption
Agreements, each dated February 1, 2007, LBHI subsequently assigned the Split
Note A-1 to Central Pacific Bank (“Central Pacific”), the Split Note A-2 to
Landesbank Baden-Württemberg (“LBBW”), and the Split Note A-3 to Deutsche
Hypothekenbank (Actien-Gesellschaft) (“Deutsche Hypo”).  LBHI retained the Split
Note A-4, the Split Note A-5 and the Split Note B.  Swedbank AB (publ), New York
Branch (“Swedbank”), subsequently became the assignee and successor-in-interest
to the Split Note B.  LBHI, Central Pacific, LBBW, Deutsche Hypo and Swedbank
are collectively referred to as the “Split Note Holders”.

 

H.                                    Pursuant to the Co-Lending Agreement,
dated as of February 1, 2007, as amended from time to time (the “Co-Lending
Agreement”), among LBHI, as agent, and the Split Note Holders, the Split Note
Holders appointed LBHI as agent for the Split Note Holders (in such capacity,
the “Prior Agent”).

 

I.                                         Pursuant to a Master Assignment and
Assumption and Modification Agreement (the “Master Assignment Agreement”), dated
as of the date hereof, among the Prior Agent, the Split Note Holders, the
Lenders and Borrower, the Split Note Holders assigned their outstanding loans
and a portion of their then remaining funding commitments under the Original
Construction Loan Agreement to the Lenders and the remaining portion of the
unfunded commitment of the Split Note Holders under the Original Construction
Loan Agreement were cancelled.

 

J.                                        Pursuant to a letter agreement (the
“Successor Agent Agreement”), dated as of the date hereof, among Borrower, the
Split Note Holders, the Lenders, the Prior Agent, as resigning agent, and
Central Pacific, as successor agent for the Lenders (in such capacity, the
“Successor Agent”), (i) the Prior Agent resigned as agent for the Lenders,
(ii) Central Pacific was appointed the successor agent for the Lenders and
(iii) the Prior Agent assigned to the Successor Agent its rights and privileges
as agent under the Co-Lending Agreement and the Loan Documents.

 

K.                                    The parties hereto desire to amend and
restate the Original Construction Loan Agreement to, among other things, split
the loan and commitment under the Original Construction Loan Agreement into
multiple Loan Facilities in the manner hereinafter set forth and to modify
certain other provisions of the Original Construction Loan Agreement.

 

2

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

 


ARTICLE I
INCORPORATION OF RECITALS AND EXHIBITS


 

Section 1.1                                      Incorporation of Recitals.


 

The foregoing preambles and all other recitals set forth herein are made a part
hereof by this reference.

 

Section 1.2                                      Incorporation of Exhibits.


 

The Exhibits to this Agreement are incorporated in this Agreement and expressly
made a part hereof by this reference.

 


ARTICLE II
DEFINITIONS


 

Section 2.1                                      Defined Terms.


 

The following terms as used herein shall have the following meanings:

 

Additional Equity Requirement:  The requirement that Borrower contribute up to
Four Million Three Hundred Twenty Thousand Four Hundred Thirty-Eight and 49/100
Dollars ($4,320,438.49) of equity to the Project pursuant to Section 12.1(l). 
The Additional Equity Requirement shall not include equity provided by Borrower
to keep the Loans In Balance, the Contingency Reserve, or sums provided by any
Guarantor under the Completion Guaranty.

 

Adjusted LIBOR Rate:  A rate per annum equal to the LIBOR Rate (determined as
herein set forth) plus:

 

(i)                                     with respect to the Facility A Notes,
five hundred (500) basis points (5.00%);

 

(ii)                                  with respect to the Facility B-1 Notes,
one hundred seventy (170) basis points (1.70%);

 

(iii)                               with respect to the Facility B-2 Notes, one
hundred seventy (170) basis points (1.70%);

 

3

--------------------------------------------------------------------------------


 

(iv)                              with respect to the Facility C-1 Notes, one
hundred seventy (170) basis points (1.70%); and

 

(v)                                 with respect to the Facility C-2 Notes, one
thousand ninety-five (1095) basis points (10.95%).

 

Adjusted Prime Rate:  A rate per annum equal to the sum of (a) the Prime Rate
Margin and (b) the greater of (i) the Prime Rate and (ii) one percent (1%) in
excess of the Federal Funds Effective Rate.  Any change in the Adjusted Prime
Rate shall be effective immediately from and after a change in the Prime Rate
(or the Federal Funds Effective Rate, as applicable).

 

Affected Lender: As defined in Section 23.21.

 

Affiliate:  With respect to a specified Person, any Person which, directly or
indirectly, through one or more intermediaries, Controls or is Controlled by or
is under common Control with such Person, including, without limitation, any
limited liability company in which such Person is a member.

 

Agent: As defined in the opening paragraph of this Agreement.

 

Agent’s Consultant:  An independent consulting architect, inspector, and/or
engineer designated by the Required Lenders in their sole discretion.

 

Agent’s Depository Bank: The bank then acting as the Agent hereunder or any
other bank reasonably acceptable to the Agent.

 

Agreement:  This Amended and Restated Construction Loan Agreement.

 

Applicable Rate:  A rate per annum equal to either the Adjusted LIBOR Rate or
the Adjusted Prime Rate, as determined in accordance with the provisions of
Article V hereof.

 

Appraisal:  An MAI-certified appraisal of the Project, performed, at Borrower’s
expense, in accordance with FIRREA and the Agent’s appraisal requirements by an
appraiser selected and retained by the Agent.

 

Architect:  WCIT Architecture, or such other licensed, reputable architect as
Borrower selects and the Required Lenders, acting reasonably, approve.  In
making the determination as to whether to approve an architect other than WCIT
Architecture, the Required Lenders may take into account any prior dealings they
or the other Lenders may have had with the proposed architect.

 

Architect’s Agreement:  That certain Agreement dated December 10, 2004, by and
between Borrower and Architect, for the design of the Improvements, as same may
be amended from time to time, subject to the Required Lenders’ reasonable prior
approval.

 

4

--------------------------------------------------------------------------------


 

Architect’s Certificate:  A certificate by Architect, substantially in the form
attached hereto as Exhibit I, in favor of the Agent to the effect that the
Project complies with Laws, and as to such other matters as the Agent shall
reasonably require.

 

Assignment and Assumption Agreement:  An Assignment and Assumption Agreement
entered into by a Lender pursuant to Section 17.4 substantially in the form of
Exhibit J.

 

Assignment of Leases and Rents:  The Assignment of Leases and Rents, dated
July 14, 2006, by Borrower in favor of the Agent (as successor to LBHI).

 

Assignment of Purchase Contracts:  The Assignment of Purchase Contracts, dated
as of July 14, 2006, by Borrower in favor of the Agent (as successor to LBHI),
assigning all of Borrower’s rights under Contracts of Sale and Contract Deposits
in connection with a sale of any Unit or any portion of the Project, in
existence as of the Original Effective Date, and subsequent thereto.

 

Authorized Representative:  Ryan Churchill and/or Adele Sumida.

 

Available Contract Deposit:  A Contract Deposit that is permitted and available
to be applied to Hard Costs and Soft Costs in accordance with applicable Laws,
the applicable Contract of Sale, and against which there are no pending or
threatened claims, actions, proceedings.

 

Available Funds: As defined in Section 11.1.

 

Bankruptcy Code:  Title 11 of the United States Code, entitled “Bankruptcy”, as
now or hereafter in effect, or any successor thereto or any other present or
future bankruptcy or insolvency statute.

 

Bankruptcy Proceeding:  With respect to any Person, (i) any voluntary or
involuntary case or proceeding, (ii) any other reorganization or bankruptcy case
or proceeding, or any administration, receivership, liquidation, reorganization
or other similar case or proceeding with respect to such Person or a material
portion of its assets, (iii) any liquidation, dissolution, reorganization or
winding up, whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy, or (iv) any assignment for the benefit of creditors or
any marshalling of assets and liabilities, in each case commenced and maintained
under the Bankruptcy Code or any other applicable law.

 

Beach Club CA:  As defined in the Condominium Documents.

 

5

--------------------------------------------------------------------------------


 

Bond:  Collectively, (i) the Performance Bond, dated November 21, 2006, issued
by Federal Insurance Company, Fidelity and Deposit Company of Maryland,
Travelers Casualty and Surety Company of America and Zurich American Insurance
Company in connection with the Project and in the amount of $303,385,364, and
(ii) the Payment Bond, dated November 21, 2006, issued by Federal Insurance
Company, Fidelity and Deposit Company of Maryland, Travelers Casualty and Surety
Company of America and Zurich American Insurance Company in connection with the
Project and in the amount of $303,385,364, with a rider to the Performance Bond
and the Payment Bond naming the Agent as an additional obligee thereunder.

 

Borrower:  As defined in the opening paragraph of this Agreement.

 

Breakage Costs:  As defined in Section 5.1(g).

 

Budget Line Item(s):  As defined in Section 10.2(a).

 

Business Day:  Any day other than a Saturday, Sunday or day on which banks are
required or authorized to be closed in New York, New York, Stuttgart, Germany or
Honolulu, Hawaii, provided that when used in connection with Loans bearing
interest at the LIBOR Rate, the term “Business Day” shall mean LIBOR Business
Day.

 

Cause:  Any of the following:  (a) fraud, gross negligence or willful misconduct
by the Agent, (b) the commencement of any proceeding, under any Bankruptcy Code
or similar laws in any applicable jurisdiction with respect to the Agent,
(c) any material breach or default by Agent under this Agreement which continues
for fifteen (15) days after written notice to the Agent or (d) the Agent is a
Defaulting Lender.

 

Central Pacific:  As defined in the Recitals to this Agreement.

 

Certificate of Occupancy:  A temporary or permanent certificate issued by the
appropriate Governmental Authority certifying that a Unit or Units, as
constructed, may be legally occupied.

 

Change Order:  Any change in the Plans and Specifications (other than minor
field changes involving no extra cost).

 

Co-Lending Agreement:  As defined in the recitals to the Agreement.

 

Collateral:  All property, real or personal, subject to any lien or security
interest or other encumbrance created under the Loan Documents.

 

Completion Date:  December 31, 2009.

 

Completion Guaranty:  The Completion Guaranty, dated as July 14, 2006, by
Guarantor in favor of the Agent (as successor to the LBHI).

 

6

--------------------------------------------------------------------------------


 

Condominium Act:  Chapter 514A, Hawaii Revised Statutes, as amended.

 

Condominium Declaration:  The condominium declaration creating the Residential
Condominium.

 

Condominium Deposit Account:  A deposit account opened and maintained by
Borrower with First American Title Insurance Company, to be utilized in the
manner set forth in Section 14.1(b) hereof.

 

Condominium Documents:  All documents, as required by the Condominium Act and
otherwise, relating to the submission of the Condominium Project and the Units
to be located on the two fee simple parcels, Tax Map Key Nos. (2) 4-2-4-28 and
29 to the provisions of said Condominium Act or to the regulation, operation,
administration or sale thereof after such submission, including, but not limited
to, a declaration of condominium, offering circular, articles of incorporation,
if applicable, by-laws and rules and regulations of a condominium association,
management agreement, plats and the contracts of sale and deed forms to be used
in connection with the sale of Units.

 

Condominium Project:  The “Kapalua Bay Condominium” project, created by the
Declaration of Condominium Property Regime dated April 18, 2006, recorded in the
Bureau of Conveyances of the State of Hawaii as Document No. 2006-083256.

 

Condominium Release Payment Account:  A deposit account opened and maintained by
Borrower with Agent’s Depository Bank, on behalf of the Agent, to be utilized in
the manner set forth in Sections 14.4(a)(viii) and 14.4(b)(viii) hereof.

 

Construction:  The construction of the Improvements in accordance with the Plans
and Specifications.

 

Construction Budget:  A budget for the Project, satisfactory to the Lenders,
specifying the categories of all costs and expenses to be incurred by Borrower
in connection with the Project prior to the completion of the Construction,
including Hard Costs and Soft Costs, together with the changes or modifications
thereto hereafter made in accordance with the terms of this Agreement.  The
Construction Budget in effect as of the date hereof, which has been reviewed and
approved by the Lenders, is annexed hereto as Exhibit G.

 

Construction Commencement Date:  October 31, 2006.

 

Construction Contracts:  All contracts between General Contractor and third
parties for the design, engineering and construction of the Project.

 

Construction Contracts Effectiveness Schedule:  Construction Contracts
(including for the Spa Improvements) representing 100% of all costs anticipated
in the General Contract shall be in effect on the Effective Date.

 

7

--------------------------------------------------------------------------------


 

Construction Schedule:  A schedule, reasonably satisfactory to the Lenders,
establishing a timetable for completion of the Construction, showing, on a
monthly basis, the anticipated progress of the Construction, and confirming that
the Improvements can be completed on or before the Completion Date, as same may
be amended from time to time, subject to the Required Lenders’ approval.  The
initial approved Construction Schedule is attached hereto as Exhibit H.

 

Contingency Reserve:  As defined in Section 10.3.

 

Contract Deposit:  A deposit (including a reservation deposit) or down payment
under a Contract of Sale.

 

Contract of Sale:  An executed contract of purchase and sale pursuant to which
Borrower agrees to sell any Unit (or any part thereof, including interval,
fractional ownership interests) (collectively, “Contracts of Sale”).

 

Control:  As such term is used with respect to any Person, including the
correlative meanings of the terms “controlled by” and “under common control
with”, the possession, directly or indirectly, of the power to direct or cause
the direction of the management policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

 

Debt:  The outstanding principal balance of the Notes from time to time,
together with all accrued and unpaid interest thereon, and all other sums now or
hereafter due under the Loan Documents.

 

Default or default:  Any event, circumstance or condition, which, if it were to
continue uncured, would, with notice or lapse of time or both, constitute an
Event of Default.

 

Default Rate:  A rate per annum equal to five hundred (500) basis points in
excess of the Applicable Rate, but not at any time in excess of the highest rate
permitted by law.

 

Defaulting Lender:  As defined in Section 23.17(a).

 

Deficiency Deposit:  As such term is defined in Section 11.1.

 

Determination Date:  With respect to any Interest Period, the day which is two
(2) LIBOR Business Days prior to the day on which such Interest Period
commences.

 

Deutsche Hypo:  As defined in the Recitals to this Agreement.

 

Development Documents:  As defined in Section 8.1(t).

 

Development Items:  As defined in Section 8.1(s).

 

8

--------------------------------------------------------------------------------


 

Development Land:  As defined in the Recitals.

 

Development Obligations: As defined in Section 8.1(u).

 

Development Property:  Collectively, the Development Land and the Improvements
thereon.

 

Discharge of Negative Pledge Agreement:  That certain Cancellation and
Termination of Negative Pledge Agreement, dated as of the Effective Date,
between Borrower and Nordic/PCL.

 

Draw #29:  The requisition, dated January 7, 2009, delivered under the Original
Loan Agreement for an advance in the amount of $14,037,758.08

 

Effective Date:  The date hereof.

 

Eligibility Requirements:  With respect to any Person, that such Person (i) has
total assets (in name or under management) in excess of $600,000,000 and (except
with respect to a pension advisory firm or similar fiduciary) capital/statutory
surplus or shareholder’s equity of $250,000,000 and (ii) is engaged in the
business of making or owning commercial real estate loans (or interests in
commercial real estate loans) or operating commercial mortgage properties.

 

Enforcement Action:  Any judicial or non-judicial foreclosure proceeding, the
exercise of any power of sale, the sale by advertisement, the taking of a deed
or assignment in lieu of foreclosure, the obtaining of a receiver, the pursuit
of any deficiency judgment, acquisition of any Collateral, any sale of any
Collateral (other than the sale of Units in the ordinary course of business), or
the taking of any other enforcement action against any Collateral.

 

Engineers:  Any electrical, civil, structural, mechanical, plumbing and other
engineers engaged by Borrower to perform material engineering services for the
Project.

 

Entitlements:  As defined in Section 15.1(a) and shall include: the Special
Management Area Use Permit, Shoreline Setback Variance and Planned Development
Approval.

 

Environmental Indemnity:  The Environmental Indemnity Agreement dated as of
July 14, 2006 by Borrower and Guarantor in favor of the Agent (as successor to
LBHI).

 

Environmental Proceedings:  Any environmental proceedings, whether civil
(including actions by private parties), criminal, or administrative proceedings,
relating to the Project.

 

9

--------------------------------------------------------------------------------


 

Environmental Report:  Collectively (i) the Phase I Environmental Site
Assessment for the Kapalua Bay Hotel, dated May 5, 2006, prepared by Clayton
Group Services, Inc. and (ii) the Limited Phase II Investigation, dated June 19,
2006, prepared by Clayton Group Services, Inc. with respect to the former
laundry room at the Kapalua Bay Hotel.

 

ER Purchase Agreement:  As defined in Section 8.1(z).

 

ERISA:  The Employee Retirement Income Security Act of 1974, as amended, and the
regulations promulgated thereunder from time to time.

 

Event of Default:  As such term is defined in Article XIX.

 

Expense Reserve:  An amount equal to the sum of (i) the projected amount of real
property taxes payable by Borrower with respect to the Project for the
three-month period immediately succeeding the disbursement of the final Facility
A Loan pursuant to Section 13.1, (ii) the projected amount of Insurance Premiums
payable by Borrower for the Project for the three-month period immediately
succeeding the disbursement of the final Facility A Loan pursuant to
Section 13.1, (iii) the projected amount of interest payable by Borrower on the
Loans for the three-month period immediately succeeding the disbursement of the
final Facility A Loan pursuant to Section 13.1, (iv) without duplication of any
of the foregoing, the projected amount of common maintenance fees and vacation
owner association fees payable by Borrower with respect to Units and Fractional
Ownership Interests not then conveyed to third party purchasers for the
three-month period immediately succeeding the disbursement of the final Facility
A Loan pursuant to Section 13.1, and (v) the projected amount of Servicing Fees
payable to the Servicer for the three-month period immediately succeeding the
disbursement of the final Facility A Loan pursuant to Section 13.1; provided
that such amount may be reduced pursuant to Section 13.3(b).

 

Expense Reserve Account:  A deposit account opened and maintained by the Agent
with Agent’s Depository Bank, in the name or under “control” (as defined in the
Uniform Commercial Code of the applicable State) of the Agent, pursuant to
Section 13.3(a).

 

Expense Reserve Items:  The items described in clauses (i) through (v) in the
definition of Expense Reserve above.

 

Exclusive Resorts:  Exclusive Resorts, LLC, a Delaware limited liability
company.

 

Facility:  Shall mean each of (i) the Spa and Borrower’s leasehold interest in
the Spa Land; (ii) the Beach Club CA; and (iii) the Kapalua General Store
(collectively, the “Facilities”).

 

10

--------------------------------------------------------------------------------


 

Facility A Commitment:  As to any Facility A Lender, the obligation of such
Facility A Lender to make a Facility A Loan to the Borrower hereunder in a
principal amount not to exceed the amount set forth under the heading “Facility
A Commitment” opposite such Lender’s name on Schedule D, or, as the case may be,
in the Assignment and Assumption Agreement pursuant to which such Facility A
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof.

 

Facility A Commitment Amount:  $120,078,665.54, as such amount may be reduced
pursuant to Section 4.2(j).

 

Facility A Excess Proceeds Account:  A deposit account opened and maintained by
the Agent with Agent’s Depository Bank, or so long as TriMont is the Servicer at
a bank designated by TriMont and acceptable to the Agent, in either case in the
name or under “control” (as defined in the Uniform Commercial Code of the
applicable State) of the Agent, to be utilized in the manner set forth in
Section 4.10(b).

 

Facility A Lenders:  The Persons listed on Schedule D under the heading
“Facility A Lenders” and any other Person that shall acquire Facility A Loans
and/or a Facility A Commitment pursuant to an Assignment and Assumption
Agreement, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption Agreement.

 

Facility A Loans:  Loans made by the Facility A Lenders under its Facility A
Commitment pursuant to Section 4.2.

 

Facility A Maturity Date:  February 11, 2010, or such earlier date on which the
principal payment of the Facility A Notes become due and payable as therein or
herein provided, whether at such stated maturity date, by acceleration or
otherwise.

 

Facility A Notes:  The promissory notes of Borrower payable to the Facility A
Lenders in substantially the form of Exhibit K-1, evidencing the indebtedness of
Borrower to the Facility A Lenders resulting from advances made by the Facility
A Lenders.

 

Facility A Obligations:  The portion of the Debt owing to the Facility A
Lenders.

 

Facility A Pro Rata Share:  With respect to a Facility A Lender, a percentage
equal to a fraction the numerator of which is such Facility A Lender’s Facility
A Commitment and the denominator of which is the Facility A Commitment Amount
(or if the Facility A Commitments have terminated or expired, the Facility A Pro
Rata Share shall be determined based upon such Facility A Lender’s share of the
outstanding principal amount of the Facility A Loans).

 

Facility B Lenders:  The Facility B-1 Lenders and the Facility B-2 Lenders.

 

11

--------------------------------------------------------------------------------


 

Facility B Loans:  The Facility B-1 Loans and the Facility B-2 Loans.

 

Facility B Obligations:  The portion of the Debt owing to the Facility B
Lenders.

 

Facility B/C Maturity Date:  August 1, 2011, or such earlier date on which the
final payment of the principal of the Facility B Notes and Facility C Notes
becomes due and payable as therein or herein provided, whether at such stated
maturity, by acceleration or otherwise.

 

Facility B-1 Lenders:  The Persons listed on Schedule D under the heading
“Facility B-1 Lenders” and any other Person that shall acquire Facility B-1
Loans pursuant to an Assignment and Assumption Agreement, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and Assumption
Agreement.

 

Facility B-1 Loans:  The loans outstanding under the Facility B-1 Notes.

 

Facility B-1 Notes:  The promissory notes of Borrower payable to the Facility
B-1 Lenders, in substantially the form of Exhibit K-2, evidencing the
indebtedness of Borrower to the Facility B-1 Lenders resulting from loans made
by the Facility B-1 Lenders.

 

Facility B-1 Obligations:  The portion of the Debt owing to the Facility B-1
Lenders.

 

Facility B-1 Pro Rata Share:  With respect to a Facility B-1 Lender, a
percentage equal to a fraction the numerator of which is such Facility B-1
Lender’s principal amount of the Facility B-1 Loans and the denominator of which
is the aggregate outstanding principal amount of Facility B-1 Loans of all
Facility B-1 Lenders.

 

Facility B-2 Lenders:  The Persons listed on Schedule D under the heading
“Facility B-2 Lenders” and any other Person that shall acquire Facility B-2
Loans pursuant to an Assignment and Assumption Agreement, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and Assumption
Agreement.

 

Facility B-2 Loans:  The loans outstanding under the Facility B-2 Notes.

 

Facility B-2 Notes:  The promissory notes of Borrower payable to the Facility
B-2 Lenders, in substantially the form of Exhibit K-3, evidencing the
indebtedness of Borrower to the Facility B-2 Lenders resulting from loans made
by the Facility B-2 Lenders.

 

Facility B-2 Obligations:  The portion of the Debt owing to the Facility B-2
Lenders.

 

12

--------------------------------------------------------------------------------

 

 

Facility B-2 Pro Rata Share:  With respect to a Facility B-2 Lender, a
percentage equal to a fraction the numerator of which is such Facility B-2
Lender’s principal amount of the Facility B-2 Loans and the denominator of which
is the aggregate outstanding principal amount of Facility B-2 Loans of all
Facility B-2 Lenders.

 

Facility C Lenders:  The Facility C-1 Lenders and the Facility C-2 Lenders.

 

Facility C Loans:  The Facility C-1 Loans and Facility C-2 Loans.

 

Facility C Obligations:  The Debt owing to the Facility C Lenders.

 

Facility C-1 Lenders:  The Persons listed on Schedule D under the heading
“Facility C-1 Lenders” and any other Person that shall acquire Facility C-1
Loans pursuant to an Assignment and Assumption Agreement, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and Assumption
Agreement

 

Facility C-1 Loans:  The loans outstanding under the Facility C-1 Notes.

 

Facility C-1 Notes:  The promissory notes of Borrower payable to the Facility
C-1 Lenders, in substantially the form of Exhibit K-4, evidencing the
indebtedness of Borrower to the Facility C-1 Lenders resulting from loans made
by the Facility C-1 Lenders.

 

Facility C-1 Obligations:  The portion of the Debt owing to the Facility C-1
Lenders.

 

Facility C-1 Pro Rata Share:  With respect to a Facility C-1 Lender, a
percentage equal to a fraction the numerator of which is such Facility C-1
Lender’s principal amount of the Facility C-1 Loans and the denominator of which
is the aggregate outstanding principal amount of Facility C-1 Loans of all
Facility C-1 Lenders.

 

Facility C-2 Lenders:  The Persons listed on Schedule D under the heading
“Facility C-2 Lenders” and any other Person that shall acquire Facility C-2
Loans pursuant to an Assignment and Assumption Agreement, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and Assumption
Agreement.

 

Facility C-2 Loans:  The loans outstanding under the Facility C-2 Notes.

 

Facility C-2 Notes:  The promissory notes of Borrower payable to the Facility
C-2 Lenders, in substantially the form of Exhibit K-5, evidencing the
indebtedness of Borrower to the Facility C-2 Lenders resulting from loans made
by the Facility C-2 Lenders.

 

Facility C-2 Obligations:  The portion of the Debt owing to the Facility C-2
Lenders.

 

13

--------------------------------------------------------------------------------


 

Facility C-2 Pro Rata Share:  With respect to a Facility C-2 Lender, a
percentage equal to a fraction the numerator of which is such Facility C-2
Lender’s principal amount of the Facility C-2 Loans and the denominator of which
is the aggregate outstanding principal amount of Facility C-2 Loans of all
Facility C-2 Lenders.

 

Federal Funds Effective Rate:  For any day, the rate per annum (rounded upward
to the nearest one one-hundredth of one percent (1/100 of 1%)) announced by the
Federal Reserve Bank of New York on such day as being the weighted average of
the rates on overnight federal funds transactions arranged by federal funds
brokers on the previous trading day, as computed and announced by such Federal
Reserve Bank in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate.”

 

FIRREA:  The Financial Institutions Reform, Recovery And Enforcement Act of
1989, as amended from time to time.

 

First Amendment:  That certain First Omnibus Amendment to Construction Loan
Documents, dated as of January 26, 2007, between Borrower and LBHI.

 

First Amendment to Recorded Loan Documents:  That certain First Amendment to
Recorded Loan Documents, dated as of January 26, 2007, between Borrower and
LBHI.

 

Fitch:  Fitch, Inc.

 

Force Majeure Delays:  Delays due to strike, governmental restrictions,
unavailability or shortage of labor and/or materials, enemy or terrorist action,
hurricane, civil commotion, fire or other causes beyond the control of Borrower,
provided, however, that (i) the aggregate of all such time periods shall not
exceed one hundred fifty (150) days, and an additional one hundred twenty
(120) days permitted with respect to a tropical storm or hurricane and
(ii) neither the failure of Borrower to qualify for an advance hereunder nor the
lack of Borrower’s own funds shall constitute a Force Majeure Delay.  In no
event shall Force Majeure Delays be deemed to extend the Completion Date beyond
the Facility A Maturity Date.

 

Fractional Ownership Act:  Chapter 514E, Hawaii Revised Statutes, as amended.

 

Fractional Ownership Declaration:  The Kapalua Bay Vacation Ownership Project
Declaration of Covenants, Conditions and Restrictions creating the Fractional
Ownership Units.

 

Fractional Ownership Documents:  All documents, as required by the Fractional
Ownership Act relating to the registration of the Fractional Ownership Units and
to the regulations, operation and administration or sale thereof after such
registration, including, but not limited to, a disclosure statement, declaration
of covenants, conditions and

 

14

--------------------------------------------------------------------------------


 

restrictions, contract with the plan manager, articles of incorporation and
by-laws of the fractional ownership association, rules and regulations for the
fractional ownership plan, and form of sales contract and apartment deed to be
used in connection with the sale of the Fractional Ownership Units.

 

Fractional Ownership Interest:  A fraction of ownership interest in a Fractional
Ownership Unit and the corresponding use rights associated therewith.

 

Fractional Ownership Units:  The 62 fractional ownership units operated as a
“Ritz-Carlton Club” to be sold in 1/12 intervals identified in the Condominium
Documents as “Club Units” which have been submitted to a timeshare plan pursuant
to the Fractional Ownership Act, together with the undivided percentage
ownership interests in the common elements of the condominium project.

 

General Contract:  That certain Contract between Owner and Contractor, dated
October 31, 2006, between Borrower and Nordic/PCL, or in the case of a General
Contractor other than Nordic/PCL, a guaranteed maximum price general contract,
between Borrower and General Contractor, for the construction of the
Improvements, in such form as the Required Lenders shall approve in their sole
discretion, as same may be amended from time to time.  Such general contract
shall require completion of the Improvements prior to the Completion Date.

 

General Contractor:  Nordic/PCL Construction or such other licensed, reputable
general contractor as Borrower selects and the Required Lenders, acting
reasonably, approve.  In making the determination as to whether to approve a
general contractor other than Nordic/PCL Construction, the Required Lenders may
take into account any prior dealings they or the other Lenders may have had with
such proposed general contractor.

 

Governmental Approvals:  All consents, licenses, permits, and other
authorizations or approvals required from any Governmental Authority for the
Construction, including, without limitation, the Entitlements and Permits.

 

Governmental Authority:  Any federal, state, county or municipal governmental
authority, agency, department, commission, board, bureau or instrumentality
having jurisdiction over the Project.

 

Gross Sales Price:  The purchase price for each Unit, as well as special
assessments (including any items contained in the Construction Budget referenced
as “Hospitality Start-Up Recovery”), amounts allocable to personal property, and
all amounts paid for extras and the like.

 

Ground Lease:  That certain Ground Lease dated August 31, 2004, by and between
Maui Land & Pineapple Company, Inc., a Hawaii corporation, as ground lessor, and
Borrower, as ground lessee, as amended by the Ground Lessor Consent, Estoppel
Certificate and Amendment.

 

15

--------------------------------------------------------------------------------


 

Ground Lessor Consent, Estoppel Certificate and Amendment:  That certain Ground
Lessor Consent, Estoppel Certificate and Amendment dated as of July 14, 2006 by
and among Maui Land & Pineapple Company, Inc, as ground lessor under the Ground
Lease, Borrower, as ground lessee, and the Agent (as successor to LBHI).

 

Guaranties: Collectively, the Recourse Guaranty, the Completion Guaranty and the
Environmental Indemnity.

 

Guarantor:  Each of Maui Land & Pineapple Company, Inc., a Hawaii corporation;
The Ritz-Carlton Development Company, Inc., a Delaware corporation; and
Exclusive Resorts Development Company, LLC, a Delaware limited liability
company, severally.

 

Hard Costs:  All costs for labor, materials or equipment supplied to or
incorporated in the Project.

 

Hazardous Material:  Any hazardous or toxic material, substance or waste
(including, without limitation, gasoline, petroleum, asbestos-containing
materials and radioactive materials) which is regulated under any Law of any
Governmental Authority, including: (i) any “hazardous substance” as defined in
the Comprehensive Environmental Response, Compensation and Liability Act, 42
U.S.C.A. § 9601(14), or any so called “superfund” or “superlien” Law, including
the judicial interpretation thereof; (ii) any “pollutant or contaminant” as
defined in 42 U.S.C.A. § 9601(33); (iii) any material now defined as “hazardous
waste” pursuant to 40 C.F.R.  Part 260; (iv) any petroleum, including crude oil
or any fraction thereof; (v) natural gas, natural gas liquids, liquefied natural
gas, or synthetic gas usable for fuel; (vi) any “hazardous chemical” as defined
pursuant to 29 C.F.R.  Part 1910; and (vii) any other toxic substance or
contaminant that is subject to any other Law or other past or present
requirement of any Governmental Authority.

 

Improvements:  Improvements for the Project as more particularly described in
the Plans and Specifications, which consist generally of a mixed use condominium
development consisting of (i) 84 (unbranded) whole ownership Residential
Condominium Units (28 of which shall be purchased by Exclusive Resorts, its
Affiliates and their permitted assigns), (ii) 62 fractional ownership units
operated as a “Ritz-Carlton Club” to be sold in 1/12 intervals under a
fractional ownership plan in accordance with the Fractional Ownership Act,
(iii) the Facilities and improvements and amenities contemplated to be located
thereon, and (iv) certain additional common facilities, amenities,
appurtenances, fixtures, equipment, entry and exit areas, parking areas and
other areas for the benefit of the Condominium Project, including the Fractional
Ownership Units.

 

In Balance:  As defined in Section 11.1.

 

Indemnified Party:  As defined in Section 15.1(t).

 

16

--------------------------------------------------------------------------------


 

Independent Director:  As defined in Section 15.3(p).

 

Initial Restructuring Funding Date:  February 11, 2009.

 

Initial Restructuring Loan:  The Facility A Loans to be made on the Initial
Restructuring Funding Date in the amount of $27,202,476.88.

 

Institutional Lender:  Any one or more of the following other entities, provided
that for any such other entity to qualify as an Institutional Lender hereunder,
such other entity, together with its affiliates, must have total assets of at
least One Billion and 00/100 Dollars ($1,000,000,000.00) and stockholders’
equity or net worth of at least Two Hundred Fifty Million and 00/100 Dollars
($250,000,000.00) (or, in either case, the equivalent thereof in a foreign
currency) as of the date the loan is made: a savings bank, a savings and loan
association, a commercial bank or trust company, an insurance company subject to
regulation by any governmental authority or body, a real estate investment
trust, a union, a governmental or secular employees’ welfare, benefit, pension
or retirement fund, a pension fund property unit trust (whether authorized or
unauthorized), an investment company or trust, a merchant or investment bank or
any other entity generally viewed as an institutional lender.  In each of the
foregoing cases, such affiliate or other entity shall constitute an
Institutional Lender whether (1) acting for itself or (2) as trustee, as a
general partner of a partnership, in a fiduciary, management or advisory
capacity or, in the case of a bank, as agent bank, for any number of lenders, so
long as in the case of clause (2) the day-to-day management decisions relating
to the loan are either exercised by or recommended by such Institutional Lender
and, during the life of the loan, such Institutional Lender shall only be
removed from its applicable capacity as described in clause (2). 
Notwithstanding the first sentence of this paragraph, a real estate investment
trust that invests primarily in mortgage loans and investment securities, is
taxed as a real estate investment trust and, if unaffiliated, has total assets
of at least Six Hundred Fifty Million and 00/100 Dollars ($650,000,000.00) and a
net worth of at least One Hundred Million and 00/100 Dollars ($100,000,000.00),
shall qualify as an Institutional Lender despite its failure to meet the total
asset and net worth tests set forth in such first sentence.

 

Insurance Escrow Fund:  As defined in Section 15.1(l).

 

Insurance Premiums:  As defined in Section 15.2(b).

 

Interest Period:  A period of one month, two months or three months, or, to the
extent deposits with such maturities are available to the Lenders, six months,
commencing on the first calendar day of the month as selected by Borrower in
accordance with Section 5.1(c) and ending on the first calendar day of the month
that is one month, two months, three months or six months thereafter, as the
case may be; provided, however, that  no Interest Period may extend beyond the
Facility A Maturity Date, with respect to Facility A Loans, or the Facility B/C
Maturity Date, with respect to Facility B Loans and Facility C Loans.  The
initial Interest Period for the Initial

 

17

--------------------------------------------------------------------------------


 

Restructuring Loan shall commence on the Initial Restructuring Funding Date and
end on March 1, 2009, and (i) the last Interest Period for Facility A Loans
shall commence on the day following the expiration of the last full calendar
month occurring during the term of the Facility A Loans and end on the Facility
A Maturity Date and (ii) the last Interest Period for Facility B Loans and
Facility C Loans shall commence on the date following the expiration of the last
full calendar month occurring during the term of the Facility B Loans and
Facility C Loans and end on the Facility B/C Maturity Date.

 

Interest Reserve:  As defined in Section 10.4.

 

Internal Revenue Code:  The Internal Revenue Code of 1986, as amended from time
to time.

 

Issued Entitlements:  As defined in Section 15.1(a) and shall include the
Special Management Area Use Permit, Shoreline Setback Variance and the Planned
Development Approval, which provide the right to construct the Project.

 

Kapalua General Store:  As defined in the Condominium Documents.

 

Keep Whole Letters:  Those certain “Keep Whole Letters” by each of ML&P,
Exclusive Resorts and MII, respectively, each dated July 14, 2006 concerning the
funding of their respective Affiliates in order to meet their funding
requirements under the Guaranties contemplated hereunder and to enable such
Affiliates to comply with their equity obligations under the Limited Liability
Operating Agreement of Member.

 

Land:  As such term is defined in the Recitals to this Agreement.

 

Laws:  All federal, state and local laws, statutes, codes, ordinances, orders,
rules and regulations.

 

LBBW:  As defined in the Recitals to this Agreement.

 

LBHI:  As defined in the Recitals to this Agreement.

 

Leases:  All leases, licenses and occupancy agreements (including any licenses
for parking spaces or storage spaces) affecting the Project or any part thereof
now or hereafter existing.

 

Lenders:  The Facility A Lenders, the Facility B Lenders and the Facility C
Lenders.

 

LIBOR Business Day:  A Business Day on which dealings in U.S. dollars are
conducted in the London interbank market.

 

18

--------------------------------------------------------------------------------


 

LIBOR Rate:  For any Interest Period, the rate (expressed as a percentage per
annum and rounded upward, if necessary, to the next nearest 1/1000 of 1%) for
deposits in U.S. dollars, for (subject to the LIBOR Rate Election) a one-month
period, that appears on Telerate Page 3750 (or the successor thereto) as of
11:00 a.m., London time, on the related Determination Date.  If such rate does
not appear on Telerate Page 3750 as of 11:00 a.m., London time, on such
Determination Date, LIBOR shall be the arithmetic mean of the offered rates
(expressed as a percentage per annum) for deposits in U.S. dollars for the
number of days of the applicable Interest Period that appear on the Reuters
Screen Libor Page as of 11:00 a.m., London time, on such Determination Date, if
at least two such offered rates so appear.  If fewer than two such offered rates
appear on the Reuters Screen Libor Page as of 11:00 a.m., London time, on such
Determination Date, the Agent shall request the principal London office of any
four major reference banks in the London interbank market selected by the Agent
to provide such bank’s offered quotation (expressed as a percentage per annum)
to prime banks in the London interbank market for deposits in U.S. dollars for
the number of days of the applicable Interest Period as of 11:00 a.m., London
time, on such Determination Date for the amounts of not less than U.S.
$1,000,000.  If at least two such offered quotations are so provided, LIBOR
shall be the arithmetic mean of such quotations.  If fewer than two such
quotations are so provided, the Agent shall request any three major banks in New
York City selected by the Agent to provide such bank’s rate (expressed as a
percentage per annum) for loans in U.S. dollars to leading European banks for
the number of days of the applicable Interest Period as of approximately
11:00 a.m., New York City time on the applicable Determination Date for amounts
of not less than U.S. $1,000,000.  If at least two such rates are so provided,
LIBOR shall be the arithmetic mean of such rates.  LIBOR shall be determined by
the Agent, which determination shall be binding and conclusive absent manifest
error.

 

LIBOR Rate Election:  As defined in Section 5.1(c).

 

Lien:  Any mortgage, deed of trust, lien, pledge, hypothecation, assignment,
security interest, or any other encumbrance, charge or transfer of, on or
affecting the Property, or any portion thereof, or Borrower, including, without
limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic’s, materialmen’s
and other similar liens and encumbrances against the Project or any portion
thereof or Borrower.

 

Loan Documents:  Collectively, this Agreement, the documents and instruments
listed on Schedule E and all other documents and instruments entered into by
Borrower and/or Guarantor from time to time which evidence or secure the Debt.

 

Loan Facility:  When used in reference to any Loans, refers to whether such
Loans are Facility A Loans, Facility B-1 Loans, Facility B-2 Loans, Facility C-1
Loans or Facility C-2 Loans.

 

Loans: The Facility A Loans, the Facility B-1 Loans, the Facility B-2 Loans, the
Facility C-1 Loans and the Facility C-2 Loans.

 

19

--------------------------------------------------------------------------------


 

Loan-to-Value Ratio:  The ratio obtained by dividing the outstanding principal
balance due on the Loans by the fair market value of the Project, as determined
by an Appraisal.

 

Major Contract:  A Construction Contract which provides for a contract price
equal to or greater than Two Million Five Hundred Thousand and 00/100 Dollars
($2,500,000.00).

 

Marketing Agreements:  Collectively, (i) Marketing and Sales Services Agreement,
dated August 31, 2004, between Borrower and Ritz-Carlton; (ii) Marketing and
Sales Services Agreement, dated June 19, 2006, by and between Borrower,
Ritz-Carlton and ML&P; and (iii) Marketing and Sales Services Agreement, dated
June 19, 2006, by and between Borrower and Kapalua Realty Company, Ltd., a
Hawaii corporation.

 

Master Assignment Agreement:  As defined in the Recitals to this Agreement.

 

Material Adverse Change or material adverse change:  If, in the Lenders’
reasonable determination, the business prospects, operations or financial
condition of a Person or property has changed from and after the Effective Date
in a manner which actually impairs the value of the security for the Loans,
prevent timely repayment of the Loans or otherwise prevent the applicable Person
from timely performing any of its obligations under the Loan Documents.

 

Member:  Kapalua Bay Holdings, LLC, a Delaware limited liability company.

 

MH Kapalua:  MH Kapalua Venture, LLC, a Delaware limited liability company.

 

MH Kapalua Keep Whole Letters:  Collectively, (i) the “Keep Whole Letter” by MH
Kapalua, dated the Effective Date, concerning the funding of Borrower in order
for Borrower to meet its equity funding obligations under Section 12.1(l) and
(ii) the “Keep Whole Letter” by MH Kapalua, dated the Effective Date, concerning
the funding of Borrower in order for Borrower to comply with its mandatory
prepayment obligation under Section 14.4(c).

 

MII:  Marriott International, Inc., a Delaware corporation.

 

MII Keep Whole Letters:  Collectively, (i) the “Keep Whole Letter” by MII, dated
the Effective Date, concerning the funding of MH Kapalua in order for MH Kapalua
(x) to satisfy its funding requirements under its Facility A Commitment and
(y) to provide funds to Borrower to enable Borrower to meet its equity funding
obligations under Section 12.1(l) and (ii) the “Keep Whole Letter” by MII, dated
the Effective Date, concerning the funding of MH Kapalua (x) in order for MH
Kapalua to make the loan under the ER Purchase Agreement and (y) if such loan is
not made, to enable MH Kapalua to provide necessary funds to Borrower to prepay
the Facility A Loans in an amount not less than $19,741,850.

 

20

--------------------------------------------------------------------------------


 

MII/MLP Affiliate:  As defined in the definition of Permitted Transfers below.

 

ML&P:  Maui Land & Pineapple Company, Inc., a Hawaii corporation.

 

ML&P Agreements:  Collectively, that certain: (i) Agreement of Purchase and Sale
dated as of June 19, 2006, between Borrower and ML&P (the “Spa Agreement”) for
the purchase by ML&P of the Spa Land and Spa; (ii) Agreement of Purchase and
Sale dated as of June 19, 2006, between Borrower and ML&P (the “Beach Club
Agreement”) for the purchase by ML&P of the Beach Club CA (as defined in the
Condominium Documents); and (iii) Agreement of Purchase and Sale dated as of
June 19, 2006, between Borrower and ML&P (the “General Store Agreement”) for the
purchase by ML&P of the Kapalua General Store (as defined in the Condominium
Documents).

 

ML&P Consent Agreement:  That certain Consent to Assignment of Agreements dated
as of July 14, 2006, by ML&P.

 

Moody’s:  Moody’s Investors Service, Inc.

 

Mortgage:  The Fee and Leasehold Mortgage, Security Agreement and Fixture
Filing, dated as of July 14, 2006, by Borrower in favor of the Agent (as
successor to LBHI) securing the payment of the Debt and constituting a first
priority mortgage lien against the Project.

 

Mortgaged Property: That certain real property owned and leased, as the case may
be, by Borrower known as the “Residences at Kapalua Bay” located in Maui,
Hawaii, as more particularly described in the Mortgage.

 

Net Lease Payments:  Lease payments received by the Borrower under a Permitted
Lease, less (i) common maintenance fees, (ii) vacation owner association fees.
(iii) to the extent not included in items (i) or (ii), real property taxes and
(iv) brokerage fees and commissions incurred by Borrower with respect to the
Unit subject to such Permitted Lease.

 

Net Sale Proceeds:  In respect of the sale of a Unit or a Fractional Ownership
Interest, the Gross Sales Price, less Transaction Costs and any portion of the
Contract Deposit related to a particular Unit or Fractional Ownership Interest
that was utilized in accordance with applicable Laws and the Loan Documents to
develop the applicable Unit, as determined by the Required Lenders acting
reasonably.

 

Nordic/PCL:  Nordic/PCL, a Hawaii JV.

 

21

--------------------------------------------------------------------------------


 

Notes: The Facility A Notes, the Facility B-1 Notes, the Facility B-2 Notes, the
Facility C-1 Notes and the Facility C-2 Notes.

 

OFAC:  Office of Foreign Asset Control of the Department of the Treasury of the
United States of America.

 

Office:  Department of Commerce and Consumer Affairs in Hawaii and the Bureau of
Conveyances of the State of Hawaii, as the case may be.

 

Operating Account:  A deposit account opened and maintained by Borrower with The
Bank of Hawaii (or such other bank reasonably acceptable to the Agent), on
behalf of the Agent, to be utilized in the manner set forth in Section 4.2(i).

 

Original Construction Budget: The construction budget delivered in connection
with the Original Loan Agreement as modified from time to time prior to the
Effective Date.

 

Original Construction Loan Agreement:  The Construction Loan Agreement, dated as
of July 14, 2006, between Borrower and LBHI, as amended by the First Amendment
and by the Master Assignment Agreement.

 

Original Effective Date:  July 14, 2006.

 

Original Equity Requirement:  The requirement that Borrower contribute One
Hundred Thirty One Million Two Hundred Sixty Thousand and 00/100 Dollars
($131,260,000) of equity to the Project under the terms of the Original
Construction Loan Agreement.

 

Original Loan:  The loans made under the Original Construction Loan Agreement,
including the loans assigned to MH Kapalua under the Master Assignment Agreement
and the $10,000,000 loan made by MH Kapalua to Borrower under the Original
Construction Loan Agreement and as set forth in the Master Assignment Agreement.

 

Outstanding Entitlements:  As defined in Section 15.1(a).

 

Patriot Act: United States Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001), as may be amended from time to time.

 

Payment Date:  The first (1st) day of each calendar month or, if such day is not
a Business Day, the immediately succeeding Business Day.

 

PDP:  As defined in Section 8.1(f).

 

Permits:  An administrative approval by a government agency that the Project
complies with law and Entitlements, which allow the Project to proceed with
certain specific scopes of work; which includes any building permit, excavation
permit, foundation permit, environmental permit, utility permit, or other permit
required in respect of the Construction or the Project.

 

22

--------------------------------------------------------------------------------


 

Permitted Exceptions:  The matters listed on Exhibit C annexed hereto.

 

Permitted Fund Manager:  Any Person that on the date of determination is (i) one
of the entities listed on Exhibit L or any other nationally-recognized manager
of investment funds investing in debt or equity interests relating to commercial
real estate, (ii) investing through a fund with committed capital of at least
$250,000,000 and (iii) not subject to any bankruptcy, insolvency or similar
proceeding.

 

Permitted Investments:  Direct obligations of, or obligations the principal of
and interest on which are unconditionally guaranteed by, the United States, with
maturities set forth in Section 13.3(d).

 

Permitted Lease:  A lease entered into between Borrower, as lessor, and a third
party, as lessee, pursuant to which Borrower leases to such lessee (i) a
Fractional Ownership Unit subject to the following conditions:  (A) such lease
shall have a term of not more than six months; (B) the rent payable under such
lease to Borrower shall not be less than the fair market rental rate as
reasonably determined by Borrower; and (C) when such lease is entered into no
more than twenty-five (25) Fractional Ownership Units shall be subject to the
terms of a Permitted Lease, or (ii) a Residential Condominium Unit pursuant to
the consent of the Lenders or pursuant to a leasing plan approved by the
Lenders.

 

Permitted Transfers:  The following transfers shall be deemed “Permitted
Transfers” and Borrower shall not be required to obtain any Lender’s prior
written consent to such transfers: (i) a transfer made in accordance with the
buy-sell provisions of the Member’s Limited Liability Company Agreement as in
effect on the date hereof; (ii) a transfer of direct or indirect interests in
Member or in any entity owning a direct or indirect interest in Member; provided
the transferee shall be a MII/MLP Affiliate; (iii) a transfer of direct or
indirect interests in Member or in any entity owning a direct or indirect
interest in Member in connection with a public offering or a “privatization,”
including, without limitation, interests in ML&P or MII in connection with a
publicly traded stock or any public offering of equity ownership interests; and
(iv) a one-time transfer of the managing member interest in Borrower to an
entity that is a MII/MLP Affiliate or to another Person provided that the other
Person has financial capability and creditworthiness comparable to the financial
capability and creditworthiness of Member, as reasonably determined by the
Required Lenders and each Rating Agency (if applicable).  For purposes hereof,
the term “MII/MLP Affiliate” shall mean an entity in which MII and/or ML&P
manages, directly or indirectly, the affairs and decisions of the MII/MLP
Affiliate, including, without limitation, the day-to-day and major management
and operations decisions.

 

23

--------------------------------------------------------------------------------


 

Person:  Any individual, corporation, partnership, joint venture, limited
liability company, estate, trust, unincorporated association, any federal,
state, county or municipal government or any bureau, department or agency
thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

Personal Property:  All personal property, fixtures and equipment required or
beneficial for the operation of the Land or the Improvements.

 

Plans and Specifications:  The sets of design plans and specifications for the
Project prepared by the Architect and its consultants that have been reviewed
and approved by the Lenders, and on which the Construction Contract is based. 
The term also includes (a) any material modification of any of those plans,
maps, sketches, diagrams, surveys, drawings, specifications or lists of
materials that LBHI (prior to the Effective Date) or the Lenders (from and after
the Effective Date) has previously reviewed and approved if the modification is
in writing and is initialed by LBHI (prior to the Effective Date) or the Lenders
(after the Effective Date) and the Borrower or the Architect, and (b) any plans,
maps, sketches, diagrams, surveys, drawings, specifications or lists of
materials to be utilized for development of the Project that are created
subsequent to the Effective Date that have been reviewed and approved by the
Lenders.

 

Pledge and Security Agreement:  Pledge and Security Agreement, dated as of
June 14, 2006, by Member in favor of the Agent (as successor to LBHI).

 

Pledge of Accounts, Security Agreement and Rights to Payment:  That certain
Pledge of Accounts, Security Agreement and Rights to Payment dated as of
July 14, 2006 by and between Borrower, as debtor, and the Agent (as successor
to  LBHI).

 

Policy:  As defined in Section 15.2(b).

 

Prepayment Proceeds:  The sum of (i) funds received by the Agent pursuant to
Sections 14.4(a)(viii), 14.4(b)(viii) and 14.5(e) and (ii) Net Lease Payments.

 

Price Protection Letter:  The letter agreement between Exclusive Resorts and the
Agent (as successor to LBHI), dated July 14, 2006, relating to the rights of the
Agent (as successor to LBHI) to foreclose on certain Units subject to the ER
Purchase Agreement.

 

Prime Rate:  The interest rate per annum publicly announced by Citibank, N.A. in
New York City as its base rate, as such rate shall change from time to time.  If
Citibank, N.A. ceases to announce a base rate, “Prime Rate” shall mean the
interest rate per annum published in The Wall Street Journal from time to time
as the “Prime Rate”.  If more than one “Prime Rate” is published in The Wall
Street Journal for a day, the average of such “Prime Rates” shall be used, and
such average shall be rounded up to the nearest one-eighth of one percent
(0.125%).  If The Wall Street Journal ceases to publish a “Prime Rate”, the
Agent shall select an equivalent publication that publishes a “Prime Rate”, and
if a “Prime Rate” is no longer generally published or is limited, regulated or
administered by a governmental or quasi-governmental body, then the Agent shall
select a comparable interest rate index.

 

24

--------------------------------------------------------------------------------


 

Prime Rate Margin:  In respect of each portion of the Loans bearing interest at
an Adjusted Prime Rate, the difference (expressed as the number of basis points)
between (a) the Adjusted LIBOR Rate on the date the Adjusted LIBOR Rate was last
applicable to such portion of the Loans and (b) the Prime Rate on the date that
the Adjusted LIBOR Rate was last applicable to the Loans.

 

Prior Agent:  As defined in the Recitals to this Agreement.

 

Pro Rata Interest:  With respect to any individual Lender, a percentage equal to
a fraction the numerator of which is such Lender’s share of the outstanding
principal amount of all Loans and the denominator of which is the aggregate
outstanding principal amount of all Loans.

 

Proceeding:  As defined in Section 23.11.

 

Proceeds:  As defined in Section 16.1(a).

 

Prohibited Person:  Any Person:

 

(i)            listed in the annex to, or who is otherwise subject to the
provisions of, Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001, and relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(the “Executive Order”);

 

(ii)           that is owned or controlled by, or acting for or on behalf of,
any person or entity that is listed in the annex to, or is otherwise subject to
the provisions, of the Executive Order;

 

(iii)          with whom a Person is prohibited from dealing or otherwise
engaging in any transaction by any terrorism or money laundering Law, including
the Executive Order;

 

(iv)          who commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order;

 

(v)           that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control at its official website or at any replacement
website or other replacement official publication of such list; or

 

(vi)          who is an Affiliate of a Person listed in clauses (i)-(v) above.

 

25

--------------------------------------------------------------------------------

 

Project:  The collective reference to (i) the Land, (ii) the Facilities,
(iii) the Improvements and (iv) the Personal Property, excluding such portion of
the Project that has been released pursuant to the terms of this Agreement.

 

Protective Advance: All sums expended by one or more Lenders pursuant to
Sections 7.3, 15.1(g), 15.1(k) and 15.2(f).

 

Public Report:  Condominium Public Report of Kapalua Bay Condominium prepared by
Borrower and designated Registration No. 5900.

 

PUD:  As defined in Section 8.1(f).

 

Qualified Transferee: A Person that is not a Prohibited Person for purposes of
the Patriot Act and that is one or more of the following:

 

(A)          a real estate investment trust, bank, saving and loan association,
investment bank, insurance company, trust company, commercial credit
corporation, pension plan, pension fund or pension advisory firm, mutual fund,
government entity or plan, provided that any such Person referred to in this
clause (A) satisfies the Eligibility Requirements,

 

(B)           an investment company, money management firm or “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act
1933, as amended, or an institutional “accredited investor” within the meaning
of Regulation D under the Securities Act of 1933, as amended, provided that any
such Person referred to in this clause (B) satisfies the Eligibility
Requirements;

 

(C)           an institution substantially similar to any of the foregoing
entities described in clauses (A) or (B) that satisfies the Eligibility
Requirements;

 

(D)          any entity Controlled by any of the entities described in clauses
(A) or (C);

 

(E)           an investment fund, limited liability company, limited partnership
or general partnership where a Permitted Fund Manager or an entity that is
otherwise a Qualified Transferee under clauses (A), (B), (C) or (D) of this
definition acts as the general partner, managing member or fund manager and at
least 50% of the equity interests in such investment vehicle are owned, directly
or indirectly, by one or more entities that are otherwise Qualified Transferees
under clauses (A), (B), (C) or (D) of this definition;

 

(F)           any entity listed on Exhibit L attached hereto;

 

(G)           any entity listed on Exhibit M attached hereto; or

 

26

--------------------------------------------------------------------------------


 

(H)          any Affiliate of a Person described in subparagraphs (A) — (G).

 

Qualifying Contract of Sale:  A legally enforceable Contract of Sale between
Borrower and an unaffiliated third-party purchaser for the sale and purchase of
an individual Unit.  Each Qualifying Contract of Sale must (i) require the
payment upon execution of a Contract Deposit equal to no less than ten percent
(10%) of the Purchase Price, (ii) require the payment of a Gross Sales Price
which will yield Net Sale Proceeds not less the applicable Release Price,
(iii) be expressly subordinate to the lien of the Mortgage, (iv) comply with the
requirements of Section 14.1(a) hereof, (v) comply with all Laws and (vi) be
subject to no contingencies, so that, other than by reason of a default by
Borrower thereunder, the purchaser thereunder may not rescind the same without
forfeiting its Contract Deposit.  A Qualifying Contract of Sale may be assigned
by such a purchaser to a third-party purchaser who is not an Affiliate of
Borrower, Guarantor, Member, ML&P, MII, an MII/MLP Affiliate or otherwise under
the Control of any such entity.

 

Rating Agencies:  Each of S&P, Moody’s and Fitch or any other nationally
recognized statistical rating agency which has been approved by the Required
Lenders.

 

Recourse Guaranty:  The Guaranty, dated as of July 14, 2006, by Guarantor in
favor of Lender, pursuant to which Guarantor guarantees to the Agent (as
successor to  LBHI) the payment of the Recourse Obligations.

 

Recourse Obligations:  As defined in the Notes.

 

Related Parties:  As defined in Section 15.3(d).

 

Release Payment:  Any payment required to be made under Section 14.4(a)(viii),
14.4(b)(viii) or Section 14.5(e) (such payments shall collectively be referred
to as “Release Payments”).

 

Release Price:  In respect of each Unit and each Facility, the amount set forth
on Schedule A attached hereto.

 

Replacement Lender: As defined in Section 23.21.

 

Required Lenders:  Subject to the last sentence of this definition, (i) until
the Facility A Obligations have been paid in full, the Facility A Lenders
(excluding all Facility A Lenders that are Defaulting Lenders) holding at least
sixty-six and two-thirds percent (66 2/3%) of the aggregate unpaid principal
amount of the Facility A Loans then outstanding; (ii) from and after the date
that the Facility A Obligations have been paid in full, the Facility B Lenders
(excluding all Facility B Lenders that are Defaulting Lenders) holding at least
sixty-six and two-thirds percent (66 2/3%) of the aggregate unpaid principal
amount of the Facility B Loans then outstanding; and (iii) from and after the
date that the Facility B Obligations have been paid in full, the Facility C
Lenders

 

27

--------------------------------------------------------------------------------


 

(excluding all Facility C Lenders that are Defaulting Lenders) holding at least
sixty-six and two-thirds percent (66 2/3%) of the aggregate unpaid principal
amount of the Facility C Loans then outstanding; provided that (x) if clause
(ii) above should apply and an Event of Default has occurred and is continuing,
then the term “Required Lenders” shall mean the Facility B-1 Lenders (excluding
all Facility B-1 Lenders that are Defaulting Lenders) holding at least sixty-six
and two-thirds percent (66 2/3%) of the aggregate unpaid principal amount of the
Facility B-1 Loans then outstanding, and (y) if clause (iii) above should apply
and an Event of Default has occurred and is continuing, then the term “Required
Lenders” shall mean the Facility C-1 Lenders (excluding all Facility C-1 Lenders
that are Defaulting Lenders) holding at least sixty-six and two-thirds percent
(66 2/3%) of the aggregate unpaid principal amount of the Facility C-1 Loans
then outstanding.  The Facility A Commitment and the Loans held by MH Kapalua
shall be excluded in determining Required Lenders.

 

Requisition:  A requisition, in the form of Exhibit D annexed hereto, for
disbursement of Facility A Loans under the Facility A Commitment.

 

Reserve Percentage:  For any Interest Period, that percentage which is specified
on the Determination Date by the Board of Governors of the Federal Reserve
System (or any successor) or any other governmental authority with jurisdiction
over the applicable Lender for determining the maximum reserve requirement
(including, but not limited to, any marginal reserve requirement) for the holder
of the applicable Note with respect to liabilities constituting or including
Eurocurrency liabilities in an amount equal to that portion of the Loans
affected by such Interest Period and with a maturity equal to such Interest
Period.

 

Residential Condominium:  As defined in Section 14.2(a).

 

Residential Condominium Unit:  Each individual condominium unit (including, but
not limited to, any appurtenant interest in the common elements) in the
Residential Property created by the submission thereof to the provisions of the
Condominium Act (all such condominium units shall be referred to collectively as
the “Residential Condominium Units”).

 

Residential Property:  That portion of the Development Land designated in the
Plans and Specifications for the Residential Condominium and the Improvements to
be constructed thereon.

 

Ritz-Carlton:  The Ritz-Carlton Development Company, Inc., a Delaware
corporation.

 

Ritz-Carlton Consent Agreement:  That certain Consent to Assignment of
Agreements dated as July 14, 2006, by Ritz-Carlton.

 

S&P:  Standard & Poor’s Ratings Group, a division of McGraw-Hill, Inc.

 

28

--------------------------------------------------------------------------------


 

Second Omnibus Amendment to Construction Loan Documents:  The Second Omnibus
Amendment to Construction Loan Documents, dated as of the Effective Date, among
the Lenders, the Agent, Borrower and Guarantors.

 

Second Omnibus Amendment to Recorded Construction Loan Documents:  The Second
Omnibus Amendment to Recorded Construction Loan Documents, dated as of the
Effective Date, among the Lenders, the Agent, Borrower and ML&P.

 

Senior Lender:  A Lender other than a Subordinate Lender.

 

Servicer:  As defined in Section 18.1.

 

Servicing Agreement:  As defined in Section 18.1.

 

Servicing Fees:  As defined in Section 18.1.

 

Servicing Standard:  The servicing and administration of the Loans or the
management of the Mortgaged Property, as applicable, by the Agent for the
benefit of the Lenders and in accordance with applicable law, the terms of the
Loan Documents and this Agreement and in the same manner in which, and with the
same care, skill, prudence and diligence with which it administers mortgage
loans for its own account, giving due consideration to customary and usual
standards of practice of prudent institutional commercial lenders servicing
their own loans, and with a view towards the best interests of the Lenders as a
collective whole (subject to the relative priority rights of the Lenders as set
forth in this Agreement), but without regard to (i) any relationship that Agent,
or any Affiliate of Agent, may have with Borrower or any Affiliate of the
Borrower or any other parties to this Agreement or the Loan Documents; (ii) the
existence of any subordinate or mezzanine loan that Agent, or any Affiliate of
Agent, may service, hold or have an interest in; (iii) the ownership of the
Loans or any interest or participation therein, or any equity interest in the
Mortgaged Property, as applicable, by the Agent or any Affiliate of Agent, as
applicable; and (iv) the sufficiency of any compensation for its services
hereunder and/or the Agent’s election to make any Protective Advances pursuant
to the terms of this Agreement or its incurrence of any expenses.

 

Soft Costs:  All costs, other than Hard Costs, to be incurred in respect of the
Project prior to completion of Construction, including, without limitation,
sales and marketing costs and expenses, architects’ fees, engineers’ fees,
interest on the Notes, real estate taxes, insurance premiums and bond fees.

 

Spa:  The improvements and amenities intended to be constructed on the Spa Land.

 

Spa Land:  As such term is defined in the Recitals to this Agreement.

 

SPC Party: As defined in Section 15.3(o).

 

29

--------------------------------------------------------------------------------


 

Split Note Holders:  As defined in the Recitals to this Agreement.

 

Split Notes:  As defined in the Recitals to this Agreement.

 

State:  The State of Hawaii.

 

Stipulation Order:  As defined in Section 8.1(dd).

 

Subcontractor:  Any party furnishing labor, services or materials to the Project
under a Construction Contract.

 

Subordinate Lender:  So long as any Facility A Commitment remains in effect or
any Facility A Obligation remains unpaid, each Facility B-1 Lender, Facility B-2
Lender, Facility C-1 Lender and Facility C-2 Lender; and thereafter so long as
any Facility B-1 Obligation remains unpaid, each Facility B-2 Lender, Facility
C-1 Lender and Facility C-2 Lender; and thereafter so long as any Facility B-2
Obligation remains unpaid, each Facility C-1 Lender and Facility C-2 Lender; and
thereafter so long as any Facility C-1 Obligation remains unpaid, each Facility
C-2 Lender.

 

Successor Agent:  As defined in the Recitals to this Agreement.

 

Successor Agent Agreement:  As defined in the Recitals to this Agreement.

 

Swedbank:  As defined in the Recitals to this Agreement.

 

Tax and Insurance Escrow Fund:  As defined in Section 15.1(l).

 

Tax and Insurance Reserve:  As defined in Section 10.5.

 

Tax Escrow Fund:  As defined in Section 15.1(l).

 

Termination Agreement:  The Termination Agreement, dated as of the Effective
Date, among Borrower, Holdings, Nordic/PCL and the other parties thereto
terminating: (i) the Forbearance Agreement dated as of October 24, 2008 between
Borrower and Nordic/PCL, (ii) the Indemnification Agreement dated as of
October 24, 2008 between Borrower and Nordic/PCL and (iii) the Security and
Subordination Agreement dated as of October 24, 2008 by Holdings,  and the other
parties thereto in favor of Nordic/PCL.

 

Title Insurer:  First American Title Insurance Company and Fidelity
Title Insurance Company:

 

Title Policy:  An ALTA Mortgagee’s Loan Title Insurance Policy, issued by Title
Insurer, insuring the first lien priority of the Mortgage, subject only to the
Permitted Exceptions, and otherwise in form satisfactory to the Lenders.

 

30

--------------------------------------------------------------------------------


 

Transaction Costs:  Out-of-pocket costs payable by Borrower in respect of a sale
of a Unit or Fractional Ownership Interest, including brokerage fees, sales
commissions, royalty fees, any fees payable to Ritz-Carlton (excluding if
payable to Ritz-Carlton any items contained in the Construction Budget
referenced as “Hospitality Start-Up Recovery”), any fees payable to Kapalua
Realty Company, Ltd., membership deposits for the Kapalua Club payable to
Kapalua Land Company, Ltd. (all such fees paid to Affiliates as expressly
provided in the Affiliate Agreements referenced in Schedule B and as in effect
as of the date hereof), and customary closing costs (whether customarily payable
by either seller or purchaser) not to exceed in the aggregate two percent of the
Gross Sales Price of the Unit or Fractional Ownership Interest.  In addition to
the foregoing, Transaction Costs shall also include any additional costs not
referred to above if such costs are approved by (x) the Lenders if the total
transaction costs exceed ten percent (10%) of the Gross Sales Price for such
Unit, or (y) the Required Lenders if the total Transaction Costs are less than
or equal to ten percent (10%) of the Gross Sales Price for such Unit.

 

Transfer:  Any sale, transfer, lease, conveyance, alienation, pledge,
assignment, mortgage, encumbrance, hypothecation or other disposition of (i) all
or any portion of the Project, (ii) all or any portion of Borrower’s right,
title and interest (legal or equitable) in and to the Project or (iii) any
interest in Borrower or any Controlling interest in any member in Borrower and
which is not a Permitted Transfer.  Notwithstanding the foregoing, the sale of
any Unit or Facility in accordance with the terms of Article XIV hereof shall
not constitute Transfers hereunder.

 

TriMont: As defined in Section 5.1(c).

 

Unit:  Any individual condominium unit created at the Project, including,
without limitation, Residential Condominium Unit or Fractional Ownership Unit
(all such condominium units shall collectively be referred to as the “Units”).

 


SECTION 2.2             RULES OF CONSTRUCTION.


 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns (subject to any
restrictions on such assignments set forth herein), (c) the words “herein”,
“hereof” and “hereunder”, and words of similar import shall be construed to
refer to this Agreement in

 

31

--------------------------------------------------------------------------------


 

its entirety and not to any particular provision hereof, (d) all references
herein to Articles, Sections, Schedules and Exhibits shall be construed to refer
to Articles and Sections of, and Schedules and Exhibits to, this Agreement,
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, and (f) any reference to any law, rule or regulation shall be
construed to mean that law, rule or regulation as amended and in effect from
time to time.  Each covenant in this Agreement shall be given independent
effect, and the fact that any act or omission may be permitted by one covenant
and prohibited or restricted by any other covenant (whether or not dealing with
the same or similar events) shall not be construed as creating any ambiguity,
conflict or other basis to consider any matter other than the express terms
hereof in determining the meaning or construction of such covenants and the
enforcement thereof in accordance with their respective terms.

 


ARTICLE III
REPRESENTATIONS AND WARRANTIES


 


SECTION 3.1             REPRESENTATIONS AND WARRANTIES OF BORROWER.


 

To induce the Agent and the Lenders to execute this Agreement and perform their
obligations hereunder, Borrower hereby represents and warrants to the Agent and
the Lenders as of the Effective Date (and as of each date of a Requisition and
disbursement of Loans, with updates of such facts and circumstances that are
reasonably necessary to include in such Requisition to render the
representations set forth therein true and correct in all material respects) as
follows:

 


(A)               BORROWER HAS GOOD AND MARKETABLE FEE SIMPLE TITLE TO THE
DEVELOPMENT LAND FREE AND CLEAR OF ALL LIENS, ENCUMBRANCES AND CHARGES
WHATSOEVER, EXCEPT FOR THE PERMITTED EXCEPTIONS AND SUCH OTHER LIENS,
ENCUMBRANCES AND CHARGES THAT HAVE BEEN DISCLOSED TO, AND APPROVED BY, THE
LENDERS PRIOR TO THE EFFECTIVE DATE OR SHALL BE DISCHARGED IN FULL OR BONDED
OVER IN A MANNER SATISFACTORY TO THE LENDERS ON OR PRIOR TO THE EFFECTIVE DATE. 
BORROWER HAS THE RIGHT TO MORTGAGE, GRANT, BARGAIN, SELL, PLEDGE, ASSIGN,
WARRANT, TRANSFER AND CONVEY THE DEVELOPMENT LAND.


 


(B)               BORROWER HAS GOOD AND MARKETABLE LEASEHOLD TITLE TO THE SPA
LAND, PURSUANT TO THE GROUND LEASE, FREE AND CLEAR OF ALL LIENS, ENCUMBRANCES
AND CHANGES WHATSOEVER, EXCEPT FOR THE PERMITTED EXCEPTIONS AND SUCH OTHER
LIENS, ENCUMBRANCES AND CHARGES THAT HAVE BEEN DISCLOSED TO, AND APPROVED BY,
THE LENDERS PRIOR TO THE EFFECTIVE DATE OR SHALL BE DISCHARGED IN FULL OR BONDED
OVER IN A MANNER SATISFACTORY TO THE LENDERS ON OR PRIOR TO THE EFFECTIVE DATE. 
BORROWER HAS THE RIGHT TO MORTGAGE ITS LEASEHOLD ESTATE IN THE SPA LAND.  THE
CERTIFIED COPY OF THE GROUND LEASE PROVIDED TO THE LENDERS BY BORROWER IS TRUE,
CORRECT AND COMPLETE IN ALL RESPECTS.  THE GROUND LEASE IS IN FULL FORCE AND
EFFECT AND HAS NOT BEEN AMENDED, EXCEPT AS AMENDED BY THE GROUND LESSOR CONSENT,
ESTOPPEL CERTIFICATE AND AMENDMENT.  ALL RENTS, ADDITIONAL RENTS AND OTHER SUMS
DUE AND PAYABLE UNDER THE GROUND LEASE HAVE BEEN PAID IN FULL.  NEITHER
BORROWER, AS GROUND LESSEE UNDER THE GROUND LEASE, NOR GROUND LESSOR UNDER THE
GROUND LEASE HAS RECEIVED OR GIVEN ANY NOTICE OF A DEFAULT UNDER THE GROUND
LEASE WHICH HAS NOT BEEN CURED.

 

32

--------------------------------------------------------------------------------



 


(C)               EXCEPT AS OTHERWISE DISCLOSED IN WRITING BY BORROWER TO THE
LENDERS, NO MATERIAL LITIGATION OR PROCEEDINGS ARE PENDING, OR, TO THE BEST OF
BORROWER’S KNOWLEDGE, THREATENED, AGAINST BORROWER, GUARANTOR, MEMBER OR THE
PROJECT OR ANY PORTION THEREOF.  THERE ARE NO PENDING, OR, TO BORROWER’S
KNOWLEDGE, THREATENED, ENVIRONMENTAL PROCEEDINGS IN RESPECT OF THE PROJECT OR
ANY PORTION THEREOF.


 


(D)               BORROWER, GUARANTOR AND MEMBER HAVE OR WILL UPON REQUEST
PROVIDE THE LENDERS WITH COMPLETE FINANCIAL STATEMENTS THAT REFLECT A FAIR AND
ACCURATE VIEW OF THEIR RESPECTIVE FINANCIAL CONDITIONS.  BORROWER HAS NO
CONTINGENT LIABILITIES, OTHER THAN THOSE RELATED TO ITS OWNERSHIP OF THE LAND
AND ITS PREPARATION FOR THE DEVELOPMENT OF THE PROJECT.  MEMBER HAS NO
CONTINGENT OBLIGATIONS OTHER THAN CAPITAL FUNDING OBLIGATIONS TO BORROWER.


 


(E)               BORROWER IS AND ALWAYS HAS BEEN A DULY ORGANIZED AND VALIDLY
EXISTING LIMITED LIABILITY COMPANY, DULY ORGANIZED UNDER THE LAWS OF THE STATE
OF DELAWARE.  MEMBER IS AND ALWAYS HAS BEEN A DULY ORGANIZED AND VALIDLY
EXISTING LIMITED LIABILITY COMPANY, DULY ORGANIZED UNDER THE LAWS OF THE STATE
OF DELAWARE.  BORROWER HAS FULL POWER AND AUTHORITY TO EXECUTE, DELIVER AND
PERFORM ALL LOAN DOCUMENTS TO WHICH IT IS A PARTY, AND SUCH EXECUTION, DELIVERY
AND PERFORMANCE HAVE BEEN DULY AUTHORIZED BY ALL REQUISITE ACTION ON THE PART OF
BORROWER.


 


(F)                THE PROJECT IS NOT ENCUMBERED OR SUBJECT TO ANY CAPITAL
LEASES, LIENS OR JUDGMENTS, OTHER THAN, WITH RESPECT TO BORROWER, LIENS FOR REAL
ESTATE TAXES WHICH ARE NOT YET DUE AND SUCH OTHER LIENS, ENCUMBRANCES AND
CHARGES THAT HAVE BEEN DISCLOSED TO, AND APPROVED BY, THE LENDERS PRIOR TO THE
EFFECTIVE DATE OR SHALL BE DISCHARGED IN FULL OR BONDED OVER IN A MANNER
SATISFACTORY TO THE LENDERS ON OR PRIOR TO THE EFFECTIVE DATE.


 


(G)               TO THE BEST KNOWLEDGE OF THE BORROWER AND MEMBER, EACH OF
BORROWER AND MEMBER IS IN COMPLIANCE WITH ALL LAWS APPLICABLE TO IT AND HAS
OBTAINED ALL PERMITS REQUIRED FOR IT TO OPERATE AS A LIMITED LIABILITY COMPANY.


 


(H)               NEITHER BORROWER NOR MEMBER IS INVOLVED IN ANY DISPUTE WITH
ANY TAXING AUTHORITY.  NEITHER BORROWER NOR MEMBER IS IN DEFAULT OF ANY
OBLIGATION TO PAY TAXES TO ANY TAXING AUTHORITY.


 


(I)                BORROWER HAS NEVER OWNED ANY PROPERTY, OTHER THAN THE LAND,
AND HAS NEVER ENGAGED IN ANY BUSINESS, OTHER THAN THE OWNERSHIP OF THE LAND,
OPERATION OF THE HOTEL PREVIOUSLY LOCATED ON THE LAND, AND PREPARATION FOR THE
DEVELOPMENT OF THE PROJECT.  MEMBER HAS NEVER OWNED ANY PROPERTY, OTHER THAN ITS
INTEREST IN BORROWER, AND HAS NEVER ENGAGED IN ANY BUSINESS, OTHER THAN BUSINESS
INCIDENTAL TO ITS OWNERSHIP OF AN INTEREST IN, AND AS MEMBER OF, BORROWER.

 

33

--------------------------------------------------------------------------------



 


(J)                TO THE KNOWLEDGE OF BORROWER, NO CONSENT, APPROVAL OR
AUTHORIZATION OF OR DECLARATION, REGISTRATION OR FILING WITH ANY GOVERNMENTAL
AUTHORITY OR NONGOVERNMENTAL PERSON, INCLUDING ANY CREDITOR, PARTNER, OR MEMBER
OF BORROWER OR GUARANTOR, IS REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY
AND PERFORMANCE OF THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS, OTHER THAN SUCH
CONSENTS, APPROVALS OR AUTHORIZATIONS WHICH HAVE BEEN OBTAINED, AND THE
RECORDATION OF THE MORTGAGE AND THE ASSIGNMENT OF LEASES AND RENTS AND THE
FILING OF UCC FINANCING STATEMENTS.


 


(K)               THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT, THE
EXECUTION AND PAYMENT OF THE NOTES AND THE GRANTING OF THE MORTGAGE AND OTHER
SECURITY INTERESTS UNDER THE OTHER LOAN DOCUMENTS WILL NOT CONSTITUTE A BREACH
OR DEFAULT UNDER ANY OTHER AGREEMENT TO WHICH BORROWER, MEMBER OR ANY GUARANTOR
IS A PARTY OR MAY BE BOUND, OR A VIOLATION OF ANY LAW OR COURT ORDER WHICH MAY
AFFECT THE PROJECT.


 


(L)                TO THE KNOWLEDGE OF BORROWER, AFTER GIVING EFFECT TO THE
FUNDING OF THE INITIAL RESTRUCTURING LOAN THERE IS NO DEFAULT UNDER THIS
AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS, OR ANY OTHER DOCUMENT OR INSTRUMENT
TO WHICH BORROWER IS BOUND, NOR ANY CONDITION WHICH, AFTER NOTICE OR THE PASSAGE
OF TIME OR BOTH, WOULD CONSTITUTE A DEFAULT OR AN EVENT OF DEFAULT UNDER SAID
DOCUMENTS.


 


(M)              BORROWER HAS NO KNOWLEDGE OF AND HAS NOT RECEIVED WRITTEN
NOTICE OF ANY PENDING OR THREATENED, CONDEMNATION OR EMINENT DOMAIN PROCEEDINGS
IN RESPECT OF THE LAND OR ANY PART THEREOF.


 


(N)               AS OF THE DATE HEREOF, THE AMOUNTS SET FORTH IN THE
CONSTRUCTION BUDGET REPRESENT A FULL AND COMPLETE ITEMIZATION BY CATEGORY OF ALL
COSTS, EXPENSES AND FEES WHICH BORROWER REASONABLY EXPECTS TO PAY OR REASONABLY
ANTICIPATES BECOMING OBLIGATED TO PAY TO COMPLETE THE CONSTRUCTION.


 


(O)               TO THE KNOWLEDGE OF BORROWER, NEITHER THE CONSTRUCTION OF THE
IMPROVEMENTS NOR THE USE OF THE PROJECT WHEN COMPLETED WILL VIOLATE (I) ANY LAWS
(INCLUDING, WITHOUT LIMITATION, ZONING ORDINANCES, BUILDING CODES, LAND USE AND
ENVIRONMENTAL LAWS AND LAWS RELATING TO THE DISABLED) OR (II) ANY RESTRICTIONS,
COVENANTS OR CONDITIONS OF RECORD OR AGREEMENTS AFFECTING THE PROJECT.  NEITHER
THE ZONING AUTHORIZATIONS, APPROVALS OR VARIANCES NOR ANY OTHER RIGHT TO
CONSTRUCT OR TO USE THE PROJECT IS TO ANY EXTENT DEPENDENT UPON OR RELATED TO
ANY REAL ESTATE OTHER THAN THE LAND.  ALL GOVERNMENTAL APPROVALS REQUIRED FOR
THE CONSTRUCTION IN ACCORDANCE WITH THE PLANS AND SPECIFICATIONS HAVE BEEN
OBTAINED OR WILL BE OBTAINED PRIOR TO THE COMMENCEMENT OF CONSTRUCTION, AND, TO
THE KNOWLEDGE OF BORROWER, ALL LAWS RELATING TO THE CONSTRUCTION AND OPERATION
OF THE IMPROVEMENTS HAVE BEEN COMPLIED WITH.  TO THE EXTENT SUCH GOVERNMENTAL
APPROVALS HAVE BEEN ISSUED OR OBTAINED, AS THE DATE HEREOF, BORROWER HAS
DELIVERED TRUE, COMPLETE AND CORRECT COPIES OF SAME TO THE AGENT.

 

34

--------------------------------------------------------------------------------



 


(P)               EXCEPT FOR RETAINAGE AMOUNTS AND AMOUNTS DISCLOSED TO THE
LENDERS PRIOR TO THE DATE HEREOF AND WHICH SHALL BE PAID IN FULL FROM THE
PROCEEDS OF THE INITIAL RESTRUCTURING LOAN, ALL COSTS AND EXPENSES INCURRED FOR
ANY AND ALL LABOR, MATERIALS, SUPPLIES AND EQUIPMENT USED IN THE DEVELOPMENT OF
THE PROJECT OR THE CONSTRUCTION OR DEMOLITION OF ANY IMPROVEMENT ON THE LAND
HAVE BEEN PAID IN FULL AS OF THE DATE HEREOF OR WILL BE PAID IN FULL FROM
PROCEEDS OF THE LOANS.


 


(Q)               THE PROJECT WILL HAVE ADEQUATE WATER, GAS AND ELECTRICAL
SUPPLY, STORM AND SANITARY SEWERAGE FACILITIES, OTHER REQUIRED PUBLIC UTILITIES,
FIRE AND POLICE PROTECTION, AND MEANS OF ACCESS BETWEEN THE PROJECT AND PUBLIC
STREETS.


 


(R)                EXCEPT AS SHOWN ON THE SURVEY SUBMITTED TO THE AGENT IN
CONNECTION WITH THE LOANS, NO PORTION OF THE PROJECT AND NO BUILDING OR ANY
OTHER PORTION OF THE IMPROVEMENTS IS LOCATED IN AN AREA IDENTIFIED BY THE
SECRETARY OF HOUSING AND URBAN DEVELOPMENT OR ANY SUCCESSOR THERETO AS AN AREA
HAVING SPECIAL FLOOD HAZARDS PURSUANT TO THE NATIONAL FLOOD INSURANCE ACT OF
1968 OR THE FLOOD DISASTER PROTECTION ACT OF 1973, AS AMENDED, OR ANY SUCCESSOR
LAW, OR, IF LOCATED WITHIN ANY SUCH AREA, BORROWER HAS OBTAINED AND WILL
MAINTAIN THE INSURANCE PRESCRIBED IN SECTION 15.2 HEREOF.


 


(S)               BORROWER HAS DEALT WITH NO BROKER OR FINDER IN CONNECTION WITH
THIS AGREEMENT OR THE LOANS.


 


(T)                ALL FINANCIAL STATEMENTS AND OTHER INFORMATION PREVIOUSLY
FURNISHED BY BOTH BORROWER AND GUARANTOR IN CONNECTION WITH THE LOANS ARE TRUE,
COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS AND FAIRLY PRESENT THE FINANCIAL
CONDITIONS OF THE SUBJECTS THEREOF AS OF THE RESPECTIVE DATES THEREOF AND DO NOT
FAIL TO STATE ANY MATERIAL FACT NECESSARY TO MAKE SUCH STATEMENTS OR INFORMATION
NOT MISLEADING, AND NO MATERIAL ADVERSE CHANGE WITH RESPECT TO BORROWER OR
GUARANTOR HAS OCCURRED SINCE THE RESPECTIVE DATES OF SUCH STATEMENTS AND
INFORMATION.  NEITHER BORROWER NOR GUARANTOR HAS ANY MATERIAL LIABILITY,
CONTINGENT OR OTHERWISE, NOT DISCLOSED IN SUCH FINANCIAL STATEMENTS.


 


(U)               BORROWER AND GUARANTOR ARE SOLVENT, AND NO BANKRUPTCY,
REORGANIZATION, INSOLVENCY OR SIMILAR PROCEEDING UNDER ANY STATE OR FEDERAL LAW
WITH RESPECT TO BORROWER OR GUARANTOR OR ANY AFFILIATE THEREOF HAS BEEN
INITIATED.


 


(V)               EXCEPT AS DISCLOSED IN THE ENVIRONMENTAL REPORT: (I) THE
PROJECT IS FREE OF HAZARDOUS MATERIAL AND IS IN COMPLIANCE WITH ALL LAWS;
(II) NEITHER BORROWER NOR, TO THE BEST KNOWLEDGE OF BORROWER, ANY OTHER PERSON,
HAS EVER CAUSED OR PERMITTED ANY HAZARDOUS MATERIAL TO BE PLACED, HELD, LOCATED
OR DISPOSED OF ON, UNDER, AT OR IN A MANNER TO AFFECT THE PROJECT AND THE
PROJECT HAS NEVER BEEN USED (WHETHER BY BORROWER OR, TO THE BEST KNOWLEDGE OF
BORROWER, BY ANY OTHER PERSON) FOR ANY ACTIVITIES INVOLVING, DIRECTLY OR
INDIRECTLY, THE USE, GENERATION, TREATMENT, STORAGE, TRANSPORTATION, OR DISPOSAL
OF ANY HAZARDOUS MATERIAL; AND (III) THERE ARE NO UNDERGROUND TANKS, VESSELS, OR
SIMILAR FACILITIES FOR THE STORAGE OR CONTAINMENT OF HAZARDOUS MATERIALS OF ANY
SORT ON, UNDER OR AFFECTING THE PROJECT.

 

35

--------------------------------------------------------------------------------



 


(W)              THE DEVELOPMENT LAND AND SPA LAND ARE EACH TAXED SEPARATELY
WITHOUT REGARD TO ANY OTHER PROPERTY AND FOR ALL PURPOSES THE DEVELOPMENT LAND
AND SPA LAND MAY BE MORTGAGED, CONVEYED AND OTHERWISE DEALT WITH AS AN
INDEPENDENT PARCEL.


 


(X)               THERE ARE NO LEASES, SUBLEASES OR OTHER ARRANGEMENTS FOR
OCCUPANCY OF SPACE WITHIN THE PROJECT, AND NO PERSON OR ENTITY HAS ANY
POSSESSORY INTEREST IN, OR RIGHT TO OCCUPY, THE PROJECT OR ANY PORTION THEREOF,
EXCEPT FOR THE LEASES AND MONTH-TO-MONTH RENTAL AGREEMENTS LISTED ON SCHEDULE C
ATTACHED HERETO AND PURSUANT TO QUALIFYING CONTRACTS OF SALE ENTERED INTO PRIOR
TO OR AFTER THE DATE HEREOF.


 


(Y)               EXCEPT PURSUANT TO THE ML&P AGREEMENTS, THE ER PURCHASE
AGREEMENT, AND QUALIFYING CONTRACTS OF SALE CURRENTLY IN EFFECT AND THAT WILL BE
ENTERED INTO AFTER THE DATE HEREOF, NEITHER THE PROJECT NOR ANY PORTION THEREOF
IS SUBJECT TO ANY PURCHASE OPTION, BUY-SELL RIGHT (EXCEPT AS PROVIDED IN THE
LIMITED LIABILITY COMPANY AGREEMENT OF MEMBER), RIGHT OF FIRST REFUSAL, RIGHT OF
FIRST OFFER OR OTHER SIMILAR RIGHT TO ACQUIRE SAME.


 


(Z)               UPON COMPLETION OF THE CONSTRUCTION, NO BUILDING OR OTHER
IMPROVEMENT WILL ENCROACH UPON ANY PROPERTY LINE, BUILDING LINE, SETBACK LINE,
SIDE YARD LINE OR ANY RECORDED OR VISIBLE EASEMENT.


 


(AA)             THE LOANS ARE NOT BEING MADE FOR THE PURPOSE OF PURCHASING OR
CARRYING “MARGIN STOCK” WITHIN THE MEANING OF REGULATION G, T, U OR X ISSUED BY
THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM, AND BORROWER AGREES TO
EXECUTE ALL INSTRUMENTS NECESSARY TO COMPLY WITH ALL THE REQUIREMENTS OF
REGULATION U OF THE FEDERAL RESERVE SYSTEM.


 


(BB)            THE LOANS EVIDENCED BY THE NOTES ARE SOLELY FOR THE BUSINESS
PURPOSE OF BORROWER, AND IS NOT FOR PERSONAL, FAMILY, HOUSEHOLD OR AGRICULTURAL
PURPOSES.


 


(CC)             NO PORTION OF THE PROJECT HAS BEEN OR, TO THE KNOWLEDGE OF
BORROWER, WILL BE PURCHASED WITH PROCEEDS OF ANY ILLEGAL ACTIVITY.


 


(DD)            BORROWER IS NOT A PARTY IN INTEREST TO ANY PLAN DEFINED OR
REGULATED UNDER ERISA, AND THE ASSETS OF BORROWER ARE NOT “PLAN ASSETS” OF ANY
EMPLOYEE BENEFIT PLAN COVERED BY ERISA OR SECTION 4975 OF THE INTERNAL REVENUE
CODE.


 


(EE)             BORROWER IS NOT A “FOREIGN PERSON” WITHIN THE MEANING OF
SECTION 1445 OR 7701 OF THE INTERNAL REVENUE CODE.


 


(FF)              NEITHER BORROWER, MEMBER, GUARANTOR NOR ANY PERSON HOLDING A
DIRECT OR INDIRECT INTEREST IN BORROWER IS (OR WILL BE) A PERSON WITH WHOM THE
AGENT OR ANY LENDER IS RESTRICTED FROM DOING BUSINESS UNDER OFAC (INCLUDING
PERSONS NAMED ON OFAC’S SPECIALLY DESIGNATED AND BLOCKED PERSONS LIST) OR UNDER
ANY STATUTE, EXECUTIVE ORDER (INCLUDING THE SEPTEMBER 24, 2001, EXECUTIVE ORDER
BLOCKING PROPERTY AND

 

36

--------------------------------------------------------------------------------



 


PROHIBITING TRANSACTIONS WITH PERSONS WHO COMMIT, THREATEN TO COMMIT, OR SUPPORT
TERRORISM), OR OTHER GOVERNMENTAL ACTION AND IS NOT INTENTIONALLY OR WITH
KNOWLEDGE, AND SHALL NOT INTENTIONALLY OR WITH KNOWLEDGE ENGAGE IN ANY DEALINGS
OR TRANSACTIONS OR OTHERWISE BE ASSOCIATED WITH SUCH PERSONS.  IN ADDITION,
BORROWER HEREBY AGREES TO PROVIDE THE AGENT WITH ANY ADDITIONAL INFORMATION THAT
THE AGENT OR ANY LENDER DEEMS REASONABLY NECESSARY FROM TIME TO TIME IN ORDER TO
ENSURE COMPLIANCE WITH ALL LAWS CONCERNING MONEY LAUNDERING AND SIMILAR
ACTIVITIES.


 


(GG)            BORROWER HAS DISCLOSED TO THE LENDERS ALL MATERIAL FACTS
REGARDING THE PROJECT AND BORROWER AND HAS NOT FAILED TO DISCLOSE ANY MATERIAL
FACT THAT COULD CAUSE ANY REPRESENTATION OR WARRANTY MADE HEREIN TO BE
MATERIALLY MISLEADING.


 


(HH)            EACH OF THE REPRESENTATIONS AND WARRANTIES MADE BY GUARANTOR
HEREIN OR IN ANY OF THE OTHER LOAN DOCUMENTS IS TRUE, COMPLETE AND CORRECT IN
ALL MATERIAL RESPECTS.


 


(II)               BORROWER POSSESSES ALL FRANCHISES, PATENTS, COPYRIGHTS,
TRADEMARKS, TRADE NAMES, SERVICEMARKS, LICENSES AND PERMITS, AND RIGHTS IN
RESPECT OF THE FOREGOING, ADEQUATE FOR THE CONDUCT OF BORROWER’S BUSINESSES
SUBSTANTIALLY AS NOW CONDUCTED AND TO BE CONDUCTED AT THE PROJECT WITHOUT
CONFLICT WITH ANY RIGHTS OF OTHERS.


 


(JJ)               A TRUE AND CORRECT ORGANIZATIONAL CHART OUTLINING THE
PERCENTAGE OF OWNERSHIP AND CAPITAL STRUCTURE OF BORROWER AND THE DIRECT AND
INDIRECT OWNERS OF BORROWER IS ATTACHED HERETO AS EXHIBIT F.


 


(KK)             BORROWER HAS DELIVERED TO THE AGENT TRUE, CORRECT AND COMPLETE
COPIES OF THE ER PURCHASE AGREEMENT AND THE ML&P AGREEMENTS.  EACH SUCH
AGREEMENT IS IN FULL FORCE AND EFFECT AND HAS NOT BEEN AMENDED.  BORROWER,
EXCLUSIVE RESORTS AND ML&P HAVE NOT RECEIVED OR GIVEN ANY NOTICE OF A DEFAULT
UNDER SUCH AGREEMENTS WHICH HAS NOT BEEN CURED.  ATTACHED HERETO AS SCHEDULE B
IS A COMPLETE LIST OF ALL AGREEMENTS ENTERED INTO BY, BETWEEN OR AMONG BORROWER
AND ANY AFFILIATE OF ML&P, EXCLUSIVE RESORTS, LLC, A DELAWARE LIMITED LIABILITY
COMPANY, MII AND MII/MLP AFFILIATE.  AMENDMENTS TO THE ER PURCHASE AGREEMENT AND
ANY INDIVIDUAL PURCHASE AGREEMENTS ENTERED INTO PURSUANT THERETO MAY BE AMENDED
AS PERMITTED BY SECTION 15.1(L).


 


(LL)               BORROWER HAS SATISFIED THE ORIGINAL EQUITY REQUIREMENT.


 


(MM)           BORROWER REPRESENTS THAT TO THE BEST OF ITS KNOWLEDGE, IT IS IN
COMPLIANCE WITH ALL OF THE REQUIREMENTS OF STATE, LOCAL AND MUNICIPAL
REQUIREMENTS FOR THE CONSTRUCTION OF THE PROJECT, INCLUDING BUT NOT LIMITED TO,
THE REQUIREMENTS OF THE STATE OF HAWAII DEPARTMENT OF LAND AND NATURAL RESOURCES
(HISTORICAL PRESERVATION DIVISION).


 


(NN)            ALL PROCEEDS FROM THE ORIGINAL LOAN HAVE BEEN APPLIED SOLELY TO
PAY FOR HARD COSTS AND SOFT COSTS SET FORTH IN THE CONSTRUCTION BUDGET.

 

37

--------------------------------------------------------------------------------


(OO)            PRIOR TO THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY
THE MASTER ASSIGNMENT AGREEMENT, THE SPLIT NOTE HOLDERS HAVE FUNDED, AND THE
BORROWER ACKNOWLEDGES HAVING RECEIVED, UNDER THE ORIGINAL LOAN AGREEMENT THE
TOTAL AMOUNT OF ADVANCES EQUAL TO THE SUM OF $228,764,578.58.


 


SECTION 3.2                                      SURVIVAL OF REPRESENTATIONS AND
WARRANTIES.


 

Borrower agrees that all of the representations and warranties set forth in
Section 3.1 and elsewhere in this Agreement are true as of the Effective Date
and, except for matters which have been disclosed by Borrower in writing, will
be true at all times thereafter.  Each request for a disbursement under the Loan
Documents shall constitute a reaffirmation of such representations and
warranties, as deemed modified in accordance with the disclosures made and
approved as aforesaid, as of the date of such request.  In addition, Borrower
shall be deemed to have reaffirmed such representations and warranties as of the
date on which Facility A Loans are made to fund interest due on the Loans
pursuant to the second sentence of Section 4.2(e).  It shall be a condition
precedent to the making of each disbursement of a Facility A Loan that each of
said representations and warranties is true and correct as of the date of such
requested disbursement, except as aforesaid.  In addition, at the Agent’s
request, Borrower shall reaffirm such representations and warranties in writing
prior to each disbursement hereunder; subject to updating same to include those
facts and circumstances that are reasonably necessary to include to render the
representations true and correct in all material respects.  In the event that a
representation and/or warranty made by Borrower on the Effective Date is updated
such that a material adverse fact is disclosed to the Agent or any Lender then
the Facility A Lenders shall be permitted to withhold disbursement of an advance
under the Facility A Commitment until the fact or circumstance no longer exists
or the Required Lenders otherwise waive same.

 


SECTION 3.3                                      REPRESENTATIONS AND WARRANTIES
OF LENDERS.


 

Each Lender (other than LBHI) hereby represents and warrants to each other
Lender, the Agent, Borrower and each Guarantor as of the Effective Date as
follows, and LBHI hereby represents and warrants to each other Lender, the
Agent, Borrower and each Guarantor as of the Effective Date as to the following,
other than those matters set forth in paragraphs (b), (c), (d) and (f) below:

 


(A)               IN THE CASE OF EACH LENDER OTHER THAN LBHI THAT IT IS DULY
AUTHORIZED BY ALL REQUISITE CORPORATE OR OTHER REQUISITE ACTIONS TO ENTER INTO
AND PERFORM THE TERMS OF THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT TO WHICH IT
IS A PARTY, AND IN THE CASE OF LBHI THAT THE INDIVIDUAL EXECUTING THIS AGREEMENT
AND EACH OTHER LOAN DOCUMENT TO WHICH LBHI IS A PARTY ON BEHALF OF LBHI IS DULY
AUTHORIZED TO EXECUTE SUCH AGREEMENTS ON BEHALF OF LBHI.


 


(B)               IT IS THE LEGAL AND BENEFICIAL OWNER OF ITS LOANS AND THAT
SUCH INTEREST IS FREE AND CLEAR OF ANY LIENS OR SECURITY INTERESTS.

 

38

--------------------------------------------------------------------------------


 


(C)               IMMEDIATELY PRIOR TO THE EXCHANGE THEREOF PURSUANT TO
SECTION 4.1, IT WAS THE LEGAL AND BENEFICIAL OWNER OF THE PORTION OF THE
ORIGINAL LOAN EVIDENCED BY THE PROMISSORY NOTES ISSUED TO IT UNDER THE ORIGINAL
CONSTRUCTION LOAN AGREEMENT AND THE CO-LENDING AGREEMENT AND THAT IMMEDIATELY
PRIOR TO THE EXCHANGE THEREOF PURSUANT TO SECTION 4.1 SUCH INTEREST WAS FREE AND
CLEAR OF ANY LIENS OR SECURITY INTEREST.


 


(D)               THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
PERFORMANCE OF ITS OBLIGATIONS HEREUNDER WILL NOT VIOLATE, BREACH OR CONFLICT
WITH ITS ORGANIZATIONAL DOCUMENTS OR ANY AGREEMENT, CONTRACT, DOCUMENT OR
INSTRUMENT TO WHICH IT IS A PARTY.


 


(E)               THERE IS NO LITIGATION OR GOVERNMENTAL PROCEEDING PENDING, OR
TO THE BEST OF ITS KNOWLEDGE, THREATENED, WHICH, IF DETERMINED ADVERSELY TO SUCH
LENDER, WOULD MATERIALLY ADVERSELY AFFECT THE ENFORCEABILITY OF THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT.


 


(F)                NO APPROVAL, AUTHORIZATION, ORDER, LICENSE OR CONSENT OF, OR
REGISTRATION OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR OTHER PERSON IS
REQUIRED IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY IT
OR THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER, EXCEPT THOSE WHICH HAVE BEEN
OBTAINED.


 


(G)               IT IS, AND, UPON ITS EXECUTION AND DELIVERY OF THIS AGREEMENT
AND ITS PERFORMANCE HEREUNDER, SHALL CONTINUE TO BE (1) IN COMPLIANCE WITH ANY
AND ALL APPLICABLE LICENSING REQUIREMENTS OF THE STATE WHERE THE MORTGAGED
PROPERTY IS LOCATED, IF ANY SUCH REQUIREMENTS ARE APPLICABLE TO SUCH LENDER, AND
(2) EITHER (I) ORGANIZED UNDER THE LAWS OF SUCH STATE OR (II) QUALIFIED TO DO
BUSINESS IN SUCH STATE OR (III) TO THE BEST OF ITS KNOWLEDGE, NOT REQUIRED TO
QUALIFY TO DO BUSINESS IN SUCH STATE.


 


(H)               NEITHER THE EXECUTION NOR DELIVERY OF THIS AGREEMENT, OR THE
OTHER LOAN DOCUMENTS OR ANY SUBSEQUENT ASSIGNMENT AND ASSUMPTION AGREEMENT NOR
THE EXERCISE OF ANY REMEDY OR ENFORCEMENT OF ANY RIGHT WITH RESPECT THERETO WILL
CONSTITUTE A PROHIBITED TRANSACTION WITHIN THE MEANING OF SECTION 406 OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED, OR SECTION 4975 OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, FOR WHICH AN EXEMPTION IS NOT
AVAILABLE, AND IF SUCH EXECUTION, DELIVERY, PURCHASE, EXERCISE OR ENFORCEMENT
CONSTITUTES SUCH A PROHIBITED TRANSACTION, IT WILL COOPERATE WITH THE DEPARTMENT
OF LABOR, INTERNAL REVENUE SERVICE AND OTHER AFFECTED PARTIES IN OBTAINING AN
EXEMPTION THEREFOR.


 


(I)                TO SUCH LENDER’S KNOWLEDGE, AFTER GIVING EFFECT TO THE MAKING
OF THE INITIAL RESTRUCTURING LOAN, NO EVENT OF DEFAULT EXISTS.

 

39

--------------------------------------------------------------------------------



 


ARTICLE IV
EXCHANGE OF NOTES; LOANS AND LOAN DOCUMENTS


 


SECTION 4.1                                      EXCHANGE OF EXISTING NOTES.

 

Each Lender agrees to surrender on the Initial Restructuring Funding Date to the
Borrower the promissory notes issued to it under the Original Construction Loan
Agreement and in exchange for the cancellation of such promissory notes (without
extinguishing the indebtedness evidenced thereby) Borrower shall issue to each
Lender on the Initial Restructuring Funding Date the Notes set forth on
Schedule D.  As of the Initial Restructuring Funding Date (and after giving
effect to the making of the Initial Restructuring Loan), the principal amount
outstanding under each Note held by the Lenders is set forth on Schedule D.  As
of the Initial Restructuring Funding Date, all promissory notes issued under the
Original Construction Loan Agreement are deemed cancelled as of such date.

 


SECTION 4.2                                      FACILITY A LOANS; FACILITY A
LENDERS’ OBLIGATION TO DISBURSE; REDUCTION OF FACILITY A COMMITMENT.


 


(A)               SUBJECT TO THE TERMS, PROVISIONS AND CONDITIONS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, BORROWER AGREES TO BORROW FROM THE
FACILITY A LENDERS AND EACH FACILITY A LENDER AGREES TO MAKE FACILITY A LOANS TO
BORROWER, FOR THE PURPOSES AND SUBJECT TO ALL OF THE TERMS, PROVISIONS AND
CONDITIONS CONTAINED IN THIS AGREEMENT.  IN NO EVENT SHALL A FACILITY A LENDER
MAKE FACILITY A LOANS IN AN AMOUNT IN EXCESS OF ITS FACILITY A COMMITMENT OR
AFTER THE FACILITY A MATURITY DATE.


 


(B)               THE FACILITY A LOANS SHALL BE MADE TO BORROWER ON THE TERMS
AND CONDITIONS HEREINAFTER SET FORTH.  THE FACILITY A LOANS WILL BEAR INTEREST
AT THE RATE OR RATES, AND WILL BE REPAID, AS SET FORTH IN THIS AGREEMENT AND IN
THE FACILITY A NOTES.  BORROWER SHALL USE THE PROCEEDS OF THE FACILITY A LOANS
SOLELY FOR THE PURPOSES SPECIFIED HEREIN.


 


(C)               THE AGGREGATE AMOUNT OF THE FACILITY A LOANS OF ANY FACILITY A
LENDER SHALL NOT EXCEED THE FACILITY A COMMITMENT OF SUCH FACILITY A LENDER.
 THE FACILITY A COMMITMENT AND FACILITY A LOANS ARE NOT REVOLVING IN NATURE, AND
AMOUNTS REPAID MAY NOT BE SUBSEQUENTLY READVANCED.


 


(D)               PROVIDED THAT BORROWER SATISFIES THE CONDITIONS TO THE MAKING
OF FACILITY A LOANS SET FORTH IN ARTICLE VIII HEREOF, THE FACILITY A LENDERS
SHALL DISBURSE THE INITIAL RESTRUCTURING LOAN TO BORROWER ON THE INITIAL
RESTRUCTURING FUNDING DATE.  BORROWER SHALL USE THE INITIAL RESTRUCTURING LOAN
AS SET FORTH ON SCHEDULE F.


 


(E)               EXCEPT AS SET FORTH IN THE IMMEDIATELY SUCCEEDING SENTENCE,
PROVIDED THAT BORROWER SATISFIES THE CONDITIONS TO THE MAKING OF FACILITY A
LOANS SET FORTH IN ARTICLES VIII, IX, XII AND XIII HEREOF, THE FACILITY A
LENDERS SHALL DISBURSE FACILITY A LOANS (OTHER THAN THE INITIAL RESTRUCTURING
LOAN AS PROVIDED FOR IN SECTION 4.2(D)) APPROXIMATELY TEN (10) DAYS AFTER
BORROWER’S SATISFACTION OF SUCH CONDITIONS.  SO LONG AS (I) THE FACILITY A
COMMITMENTS HAVE NOT BEEN TERMINATED OR FULLY UTILIZED AND (II) THERE SHALL
EXIST NO DEFAULT OF WHICH BORROWER HAS RECEIVED NOTICE FROM THE AGENT, OR ANY
LENDER OR EVENT OF DEFAULT, THEN THE FACILITY A LENDERS SHALL MAKE FACILITY A
LOANS ON

 

40

--------------------------------------------------------------------------------


 


EACH PAYMENT DATE IN AN AMOUNT EQUAL TO INTEREST DUE ON THE LOANS ON SUCH
PAYMENT DATE, AND THE DELIVERY OF A REQUISITION BY BORROWER SHALL NOT BE
REQUIRED FOR THE MAKING OF SUCH FACILITY A LOANS.  ON EACH DAY ON WHICH FACILITY
A LOANS ARE MADE TO PAY INTEREST DUE ON THE LOANS PURSUANT TO THE IMMEDIATELY
PRECEDING SENTENCE, BORROWER SHALL MAKE AN EQUITY CONTRIBUTION IN ACCORDANCE
WITH SECTION 12.1(L) AS IF SUCH FACILITY A LOANS WERE FUNDED PURSUANT TO A
REQUISITION DELIVERED IN ACCORDANCE WITH SECTION 12.1(L).


 


(F)                AFTER THE DISBURSEMENT OF THE INITIAL RESTRUCTURING LOAN AND
SUBJECT TO THE SECOND SENTENCE OF SECTION 4.2(J), EACH FACILITY A LENDER SHALL
MAKE SUCCESSIVE DISBURSEMENTS UNDER ITS FACILITY A COMMITMENT TO BORROWER, BUT
NOT MORE THAN ONCE PER CALENDAR MONTH, PROVIDED THAT (I) THERE SHALL THEN EXIST
NO DEFAULT OR EVENT OF DEFAULT, (II) NO MATERIAL ADVERSE CHANGE SHALL HAVE
OCCURRED WITH RESPECT TO BORROWER, GUARANTOR OR THE PROJECT, (III) THE LOANS
REMAIN IN BALANCE, (IV) ALL REQUIRED GOVERNMENTAL APPROVALS ARE IN FULL FORCE
AND EFFECT AS NEEDED FOR THE THEN-CURRENT STAGE OF CONSTRUCTION, AND
(IV) BORROWER SATISFIES THE CONDITIONS TO THE DISBURSEMENT OF THE FACILITY A
LOANS SET FORTH IN ARTICLES VIII, IX, X, XII AND XIII HEREOF, AS APPLICABLE. 
ALL ADVANCES OF FACILITY A LOANS MADE BY THE FACILITY A LENDERS TO BORROWER
SHALL BE ADVANCED RATABLY AMONG THE FACILITY A LENDERS BASED ON THE AMOUNT OF
EACH FACILITY A LENDER’S FACILITY A PRO RATA SHARE.


 


(G)               TO THE EXTENT THAT THE FACILITY A LENDERS MAY HAVE ACQUIESCED
IN NONCOMPLIANCE WITH ANY REQUIREMENTS PRECEDENT TO THE DISBURSEMENT OF A
FACILITY A LOAN, SUCH ACQUIESCENCE SHALL NOT CONSTITUTE A WAIVER BY THE FACILITY
A LENDERS, AND THE FACILITY A LENDERS MAY AT ANY TIME AFTER SUCH ACQUIESCENCE
REQUIRE BORROWER TO COMPLY WITH ALL SUCH REQUIREMENTS.


 


(H)               EACH FACILITY A LENDER SHALL MAKE EACH FACILITY A LOAN TO BE
MADE BY IT HEREUNDER ON THE PROPOSED DATE THEREOF BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS TO THE ACCOUNT OF THE AGENT.


 


(I)                BORROWER AUTHORIZES THE AGENT TO DISBURSE THE FACILITY A LOAN
PROCEEDS BY CREDITING THE OPERATING ACCOUNT; PROVIDED, HOWEVER, THAT THE AGENT
SHALL NOT BE OBLIGATED TO USE SUCH METHOD.


 


(J)                IF PURSUANT TO SECTION 4.10(B) PREPAYMENT PROCEEDS ARE
DEPOSITED INTO THE FACILITY A EXCESS PROCEEDS ACCOUNT, THEN ON THE DATE ON WHICH
SUCH DEPOSIT IS MADE THE FACILITY A COMMITMENTS SHALL BE PERMANENTLY REDUCED BY
THE AMOUNT OF SUCH DEPOSIT, WITH SUCH REDUCTION BEING MADE PRO RATA AMONG THE
FACILITY A LENDERS’ FACILITY A COMMITMENTS.  IF AMOUNTS ARE ON DEPOSIT IN THE
FACILITY A EXCESS PROCEEDS ACCOUNT, THEN, SUBJECT TO SATISFYING ALL OTHER
CONDITIONS OF THIS AGREEMENT FOR MAKING OF ADDITIONAL FACILITY A LOANS, SUCH
FUNDS SHALL BE APPLIED FULLY TO FUND AMOUNTS SET FORTH IN ANY SUBSEQUENT
REQUISITION AND ANY INTEREST DUE ON ANY PAYMENT DATE THAT WOULD OTHERWISE BE
PAID FROM PROCEEDS OF FACILITY A LOANS, BEFORE UTILIZING THE UNFUNDED BALANCE OF
THE FACILITY A COMMITMENT.

 

41

--------------------------------------------------------------------------------


 


SECTION 4.3                                      FACILITY B-1 LOANS.


 

As of the Initial Restructuring Funding Date, the aggregate outstanding
principal amount of the Facility B-1 Loans is $27,966,385.63.  The Facility B-1
Loans will bear interest at the rate or rates, and will be repaid, as set forth
in this Agreement and in the Facility B-1 Notes.  The Facility B-1 Loans are not
revolving in nature, and amounts repaid may not be subsequently readvanced.

 


SECTION 4.4                                      FACILITY B-2 LOANS.


 

As of the Initial Restructuring Funding Date, the aggregate outstanding
principal amount of the Facility B-2 Loans is $4,041,441.55.  The Facility B-2
Loans will bear interest at the rate or rates, and will be repaid, as set forth
in this Agreement and in the Facility B-2 Notes.  The Facility B-2 Loans are not
revolving in nature, and amounts repaid may not be subsequently readvanced.

 


SECTION 4.5                                      FACILITY C-1 LOANS.


 

As of the Initial Restructuring Funding Date, the aggregate outstanding
principal amount of the Facility C-1 Loans is $191,430,583.52.  The Facility C-1
Loans will bear interest at the rate or rates, and will be repaid, as set forth
in this Agreement and in the Facility C-1 Notes.  The Facility C-1 Loans are not
revolving in nature, and amounts repaid may not be subsequently readvanced.

 


SECTION 4.6                                      FACILITY C-2 LOANS.


 

As of the Initial Restructuring Funding Date, the aggregate outstanding
principal amount of the Facility C-2 Loans is $10,938,892.07.  The Facility C-2
Loans will bear interest at the rate or rates, and will be repaid, as set forth
in this Agreement and in the Facility C-2 Notes.  The Facility C-2 Loans are not
revolving in nature, and amounts repaid may not be subsequently readvanced.

 


SECTION 4.7                                      CLOSING DOCUMENTS.


 

On the Effective Date, Borrower shall execute and deliver (and cause any party
thereto other than Borrower, the Agent or Lenders to execute and deliver) to the
Agent the following:

 


(A)               THE NOTES;


 


(B)               SECOND OMNIBUS AMENDMENT TO CONSTRUCTION LOAN DOCUMENTS;


 


(C)               SECOND OMNIBUS AMENDMENT TO RECORDED CONSTRUCTION LOAN
DOCUMENTS;


 


(D)               MII KEEP WHOLE LETTERS;

 

42

--------------------------------------------------------------------------------


 


(E)               MH KAPALUA KEEP WHOLE LETTERS;


 


(F)                THE SUCCESSOR AGENT AGREEMENT;


 


(G)               THE MASTER ASSIGNMENT AGREEMENT;


 


(H)               TERMINATION AGREEMENT;


 


(I)                DISCHARGE OF NEGATIVE PLEDGE AGREEMENT; AND


 


(J)                SUCH OTHER DOCUMENTS, INSTRUMENTS OR CERTIFICATES AS THE
AGENT OR ITS COUNSEL MAY REASONABLY REQUIRE, INCLUDING SUCH DOCUMENTS AS THE
AGENT IN ITS SOLE DISCRETION DEEMS NECESSARY OR APPROPRIATE TO EFFECTUATE THE
TERMS AND CONDITIONS OF THIS AGREEMENT AND THE LOAN DOCUMENTS AND TO COMPLY WITH
LAWS.


 


SECTION 4.8                                      TERM OF THE LOANS.


 


(A)               ALL FACILITY A OBLIGATIONS SHALL BE DUE AND PAYABLE IN FULL ON
THE FACILITY A MATURITY DATE.


 


(B)               ALL FACILITY B OBLIGATIONS AND ALL FACILITY C OBLIGATIONS
SHALL BE DUE AND PAYABLE IN FULL ON THE FACILITY B/C MATURITY DATE.


 


SECTION 4.9                                      PREPAYMENTS.


 

Except as provided in Section 4.10, Borrower may prepay the Loans in whole only
upon not less than thirty (30) days’ written notice to the Agent and the
Lenders.  No such prepayment of the Loans shall be permitted unless the same is
accompanied by (i) all interest accrued on the Loans through the date of
prepayment, (ii) Breakage Costs incurred by the Lenders as a result of the
prepayment, and (iii) reasonable attorneys’ fees incurred by the Lenders as a
result of the prepayment.  A prepayment notice may be rescinded or withdrawn by
Borrower provided that such rescission notice is delivered to the Agent at least
five (5) days prior to the prepayment date and Borrower shall pay all of the
Agent’s and the Lenders’ actual costs and expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with such rescission.  All
prepayments under this Section 4.9 shall be applied in accordance with
Section 21.1.

 


SECTION 4.10                                REQUIRED PRINCIPAL PAYMENTS.


 


(A)               BORROWER SHALL MAKE PAYMENTS ON ACCOUNT OF THE PRINCIPAL
AMOUNT OF THE LOANS UPON THE RELEASE OF THE LIEN OF THE MORTGAGE IN RESPECT OF A
UNIT OR A FACILITY, AS PROVIDED IN SECTIONS 14.4(A)(VIII), 14.4(B)(VIII),
14.4(C) AND 14.5(E), SUBJECT TO SECTION 4.10(B) BELOW.

 

43

--------------------------------------------------------------------------------


 


(B)               UPON RECEIPT THEREOF, THE AGENT SHALL APPLY THE PREPAYMENT
PROCEEDS TO REPAY THE DEBT OWED TO THE FACILITY A LENDERS PURSUANT TO
SECTION 21.1.  IF THE PREPAYMENT PROCEEDS ARE GREATER THAN THE FACILITY A
OBLIGATIONS SO PREPAID, THEN SUCH EXCESS AMOUNT SHALL BE DEPOSITED BY THE AGENT
INTO THE FACILITY A EXCESS PROCEEDS ACCOUNT.  PURSUANT TO SECTION 4.2(J), FUNDS
ON DEPOSIT IN THE FACILITY A EXCESS PREPAYMENT PROCEEDS ACCOUNT SHALL BE
UTILIZED FULLY TO FUND AMOUNTS THAT WOULD OTHERWISE BE FUNDED FROM PROCEEDS OF
FACILITY A LOANS BEFORE ANY NEW FACILITY A LOANS ARE MADE BY THE FACILITY A
LENDERS.  IF THE PORTION OF THE DEBT OWED TO THE FACILITY A LENDERS HAS BEEN
PAID IN FULL AND THE FACILITY A COMMITMENTS HAVE EXPIRED OR HAVE BEEN TERMINATED
OR UPON THE NOTES BEING DECLARED DUE AND PAYABLE PURSUANT TO SECTION 20.1(C),
THE AGENT SHALL APPLY THE PREPAYMENT PROCEEDS TO REPAY THE OUTSTANDING DEBT IN
ACCORDANCE WITH SECTION 21.1.


 


(C)               ON THE FACILITY A MATURITY DATE, BORROWER SHALL PAY THE ENTIRE
AMOUNT OF THE FACILITY A OBLIGATIONS.


 


(D)               ON THE FACILITY B/C MATURITY DATE, BORROWER SHALL PAY THE
ENTIRE AMOUNT OF EACH OF THE FACILITY B OBLIGATIONS AND THE FACILITY C
OBLIGATIONS.


 


SECTION 4.11                                PAYMENTS GENERALLY.


 


(A)               ALL PAYMENTS (WHETHER OF PRINCIPAL OR INTEREST) SHALL BE
DEEMED CREDITED TO BORROWER’S ACCOUNT ONLY IF RECEIVED BY 2:00 P.M. (NEW YORK
TIME) ON A BUSINESS DAY; OTHERWISE, SUCH PAYMENT SHALL BE DEEMED RECEIVED ON THE
NEXT BUSINESS DAY.


 


(B)               EACH FACILITY A LENDER WILL MAKE THE AMOUNT OF EACH OF ITS 
FACILITY A LOANS, AND THE BORROWER WILL MAKE AVAILABLE THE APPLICABLE AMOUNT OF
ITS ADDITIONAL EQUITY REQUIREMENT, AVAILABLE TO THE AGENT (OR THE SERVICER, AS
THE CASE MAY BE) PRIOR TO 2:00 P.M. (NEW YORK TIME) ON THE BUSINESS DAY ON WHICH
SUCH FACILITY A LOAN IS TO BE MADE HEREUNDER, AND THE AGENT (OR THE SERVICER, AS
THE CASE MAY BE) SHALL MAKE THE FUNDS SO RECEIVED FROM THE FACILITY A LENDERS
AND THE ADDITIONAL EQUITY REQUIREMENT AVAILABLE TO BORROWER ON SUCH DATE;
PROVIDED THAT IF SUCH FUNDS ARE RECEIVED BY THE AGENT (OR THE SERVICER, AS THE
CASE MAY BE) AFTER SUCH TIME, THEN SUCH FUNDS SHALL BE MADE AVAILABLE TO
BORROWER NO LATER THAN 12:00 P.M. (NEW YORK TIME) ON THE IMMEDIATELY SUCCEEDING
BUSINESS DAY.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT
(I) INTEREST WILL ACCRUE ON SUCH FACILITY A LENDER’S FACILITY A LOANS FROM THE
DATE SUCH LENDER’S FUNDS ARE RECEIVED BY THE AGENT (OR SERVICER, AS THE CASE MAY
BE) IF RECEIVED BY 2:00 P.M. (NEW YORK TIME) ON THE REQUIRED DATE, AND IF SUCH
FUNDS ARE  RECEIVED ON SUCH BUSINESS DAY AFTER SUCH TIME THEN INTEREST SHALL
ACCRUE THEREON FROM THE IMMEDIATELY SUCCEEDING BUSINESS DAY, OR IF SUCH FUNDS
ARE NOT RECEIVED ON SUCH BUSINESS DAY THEN INTEREST SHALL ACCRUE THEREON ONLY
AFTER SUCH FUNDS HAVE BEEN RECEIVED BY THE AGENT (OR THE SERVICER, AS THE CASE
MAY BE) AND MADE AVAILABLE TO THE BORROWER, AND (II) THE INTEREST PAYMENTS
PAYABLE TO THE FACILITY A LENDERS UNDER SECTIONS 21.1 AND 21.2 SHALL BE
ADJUSTED, IF NECESSARY, TO TAKE INTO ACCOUNT ACCRUAL OF INTEREST ON A FUNDING BY
A FACILITY A LENDER OF ITS FACILITY A LOAN COMMENCING ON A DATE OTHER THAN THE
DATE ON WHICH SUCH FACILITY A LOAN WAS REQUIRED TO BE MADE HEREUNDER.

 

44

--------------------------------------------------------------------------------


 


ARTICLE V
INTEREST


 


SECTION 5.1                                      INTEREST RATE.


 


(A)               INTEREST SHALL ACCRUE ON THE LOANS AT THE APPLICABLE RATE. 
SUBJECT TO THE PROVISIONS HEREINAFTER SET FORTH, THE APPLICABLE RATE SHALL BE
THE ADJUSTED LIBOR RATE.


 


(B)               INTEREST IN ARREARS AT THE APPLICABLE RATE SHALL BE PAYABLE ON
EACH PAYMENT DATE.


 


(C)               AS LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
BORROWER MAY ELECT FROM TIME TO TIME (EACH, A “LIBOR RATE ELECTION”), BUT NO
MORE FREQUENTLY THAN ONCE IN ANY CALENDAR MONTH, TO HAVE THE ADJUSTED LIBOR RATE
APPLY TO ANY PORTION OF THE PRINCIPAL AMOUNT OF THE LOANS (INCLUDING ANY
DISBURSEMENT OF FACILITY A LOANS ABOUT TO BE MADE) BY GIVING THE SERVICER
IRREVOCABLE WRITTEN NOTICE OF SUCH ELECTION DESIGNATING THE INTEREST PERIOD FOR
WHICH SUCH LIBOR RATE ELECTION IS TO APPLY. FOR SO LONG AS TRIMONT REAL ESTATE
ADVISORS, INC. (“TRIMONT”) IS THE SERVICER, SUCH WRITTEN NOTICE SHALL BE GIVEN
TO TRIMONT AT ITS ATLANTA OFFICE BY NO LATER THAN 5:00 P.M. NEW YORK TIME AT
LEAST FOUR (4) LIBOR BUSINESS DAYS PRIOR TO THE DATE ON WHICH THE APPLICABLE
INTEREST PERIOD WILL COMMENCE.  IF A LIBOR RATE ELECTION IS THEN IN EFFECT WITH
RESPECT TO ANY PORTION OF THE LOANS, THEN THE ADJUSTED LIBOR RATE WITH RESPECT
TO ANY ADDITIONAL FACILITY A LOAN MADE DURING THE APPLICABLE INTEREST PERIOD
THEN IN EFFECT SHALL BE THE ADJUSTED LIBOR RATE THEN IN EFFECT WITH RESPECT TO
SUCH INTEREST PERIOD.  IN NO EVENT MAY BORROWER ELECT AN INTEREST PERIOD WITH
RESPECT TO THE FACILITY A LOANS WHICH EXTENDS BEYOND THE FACILITY A MATURITY
DATE OR AN INTEREST PERIOD WITH RESPECT TO FACILITY B LOANS OR FACILITY C LOANS
WHICH EXTENDS BEYOND THE FACILITY B/C MATURITY DATE.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY, (I) EXCEPT WITH RESPECT TO FACILITY A LOANS FUNDED SOLELY TO
FUND A REQUISITION OR TO PAY INTEREST ON THE LOANS, THE LIBOR RATE ELECTION MAY
BE EXERCISED FROM TIME TO TIME ONLY AS TO A MINIMUM AGGREGATE AMOUNT OF
$53,000,000, AND (II) IN NO EVENT SHALL MORE THAN SEVEN (7) INTEREST PERIODS BE
IN EFFECT AT ANY TIME FOR THE LOANS.  IF BORROWER DOES NOT SELECT AN INTEREST
PERIOD AT LEAST FOUR (4) LIBOR BUSINESS DAYS PRIOR TO THE LAST DAY OF THE
APPLICABLE INTEREST PERIOD, THEN THE APPLICABLE RATE FOR SUCH AMOUNT FOLLOWING
THE END OF SUCH INTEREST PERIOD SHALL BE BASED ON A THIRTY (30) DAY INTEREST
PERIOD.


 


(D)               IF THE AGENT DETERMINES (IN THE CASE OF CLAUSES (I), (III) AND
(IV) BELOW) OR RECEIVES NOTICE FROM ANY LENDER (IN THE CASE OF
CLAUSE (II) BELOW) (WHICH DETERMINATION BY THE AGENT OR SUCH LENDER SHALL BE
CONCLUSIVE AND BINDING UPON BORROWER, ABSENT MANIFEST ERROR) (I) THAT DOLLAR
DEPOSITS IN RESPECT OF ANY PORTION OF THE LOANS BEARING INTEREST AT THE ADJUSTED
LIBOR RATE ARE NOT GENERALLY AVAILABLE AT SUCH TIME IN THE LONDON INTERBANK
MARKET, (II) THAT THE RATE AT WHICH SUCH DEPOSITS ARE BEING OFFERED WILL NOT
ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDER OF MAINTAINING A LIBOR
RATE ON SUCH PORTION OF THE LOANS OR OF FUNDING THE SAME DUE TO CIRCUMSTANCES

 

45

--------------------------------------------------------------------------------


 


AFFECTING THE LONDON INTERBANK MARKET GENERALLY, (III) THAT REASONABLE MEANS DO
NOT EXIST FOR ASCERTAINING A LIBOR RATE OR (IV) THAT AN ADJUSTED LIBOR RATE
WOULD BE IN EXCESS OF THE MAXIMUM INTEREST RATE WHICH BORROWER MAY BY LAW PAY,
THEN, IN ANY SUCH EVENT, THE AGENT SHALL SO NOTIFY BORROWER AND THE LENDERS AND
ALL PORTIONS OF THE LOANS BEARING INTEREST AT THE ADJUSTED LIBOR RATE THAT ARE
SO AFFECTED SHALL, AS OF THE DATE OF SUCH NOTIFICATION WITH RESPECT TO AN EVENT
DESCRIBED IN CLAUSES (II) OR (IV) ABOVE, OR AS OF THE EXPIRATION OF THE
APPLICABLE RATE INTEREST PERIOD WITH RESPECT TO AN EVENT DESCRIBED IN
CLAUSES (I) OR (III) ABOVE, BEAR INTEREST AT THE ADJUSTED PRIME RATE UNTIL SUCH
TIME AS THE SITUATIONS DESCRIBED ABOVE ARE NO LONGER IN EFFECT.


 


(E)               IF THE INTRODUCTION OF (OR ANY CHANGE IN) ANY LAW, REGULATION
OR TREATY, OR IN THE INTERPRETATION THEREOF BY ANY GOVERNMENTAL AUTHORITY
CHARGED WITH THE ADMINISTRATION OR INTERPRETATION THEREOF, SHALL MAKE IT
UNLAWFUL FOR ANY LENDER TO MAINTAIN THE APPLICABLE RATE AT AN ADJUSTED LIBOR
RATE WITH RESPECT TO ITS LOANS OR ANY PORTION THEREOF, OR TO FUND ITS LOANS OR
ANY PORTION THEREOF IN DOLLARS IN THE LONDON INTERBANK MARKET, THEN (I) SUCH
LENDER SHALL NOTIFY BORROWER AND THE AGENT THAT SUCH LENDER IS NO LONGER ABLE TO
MAINTAIN THE APPLICABLE RATE AT AN ADJUSTED LIBOR RATE, (II) THE APPLICABLE RATE
SHALL AUTOMATICALLY BE CONVERTED TO THE ADJUSTED PRIME RATE AND (III) BORROWER
SHALL PAY TO SUCH LENDER THE AMOUNT OF BREAKAGE COSTS (IF ANY) INCURRED BY SUCH
LENDER IN CONNECTION WITH SUCH CONVERSION.  SUCH LENDER SHALL USE REASONABLE
EFFORTS TO AVOID INCURRING ANY BREAKAGE COSTS BUT SHALL HAVE NO LIABILITY IF ANY
BREAKAGE COSTS ARE INCURRED. THEREAFTER, INTEREST SHALL ACCRUE ON SUCH LOANS OR
THE APPLICABLE PORTION THEREOF AT THE ADJUSTED PRIME RATE UNTIL SUCH TIME AS THE
SITUATION DESCRIBED HEREIN IS NO LONGER IN EFFECT.


 


(F)                INTEREST ON THE OUTSTANDING PRINCIPAL BALANCE OF LOANS MADE
UNDER A LOAN FACILITY SHALL BE CALCULATED BY MULTIPLYING (I) THE ACTUAL NUMBER
OF DAYS ELAPSED IN THE PERIOD FOR WHICH THE CALCULATION IS BEING MADE BY (II) A
DAILY RATE APPLICABLE TO SUCH LOANS BASED ON A THREE HUNDRED SIXTY (360) DAY
YEAR BY (III) THE OUTSTANDING PRINCIPAL BALANCE OF SUCH LOANS.


 


(G)               BORROWER SHALL INDEMNIFY EACH LENDER AND HOLD EACH LENDER
HARMLESS FROM ANY LOSS OR EXPENSE WHICH SUCH LENDER SUSTAINS OR INCURS AS A
CONSEQUENCE OF (I) ANY DEFAULT BY BORROWER IN PAYMENT OF THE PRINCIPAL OF OR
INTEREST ON ANY PORTION OF ITS LOANS BEARING INTEREST AT AN ADJUSTED LIBOR RATE,
INCLUDING, WITHOUT LIMITATION, ANY SUCH LOSS OR EXPENSE ARISING FROM INTEREST OR
FEES PAYABLE BY SUCH LENDER TO LENDERS OF FUNDS OBTAINED BY IT IN ORDER TO
MAINTAIN SUCH PORTION OF ITS LOANS AT AN ADJUSTED LIBOR RATE, (II) ANY
PREPAYMENT (WHETHER VOLUNTARY OR MANDATORY) OF ANY PORTION OF THE LOANS BEARING
INTEREST AT AN ADJUSTED LIBOR RATE ON A DAY THAT (A) IS NOT THE PAYMENT DATE
IMMEDIATELY FOLLOWING THE LAST DAY OF AN INTEREST PERIOD WITH RESPECT THERETO OR
(B) IS THE PAYMENT DATE IMMEDIATELY FOLLOWING THE LAST DAY OF AN INTEREST PERIOD
WITH RESPECT THERETO IF BORROWER DID NOT GIVE THE PRIOR WRITTEN NOTICE OF SUCH
PREPAYMENT REQUIRED PURSUANT TO THE TERMS OF THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION, SUCH LOSS OR EXPENSE ARISING FROM INTEREST OR FEES PAYABLE BY SUCH
LENDER TO LENDERS OF FUNDS OBTAINED

 

46

--------------------------------------------------------------------------------


 


BY IT IN ORDER TO MAINTAIN SUCH PORTION OF ITS LOANS AT AN ADJUSTED LIBOR RATE
AND (III) THE CONVERSION (FOR ANY REASON WHATSOEVER, WHETHER VOLUNTARY OR
INVOLUNTARY) OF THE APPLICABLE RATE FROM AN ADJUSTED LIBOR RATE TO THE ADJUSTED
PRIME RATE WITH RESPECT TO ANY PORTION OF THE LOANS ON A DATE OTHER THAN THE
PAYMENT DATE IMMEDIATELY FOLLOWING THE LAST DAY OF AN INTEREST PERIOD,
INCLUDING, WITHOUT LIMITATION, SUCH LOSS OR EXPENSES ARISING FROM INTEREST OR
FEES PAYABLE BY SUCH LENDER TO LENDERS OF FUNDS OBTAINED BY IT IN ORDER TO
MAINTAIN SUCH PORTION OF ITS LOANS AT AN ADJUSTED LIBOR RATE (THE AMOUNTS
REFERRED TO IN CLAUSES (I), (II) AND (III) ARE HEREIN REFERRED TO COLLECTIVELY
AS THE “BREAKAGE COSTS”). THIS PROVISION SHALL SURVIVE PAYMENT OF THE NOTES IN
FULL AND THE SATISFACTION OF ALL OTHER OBLIGATIONS OF BORROWER UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS. EACH LENDER SHALL MAKE REASONABLE
EFFORTS TO AVOID INCURRING ANY BREAKAGE COSTS IN CONNECTION WITH THE APPLICATION
OF THE RELEASE PRICES IN REDUCTION OF THE DEBT.


 


(H)               THE OUTSTANDING PRINCIPAL BALANCE OF THE LOANS SHALL BEAR
INTEREST AT THE DEFAULT RATE AT ANY TIME DURING WHICH AN EVENT OF DEFAULT
EXISTS.


 


ARTICLE VI
COSTS OF MAINTAINING LOAN


 


SECTION 6.1             INCREASED COSTS AND CAPITAL ADEQUACY.


 


(A)               BORROWER RECOGNIZES THAT THE COST TO THE LENDERS OF
MAINTAINING THE LOANS OR ANY PORTION THEREOF MAY FLUCTUATE AND BORROWER AGREES
TO PAY EACH LENDER ADDITIONAL AMOUNTS TO COMPENSATE SUCH LENDER FOR ANY INCREASE
IN COSTS INCURRED IN MAINTAINING ITS LOANS OR ANY PORTION THEREOF OR FOR THE
REDUCTION OF ANY AMOUNTS RECEIVED OR RECEIVABLE FROM BORROWER AS A RESULT OF:


 

(I)         ANY CHANGE AFTER THE DATE HEREOF IN ANY LAW, REGULATION OR TREATY,
OR IN THE INTERPRETATION OR ADMINISTRATION THEREOF, OR BY ANY DOMESTIC OR
FOREIGN COURT, (X) CHANGING THE BASIS OF TAXATION OF PAYMENTS UNDER THIS
AGREEMENT TO SUCH LENDER (OTHER THAN TAXES IMPOSED ON ALL OR ANY PORTION OF THE
OVERALL NET INCOME OR RECEIPTS OF SUCH LENDER), (Y) IMPOSING, MODIFYING OR
APPLYING ANY RESERVE, SPECIAL DEPOSIT OR SIMILAR REQUIREMENT AGAINST ASSETS OF,
DEPOSITS WITH OR FOR THE ACCOUNT OF, CREDIT EXTENDED BY, OR ANY OTHER
ACQUISITION OF FUNDS FOR LOANS BY SUCH LENDER OR (Z) IMPOSING ON SUCH LENDER, OR
THE LONDON INTERBANK MARKET GENERALLY, ANY OTHER CONDITION AFFECTING ITS LOANS,
PROVIDED THAT THE RESULT OF THE FOREGOING IS TO INCREASE THE COST TO SUCH LENDER
OF MAINTAINING ITS LOANS OR ANY PORTION THEREOF OR TO REDUCE THE AMOUNT OF ANY
SUM RECEIVED OR RECEIVABLE FROM BORROWER BY SUCH LENDER UNDER THE LOAN
DOCUMENTS; OR

 

(II)        THE MAINTENANCE BY SUCH LENDER OF RESERVES IN ACCORDANCE WITH
RESERVE REQUIREMENTS PROMULGATED BY THE BOARD OF GOVERNORS OF THE FEDERAL
RESERVE SYSTEM OF THE UNITED STATES WITH RESPECT TO “EUROCURRENCY LIABILITIES”
OF A SIMILAR TERM TO THAT OF ITS LOANS (WITHOUT DUPLICATION FOR RESERVES ALREADY
ACCOUNTED FOR IN THE CALCULATION OF A LIBOR RATE PURSUANT TO THE TERMS HEREOF).

 

47

--------------------------------------------------------------------------------


 


(B)               IF THE APPLICATION OF ANY LAW, RULE, REGULATION OR GUIDELINE
ADOPTED OR ARISING OUT OF THE REPORT OF THE BASLE COMMITTEE ON BANKING
REGULATIONS AND SUPERVISORY PRACTICES ENTITLED “INTERNATIONAL CONVERGENCE OF
CAPITAL MEASUREMENT AND CAPITAL STANDARDS”, OR THE ADOPTION AFTER THE DATE
HEREOF OF ANY OTHER LAW, RULE, REGULATION OR GUIDELINE REGARDING CAPITAL
ADEQUACY, OR ANY CHANGE AFTER THE DATE HEREOF IN ANY OF THE FOREGOING, OR IN THE
INTERPRETATION OR ADMINISTRATION THEREOF BY ANY DOMESTIC OR FOREIGN GOVERNMENTAL
AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY CHARGED WITH THE INTERPRETATION OR
ADMINISTRATION THEREOF, OR COMPLIANCE BY ANY LENDER WITH ANY REQUEST OR
DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW) OF
ANY SUCH GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY, HAS THE
EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S CAPITAL TO A LEVEL BELOW
THAT WHICH SUCH LENDER WOULD HAVE ACHIEVED BUT FOR SUCH APPLICATION, ADOPTION,
CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION THE POLICIES OF SUCH LENDER WITH
RESPECT TO CAPITAL ADEQUACY), THEN, FROM TIME TO TIME BORROWER SHALL PAY TO SUCH
LENDER SUCH ADDITIONAL AMOUNTS AS WILL COMPENSATE SUCH LENDER FOR SUCH REDUCTION
WITH RESPECT TO ANY PORTION OF SUCH LENDER’S LOANS OUTSTANDING.


 


(C)               ANY AMOUNT PAYABLE BY BORROWER UNDER SUBSECTION (A) OR
SUBSECTION (B) OF THIS SECTION 6.1 SHALL BE PAID WITHIN FIVE (5) DAYS OF RECEIPT
BY BORROWER OF A CERTIFICATE SIGNED BY AN AUTHORIZED OFFICER OF A LENDER SETTING
FORTH THE AMOUNT DUE AND THE BASIS FOR THE DETERMINATION OF SUCH AMOUNT, WHICH
STATEMENT SHALL BE CONCLUSIVE AND BINDING UPON BORROWER, ABSENT MANIFEST ERROR.


 


ARTICLE VII
LOAN EXPENSE AND ADVANCES TO CURE DEFAULTS


 


SECTION 7.1                                      LOAN AND ADMINISTRATION
EXPENSES.


 

Borrower shall reimburse the Agent, from time to time upon five (5) days’ demand
therefor, for reasonable, out-of-pocket expenses incurred by the Agent in
connection with the administration of the Loans (excluding the Agent’s general
overhead expenses), including all amounts payable pursuant to Sections 7.2 and
7.3 hereof and any and all other fees owing to the Agent pursuant to the Loan
Documents, and also including, without limitation, all recording, filing and
registration fees and charges, mortgage or documentary taxes, insurance
premiums, title insurance premiums and other charges of the Title Insurer,
survey fees and charges, cost of certified copies of instruments, cost of
premiums on surety company bonds and the Title Policy, charges of Title Insurer
or other escrowee for administering disbursements, all fees and disbursements
of  Agent’s Consultant, all fees and disbursements of servicer, appraisal fees,
syndication fees, insurance consultant’s fees, environmental consultant’s fees,
travel related expenses and all costs and expenses incurred by the Agent or
Servicer in connection with the determination of whether or not Borrower has
performed the obligations undertaken by Borrower hereunder or has satisfied any
conditions precedent to the obligations of the Lenders hereunder. Further, if
any Default or Event of Default

 

48

--------------------------------------------------------------------------------


 

occurs or if the Loans or any portion thereof are not paid in full when and as
due, Borrower shall pay to the Agent and the Lenders upon five (5) days’ demand
therefor, all costs and expenses of the Agent and the Lenders (including,
without limitation, reasonable attorneys’ fees and court costs) incurred in
attempting to enforce payment of the Loans or to realize upon the security
therefor. Borrower agrees to pay the Agent’s fees and disbursements incurred in
connection with title updates and title endorsements ordered by the Agent (a) in
connection with each disbursement of Facility A Loan proceeds, (b) to be ordered
every six (6) months if construction ceases and (c) after completion of
construction every six (6) months thereafter throughout the term of the Loans,
or more often if an Event of Default has occurred or if required by examiners.

 


SECTION 7.2                                      BROKERAGE FEES.

 

Borrower shall pay all brokerage, finder or similar fees or commissions payable
in connection with the transactions contemplated hereby and shall indemnify and
hold each Indemnified Party harmless against all claims, liabilities, costs and
expenses (including attorneys’ fees and expenses) incurred in relation to any
claim by any broker, finder or similar person claiming that they represented
Borrower; provided however, that as an inducement to Borrower to make the
foregoing undertaking, the Agent and each Lender represent and warrant to
Borrower with respect to itself that it has not dealt with any broker, finder or
similar person in connection with the Loans.

 


SECTION 7.3                                      RIGHT OF LENDERS TO MAKE
ADVANCES TO CURE BORROWER’S DEFAULTS.


 

If Borrower fails to perform any of Borrower’s covenants, agreements or
obligations contained in this Agreement or any of the other Loan Documents
(after the expiration of applicable grace periods, except in the event of an
emergency or other exigent circumstances), any Lender may (but shall not be
required to), after written notice to Borrower and the Agent and after the
expiration of any applicable cure periods, perform any of such covenants,
agreements and obligations, and any amounts expended by such Lender in so doing
shall be added to the Debt owed to such Lender and bear interest at the Default
Rate.

 


ARTICLE VIII
CONDITIONS PRECEDENT
TO THE MAKING OF THE LOAN


 


SECTION 8.1                                      NON-CONSTRUCTION CONDITIONS
PRECEDENT.


 

The Facility A Lenders’ obligation to fund the Initial Restructuring Loan and
thereafter to make any further disbursements of Facility A Loans and the
Facility B Lenders’ and Facility C Lenders’ willingness to enter into this
Agreement are conditioned upon Borrower’s delivery, performance and satisfaction
of the following conditions precedent in form and substance satisfactory to the
Agent, or waiver of any such condition precedent by the Lenders:

 

49

--------------------------------------------------------------------------------


 


(A)               BORROWER SHALL HAVE FURNISHED DULY EXECUTED COPIES OF THE
DOCUMENTS LISTED IN SECTION 4.7;


 


(B)               THERE SHALL EXIST NO DEFAULT OF WHICH BORROWER HAS RECEIVED
NOTICE FROM THE AGENT OR ANY LENDER OR EVENT OF DEFAULT;


 


(C)               BORROWER SHALL HAVE FURNISHED THE AGENT WITH EVIDENCE THAT ALL
TAXES THEN DUE AND PAYABLE, INCLUDING WITHOUT LIMITATION, REAL ESTATE TAXES,
WITH RESPECT TO THE PROPERTY HAVE BEEN PAID OR WILL BE PAID AS OF THE EFFECTIVE
DATE;


 


(D)               BORROWER SHALL HAVE FURNISHED TO THE AGENT THE TITLE POLICY
WITH AN APPROPRIATE ENDORSEMENT TO THE AGENT, TOGETHER WITH LEGIBLE COPIES OF
ALL TITLE EXCEPTION DOCUMENTS CITED IN THE TITLE POLICY AND ALL OTHER LEGAL
DOCUMENTS AFFECTING THE PROJECT OR THE USE THEREOF;


 


(E)               BORROWER SHALL HAVE FURNISHED TO THE AGENT OR TO THE PRIOR
AGENT AN ALTA/ACSM LAND TITLE SURVEY OF THE PROJECT AND ANY AND ALL EXISTING
PLATS REGARDING THE PROJECT;


 


(F)                BORROWER SHALL HAVE FURNISHED THE AGENT OR THE PRIOR AGENT
WITH EVIDENCE OF ZONING OR A COPY OF THE FINAL APPROVED PLANNED UNIT DEVELOPMENT
(“PUD”) MAP, PRELIMINARY DEVELOPMENT PLAN (“PDP”) OR OTHER DEVELOPMENT PLAN FOR
THE PROJECT PERMITTING THE CONSTRUCTION OF THE IMPROVEMENTS AND CONTAINING ALL
USE OR BUILDING CONDITIONS OR RESTRICTIONS AFFECTING THE PROJECT AND APPROVED BY
THE APPROPRIATE GOVERNMENTAL AUTHORITY, AND ALL AMENDMENTS AND CHANGES THERETO
SINCE THE ORIGINAL EFFECTIVE DATE;


 


(G)               BORROWER SHALL HAVE FURNISHED TO THE AGENT OR TO THE PRIOR
AGENT CERTIFIED COPIES OF THE ISSUED ENTITLEMENTS AND ALL OTHER GOVERNMENTAL
APPROVALS AND PERMITS REQUIRED FOR THE PROJECT AND ISSUED AFTER THE ORIGINAL
EFFECTIVE DATE;


 


(H)               BORROWER SHALL HAVE FURNISHED THE AGENT OR THE PRIOR AGENT
WITH POLICIES OR BINDERS EVIDENCING THAT BORROWER HAS OBTAINED AND MAINTAINS
INSURANCE COVERAGE IN RESPECT OF BORROWER AND THE PROJECT IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 15.2 BELOW, AND PAID ALL INSURANCE PREMIUMS IN RESPECT
THEREOF;


 


(I)                ALL OF THE REPRESENTATIONS OF BORROWER AND GUARANTOR SET
FORTH IN THE LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS;


 


(J)                BORROWER SHALL HAVE FURNISHED THE AGENT AND THE LENDERS WITH
AN OPINION(S) FROM COUNSEL TO BORROWER, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE AGENT AND THE LENDERS;

 

50

--------------------------------------------------------------------------------


 


(K)               BORROWER SHALL HAVE FURNISHED THE AGENT OR THE PRIOR AGENT
WITH A ZONING REPORT FROM PBR HAWAII AS TO VIOLATIONS AND ZONING, AND USE OF
PROPERTY AND OTHER NON-ZONING LAND USE PERMITS;


 


(L)                BORROWER SHALL HAVE FURNISHED THE AGENT WITH CURRENT, FEDERAL
TAX LIEN AND UCC SEARCHES IN RESPECT OF BORROWER, MEMBER AND GUARANTOR;


 


(M)              BORROWER SHALL HAVE FURNISHED THE LENDERS WITH CURRENT ANNUAL
FINANCIAL STATEMENTS OF MEMBER AND GUARANTOR, EACH IN FORM SATISFACTORY TO THE
LENDERS AND EACH CERTIFIED AS BEING TRUE, COMPLETE AND CORRECT BY THE PARTY TO
WHICH IT RELATES;


 


(N)               BORROWER SHALL HAVE FURNISHED THE AGENT WITH PROOF
SATISFACTORY TO THE AGENT OF ITS AUTHORITY, FORMATION AND GOOD STANDING IN THE
STATE OF ITS FORMATION AND QUALIFICATION IN THE STATE OF HAWAII;


 


(O)               BORROWER SHALL HAVE FURNISHED THE AGENT WITH (I) CERTIFIED
COPIES OF ALL ACTION TAKEN BY BORROWER, MEMBER AND ANY OTHER PRINCIPAL OF
BORROWER TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE, IN ACCORDANCE
WITH ITS TERMS, OF THIS AGREEMENT, THE NOTES, EACH OF THE OTHER LOAN DOCUMENTS
ENTERED INTO TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREIN ON THE EFFECTIVE
DATE AND ANY OTHER DOCUMENTS REQUIRED OR CONTEMPLATED HEREUNDER OR THEREUNDER TO
WHICH IT IS A PARTY; (II) A CERTIFICATE OF INCUMBENCY WITH RESPECT TO THE
REPRESENTATIVES OF EACH BORROWER, MEMBER AND ANY OTHER PRINCIPAL OF BORROWER
AUTHORIZED AND DIRECTED TO EXECUTE AND DELIVER EACH SUCH LOAN DOCUMENT TO WHICH
IT IS A PARTY; (III) CERTIFICATES OF GOOD STANDING FOR BORROWER, MEMBER AND ANY
OTHER PRINCIPAL OF BORROWER FROM THE APPROPRIATE AUTHORITY IN THEIR
JURISDICTIONS OF FORMATION, AND (IV) CERTIFIED COPIES OF ALL ORGANIZATIONAL
DOCUMENTS, INCLUDING, WITHOUT LIMITATION, FORMATION AND CORPORATE GOVERNANCE
DOCUMENTS, FOR BORROWER, MEMBER AND ANY OTHER PRINCIPAL OF BORROWER;


 


(P)               GUARANTOR SHALL HAVE FURNISHED THE AGENT WITH (I) A
CERTIFICATE OF INCUMBENCY WITH RESPECT TO THE REPRESENTATIVES OF EACH GUARANTOR
AUTHORIZED AND DIRECTED TO EXECUTE AND DELIVER EACH OF THE DOCUMENTS SET FORTH
IN SECTION 4.7 TO WHICH IT IS A PARTY; AND (II) CERTIFICATES OF GOOD STANDING
FOR GUARANTOR FROM THE APPROPRIATE AUTHORITY IN EACH OF THEIR JURISDICTIONS OF
FORMATION;


 


(Q)               BORROWER SHALL HAVE FURNISHED THE AGENT OR THE PRIOR AGENT
WITH EVIDENCE OF THE AVAILABILITY TO THE IMPROVEMENTS OF ALL UTILITIES UTILIZED
OR TO BE UTILIZED AT THE PROJECT IN COMPLIANCE WITH THE REQUIREMENTS OF THE
PLANS AND SPECIFICATIONS. SUCH EVIDENCE MAY BE IN THE FORM OF LETTERS FROM
UTILITY COMPANIES OR LOCAL AUTHORITIES, THAT (A) TELEPHONE SERVICE, CABLE,
TELECOMMUNICATIONS, ELECTRIC POWER, NATURAL GAS, STORM SEWER, SANITARY SEWER AND
WATER FACILITIES ARE AVAILABLE TO THE PROJECT; (B) SUCH UTILITIES ARE ADEQUATE
TO SERVE THE PROJECT AND EXIST AT THE BOUNDARY OF THE PROJECT; AND (C) NO
CONDITIONS EXIST TO AFFECT BORROWER’S RIGHT TO CONNECT INTO AND HAVE UNLIMITED
USE OF SUCH UTILITIES EXCEPT FOR THE PAYMENT OF A NORMAL CONNECTION CHARGE AND
EXCEPT FOR THE PAYMENT OF SUBSEQUENT CHARGES FOR SUCH SERVICES TO THE UTILITY
SUPPLIER;

 

51

--------------------------------------------------------------------------------


 


(R)                THE LENDERS SHALL HAVE REVIEWED AND APPROVED THE
ENVIRONMENTAL REPORT;


 


(S)               BORROWER SHALL HAVE FURNISHED THE AGENT OR THE PRIOR AGENT
WITH COPIES OF ALL ENGINEERING REPORTS, LAND PLANNING MAPS, OR PLATS, SOILS
TESTS, ENVIRONMENTAL REPORTS, SURVEYS PREPARED FOR THE ORDERLY PLANNING OF THE
IMPROVEMENTS, MARKETING MATERIALS AND BROCHURES, BUILDING PERMITS OR LICENSES,
UTILITY TAPS OR SUPPLY AGREEMENTS, GOVERNMENTAL OR PRIVATE AGREEMENTS,
INDEMNITIES, WAIVERS, RIGHTS TO REIMBURSEMENTS, ABATEMENTS OR BENEFITS OF
WHATSOEVER NATURE REGARDING THE PROPERTY, TO THE EXTENT ASSIGNABLE, AND OTHER
DOCUMENTS PREPARED AND EXISTING FOR THE CONSTRUCTION OF THE IMPROVEMENTS,
AVAILABLE ON THE EFFECTIVE DATE, WITH SUBSEQUENT SUBMISSIONS TO THE AGENT OF
REPORTS AND STUDIES NOT REQUIRED TO BE AVAILABLE ON THE EFFECTIVE DATE, IF
REQUESTED BY THE AGENT (COLLECTIVELY, THE “DEVELOPMENT ITEMS”);


 


(T)                BORROWER SHALL HAVE FURNISHED THE AGENT OR THE PRIOR AGENT
WITH COPIES OF ANY AGREEMENTS, EXISTING OR PROPOSED, WITH ANY GOVERNMENTAL
AUTHORITY, IN THE NATURE OF A SUBDIVIDER’S AGREEMENT, PUBLIC IMPROVEMENTS
AGREEMENT, OR ANNEXATION AGREEMENT AFFECTING THE DEVELOPMENT OF THE PROJECT OR
REQUIRING CASH EQUIVALENT COLLATERAL, OR IMPOSING BUILDING RESTRICTIONS IN LIEU
OF COLLATERAL, AS A CONDITION TO DEVELOPMENT OF THE PROJECT (COLLECTIVELY, THE
“DEVELOPMENT DOCUMENTS”);


 


(U)               BORROWER SHALL HAVE FURNISHED THE AGENT OR THE PRIOR AGENT
WITH EVIDENCE THAT ANY OBLIGATIONS REGARDING DEVELOPMENT IN CONNECTION WITH THE
PROJECT ARISING UNDER THE DEVELOPMENT DOCUMENTS OR AGREEMENTS WITH PROVIDERS OF
UTILITY SERVICES OR GOVERNMENTAL REGULATIONS WHICH COULD BECOME A LIEN AGAINST
THE PROPERTY OR A RESTRICTION AGAINST THE ISSUANCE OF BUILDING PERMITS OR
CERTIFICATES OF OCCUPANCY FOR THE IMPROVEMENTS (COLLECTIVELY, THE “DEVELOPMENT
OBLIGATIONS”) HAVE BEEN OR WILL BE SATISFIED OR PERFORMANCE OF THE DEVELOPMENT
OBLIGATIONS HAS BEEN OR WILL BE SECURED BY ADEQUATE FINANCIAL SECURITY SUCH AS
BONDS, LETTERS OF CREDIT OR CERTIFICATES OF DEPOSIT PURSUANT TO THE AGREEMENTS
CREATING THE DEVELOPMENT OBLIGATIONS OR THE REQUIREMENTS OF THE UTILITY
PROVIDER;


 


(V)               BORROWER SHALL HAVE FURNISHED TO THE AGENT OR THE PRIOR AGENT
A FULLY EXECUTED GROUND LESSOR CONSENT, ESTOPPEL CERTIFICATE AND AMENDMENT;


 


(W)              BORROWER SHALL HAVE FURNISHED TO THE AGENT OR THE PRIOR AGENT
FULLY EXECUTED COPIES OF ALL AMENDMENTS TO THE MARKETING AGREEMENTS;


 


(X)               BORROWER SHALL HAVE FURNISHED THE AGENT OR THE PRIOR AGENT
WITH COPIES OF ALL AMENDMENTS TO THE CONDOMINIUM DOCUMENTS AND FRACTIONAL
OWNERSHIP DOCUMENTS;


 


(Y)               BORROWER SHALL HAVE FURNISHED THE AGENT OR THE PRIOR AGENT
WITH FULLY EXECUTED COPIES OF ALL CONTRACTS OF SALE EXISTING AS OF THE EFFECTIVE
DATE;

 

52

--------------------------------------------------------------------------------


 


(Z)               BORROWER SHALL HAVE FURNISHED THE AGENT OR THE PRIOR AGENT
WITH A FULLY EXECUTED COPY OF THAT CERTAIN ER RESIDENCES AGREEMENT (THE “ER
PURCHASE AGREEMENT”) DATED AUGUST 31, 2004, BY AND BETWEEN BORROWER AND
EXCLUSIVE RESORTS, AS AMENDED BY THAT CERTAIN FIRST AMENDMENT DATED JUNE 28,
2006 AND THAT CERTAIN OMNIBUS AMENDMENT TO ER AGREEMENTS DATED AS OF
FEBRUARY 11, 2009, INCLUDING ALL FULLY EXECUTED COPIES OF CONTRACTS OF SALE
EXECUTED BY BORROWER AND EXCLUSIVE RESORTS (OR ITS PERMITTED ASSIGNS) IN
CONNECTION THEREWITH;


 


(AA)             BORROWER SHALL HAVE FURNISHED THE AGENT OR THE PRIOR AGENT WITH
FULLY-EXECUTED COPIES OF THE ML&P AGREEMENTS;


 


(BB)            THE AGENT SHALL HAVE RECEIVED EVIDENCE SATISFACTORY TO IT THAT
THE OPERATING ACCOUNT HAS BEEN ESTABLISHED;


 


(CC)             BORROWER SHALL HAVE PAID, OR WILL PAY AT CLOSING, ITS OWN
EXPENSES AND FEES INCURRED IN CONNECTION WITH THE LOANS, AND ALL OF THE AGENT’S
AND, SUBJECT TO AN AGREEMENT BETWEEN THE LENDERS AND BORROWER, THE LENDERS’
CHARGES INCURRED IN CONNECTION WITH THE MAKING OF THE LOANS, INCLUDING BUT NOT
LIMITED TO ATTORNEYS’ FEES AND CHARGES, TITLE FEES AND CHARGES, CONSTRUCTION,
ENVIRONMENTAL AND ENGINEERING CONSULTANT’S FEES AND CHARGES, APPRAISAL COSTS,
SURVEYS, RECORDING AND FILING FEES AND TAXES;


 


(DD)            THE AGENT SHALL HAVE RECEIVED (IN FORM AND SUBSTANCE
SATISFACTORY TO THE LENDERS) AN ORDER (THE “STIPULATION ORDER”) OF THE UNITED
STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF NEW YORK HAVING
JURISDICTION OVER THE CHAPTER 11 BANKRUPTCY CASES OF LBHI, ET AL., ENTERED AFTER
A FINAL HEARING APPROVING THE STIPULATION, AGREEMENT AND ORDER, DATED
JANUARY 28, 2009, AMONG BORROWER, LBHI, CENTRAL PACIFIC, DEUTSCHE HYPO, LBBW AND
SWEDBANK.


 


(EE)             UCC AMENDMENTS ASSIGNING THE SECURITY INTEREST GRANTED TO LBHI
UNDER THE LOAN DOCUMENT TO THE AGENT;


 


(FF)              SUCH UCC FINANCING STATEMENTS OR AMENDMENTS THERETO AS AGENT
DETERMINES ARE ADVISABLE OR NECESSARY TO PERFECT OR NOTIFY THIRD PARTIES OF THE
SECURITY INTERESTS CREATED BY THE LOAN DOCUMENTS;


 


(GG)            MH KAPALUA SHALL HAVE SATISFIED ITS FUNDING OBLIGATION UNDER
SECTION 5.1 OF THE MASTER ASSIGNMENT AGREEMENT;


 


(HH)            SWEDBANK SHALL HAVE RECEIVED THE PAYMENT DESCRIBED IN
SECTION 6.1 OF THE MASTER ASSIGNMENT AGREEMENT; AND


 


(II)               ALL DOCUMENTS AND LEGAL MATTERS IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE SATISFACTORY IN FORM AND
SUBSTANCE TO THE AGENT AND THE LENDERS.

 

53

--------------------------------------------------------------------------------


 


ARTICLE IX
CONSTRUCTION CONDITIONS PRECEDENT FOR SUBSEQUENT ADVANCES UNDER THE FACILITY A
COMMITMENT


 


SECTION 9.1                                      REQUIRED CONSTRUCTION
DOCUMENTS.


 

Borrower shall obtain as a condition for the disbursement of any Facility A Loan
to be made under the Facility A Commitment the Agent’s approval of each of the
following items:

 


(A)               CONFIRMATION THAT ISSUED ENTITLEMENTS ARE STILL IN PLACE AND
IN EFFECT. CONFIRMATION SHALL AMOUNT TO AN AFFIDAVIT BY BORROWER THAT NO ACTION
HAS BEEN UNDERTAKEN WHICH JEOPARDIZES ENTITLEMENTS;


 


(B)               FULLY EXECUTED COPIES OF: (I) THE GENERAL CONTRACT, INCLUDING
PERTAINING TO THE SPA; (II) THOSE CONSTRUCTION CONTRACTS THEN REQUIRED TO COMPLY
WITH THE CONSTRUCTION CONTRACTS EFFECTIVENESS SCHEDULE OR WITH RESPECT TO WHICH
ANY CONSTRUCTION IS THEN BEING PERFORMED; (III) THE ARCHITECT’S AGREEMENT AND
(IV) ALL CONTRACTS WITH ENGINEERS;


 


(C)               A SCHEDULE OF VALUES, INCLUDING A TRADE PAYMENT BREAKDOWN,
SETTING FORTH A DESCRIPTION OF ALL CONSTRUCTION CONTRACTS;


 


(D)               ALL PERMITS THEN REQUIRED FOR THAT PORTION OF THE CONSTRUCTION
FOR WHICH FUNDS WILL BE DISBURSED; AS FUNDS ARE REQUESTED FOR ADDITIONAL
PORTIONS OF THE CONSTRUCTION BORROWER SHALL PROVIDE PERMITS FOR SAME;


 


(E)               THE PLANS AND SPECIFICATIONS;


 


(F)                FULLY PAID BONDS, WITH A RIDER THERETO NAMING THE AGENT AS AN
ADDITIONAL OBLIGEE THEREUNDER, GUARANTEEING THE OBLIGATIONS OF GENERAL
CONTRACTOR UNDER THE GENERAL CONTRACT AND THE SUBCONTRACTORS UNDER THE MAJOR
CONTRACTS;


 


(G)               A REPORT FROM AGENT’S CONSULTANT WHICH CONTAINS AN ANALYSIS OF
THE PLANS AND SPECIFICATIONS, THE CONSTRUCTION BUDGET, THE CONSTRUCTION
SCHEDULE, THE GENERAL CONTRACT AND ALL CONSTRUCTION CONTRACTS. SUCH REPORT SHALL
CONTAIN (I) AN ANALYSIS DEMONSTRATING THE ADEQUACY OF THE CONSTRUCTION BUDGET TO
COMPLETE THE PROJECT AND (II) A CONFIRMATION THAT THE CONSTRUCTION SCHEDULE IS
REALISTIC. AGENT’S CONSULTANT SHALL MONITOR CONSTRUCTION OF THE PROJECT AND
SHALL VISIT THE PROJECT AT LEAST ONE (1) TIME IN CONNECTION WITH EACH
DISBURSEMENT REQUEST, AND SHALL CERTIFY AS TO AMOUNT OF CONSTRUCTION COSTS FOR
ALL REQUESTED ADVANCES;


 


(H)               THE ARCHITECT’S CERTIFICATE, EXECUTED BY THE ARCHITECT;

 

54

--------------------------------------------------------------------------------


 


(I)                CONSENTS FROM THE ARCHITECT, AND OTHER PERSONS REASONABLY
SPECIFIED BY THE AGENT TO THE COLLATERAL ASSIGNMENT BY BORROWER TO THE AGENT OF
CONSTRUCTION DOCUMENTS, INCLUDING, WITHOUT LIMITATION, THE GENERAL CONTRACT, THE
ARCHITECT’S AGREEMENT, CONTRACTS WITH ENGINEERS, PLANS AND SPECIFICATIONS, ALL
PERMITS, LICENSES AND APPROVALS (TO THE EXTENT ASSIGNABLE UNDER APPLICABLE LAW)
IN RESPECT OF THE PROJECT, ANY OTHER DEVELOPMENT ITEM AND ANY DEVELOPMENT
DOCUMENT;


 


(J)                BORROWER’S CERTIFICATION THAT ALL CONTRACT DEPOSITS UTILIZED
TO DATE FOR HARD COSTS AND SOFT COSTS CONSTITUTE AVAILABLE CONTRACT DEPOSITS AND
HAVE BEEN UTILIZED OR WILL BE UTILIZED IN CONJUNCTION WITH THE REQUESTED
ADVANCE;


 


(K)               AN ENGINEER’S REPORT PREPARED AND CERTIFIED BY A QUALIFIED
ENGINEER ACCEPTABLE TO THE AGENT, SHOWING LOCATIONS AND RESULTS OF ALL BORINGS,
TOGETHER WITH RECOMMENDATIONS FOR THE DESIGN OF THE FOUNDATIONS OF THE
IMPROVEMENTS AND CERTIFYING IN A MANNER SATISFACTORY TO THE AGENT THE ADEQUACY
OF THE EXISTING SOILS CONDITION, INDICATING THAT THE PLANS AND SPECIFICATIONS
FOR CONSTRUCTION OF THE IMPROVEMENTS ARE SATISFACTORY IN VIEW OF THE CONDITION
OF THE SOIL;


 


(L)                COPIES OF MARKETING BROCHURES OR MATERIALS REGARDING THE
PROJECT;


 


(M)              AN OPINION IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
AGENT FROM BORROWER’S INDEPENDENT COUNSEL THAT THE FRACTIONAL OWNERSHIP
DOCUMENTS RECORDED IN THE OFFICE WITH RESPECT TO THE FRACTIONAL OWNERSHIP UNITS
ARE SUFFICIENT TO SUBJECT THE FRACTIONAL OWNERSHIP UNITS TO A FRACTIONAL
OWNERSHIP REGIME IN COMPLIANCE WITH THE LAWS OF THE STATE OF HAWAII (“FRACTIONAL
OWNERSHIP OPINION”), WHICH FRACTIONAL OWNERSHIP OPINION SHALL BE DELIVERED PRIOR
TO THE INITIAL PARTIAL RELEASE OF ANY UNIT;


 


(N)               THE FORM OF PURCHASE CONTRACT TO BE USED BY BORROWER IN THE
SALE OF THE FRACTIONAL OWNERSHIP INTEREST, THE FRACTIONAL OWNERSHIP UNITS AND
THE RESIDENTIAL CONDOMINIUM UNITS; AND


 


(O)               SUCH OTHER MATERIALS AND DOCUMENTS AS THE AGENT MAY REASONABLY
REQUIRE WITH RESPECT TO THE CONSTRUCTION.


 


ARTICLE X
CONSTRUCTION BUDGET; RESERVES; OPERATING BUDGET


 


SECTION 10.1                                CONSTRUCTION BUDGET.


 

Disbursements of the Facility A Loans shall be governed by the Construction
Budget. The Construction Budget shall include, in addition to the Budget Line
Items described in Section 10.2 below, the Contingency Reserve and the Interest
Reserve.  Subject to the proviso to the penultimate sentence of this
Section 10.1, Borrower shall not modify the Construction Budget without first
obtaining the Required Lenders’ prior written consent thereto. Borrower may
reallocate funds among Budget Line Items in the

 

55

--------------------------------------------------------------------------------


 

Construction Budget as are reasonably necessary for the Construction of the
Improvements in Borrower’s judgment, provided that without the Lenders’ prior
consent (a) funds may only be moved to or from any particular Budget Line Item
once per Budget Line Item and (b) any individual Budget Line Item shall not be
reduced by more than five percent (5%); provided, however, that no such
reallocation or modification to the Construction Budget shall be made which
reduces the Budget Line Item for interest payable on the Notes without the prior
consent of all Lenders. Borrower shall not otherwise modify the Construction
Budget.

 


SECTION 10.2                                BUDGET LINE ITEMS.


 


(A)               THE CONSTRUCTION BUDGET SHALL INCLUDE AS LINE ITEMS (“BUDGET
LINE ITEMS”) ALL HARD COSTS AND SOFT COSTS. ALL FACILITY A LOAN PROCEEDS
DISBURSED BY FACILITY A LENDERS SHALL BE USED ONLY FOR THE BUDGET LINE ITEMS FOR
WHICH SUCH PROCEEDS WERE DISBURSED.


 


(B)               THE FACILITY A LENDERS SHALL NOT BE OBLIGATED TO DISBURSE ANY
AMOUNT FOR ANY CATEGORY OF COSTS SET FORTH AS A BUDGET LINE ITEM WHICH IS
GREATER THAN THE AMOUNT SET FORTH FOR SUCH CATEGORY IN THE APPLICABLE BUDGET
LINE ITEM. BORROWER SHALL PAY AS THEY BECOME DUE ALL AMOUNTS SET FORTH IN THE
CONSTRUCTION BUDGET WITH RESPECT TO COSTS TO BE PAID FOR BY BORROWER. IF ANY
BUDGET LINE ITEM SHALL BE (I) COMPLETED WITHOUT THE EXPENDITURE OF ALL AMOUNTS
IN THE CONSTRUCTION BUDGET ALLOCATED TO SUCH BUDGET LINE ITEM OR (II) WITH
REGARD TO UNFINISHED BUDGET LINE ITEMS, TO THE EXTENT BORROWER CAN DEMONSTRATE
TO THE SATISFACTION OF THE AGENT THAT SAVINGS IN THE PARTICULAR BUDGET LINE ITEM
EXIST THAT DO NOT RESULT FROM EITHER THE INTEREST RESERVE OR THE CONTINGENCY
RESERVE AND SUCH POTENTIAL SAVINGS DO NOT RESULT IN AN INCREASE TO THE
CONSTRUCTION BUDGET, THEN BORROWER MAY REALLOCATE SAVINGS, PROVIDED THAT:
(X) BORROWER SHALL HAVE SUBMITTED TO THE LENDERS A REVISED CONSTRUCTION BUDGET
REFLECTING THE REALLOCATION OF BUDGET LINE ITEMS; AND (Y) NO BUDGET LINE ITEM
FOR HARD COSTS SHALL BE REALLOCATED TO PAY ANY BUDGET LINE ITEM FOR SOFT COSTS
UNTIL BORROWER HAS PAID ALL HARD COSTS AND COMPLETED THE IMPROVEMENTS.


 


SECTION 10.3                                CONTINGENCY RESERVE.


 

The Construction Budget shall contain a Budget Line Item for additional,
unforeseen costs and expenses (the “Contingency Reserve”). Borrower may from
time to time request that the Required Lenders permit the reallocation of
portions of the Contingency Reserve to pay costs of the Project for which
amounts remaining in any Budget Line Item are insufficient. Borrower agrees that
the decision with respect to utilizing portions of the Contingency Reserve in
order to keep the Loans “In Balance” shall be made by the Required Lenders in
their reasonable discretion, and that the Required Lenders may require Borrower
to make a Deficiency Deposit even if funds remain in the Contingency Reserve.

 

56

--------------------------------------------------------------------------------


 


SECTION 10.4                                INTEREST RESERVE AND FACILITY A
LOANS TO PAY INTEREST.

 

The Construction Budget shall contain a Budget Line Item for payment of interest
due in respect of the Loans (the “Interest Reserve”). Pursuant to
Section 4.2(e), the Facility A Lenders shall make Facility A Loans to pay
accrued interest on the Notes, and Borrower hereby authorizes the Agent from
time to time to disburse such Facility A Loan proceeds to pay all such accrued
interest regardless of whether Borrower shall have specifically requested
disbursement of such amount. Any such disbursement, if made, shall be added to
the outstanding principal balance of the Facility A Notes and shall, when
disbursed, bear interest at the Applicable Rate.

 


SECTION 10.5                                TAX AND INSURANCE RESERVE.


 

The Construction Budget shall contain Budget Line Items for payment of real
estate taxes and Insurance Premiums (the “Tax and Insurance Reserve”). Borrower
hereby authorizes the Agent from time to time, for the mutual convenience of the
Lenders and Borrower, to disburse Facility A Loan proceeds to pay real estate
taxes and Insurance Premiums, to the extent then due and payable, regardless of
whether Borrower shall have specifically requested disbursement of such amount.
Any such disbursement, if made, shall be added to the outstanding principal
balance of the Facility A Notes and shall, when disbursed, bear interest at the
Applicable Rate. The authorization hereby granted, however, shall not obligate
Facility A Lenders to make disbursements of the Facility A Loans for real estate
taxes and Insurance Premiums, unless Borrower requests, and qualifies for,
disbursement of the portion of the Construction Budget allocated therefor.

 


ARTICLE XI
SUFFICIENCY OF LOANS


 


SECTION 11.1                                LOANS IN BALANCE.


 

Anything contained in this Agreement to the contrary notwithstanding, until
substantial completion of the Improvements in accordance with the Plans and
Specifications (except for the completion of punch-list items) the Loans shall
at all times be “In Balance”, on a Budget Line Item basis and in the aggregate.
A Budget Line Item shall be deemed to be “In Balance” only if the Required
Lenders, in their reasonable discretion, determine that the amount of such
Budget Line Item is sufficient for its intended purpose. The Loans shall be
deemed to be “In Balance” in the aggregate only when the total of the
undisbursed portion of the Facility A Commitment, plus the portion of the
Additional Equity Requirement remaining to be invested, plus the undisbursed
balance of Available Contract Deposits, plus Deficiency Deposits previously made
by Borrower, plus the amount on deposit in the Facility A Excess Proceeds
Account, less the Contingency Reserve (such total being the “Available Funds”),
equals or exceeds the aggregate of: (i) the costs required to complete the
Construction in accordance with the Plans and Specifications and the
Construction Budget through substantial completion; (ii) the amounts to be paid
as retainages to persons who have supplied labor or materials to the Project;
(iii) amounts required to be refunded or otherwise paid to any contract vendee
under a Contract of Sale; and (iv) all other Hard Costs and Soft Costs not yet
paid

 

57

--------------------------------------------------------------------------------


 

for in connection with the Project, as such costs and amounts described in
clauses (i) through (iv) above may be estimated and/or approved in writing by
the Agent from time to time (such costs and amounts in (i) through (iv) being
the “Outstanding Loan Costs”). If, in the Agent’s reasonable determination,
either any Budget Line Item is insufficient for such purpose or the aggregate
amount of the Available Funds is less than Outstanding Loan Costs, then Borrower
shall, within fifteen (15) days after written request by the Agent (with
simultaneous copies of such written request sent to Guarantors and the Lenders),
deposit the deficiency with the Agent (a “Deficiency Deposit”). The Deficiency
Deposit shall first be exhausted before any further disbursement of Facility A
Loan proceeds shall be made. Any Deficiency Deposit remaining after a particular
Budget Line Item or the Loans, as the case may be, are back “In Balance” shall
be returned to Borrower. Facility A Lenders shall not be obligated to make any
Facility A Loan disbursements if and for as long as the Loans are not “In
Balance”.  Notwithstanding the foregoing, Borrower shall not be obligated to
make a Deficiency Deposit if at any time the Loan is not “In Balance” as a
result of a failure of a Facility A Lender to fund its Facility A Pro Rata Share
of a Facility A Loan in accordance with the terms of this Agreement and so long
as Borrower has funded such Defaulting Lender’s Facility A Pro Rata Share of
such Facility A Loan.

 


ARTICLE XII
CONSTRUCTION PAYOUT REQUIREMENTS


 


SECTION 12.1                                DOCUMENTS TO BE FURNISHED FOR EACH
DISBURSEMENT.


 

As a condition precedent to the making of a Facility A Loan by the Facility A
Lender (other than Facility A Loans made solely to fund interest due on the
Loans in accordance with Section 4.2(e)), Borrower shall furnish or cause to be
furnished to the Agent the following documents covering such Facility A Loan, in
form and substance satisfactory to the Agent:

 


(A)               A REQUISITION, DULY EXECUTED BY AN AUTHORIZED REPRESENTATIVE;


 


(B)               AN AIA FORM OF COST CERTIFICATION, EXECUTED BY THE GENERAL
CONTRACTOR, AS TO ALL HARD COSTS INCLUDED WITHIN THE REQUEST FOR DISBURSEMENT;


 


(C)               AN ARCHITECT’S CERTIFICATE WITH RESPECT TO THE IMPROVEMENTS
COMPLETED INCLUDED WITHIN THE REQUEST FOR DISBURSEMENT;


 


(D)               SUCH INVOICES, CONTRACTS OR OTHER INFORMATION AS THE AGENT MAY
REQUIRE TO EVIDENCE THAT BORROWER HAS INCURRED ALL COSTS COVERED BY THE REQUEST
FOR DISBURSEMENT;


 


(E)               AN EXECUTED, ACKNOWLEDGED LIEN WAIVER FROM GENERAL CONTRACTOR
IN RESPECT OF ALL HARD COSTS COVERED BY THE PRIOR DISBURSEMENT OF THE FACILITY A
LOANS;

 

58

--------------------------------------------------------------------------------


 


(F)                PAID RECEIPTS OR OTHER PROOF OF PAYMENT OF ALL SOFT COSTS
COVERED BY THE PRIOR DISBURSEMENT OF THE FACILITY A LOANS;


 


(G)               AN ENDORSEMENT TO THE TITLE POLICY THOUGH THE DATE OF THE
DISBURSEMENT, CONFIRMING THE FIRST PRIORITY LIEN POSITION OF THE MORTGAGE,
SUBJECT ONLY TO THE PERMITTED EXCEPTIONS;


 


(H)               COPIES OF ANY CHANGE ORDERS EXECUTED SINCE THE DATE OF THE
LAST DISBURSEMENT;


 


(I)                COPIES OF ALL CONSTRUCTION CONTRACTS WHICH HAVE BEEN EXECUTED
SINCE THE LAST DISBURSEMENT;


 


(J)                ALL PERMITS AND ALL OTHER GOVERNMENTAL APPROVALS THEN
REQUIRED IN RESPECT OF THE CONSTRUCTION, ALL OF WHICH MUST BE ASSIGNED TO THE
AGENT (TO THE EXTENT PERMITTED UNDER APPLICABLE LAW) AS SECURITY FOR THE DEBT;


 


(K)               COPIES OF CONTRACTS OF SALE WHICH HAVE BEEN EXECUTED SINCE THE
LAST DISBURSEMENT, ALL OF WHICH MUST BE ASSIGNED TO THE AGENT AS SECURITY FOR
THE DEBT;


 


(L)                EVIDENCE THAT BORROWER HAS MADE OR SHALL SIMULTANEOUSLY MAKE
AN EQUITY CONTRIBUTION FOR PAYMENT OF EXPENSES INCLUDED IN THE CONSTRUCTION
BUDGET IN AN AMOUNT EQUAL TO 3.4730% OF THE AGGREGATE FACILITY A LOANS TO BE
DISBURSED PURSUANT TO THE APPLICABLE SUBMITTED REQUISITION, UP TO THE AGGREGATE
AMOUNT OF THE ADDITIONAL EQUITY REQUIREMENT; AND


 


(M)              SUCH OTHER INSTRUMENTS, DOCUMENTS AND INFORMATION AS THE AGENT
OR TITLE INSURER MAY REASONABLY REQUEST.


 


SECTION 12.2                                RETAINAGE.


 

Disbursement of proceeds of Facility A Loans for payment to the General
Contractor will be consistent with the retainage provisions to be included in
the General Contract. The retainage provisions of the General Contract may be
written to allow reduction of retainage at fifty percent (50%) completion of the
entire work covered by the General Contract so long as at no point during the
course of construction is the retainage less than five percent (5%) of the value
of the work completed, except in the case of those components of the work which
are one hundred percent (100%) complete, in which case retainage related to such
fully completed work can be released.

 


SECTION 12.3                                DISBURSEMENTS FOR STORED MATERIALS.


 

Any requests for disbursements which in whole or in part relate to materials,
equipment or furnishings which Borrower owns and which are not incorporated into
the Improvements as of the date of the request for disbursement, but are to be
temporarily

 

59

--------------------------------------------------------------------------------


 

stored at the Project or off-site, shall be made in an aggregate amount not to
exceed $5,000,000 at any time, unless the Required Lenders consent, in their
sole discretion, to a greater amount. Any such request must be accompanied by
evidence satisfactory to the Required Lenders that (i) such stored materials and
the storage facility are included within the coverage of the Policies, (ii) the
ownership of such materials is vested in Borrower free of any liens and claims
of third parties, (iii) such materials are properly insured and protected
against theft or damage, (iv) unless the Required Lenders have waived such
requirement in writing, Agent’s Consultant has viewed and inspected the stored
materials, and (v) in the opinion of Agent’s Consultant, the stored materials
are physically secured and can be incorporated into the Project within three
hundred sixty (360) days. The Agent may require separate Uniform Commercial Code
financing statements to cover any such stored materials.

 


ARTICLE XIII
FINAL DISBURSEMENT FOR CONSTRUCTION COSTS; EXPENSE RESERVE


 


SECTION 13.1                                FINAL DISBURSEMENT FOR CONSTRUCTION
COSTS.


 

The Facility A Lenders will make the final Facility A Loan to Borrower for costs
of Construction (including retainages) when the following conditions have been
satisfied, provided that all other conditions in this Agreement for
disbursements have also been satisfied:

 


(A)               THERE SHALL EXIST NO DEFAULT OR EVENT OF DEFAULT.


 


(B)               THE IMPROVEMENTS HAVE BEEN COMPLETED IN SUBSTANTIAL ACCORDANCE
WITH THE PLANS AND SPECIFICATIONS, FREE AND CLEAR OF LIENS, AND ARE READY FOR
OCCUPANCY;


 


(C)               BORROWER SHALL HAVE FURNISHED THE AGENT WITH COPIES OF ALL
LICENSES AND PERMITS REQUIRED BY GOVERNMENTAL AUTHORITIES FOR THE OCCUPANCY OF
THE IMPROVEMENTS, INCLUDING, WITHOUT LIMITATION, CERTIFICATES OF OCCUPANCY IN
RESPECT OF ALL OF THE UNITS;


 


(D)               BORROWER SHALL HAVE FURNISHED THE AGENT WITH FINAL CONDITIONAL
OR UNCONDITIONAL LIEN WAIVERS, EXECUTED AND ACKNOWLEDGED BY GENERAL CONTRACTOR,
ARCHITECT AND ALL SUBCONTRACTORS;


 


(E)               THE AGENT SHALL HAVE RECEIVED AN AFFIDAVIT, ON AIA FORM G706
OR EQUIVALENT, OF PAYMENT OF DEBTS AND CLAIMS EXECUTED BY THE GENERAL
CONTRACTOR;


 


(F)                BORROWER SHALL HAVE FURNISHED THE AGENT WITH A CERTIFICATE
FROM THE ARCHITECT STATING THAT (I) THE IMPROVEMENTS HAVE BEEN SUBSTANTIALLY
COMPLETED IN ACCORDANCE WITH THE PLANS AND SPECIFICATIONS, AND (II) THE
IMPROVEMENTS, AS SO SUBSTANTIALLY COMPLETED, COMPLY WITH ALL LAWS;

 

60

--------------------------------------------------------------------------------


 


(G)               THE AGENT SHALL HAVE RECEIVED A CERTIFICATE FROM AGENT’S
CONSULTANT FOR THE SOLE BENEFIT OF THE AGENT AND THE LENDERS THAT THE
IMPROVEMENTS HAVE BEEN COMPLETED SUBSTANTIALLY IN ACCORDANCE WITH THE PLANS AND
SPECIFICATIONS;


 


(H)               THE AGENT SHALL HAVE RECEIVED AND APPROVED AN ALTA ENDORSEMENT
100 AND SUCH OTHER TITLE INSURANCE ENDORSEMENTS AS IT MAY REQUIRE TO THE TITLE
POLICY INSURING THAT THE IMPROVEMENTS HAVE BEEN COMPLETED FREE OF MECHANICS’
LIENS ENCUMBERING ALL OR ANY PORTION OF THE PROJECT;


 


(I)                AT THE REQUEST OF THE AGENT, BORROWER WILL MAKE AVAILABLE TO
THE AGENT A COMPLETE SET OF RED-LINED “AS BUILT” PLANS FOR THE IMPROVEMENTS, AS
COMPLETED;


 


(J)                THERE SHALL BE NO STATUTORY LIENS FILED OF RECORD OR NOTICE
OF INTENT TO FILE SUCH A LIEN DELIVERED TO BORROWER OR THE AGENT FOR LABOR OR
MATERIAL ARISING OUT OF THE CONSTRUCTION OF THE IMPROVEMENTS; UNLESS, IF THERE
ARE ANY SUCH LIENS, BORROWER SHALL HAVE MADE ARRANGEMENTS REASONABLY
SATISFACTORY TO THE REQUIRED LENDERS FOR THE DISPOSITION OR BONDING THEREOF
PURSUANT TO SECTION 15.1(G);


 


(K)               AT THE AGENT’S REQUEST, THE AGENT SHALL HAVE RECEIVED THE
FINAL LIST OF PERSONAL PROPERTY PURSUANT TO SECTION 15.1(N);


 


(L)                THE AGENT SHALL HAVE RECEIVED, AT BORROWER’S EXPENSE, A
CURRENT, CERTIFIED ALTA “AS-BUILT” IMPROVEMENT SURVEY, LOCATING ALL PROPERTY
LINES, BUILDING SET BACK LINES, EASEMENTS AND THE IMPROVEMENTS, PARKING SPACES,
AND SUCH OTHER MATTERS AS SHALL BE REQUIRED BY LENDER; AND


 


(M)              THE AGENT SHALL HAVE RECEIVED ALL AGREEMENTS, INSTRUMENTS AND
DOCUMENTS (INCLUDING CONTROL AGREEMENTS, IF NECESSARY, AND OPINIONS OF COUNSEL),
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE AGENT, EVIDENCING THAT THE
AGENT HAS A FIRST PRIORITY PERFECTED SECURITY INTEREST IN THE EXPENSE RESERVE
ACCOUNT.


 

If Borrower fails to comply with and satisfy any of the final disbursement
conditions contained in this Section 13.1 on or before the Completion Date, such
failure shall constitute an Event of Default hereunder.

 


SECTION 13.2                                RETAINAGE.


 

Notwithstanding the provisions of Section 13.1 above, the making of any Facility
A Loans to fund the disbursement of the retainage that has not been released
pursuant to Section 12.2 shall be subject to the retention of such sums as
Agent’s Consultant shall determine are necessary to assure full completion of
punch-list items. Upon the completion of such punch-list items, the Facility A
Lenders shall make additional Facility A Loans to Borrower to fund such
retainage.

 

61

--------------------------------------------------------------------------------


 


SECTION 13.3                                EXPENSE RESERVE.


 


(A)               PRIOR TO THE MAKING OF THE FINAL FACILITY A LOAN TO BORROWER,
BORROWER SHALL CAUSE THE EXPENSE RESERVE ACCOUNT TO HAVE BEEN ESTABLISHED AND AN
AMOUNT EQUAL TO THE EXPENSE RESERVE SHALL HAVE BEEN DEPOSITED INTO THE EXPENSE
RESERVE ACCOUNT FROM (I) PROCEEDS FROM FACILITY A LOANS AND AN EQUITY
CONTRIBUTION BY BORROWER MADE IN ACCORDANCE WITH SECTION 12.1(L), OR (II) FUNDS
FROM BORROWER (OR A COMBINATION OF (I) AND (II)).


 


(B)               ONCE ESTABLISHED AND FUNDED PURSUANT TO SECTION 13.3(A), THE
EXPENSE RESERVE SHALL BE MAINTAINED UNTIL THE DEBT HAS BEEN PAID IN FULL;
PROVIDED, HOWEVER, THAT UPON CLOSING OF THE SALE OF UNITS TO EXCLUSIVE RESORTS
UNDER THE TERMS OF THE ER PURCHASE AGREEMENT BORROWER MAY DELIVER TO THE AGENT
PROJECTIONS WITH RESPECT TO THE EXPENSE RESERVE ITEMS FOR THE THREE-MONTH PERIOD
IMMEDIATELY FOLLOWING SUCH SALE.  IF SUCH PROJECTIONS, WHICH SHALL BE IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE LENDERS, SHOW THAT THE AGGREGATE
AMOUNT OF EXPENSE RESERVE ITEMS FOR SUCH THREE-MONTH PERIOD IS LESS THAN THE
AMOUNT ON DEPOSIT IN THE EXPENSE RESERVE ACCOUNT, THEN THE AGENT SHALL WITHDRAW
THE DIFFERENCE FROM THE EXPENSE RESERVE ACCOUNT AND REMIT SUCH FUNDS TO
BORROWER.  FROM AND AFTER SUCH DATE, THE EXPENSE RESERVE REQUIRED TO BE
MAINTAINED HEREUNDER SHALL EQUAL SUCH REDUCED AMOUNT.


 


(C)               IF BORROWER FAILS TO PAY WHEN DUE ANY OF THE EXPENSE RESERVE
ITEMS, THE AGENT MAY (AND SHALL AT THE DIRECTION OF THE REQUIRED LENDERS) UPON
NOT LESS THAN TWO (2) BUSINESS DAYS’ NOTICE TO BORROWER FROM THE AGENT OR ANY
LENDER WITHDRAW FUNDS IN THE EXPENSE RESERVE ACCOUNT UP TO AN AMOUNT EQUAL TO
THE EXPENSE RESERVE TO MAKE SUCH PAYMENT; PROVIDED THAT SO LONG AS THE NOTES
HAVE NOT BEEN DECLARED DUE AND PAYABLE PURSUANT TO SECTION 20.1, THE REQUIRED
LENDERS SHALL NOT DIRECT THE AGENT TO WITHDRAW FUNDS FROM THE EXPENSE RESERVE
ACCOUNT TO PAY INTEREST ON THE NOTES UNLESS THE AMOUNT TO BE WITHDRAWN IS  AT
LEAST EQUAL TO THE LESSER OF (I) AN AMOUNT SUFFICIENT TO PAY ACCRUED AND UNPAID
INTEREST THEN DUE ON ALL NOTES OR (II) THE REMAINING AMOUNT OF THE EXPENSE
RESERVE THEN AVAILABLE IN THE EXPENSE RESERVE ACCOUNT; PROVIDED FURTHER THAT ANY
SUCH WITHDRAWAL TO PAY INTEREST ON THE NOTES SHALL BE APPLIED PURSUANT TO
SECTION 21.2.  IF ANY WITHDRAWAL IS MADE, THE AGENT SHALL NOTIFY BORROWER OF
SUCH WITHDRAWAL, AND WITHIN FIFTEEN (15) BUSINESS DAYS OF RECEIPT OF SUCH NOTICE
BORROWER SHALL DEPOSIT INTO THE EXPENSE RESERVE ACCOUNT THE AMOUNT OF SUCH
WITHDRAWAL.


 


(D)               THE AGENT IS HEREBY AUTHORIZED AND DIRECTED WITH RESPECT TO
ALL SUMS OF MONEY AND OTHER PROPERTY AND ALL PROCEEDS THEREOF HELD IN THE
EXPENSE RESERVE ACCOUNT TO INVEST IN, REINVEST OR OTHERWISE LIQUIDATE PERMITTED
INVESTMENTS IN ACCORDANCE WITH INSTRUCTIONS OF BORROWER; PROVIDED THAT NO MORE
THAN FIFTY PERCENT (50%) OF THE AMOUNT OF FUNDS HELD IN THE EXPENSE RESERVE
ACCOUNT MAY BE INVESTED IN PERMITTED INVESTMENTS WITH MATURITIES GREATER THAN
THIRTY (30) DAYS FROM THE DATE OF INVESTMENT AND NO FUNDS IN THE EXPENSE RESERVE
ACCOUNT SHALL BE INVESTED IN PERMITTED INVESTMENTS WITH A MATURITY GREATER THAN
ONE HUNDRED EIGHTY (180) DAYS FROM THE DATE OF INVESTMENT; PROVIDED, FURTHER,
THAT UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT OR
AFTER BORROWER’S FAILURE TO PAY WHEN DUE ANY EXPENSE RESERVE ITEM BORROWER

 

62

--------------------------------------------------------------------------------


 


SHALL NOT HAVE THE RIGHT TO PROVIDE THE AGENT ANY SUCH INVESTMENT INSTRUCTIONS. 
IF ON THE LAST BUSINESS DAY OF EACH CALENDAR MONTH THE AGGREGATE AMOUNT OF CASH
PLUS THE FAIR MARKET VALUE OF PERMITTED INVESTMENTS IN THE EXPENSE RESERVE
ACCOUNT EXCEEDS THE AMOUNT OF THE EXPENSE RESERVE THEN THE AGENT SHALL CAUSE AN
AMOUNT OF CASH (INCLUDING CASH PROCEEDS FROM THE SALE, LIQUIDATION OR REDEMPTION
OF ANY PERMITTED INVESTMENTS IN THE EXPENSE RESERVE ACCOUNT) EQUAL TO SUCH
EXCESS AMOUNT (CALCULATED AS OF THE DATE OF WITHDRAWAL), LESS ANY PENALTY OR
CHARGE APPLICABLE TO THE SALE, LIQUIDATION OR REDEMPTION OF THE PERMITTED
INVESTMENT IN CONNECTION THEREWITH, TO BE WITHDRAWN FROM THE EXPENSE RESERVE
ACCOUNT AND PAID TO BORROWER.  IN ADDITION IF ON THE LAST BUSINESS DAY OF EACH
CALENDAR MONTH THE AGGREGATE AMOUNT OF CASH PLUS THE FAIR MARKET VALUE OF
PERMITTED INVESTMENTS IN THE EXPENSE RESERVE ACCOUNT IS LESS THAN THE AMOUNT OF
THE EXPENSE RESERVE THEN THE AGENT SHALL NOTIFY THE BORROWER OF SUCH DEFICIENCY
AND WITHIN FIFTEEN (15) BUSINESS DAYS OF SUCH NOTICE BORROWER SHALL DEPOSIT
FUNDS INTO THE EXPENSE RESERVE ACCOUNT EQUAL TO SUCH DEFICIENCY.  THE AGENT
SHALL NOT BE LIABLE FOR ANY LOSS RESULTING FROM ANY INVESTMENT IN ANY PERMITTED
INVESTMENTS OR THE SALE, LIQUIDATION OR REDEMPTION THEREOF AS CONTEMPLATED BY
THIS SECTION 13.3(C).


 


(E)               IF THIRTY (30) OR MORE DAYS HAVE ELAPSED SINCE THE DATE ON
WHICH THE PRINCIPAL AMOUNT OF THE NOTES HAS BEEN DECLARED DUE AND PAYABLE
PURSUANT TO SECTION 20.1, THE AGENT MAY (AND SHALL AT THE DIRECTION OF THE
REQUIRED LENDERS) APPLY AMOUNTS IN THE EXPENSE RESERVE ACCOUNT UP TO AN AMOUNT
EQUAL TO THE EXPENSE RESERVE TO THE PAYMENT OF THE DEBT IN ACCORDANCE WITH
SECTION 21.1.  UPON PAYMENT IN FULL OF THE DEBT, ALL AMOUNTS IN THE EXPENSE
RESERVE ACCOUNT SHALL BE IMMEDIATELY TRANSFERRED BY THE AGENT TO BORROWER.


 


ARTICLE XIV
CONDOMINIUM COVENANTS


 


SECTION 14.1                                CONTRACTS OF SALE.


 


(A)               BORROWER SHALL NOT ENTER INTO ANY CONTRACTS OF SALE, OTHER
THAN QUALIFYING CONTRACTS OF SALE. UNLESS BORROWER HAS THERETOFORE OBTAINED THE
LENDERS’ PRIOR WRITTEN CONSENT THERETO, BORROWER MAY NOT ENTER INTO CONTRACTS OF
SALE WITH GUARANTOR, OR AFFILIATES OF BORROWER OR GUARANTOR. NOTWITHSTANDING THE
PREVIOUS SENTENCE, THE LENDERS HEREBY CONSENT TO THE SALE OF UNITS PURSUANT TO
THE ER PURCHASE AGREEMENT AND THE LENDERS’ CONSENT SHALL NOT BE REQUIRED WITH
RESPECT TO IMMATERIAL AMENDMENTS TO THE FORM CONTRACT OF SALE PREVIOUSLY
APPROVED BY THE LENDERS FOR SALE OF EACH INDIVIDUAL UNIT TO BE SOLD UNDER THE ER
PURCHASE AGREEMENT, TO CONFORM TO THE ER PURCHASE AGREEMENT, PROVIDED THAT NO
AMENDMENT SHALL BE MADE TO THE SALE PRICE SET FORTH IN THE ER PURCHASE AGREEMENT
IN EFFECT ON THE DATE HEREOF. LENDERS SHALL NOT UNREASONABLY WITHHOLD SUCH
CONSENT, PROVIDED THAT THE APPLICABLE CONTRACT OF SALE (I) SATISFIES THE
REQUIREMENTS OF THE DEFINITION OF “QUALIFYING CONTRACT OF SALE” CONTAINED HEREIN
AND (II) IS OTHERWISE ON AN ARM’S LENGTH, COMMERCIALLY REASONABLE BASIS. ALL
CONTRACTS OF SALE ENTERED INTO BY BORROWER AFTER THE ORIGINAL EFFECTIVE DATE
SHALL BE

 

63

--------------------------------------------------------------------------------


 


COVERED BY THE ASSIGNMENT OF PURCHASE CONTRACTS AND, IN EACH CASE, IF REQUIRED
BY THE AGENT, BY A SEPARATE ASSIGNMENT IN FORM AND SUBSTANCE SIMILAR TO THE
ASSIGNMENT OF PURCHASE CONTRACTS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT, THE LENDERS HEREBY CONSENT TO THE SALE OF UNITS PURSUANT TO THE
ER PURCHASE AGREEMENT AND ANY INDIVIDUAL PURCHASE AGREEMENTS ENTERED INTO
PURSUANT TO THE ER PURCHASE AGREEMENT SO LONG AS THE PURCHASER UNDER EACH SUCH
INDIVIDUAL AGREEMENT IS EXCLUSIVE RESORTS OR ANY OF ITS AFFILIATES.


 


(B)               ALL CONTRACT DEPOSITS SHALL BE DEPOSITED AND HELD IN THE
CONDOMINIUM DEPOSIT ACCOUNT UNTIL SUCH TIME AS (I) A PURCHASER BECOMES ENTITLED
TO THE REFUND THEREOF IN ACCORDANCE WITH THE TERMS OF ITS CONTRACT OF SALE OR
(II) THE CLOSING OCCURS UNDER A CONTRACT OF SALE, WHEREUPON THE CONTRACT DEPOSIT
SHALL BE APPLIED ON ACCOUNT OF THE PAYMENT REQUIRED UNDER
SECTION 14.4(A)(VIII) OR SECTION 14.4(B)(VIII), AS APPLICABLE.  IF (X) A
PURCHASER DEFAULTS UNDER A CONTRACT OF SALE AND (Y) THE CONTRACT DEPOSIT IS PAID
TO BORROWER, BORROWER SHALL PAY SUCH CONTRACT DEPOSIT TO THE AGENT, FOR
APPLICATION TO THE DEBT IN ACCORDANCE WITH SECTION 21.1. NOTWITHSTANDING THE
ABOVE, BORROWER SHALL FIRST APPLY THE AVAILABLE CONTRACT DEPOSITS TOWARDS
FUNDING THE CONSTRUCTION PURSUANT TO THE CONSTRUCTION BUDGET, PROVIDED THAT:
(I) BORROWER HAS DULY COMPLIED WITH ALL APPLICABLE LAWS PERTAINING TO THE USE OF
SUCH CONTRACT DEPOSITS FOR CONSTRUCTION COSTS AND DELIVERS TO THE AGENT
BORROWER’S CERTIFICATION AS TO SUCH COMPLIANCE IN ACCORDANCE WITH
SECTION 9.1(J), (II) BORROWER HAS DULY COMPLIED WITH ARTICLE IX OF THIS
AGREEMENT, AND (III) NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.


 


SECTION 14.2                                RESIDENTIAL CONDOMINIUM.


 


(A)               BORROWER HAS SUBMITTED THE DEVELOPMENT PROPERTY TO THE
PROVISIONS OF THE CONDOMINIUM ACT AND WILL SATISFY ALL OF THE REQUIREMENTS
THEREOF AND OF ANY OTHER APPLICABLE LAW OR RESTRICTION NECESSARY TO CREATE A
VALID RESIDENTIAL CONDOMINIUM REGIME IN RESPECT OF THE RESIDENTIAL PROPERTY (THE
“RESIDENTIAL CONDOMINIUM”), PROVIDED THAT THE FORM AND SUBSTANCE OF THE
CONDOMINIUM DOCUMENTS INCLUDING, WITHOUT LIMITATION, THE RESIDENTIAL CONDOMINIUM
UNIT DESIGNATIONS, DESCRIPTIONS, FLOOR PLANS, SALE PRICES AND PROPOSED FORM OF
CONTRACT OF SALE FOR THE RESIDENTIAL CONDOMINIUM UNITS, AS WELL AS THE
DESCRIPTION OF COMMON ELEMENTS AND BREAKDOWN OF COMMON INTERESTS APPURTENANT TO
EACH RESIDENTIAL CONDOMINIUM UNIT, SHALL BE SUBJECT TO THE WRITTEN APPROVAL OF
THE LENDERS PRIOR TO SUCH SUBMISSION; PROVIDED THAT IF THE SALE PRICE FOR ANY
RESIDENTIAL CONDOMINIUM UNIT SET FORTH IN THE CONDOMINIUM DOCUMENTS IS LOWER
THAN THE RELEASE PRICE FOR SUCH RESIDENTIAL CONDOMINIUM UNIT AND SUCH DIFFERENCE
IS LESS THAN TEN PERCENT (10%) OF SUCH RELEASE PRICE THEN THE APPROVAL OF THE
REQUIRED LENDERS SHALL BE REQUIRED WITH RESPECT TO SUCH SALE PRICES.


 


(B)               FROM AND AFTER THE CREATION OF THE RESIDENTIAL CONDOMINIUM,
BORROWER SHALL OBSERVE AND PERFORM THE FOLLOWING COVENANTS:

 

64

--------------------------------------------------------------------------------


 

(I)         BORROWER SHALL PAY ALL COMMON CHARGES AND OTHER ASSESSMENTS AS
REQUIRED BY THE CONDOMINIUM DOCUMENTS IN RESPECT OF UNSOLD RESIDENTIAL
CONDOMINIUM UNITS AND SHALL PROMPTLY UPON DEMAND EXHIBIT TO THE AGENT RECEIPTS
FOR ALL SUCH PAYMENTS;

 

(II)        BORROWER SHALL NOT, WITHOUT FIRST OBTAINING THE LENDERS’ PRIOR
WRITTEN CONSENT (WHICH CONSENT, EXCEPT FOR ITEM (4), SHALL NOT BE UNREASONABLY
WITHHELD): (1) VOTE FOR OR CONSENT TO ANY MODIFICATION OF, AMENDMENT TO OR
RELAXATION IN THE ENFORCEMENT OF ANY PROVISION OF THE CONDOMINIUM DOCUMENTS;
(2) IN THE EVENT OF DAMAGE TO OR DESTRUCTION OF THE RESIDENTIAL PROPERTY, VOTE
IN OPPOSITION TO A MOTION TO REPAIR, RESTORE OR REBUILD; (3) PARTITION OR
SUBDIVIDE ANY RESIDENTIAL CONDOMINIUM UNIT; OR (4) CONSENT TO THE TERMINATION OF
THE RESIDENTIAL CONDOMINIUM;

 

(III)       BORROWER SHALL FULLY AND FAITHFULLY OBSERVE, KEEP AND PERFORM, IN
ALL MATERIAL RESPECTS, EACH AND EVERY REQUIREMENT, CONDITION, COVENANT,
AGREEMENT AND PROVISIONS UNDER THE CONDOMINIUM ACT AND THE CONDOMINIUM DOCUMENTS
ON THE PART OF BORROWER TO BE OBSERVED, KEPT AND PERFORMED. BORROWER SHALL
PROMPTLY DELIVER TO THE AGENT A COPY OF ANY NOTICE OF DEFAULT RECEIVED BY
BORROWER WITH RESPECT TO ANY OBLIGATION OF BORROWER UNDER THE PROVISIONS OF THE
CONDOMINIUM DOCUMENTS OR THE CONDOMINIUM ACT;

 

(IV)      BORROWER SHALL PROMPTLY SUBMIT TO THE AGENT COPIES OF EXECUTED
CONTRACTS OF SALE, NOTICES OF CANCELLATION OF CONTRACTS OF SALE, AND MONTHLY
REPORTS IN WRITING SPECIFYING THE NUMBER AND TYPE OF RESIDENTIAL CONDOMINIUM
UNITS SOLD, RESIDENTIAL CONDOMINIUM UNIT DESIGNATION, PURCHASE PRICE FOR EACH
RESIDENTIAL CONDOMINIUM UNIT, NAME AND ADDRESS OF THE PURCHASERS, NUMBER OF
RESIDENTIAL CONDOMINIUM UNITS CLOSED DURING THE PRECEDING MONTH, AND ANY OTHER
INFORMATION RELEVANT TO THE SALES PROGRAM REASONABLY REQUESTED BY THE AGENT FROM
TIME TO TIME; AND

 

(V)       EXCEPT FOR PERMITTED LEASES, BORROWER SHALL NOT RENT OR LEASE ANY
RESIDENTIAL CONDOMINIUM UNIT OR OTHER PORTIONS OF THE RESIDENTIAL PROPERTY,
WITHOUT THE LENDERS’ PRIOR WRITTEN CONSENT.

 


SECTION 14.3                                FRACTIONAL OWNERSHIP UNITS.


 


(A)               BORROWER ACKNOWLEDGES THAT IT HAS SUBMITTED THE FRACTIONAL
OWNERSHIP UNITS TO THE PROVISIONS OF THE FRACTIONAL OWNERSHIP ACT AND AGREES
THAT IT WILL SATISFY ALL OF THE REQUIREMENTS THEREOF AND OF ANY OTHER APPLICABLE
LAW OR RESTRICTION NECESSARY TO CREATE A VALID FRACTIONAL OWNERSHIP REGIME IN
RESPECT OF THE FRACTIONAL OWNERSHIP UNITS, PROVIDED THAT THE FORM AND SUBSTANCE
OF THE FRACTIONAL OWNERSHIP DOCUMENTS INCLUDING, WITHOUT LIMITATION, THE
FRACTIONAL OWNERSHIP UNIT DESIGNATIONS, SALE PRICES AND PROPOSED FORM OF
CONTRACT OF SALE FOR FRACTIONAL OWNERSHIP INTERESTS AND THE FRACTIONAL OWNERSHIP
UNITS, AND BREAKDOWN OF COMMON INTERESTS APPURTENANT TO EACH FRACTIONAL
OWNERSHIP UNIT, SHALL BE SUBJECT TO THE WRITTEN APPROVAL OF THE LENDERS PRIOR TO
SUCH SUBMISSION; PROVIDED THAT IF THE SALE PRICE FOR ANY FRACTIONAL OWNERSHIP
UNIT SET

 

65

--------------------------------------------------------------------------------


 


FORTH IN THE FRACTIONAL OWNERSHIP DOCUMENTS IS LOWER THAN THE RELEASE PRICE FOR
SUCH FRACTIONAL OWNERSHIP UNIT AND SUCH DIFFERENCE IS LESS THAN TEN PERCENT
(10%) OF SUCH RELEASE PRICE THEN THE APPROVAL OF THE REQUIRED LENDERS SHALL BE
REQUIRED WITH RESPECT TO SUCH SALE PRICES.


 


(B)               PROVIDED THAT NO EVENT OF DEFAULT EXISTS, THE AGENT SHALL
(I) CONSENT TO THE EXECUTION AND RECORDING OF THE FRACTIONAL OWNERSHIP
DECLARATION, (II) TAKE SUCH OTHER ACTIONS AS SHALL BE REASONABLY NECESSARY TO
EFFECTIVELY TRANSFER THE LIEN OF THE MORTGAGE FROM THE PROJECT TO THE FRACTIONAL
OWNERSHIP INTERESTS AND THE FRACTIONAL OWNERSHIP UNITS CREATED AND COVERED BY
THE FRACTIONAL OWNERSHIP DECLARATION, TOGETHER WITH THEIR RESPECTIVE
PROPORTIONATE SHARES OF COMMON ELEMENTS, AND (III) EXECUTE AND DELIVER SUCH
REASONABLE INSTRUMENT AS SHALL BE REQUIRED TO SUBORDINATE THE LIEN OF THE
MORTGAGE TO THE FRACTIONAL OWNERSHIP DECLARATION; PROVIDED THAT BORROWER
SATISFIES THE FOLLOWING CONDITIONS:


 

(I)         BORROWER SHALL HAVE VERIFIED THAT THE FRACTIONAL OWNERSHIP DOCUMENTS
HAVE BEEN APPROVED BY ANY GOVERNMENTAL AUTHORITY FROM WHOM APPROVAL IS REQUIRED,
AND BORROWER SHALL HAVE FURNISHED THE AGENT WITH EXECUTED COUNTERPARTS OF THE
FRACTIONAL OWNERSHIP DOCUMENTS;

 

(II)        BORROWER SHALL DELIVER TO THE AGENT THE FRACTIONAL OWNERSHIP OPINION
WITH RESPECT TO THE FRACTIONAL OWNERSHIP;

 

(III)       TITLE INSURER SHALL HAVE AGREED, IN WRITING, TO INSURE THAT, UPON
THE CREATION OF THE FRACTIONAL OWNERSHIP UNITS, THE MORTGAGE SHALL CONSTITUTE A
FIRST PRIORITY MORTGAGE LIEN IN RESPECT OF EACH OF THE CONDOMINIUM UNITS CREATED
THEREBY;

 

(IV)      BORROWER SHALL DELIVER TO THE AGENT AN ASSIGNMENT OF SPECIAL
DECLARANT’S RIGHTS UNDER THE FRACTIONAL OWNERSHIP DOCUMENTS IN THE FORM APPROVED
BY THE AGENT; AND

 

(V)       BORROWER SHALL HAVE FURNISHED THE AGENT WITH THE FORM OF CONTRACT OF
SALE FOR FRACTIONAL OWNERSHIP INTERESTS AND THE FRACTIONAL OWNERSHIP UNITS AND A
SUMMARY OF ANY MATERIAL CHANGES MADE TO EXECUTED CONTRACTS OF SALE, AND A
WRITTEN REPORT SPECIFYING THE NUMBER OF FRACTIONAL OWNERSHIP INTERESTS AND
FRACTIONAL OWNERSHIP UNITS SOLD, THE FRACTIONAL OWNERSHIP UNIT DESIGNATION,
PURCHASE PRICE FOR EACH FRACTIONAL OWNERSHIP INTEREST AND FRACTIONAL OWNERSHIP
UNIT, NAME AND ADDRESS OF THE PURCHASERS, NUMBER OF FRACTIONAL OWNERSHIP UNITS
AND FRACTIONAL OWNERSHIP INTERESTS CLOSED DURING THE PRECEDING REPORTING PERIOD
(IT BEING ACKNOWLEDGED THAT BORROWER UTILIZES A 13-PERIOD REPORTING CYCLE
ANNUALLY), AND ANY OTHER INFORMATION RELEVANT TO THE SALES PROGRAM REASONABLY
REQUESTED BY THE AGENT FROM TIME TO TIME (THE “FRACTIONAL SALES REPORT”); AND

 


(C)               BORROWER SHALL RECORD AND/OR FILE THE FRACTIONAL OWNERSHIP
DOCUMENTS IN THE OFFICE.

 

66

--------------------------------------------------------------------------------

 


 


(D)               FROM AND AFTER THE CREATION OF THE FRACTIONAL OWNERSHIP UNITS,
BORROWER SHALL OBSERVE AND PERFORM THE FOLLOWING COVENANTS:


 

(I)         BORROWER SHALL PAY ALL COMMON CHARGES AND OTHER ASSESSMENTS AS
REQUIRED BY THE FRACTIONAL OWNERSHIP DOCUMENTS IN RESPECT OF UNSOLD FRACTIONAL
OWNERSHIP INTERESTS AND FRACTIONAL OWNERSHIP UNITS AND SHALL PROMPTLY UPON
DEMAND EXHIBIT TO THE AGENT RECEIPTS FOR ALL SUCH PAYMENTS;

 

(II)        BORROWER SHALL NOT, WITHOUT FIRST OBTAINING THE LENDERS’ PRIOR
WRITTEN CONSENT, (1) VOTE FOR OR CONSENT TO ANY MODIFICATION OF, AMENDMENT TO OR
RELAXATION IN THE ENFORCEMENT OF ANY PROVISION OF THE FRACTIONAL OWNERSHIP
DOCUMENTS; (2) IN THE EVENT OF DAMAGE TO OR DESTRUCTION OF THE RESIDENTIAL
PROPERTY, VOTE IN OPPOSITION TO A MOTION TO REPAIR, RESTORE OR REBUILD;
(3) PARTITION OR SUBDIVIDE ANY FRACTIONAL OWNERSHIP UNIT OR FRACTIONAL OWNERSHIP
INTEREST IN INTERVALS LESS THAN ONE-TWELFTH (L/12TH); OR (4) CONSENT TO THE
TERMINATION OF THE FRACTIONAL OWNERSHIP INTERESTS;

 

(III)       BORROWER SHALL FULLY AND FAITHFULLY OBSERVE, KEEP AND PERFORM, IN
ALL MATERIAL RESPECTS, EACH AND EVERY REQUIREMENT, CONDITION, COVENANT,
AGREEMENT AND PROVISIONS UNDER THE FRACTIONAL OWNERSHIP ACT AND THE FRACTIONAL
OWNERSHIP DOCUMENTS ON THE PART OF BORROWER TO BE OBSERVED, KEPT AND PERFORMED.
BORROWER SHALL PROMPTLY DELIVER TO THE AGENT A COPY OF ANY NOTICE OF DEFAULT
RECEIVED BY BORROWER WITH RESPECT TO ANY OBLIGATION OF BORROWER UNDER THE
PROVISIONS OF THE FRACTIONAL OWNERSHIP DOCUMENTS OR THE FRACTIONAL OWNERSHIP
ACT;

 

(IV)      BORROWER SHALL PROMPTLY SUBMIT TO THE AGENT A FRACTIONAL SALES REPORT
MONTHLY; AND

 

(V)       EXCEPT PURSUANT TO A PERMITTED LEASE, BORROWER SHALL NOT RENT OR LEASE
ANY FRACTIONAL OWNERSHIP UNIT OR OTHER PORTIONS OF THE RESIDENTIAL PROPERTY,
WITHOUT THE LENDERS PRIOR WRITTEN CONSENT.

 


SECTION 14.4                                RELEASES OF ENTIRE UNITS AND
FRACTIONAL OWNERSHIP INTERESTS.


 


(A)               PROVIDED NO EVENT OF DEFAULT HAS OCCURRED AND IS THEN
CONTINUING, THE AGENT AGREES TO RELEASE ENTIRE INDIVIDUAL UNITS FROM THE LIEN OF
THE MORTGAGE IN ACCORDANCE WITH AND SUBJECT TO ALL OF THE FOLLOWING TERMS,
PROVISIONS AND CONDITIONS APPLICABLE TO SUCH UNIT CONCURRENTLY WITH THE
SATISFACTION OF THE FOLLOWING:


 

(I)         THE APPLICABLE CONDOMINIUM DECLARATION, AND ALL AMENDMENTS THERETO
REQUIRED BY LAWS, HAS BEEN FILED IN THE OFFICE;

 

(II)        THE UNIT TO BE RELEASED IS A SEPARATE TAX LOT AND IS NOT REQUIRED TO
BE INCLUDED WITHIN THE PROJECT, FOR PURPOSES OF ANY GOVERNMENTAL RULE OR
NECESSARY OR APPROPRIATE TO SATISFY OR FACILITATE THE REQUIREMENTS OR TERMS OF
ANY AGREEMENT;

 

67

--------------------------------------------------------------------------------


 

(III)       CONSTRUCTION OF THE UNIT TO BE RELEASED SHALL BE COMPLETE AND A
CERTIFICATE OF OCCUPANCY SHALL HAVE BEEN ISSUED BY THE APPROPRIATE GOVERNMENTAL
AUTHORITY FOR SUCH UNIT;

 

(IV)      THE UNIT AND THE REMAINING PORTION OF THE PROJECT AND THE RELEASE OF
THE UNIT AND THE CONVEYANCE SHALL BE IN COMPLIANCE WITH ALL APPLICABLE ZONING,
LAND USE AND OTHER GOVERNMENTAL RULES AND REGULATIONS OF ALL GOVERNMENTAL
AUTHORITIES;

 

(V)       THE CONDOMINIUM ASSOCIATION GOVERNING THE APPLICABLE UNIT HAS BEEN
PROPERLY FORMED AND ESTABLISHED;

 

(VI)      THE APPLICABLE CONDOMINIUM ASSOCIATION SHALL HAVE FURNISHED TO THE
AGENT AT NO COST OR EXPENSE TO THE AGENT, THE INSURANCE POLICY OR POLICIES WHICH
COMPLY IN ALL RESPECTS WITH THE REQUIREMENTS SET FORTH IN SECTION 15.2 OF THIS
AGREEMENT NAMING THE AGENT, SAID CONDOMINIUM ASSOCIATION, AND PURCHASERS OF EACH
UNIT, AS THEIR RESPECTIVE INTERESTS MAY APPEAR, AS THE INSUREDS, PROVIDED THAT
THE INTEREST OF THE AGENT SHALL NOT INCLUDE ANY UNIT THAT IS BEING RELEASED OR
HAS PREVIOUSLY BEEN RELEASED PURSUANT TO THIS SECTION 14.4(A);

 

(VII)     THE UNIT TO BE RELEASED IS BEING SOLD PURSUANT TO A QUALIFYING
CONTRACT OF SALE OR A CONTRACT OF SALE ENTERED INTO PURSUANT TO THE ER PURCHASE
AGREEMENT;

 

(VIII)    BORROWER SHALL HAVE DEPOSITED IN THE CONDOMINIUM RELEASE PAYMENT
ACCOUNT, CONCURRENTLY WITH THE DELIVERY OF THE RELEASE, IMMEDIATELY AVAILABLE
FUNDS IN AN AMOUNT EQUAL TO THE GREATER OF (I) THE NET SALE PROCEEDS IN RESPECT
OF THE UNIT AND (II) THE AMOUNT WHICH IS 100% OF THE RELEASE PRICE OF SUCH UNIT,
FOR APPLICATION TO THE DEBT IN ACCORDANCE WITH SECTION 21.1;

 

(IX)       BORROWER SHALL HAVE FURNISHED THE AGENT WITH A WRITTEN REQUEST FOR A
PARTIAL RELEASE, ACCOMPANIED BY (I) A RELEASE DOCUMENT PREPARED BY BORROWER AT
BORROWER’S EXPENSE, IN FORM AND CONTENT SATISFACTORY TO THE AGENT, (II) A
SCHEDULE CONTAINING A LIST OF THOSE UNITS PREVIOUSLY RELEASED BY THE AGENT AND
THOSE UNITS REMAINING TO BE RELEASED AND (III) A PHOTOCOPY OF THE FINAL SIGNED
CLOSING STATEMENT WITH RESPECT TO THE SALE OF THE APPLICABLE UNIT;

 

(X)        BORROWER PAYS THE AGENT ALL RECORDING CHARGES AND OUT-OF-POCKET COSTS
AND EXPENSES OF THE AGENT, INCLUDING, WITHOUT LIMITATION, REASONABLE,
OUT-OF-POCKET ATTORNEYS’ FEES, IN CONNECTION WITH ANY SUCH RELEASE (THE AGENT’S
OUT-OF-POCKET COSTS AND EXPENSES NOT TO EXCEED $300 PER RELEASE THAT IS
REQUESTED AND FURTHER PROVIDED THAT THE AGENT WILL ENDEAVOR TO CAUSE THE
SERVICER TO INCLUDE SUCH FEES, COSTS AND EXPENSES WITHIN ITS SERVICING FEES);
AND

 

68

--------------------------------------------------------------------------------


 

(XI)       RELEASES OF UNITS SHALL NOT AFFECT OR IMPAIR THE LIEN OF THE MORTGAGE
AND THE AGENT’S LIEN AND SECURITY INTERESTS CREATED BY THE OTHER LOAN DOCUMENTS
AS TO UNITS NOT THERETOFORE RELEASED OR THE REMAINING PORTION OF THE PROJECT,
AND SAID LIENS AND SECURITY INTERESTS SHALL CONTINUE IN FULL FORCE AND EFFECT AS
TO THE UNRELEASED UNITS.

 


(B)               PROVIDED NO EVENT OF DEFAULT HAS OCCURRED AND IS THEN
CONTINUING, THE AGENT AGREES TO RELEASE FRACTIONAL OWNERSHIP INTERESTS FROM THE
LIEN OF THE MORTGAGE IN ACCORDANCE WITH AND SUBJECT TO ALL OF THE FOLLOWING
TERMS, PROVISIONS AND CONDITIONS APPLICABLE TO SUCH FRACTIONAL OWNERSHIP
INTEREST AND THE APPLICABLE FRACTIONAL OWNERSHIP UNIT CONCURRENTLY WITH THE
SATISFACTION OF THE FOLLOWING:


 

(I)         THE APPLICABLE CONDOMINIUM AND FRACTIONAL OWNERSHIP DECLARATIONS,
AND ALL AMENDMENTS THERETO REQUIRED BY LAW, HAVE BEEN FILED IN THE OFFICE;

 

(II)        THE FRACTIONAL OWNERSHIP INTEREST TO BE RELEASED IS NOT REQUIRED TO
BE INCLUDED WITHIN THE PROJECT, FOR PURPOSES OF ANY GOVERNMENTAL RULE OR
NECESSARY OR APPROPRIATE TO SATISFY OR FACILITATE THE REQUIREMENTS OR TERMS OF
ANY AGREEMENT;

 

(III)       CONSTRUCTION OF THE RELEVANT FRACTIONAL OWNERSHIP UNIT TO WHICH SUCH
FRACTIONAL OWNERSHIP INTEREST RELATES SHALL BE COMPLETE AND A CERTIFICATE OF
OCCUPANCY SHALL HAVE BEEN ISSUED BY THE APPROPRIATE GOVERNMENTAL AUTHORITY FOR
SUCH FRACTIONAL OWNERSHIP UNIT;

 

(IV)      THE RELEVANT FRACTIONAL OWNERSHIP UNIT, THE FRACTIONAL OWNERSHIP
INTEREST AND THE REMAINING PORTION OF THE PROJECT AND THE RELEASE OF THE
FRACTIONAL OWNERSHIP INTEREST AND THE CONVEYANCE SHALL BE IN COMPLIANCE WITH ALL
APPLICABLE ZONING, LAND USE AND OTHER GOVERNMENTAL RULES AND REGULATIONS OF ALL
GOVERNMENTAL AUTHORITIES;

 

(V)       THE CONDOMINIUM AND FRACTIONAL OWNERSHIP INTEREST ASSOCIATIONS
GOVERNING THE APPLICABLE FRACTIONAL OWNERSHIP UNIT HAVE BEEN PROPERLY FORMED AND
ESTABLISHED;

 

(VI)      THE APPLICABLE CONDOMINIUM AND FRACTIONAL OWNERSHIP INTEREST
ASSOCIATIONS SHALL HAVE FURNISHED TO THE AGENT AT NO COST OR EXPENSE TO THE
AGENT, THE INSURANCE POLICY OR POLICIES WHICH COMPLY IN ALL RESPECTS WITH THE
REQUIREMENTS SET FORTH IN SECTION 15.2 OF THIS AGREEMENT NAMING THE AGENT, SAID
CONDOMINIUM ASSOCIATION, AND PURCHASERS OF EACH FRACTIONAL OWNERSHIP INTEREST,
AS THEIR RESPECTIVE INTERESTS MAY APPEAR, AS THE INSUREDS, PROVIDED THAT THE
INTEREST OF THE AGENT SHALL NOT INCLUDE ANY FRACTIONAL OWNERSHIP INTEREST THAT
IS BEING RELEASED OR HAS PREVIOUSLY BEEN RELEASED PURSUANT TO THIS
SECTION 14.4(B);

 

69

--------------------------------------------------------------------------------


 

(VII)     THE FRACTIONAL OWNERSHIP INTEREST TO BE RELEASED IS BEING SOLD
PURSUANT TO A QUALIFYING CONTRACT OF SALE;

 

(VIII)    BORROWER SHALL HAVE DEPOSITED IN THE CONDOMINIUM RELEASE PAYMENT
ACCOUNT, CONCURRENTLY WITH THE DELIVERY OF THE RELEASE, IMMEDIATELY AVAILABLE
FUNDS IN AN AMOUNT EQUAL TO THE GREATER OF (I) THE NET SALE PROCEEDS IN RESPECT
OF THE FRACTIONAL OWNERSHIP INTEREST AND (II) THE AMOUNT WHICH IS 100% OF THE
RELEASE PRICE OF SUCH FRACTIONAL OWNERSHIP INTEREST, FOR APPLICATION TO THE DEBT
IN ACCORDANCE WITH SECTION 21.1;

 

(IX)       BORROWER SHALL HAVE FURNISHED THE AGENT WITH A WRITTEN REQUEST FOR A
PARTIAL RELEASE, ACCOMPANIED BY (I) A RELEASE DOCUMENT PREPARED BY BORROWER AT
BORROWER’S EXPENSE, IN FORM AND CONTENT SATISFACTORY TO THE AGENT, (II) A
SCHEDULE CONTAINING A LIST OF THOSE FRACTIONAL OWNERSHIP INTEREST PREVIOUSLY
RELEASED BY THE AGENT AND THOSE FRACTIONAL OWNERSHIP INTERESTS REMAINING TO BE
RELEASED AND (III) A PHOTOCOPY OF THE FINAL SIGNED CLOSING STATEMENT WITH
RESPECT TO THE SALE OF THE APPLICABLE FRACTIONAL OWNERSHIP INTEREST;

 

(X)        BORROWER PAYS THE AGENT ALL RECORDING CHARGES AND OUT-OF-POCKET COSTS
AND EXPENSES OF THE AGENT, INCLUDING, WITHOUT LIMITATION, REASONABLE,
OUT-OF-POCKET ATTORNEYS’ FEES, IN CONNECTION WITH ANY SUCH RELEASE (THE AGENT’S
OUT-OF-POCKET COSTS AND EXPENSES NOT TO EXCEED $300 PER RELEASE THAT IS
REQUESTED AND FURTHER PROVIDED THAT THE AGENT WILL ENDEAVOR TO CAUSE THE
SERVICER TO INCLUDE SUCH FEES, COSTS AND EXPENSES WITHIN ITS SERVICING FEES);
AND

 

(XI)       RELEASES OF FRACTIONAL OWNERSHIP INTEREST SHALL NOT AFFECT OR IMPAIR
THE LIEN OF THE MORTGAGE AND THE AGENT’S LIEN AND SECURITY INTERESTS CREATED BY
THE OTHER LOAN DOCUMENTS AS TO FRACTIONAL OWNERSHIP INTERESTS NOT THERETOFORE
RELEASED OR THE REMAINING PORTION OF THE PROJECT, AND SAID LIENS AND SECURITY
INTERESTS SHALL CONTINUE IN FULL FORCE AND EFFECT AS TO THE UNRELEASED
FRACTIONAL OWNERSHIP INTERESTS.

 


(C)               IF THE PURCHASER UNDER THE ER PURCHASE AGREEMENT PURCHASES THE
10 DESIGNATED UNITS PURSUANT TO SECTION 7(C)(I) OF THE OMNIBUS AMENDMENT TO ER
AGREEMENTS (AS DESCRIBED IN THE DEFINITION OF “ER PURCHASE AGREEMENT”), SUCH
UNITS SHALL BE RELEASED FROM THE LIEN OF THE MORTGAGE PURSUANT TO
SECTION 14.4(A), AND CONCURRENTLY WITH THE DELIVERY OF SUCH RELEASE BORROWER
SHALL DEPOSIT INTO THE CONDOMINIUM RELEASE PAYMENT ACCOUNT $19,741,850 IN
IMMEDIATELY AVAILABLE FUNDS FOR APPLICATION TO THE DEBT IN ACCORDANCE WITH
SECTION 21.1 AND UPON RECEIPT OF SUCH DEPOSIT, PROVIDED NO EVENT OF DEFAULT HAS
OCCURRED AND IS THEN CONTINUING, AGENT AGREES TO RELEASE THE REMAINING FIVE
“EXHIBIT A UNITS” (AS DEFINED IN SUCH OMNIBUS AMENDMENT TO ER AGREEMENTS);
PROVIDED THAT IT SHALL BE A CONDITION OF SUCH RELEASE, AND BORROWER HEREBY
AGREES, THAT SUCH FIVE “EXHIBIT A UNITS” MAY NOT BE SOLD OR TRANSFERRED TO ANY
PERSON UNTIL SUCH TIME AS THE FACILITY A OBLIGATIONS HAVE BEEN PAID IN FULL,
EXCEPT THAT ANY ONE OR MORE OF SUCH FIVE “EXHIBIT A UNITS” MAY BE SOLD OR
TRANSFERRED (I) TO A THIRD PARTY PURCHASER ON THE FOLLOWING CONDITIONS: (A) THE
BORROWER DEPOSITS INTO THE CONDOMINIUM

 

70

--------------------------------------------------------------------------------


 

Release Payment Account immediately available funds for application to the Debt
in accordance with Section 21.1 in an amount equal to the greater of (1) the
minimum release price for such Unit on Schedule A or (2) the minimum release
price for the exchange Unit described in clause (B) of this sentence and (B) in
exchange for the payment described in clause (A) of this sentence, another Unit
designated by Borrower shall be released from the lien of the Mortgage, subject
to the sale and transfer restrictions otherwise applicable to the “Exhibit A
Units”, or (ii) to MII or any of its directly or indirectly wholly-owned
subsidiaries or a trust established by MII or its affiliates for use as part of
its time share program, so long as MII and such transferee agree in writing for
the benefit of the Agent and the Lenders that such Unit or Units may not be sold
or transferred to any Person until such time as the Facility A Obligations have
been paid in full, except pursuant to clause (i) of this sentence.


 


SECTION 14.5                                RELEASES OF FACILITIES.


 

Provided no Event of Default has occurred and is then continuing, the Agent
agrees to release a Facility from the lien of the Mortgage in accordance with
and subject to all of the following terms, provisions and conditions applicable
to such Facility;

 


(A)               THE FACILITY TO BE RELEASED IS A SEPARATE TAX LOT AND IS NOT
REQUIRED TO BE INCLUDED WITHIN THE PROJECT, FOR PURPOSES OF ANY GOVERNMENTAL
RULE OR NECESSARY OR APPROPRIATE TO SATISFY OR FACILITATE THE REQUIREMENTS OR
TERMS OF ANY AGREEMENT. BORROWER SHALL HAVE SUBMITTED TO THE AGENT PROOF
REASONABLY SATISFACTORY TO THE AGENT THAT FOLLOWING THE RELEASE OF A FACILITY,
THE PROJECT SHALL CONTINUE TO HAVE AVAILABLE TO IT ALL NECESSARY UTILITY AND
OTHER SERVICES FOR THE USE, OCCUPANCY AND OPERATION OF THE PROJECT AND SAME
SHALL CONTINUE TO HAVE ADEQUATE, UNIMPEDED AND UNENCUMBERED ACCESS FOR
PEDESTRIAN AND VEHICULAR INGRESS AND EGRESS ONTO ADJACENT PUBLIC ROADS,
INCLUDING, WITHOUT LIMITATION, ANY NECESSARY CROSS-EASEMENTS FOR ACCESS,
PARKING, AND UTILITIES;


 


(B)               CONSTRUCTION OF THE FACILITY TO BE RELEASED SHALL BE
SUBSTANTIALLY COMPLETE;


 


(C)               EACH FACILITY AND THE REMAINING PORTION OF THE PROJECT AND THE
RELEASE OF FACILITY AND THE CONVEYANCE SHALL BE IN COMPLIANCE WITH ALL
APPLICABLE ZONING, LAND USE AND OTHER GOVERNMENTAL RULES AND REGULATIONS OF ALL
GOVERNMENTAL AUTHORITIES;


 


(D)               THE FACILITY TO BE RELEASED IS BEING SOLD PURSUANT TO THE ML&P
AGREEMENTS;


 


(E)               BORROWER SHALL HAVE DEPOSITED TO AN ACCOUNT DESIGNATED BY THE
AGENT, PRIOR TO THE DELIVERY OF THE RELEASE, IMMEDIATELY AVAILABLE FUNDS IN AN
AMOUNT EQUAL TO THE GREATER OF (I) THE NET SALE PROCEEDS IN RESPECT OF THE
FACILITY AND (II) THE AMOUNT WHICH IS 100% OF THE RELEASE PRICE OF SUCH
FACILITY, FOR APPLICATION TO THE DEBT IN ACCORDANCE WITH SECTION 21.1;

 

71

--------------------------------------------------------------------------------


 


(F)                BORROWER SHALL HAVE FURNISHED THE AGENT WITH A WRITTEN
REQUEST FOR A PARTIAL RELEASE, ACCOMPANIED BY (I) A RELEASE DOCUMENT PREPARED BY
BORROWER AT BORROWER’S EXPENSE, IN FORM AND CONTENT REASONABLY SATISFACTORY TO
THE AGENT, (II) A SCHEDULE CONTAINING A LIST OF THOSE FACILITIES PREVIOUSLY
RELEASED BY THE AGENT AND THOSE FACILITIES REMAINING TO BE RELEASED AND (III) A
PHOTOCOPY OF THE FINAL SIGNED CLOSING STATEMENT WITH RESPECT TO THE SALE OF THE
APPLICABLE FACILITY;


 


(G)               BORROWER PAYS THE AGENT ALL REASONABLE OUT-OF-POCKET COSTS AND
EXPENSES OF THE AGENT, INCLUDING, WITHOUT LIMITATION, REASONABLE, OUT-OF-POCKET
ATTORNEYS’ FEES, IN CONNECTION WITH ANY SUCH RELEASE;


 


(H)               THE RELEASE OF THE FACILITY SHALL NOT AFFECT OR IMPAIR THE
LIEN OF THE MORTGAGE AND THE AGENT’S LIEN AND SECURITY INTERESTS CREATED BY THE
OTHER LOAN DOCUMENTS AS TO UNITS AND FACILITIES NOT THERETOFORE RELEASED OR THE
REMAINING PORTION OF THE PROJECT, AND SAID LIENS AND SECURITY INTERESTS SHALL
CONTINUE IN FULL FORCE AND EFFECT AS TO THE UNRELEASED UNITS AND FACILITIES; AND


 


(I)                BORROWER AND ML&P SHALL HAVE EXECUTED A “FACILITIES
OPERATIONS AND STANDARDS AGREEMENT” (PURSUANT TO SECTION 8.3(A)(5) OF THE SPA
AGREEMENT) REASONABLY ACCEPTABLE TO THE AGENT AND SHALL HAVE DELIVERED A TRUE
AND CORRECT COPY OF SAME TO THE AGENT.


 


SECTION 14.6                                BREAKAGE COSTS.


 

Borrower may, in its written request for a partial release of the lien of the
Mortgage, request that the Agent apply all or any portion of a Release Price to
the Debt, to the extent possible (but in any event consistent with
Section 21.1), in such a manner as to avoid the imposition of Breakage Costs on
Borrower. In such event, (i) Agent shall apply Release Prices to the Debt as
Interest Periods expire, in such a manner as to avoid the imposition of Breakage
Costs and (ii) interest shall accrue on such amounts at the Adjusted LIBOR Rate
until such time as amounts are applied to the Debt as aforesaid.

 


SECTION 14.7                                INDEMNIFICATION.


 

Borrower hereby agrees to indemnify, defend, and hold each Indemnified Party
harmless against and from (a) any and all liability, loss, damage and expense
(including, without limitation, reasonable attorneys’ fees) which it may incur
or which may be asserted under or in connection with this Agreement or the
Condominium Documents, except to the extent due to such Person’s gross
negligence or willful misconduct, and (b) any and all claims and demands
whatsoever which may be incurred by or asserted against the Agent or the
applicable Lender by reason of any alleged obligations or undertakings on its
part to perform or discharge any of the terms, covenants and conditions
contained therein, except to the extent due to the Agent’s or the applicable
Lender’s gross negligence or willful misconduct. The foregoing indemnification
shall survive the payment of the Debt.

 

72

--------------------------------------------------------------------------------


 


SECTION 14.8                                EXPENSES.


 

Borrower shall pay promptly upon demand all expenses, including, without
limitation, reasonable attorneys’ fees and expenses, incurred by the Agent and
any Lender in connection with (i) its review of, and consent to, any of the
Condominium Documents, (ii) its subordination of the lien of the Mortgage to any
of the Condominium Documents, (iii) the delivery of partial releases and
(iv) any other matter contemplated by this Article XIV.

 


SECTION 14.9                                ESTABLISHMENT OF CONDOMINIUM RELEASE
PAYMENT ACCOUNT.


 

Borrower agrees to established the Condominium Release Payment Account prior to
the first date on which the Agent is required to release any Unit, Fractional
Ownership Interest or Facility from the lien of the Mortgage pursuant to
Section 14.4 or 14.5, as applicable.  In connection with the establishment of
the Condominium Release Payment Account, Borrower shall deliver to the Agent all
agreements, instruments and documents (including control agreements, if
necessary, and opinions of counsel), in form and substance reasonably
satisfactory to the Agent, evidencing that the Agent has a first priority
perfected security interest in the Condominium Release Payment Account.

 


ARTICLE XV
COVENANTS


 


SECTION 15.1                                CERTAIN COVENANTS.


 


(A)               ZONING/ENTITLEMENTS.  BORROWER REPRESENTS, WARRANTS AND
COVENANTS TO THE AGENT AND THE LENDERS THAT (1) THE PROJECT IS DULY AND VALIDLY
ZONED FOR ALL OF ITS INTENDED USES, (2) EXCEPT AS SPECIFICALLY SET FORTH ON
EXHIBIT B ATTACHED HERETO AND MADE A PART HEREOF (THE “OUTSTANDING
ENTITLEMENTS”), ALL NECESSARY PERMITS, CERTIFICATES, LICENSES, APPROVALS,
AUTHORIZATIONS, VARIANCES AND OTHER LAND USE, ZONING AND SUBDIVISION
ENTITLEMENTS IN ORDER TO COMPLETE THE PROJECT (THE “ISSUED ENTITLEMENTS”,
TOGETHER WITH THE OUTSTANDING ENTITLEMENTS, SOMETIMES COLLECTIVELY REFERRED TO
HEREIN AS THE “ENTITLEMENTS”) EXIST AS OF THE ORIGINAL EFFECTIVE DATE, ARE IN
FULL FORCE AND EFFECT, AND ARE NOT SUBJECT TO REVOCATION, SUSPENSION, FORFEITURE
OR MODIFICATION; (3) BORROWER IS IN FULL COMPLIANCE WITH ALL REQUIREMENTS OF THE
ISSUED ENTITLEMENTS AND IS ENTITLED TO ALL RIGHTS AND PRIVILEGES THEREUNDER;
(4) BORROWER SHALL OBTAIN ALL OUTSTANDING ENTITLEMENTS WITHIN THE SPECIFIED TIME
PERIODS SET FORTH IN EXHIBIT B AND SHALL DELIVER TO THE AGENT TRUE AND COMPLETE
COPIES OF ALL OUTSTANDING ENTITLEMENTS WITHIN FIVE (5) BUSINESS DAYS FOLLOWING
THE ISSUANCE OF ANY SUCH OUTSTANDING ENTITLEMENTS; (5) BORROWER SHALL AT ALL
TIMES, MAINTAIN THE ENTITLEMENTS IN FULL FORCE AND EFFECT THROUGHOUT THE ENTIRE
TERM OF THE LOANS; (6) BORROWER SHALL NOT AGREE TO ANY MODIFICATION OR TO ANY
TERMINATION OF THE ENTITLEMENTS WITHOUT THE EXPRESS PRIOR WRITTEN CONSENT OF THE
LENDERS; AND (7) BORROWER HAS DELIVERED TO THE AGENT TRUE AND COMPLETE COPIES,
INCLUDING ALL FILED OR EXECUTED AMENDMENTS THERETO, OF THE ISSUED ENTITLEMENTS.
BORROWER HEREBY ASSIGNS TO THE AGENT AS ADDITIONAL SECURITY FOR THE PAYMENT IN
FULL OF THE DEBT AND THE OBSERVANCE AND PERFORMANCE BY BORROWER OF THE TERMS,
COVENANTS AND PROVISIONS OF THE LOAN DOCUMENTS ALL RIGHT, TITLE AND INTEREST
WHICH BORROWER MAY HAVE OR MAY HEREAFTER ACQUIRE IN AND TO THE ENTITLEMENTS.

 

73

--------------------------------------------------------------------------------


 


(B)               GOVERNMENTAL APPROVALS.  BORROWER SHALL MAINTAIN THE
GOVERNMENTAL APPROVALS IN CONNECTION WITH THE PLANS AND SPECIFICATIONS AND FOR
THE PROJECT IN FULL FORCE AND EFFECT THROUGHOUT THE TERMS OF THE LOANS AND TO
THE EXTENT SUCH GOVERNMENTAL APPROVALS HAVE NOT BEEN ISSUED OR OBTAINED,
BORROWER SHALL (I) TAKE ALL STEPS NECESSARY TO HAVE SUCH GOVERNMENTAL APPROVALS
ISSUED BY OR OBTAINED FROM THE APPROPRIATE GOVERNMENTAL AUTHORITIES WITHIN TIME
PERIODS CONSISTENT WITH A CONSTRUCTION PROJECT OF THIS NATURE AND SATISFACTORY
TO THE REQUIRED LENDERS IN THE EXERCISE OF THE REQUIRED LENDERS’ REASONABLE
DISCRETION, AND (II) DELIVER COPIES OF SUCH GOVERNMENTAL APPROVALS TO THE AGENT
AND MAINTAIN SUCH GOVERNMENTAL APPROVALS IN FULL FORCE AND EFFECT THROUGHOUT THE
ENTIRE TERM OF THE LOANS.


 


(C)               PLANS AND SPECIFICATIONS.  BORROWER HAS SUBMITTED A TRUE AND
COMPLETE COPY OF THE EXISTING PLANS AND SPECIFICATIONS TO THE AGENT AND THE
AGENT HAS APPROVED THE PLANS AND SPECIFICATIONS.  A DESCRIPTION OF THE PLANS AND
SPECIFICATIONS APPROVED BY THE AGENT IS ATTACHED HERE TO AS EXHIBIT E.  THE
AGENT SHALL, WITHOUT ADDITIONAL COST OR EXPENSE, HAVE THE USE OF THE PLANS AND
SPECIFICATIONS UPON THE OCCURRENCE BEYOND ANY APPLICABLE NOTICE AND CURE PERIOD
OF AN EVENT OF DEFAULT UNDER THE LOAN DOCUMENTS. UPON NOTICE TO BORROWER, THE
AGENT, AGENT’S CONSULTANT AND THEIR RESPECTIVE AGENTS AND EMPLOYEES, SHALL HAVE
THE RIGHT OF ENTRY AND ACCESS TO THE ENTIRE PROJECT IN CONNECTION WITH THEIR
REVIEW OF THE PLANS AND SPECIFICATIONS OR ANY OTHER ASPECT OF THE PROJECT.


 


(D)               CONSTRUCTION OF THE IMPROVEMENTS.  BORROWER COMMENCED
CONSTRUCTION ON OR BEFORE THE CONSTRUCTION COMMENCEMENT DATE.  BORROWER SHALL
CONTINUE TO PERFORM THE CONSTRUCTION IN A GOOD AND WORKMANLIKE MANNER WITH
MATERIALS OF HIGH QUALITY AND IN SUBSTANTIAL ACCORDANCE WITH THE PLANS AND
SPECIFICATIONS. BORROWER SHALL PROSECUTE THE CONSTRUCTION WITH DUE DILIGENCE AND
CONTINUITY IN ACCORDANCE WITH THE CONSTRUCTION SCHEDULE AND SHALL SUBSTANTIALLY
COMPLETE THE CONSTRUCTION BEFORE THE COMPLETION DATE.  ALL WORK PERFORMED IN
CONNECTION WITH THE PROPERTY SHALL COMPLY WITH ALL LAWS AND ALL GOVERNMENTAL
APPROVALS.


 


(E)               CHANGE ORDERS.  NO CHANGES WILL BE MADE IN THE PLANS AND
SPECIFICATIONS WITHOUT THE PRIOR WRITTEN APPROVAL OF THE LENDERS, WHICH SHALL
NOT BE UNREASONABLY WITHHELD AFTER THE LENDERS’ INITIAL APPROVAL OF THE FINAL
PLANS AND SPECIFICATIONS; PROVIDED, HOWEVER, THAT BORROWER MAY MAKE CHANGES TO
THE PLANS AND SPECIFICATIONS WITHOUT THE LENDERS’ CONSENT IF (I) BORROWER
NOTIFIES THE AGENT IN WRITING OF SUCH CHANGE WITHIN FIVE (5) BUSINESS DAYS
THEREAFTER; (II) BORROWER OBTAINS THE APPROVAL OF ALL PARTIES WHOSE APPROVAL IS
REQUIRED, INCLUDING SURETIES AND GOVERNMENTAL AUTHORITIES; (III) THE STRUCTURAL
INTEGRITY OF THE IMPROVEMENTS IS NOT IMPAIRED; (IV) NO MATERIAL CHANGE IN
ARCHITECTURAL APPEARANCE IS EFFECTED; (V) THE PERFORMANCE OF THE

 

74

--------------------------------------------------------------------------------


 

mechanical, electrical, and life safety systems of the Improvements is not
adversely affected; and (vi) the cost of or reduction resulting from such change
(x) does not exceed $250,000 and (y) when added to all other changes which have
not been approved by the Agent in writing, the resulting aggregate cost or
reduction does not exceed $5,000,000. Changes in the scope of Construction or to
any Construction Contract shall be documented with a Change Order on the AIA
Form G701.


 


(F)                INSPECTIONS.  BORROWER WILL COOPERATE WITH THE AGENT IN
ARRANGING FOR INSPECTIONS BY THE AGENT, THE LENDERS AND/OR AGENT’S CONSULTANT OF
THE PROGRESS OF THE CONSTRUCTION FROM TIME TO TIME INCLUDING AN EXAMINATION OF
(I) THE IMPROVEMENTS, (II) ALL MATERIALS TO BE USED IN THE CONSTRUCTION,
(III) ALL PLANS AND SHOP DRAWINGS WHICH ARE OR MAY BE KEPT AT THE CONSTRUCTION
SITE, (IV) ANY CONTRACTS, BILLS OF SALE, STATEMENTS, RECEIPTS OR VOUCHERS IN
CONNECTION WITH THE IMPROVEMENTS, (V) ALL WORK DONE, LABOR PERFORMED OR
MATERIALS FURNISHED IN AND ABOUT THE IMPROVEMENTS, (VI) ALL BOOKS, CONTRACTS AND
RECORDS WITH RESPECT TO THE IMPROVEMENTS AND (VII) ANY OTHER DOCUMENTS RELATING
TO THE IMPROVEMENTS OR THE CONSTRUCTION. BORROWER SHALL COOPERATE WITH AGENT’S
CONSULTANT TO ENABLE IT TO PERFORM ITS FUNCTIONS.  BORROWER SHALL, UPON THE
AGENT’S OR AGENT’S CONSULTANT’S REQUEST, CORRECT ANY DEFECT IN THE CONSTRUCTION
OR ANY FAILURE OF THE CONSTRUCTION TO COMPLY WITH THE PLANS AND SPECIFICATIONS.


 


(G)               LIENS.  BORROWER WILL NOT SUFFER OR PERMIT ANY CONSTRUCTION
LIEN CLAIMS TO BE FILED OR OTHERWISE ASSERTED AGAINST THE PROJECT OR ANY FUNDS
DUE TO THE GENERAL CONTRACTOR, AND WILL PROMPTLY DISCHARGE THE SAME IN CASE OF
THE FILING OF ANY CLAIMS FOR LIEN OR PROCEEDINGS FOR THE ENFORCEMENT THEREOF,
PROVIDED, HOWEVER, THAT BORROWER MAY CONTEST IN GOOD FAITH AND WITH REASONABLE
DILIGENCE THE VALIDITY OF ANY SUCH LIEN OR CLAIM, PROVIDED THAT BORROWER POSTS A
STATUTORY LIEN BOND WHICH REMOVES SUCH LIEN FROM TITLE TO THE PROJECT WITHIN
THIRTY (30) DAYS AFTER BORROWER’S RECEIPT OF WRITTEN NOTICE THEREOF. THE
FACILITY A LENDERS WILL NOT BE REQUIRED TO MAKE ANY FURTHER DISBURSEMENTS OF THE
PROCEEDS OF THE FACILITY A LOANS UNTIL ANY CONSTRUCTION LIEN CLAIMS HAVE BEEN
REMOVED (BY PAYMENT OR BY POSTING A BOND) AND THE AGENT MAY, AT ITS OPTION,
RESTRICT DISBURSEMENTS TO RESERVE SUFFICIENT SUMS TO PAY 150% OF THE LIEN. IF
BORROWER SHALL FAIL TIMELY TO (I) DISCHARGE ANY SUCH LIEN OR (II) POST A
STATUTORY LIEN BOND, ANY LENDER MAY, AT ITS ELECTION (BUT SHALL NOT BE REQUIRED
TO), PROCURE THE RELEASE AND DISCHARGE OF SUCH LIEN AND ANY JUDGMENT OR DECREE
THEREON AND, FURTHER, MAY IN ITS SOLE DISCRETION, SETTLE OR COMPROMISE THE SAME,
OR MAY FURNISH SUCH SECURITY OR INDEMNITY AS TITLE INSURER SHALL REQUIRE TO
INSURE SUCH LENDER AGAINST THE ENFORCEMENT THEREOF, AND ANY AMOUNTS SO EXPENDED
BY SUCH LENDER SHALL BE ADDED TO THE DEBT. IN SETTLING, COMPROMISING OR
DISCHARGING ANY CLAIMS FOR LIEN, SUCH LENDER SHALL NOT BE REQUIRED TO INQUIRE
INTO THE VALIDITY OR AMOUNT OF ANY SUCH CLAIM.


 


(H)               CONSTRUCTION CONTRACTS.  BORROWER SHALL PROMPTLY COMPLY IN ALL
MATERIAL RESPECTS WITH ALL PROVISIONS OF THE CONSTRUCTION CONTRACTS WHICH
REQUIRE APPROVAL OR ACTION BY BORROWER IN A TIMELY MANNER TO INSURE COMPLETION
OF THE IMPROVEMENTS WITHIN THE CONSTRUCTION SCHEDULE AND IN ALL EVENTS BY THE
COMPLETION

 

75

--------------------------------------------------------------------------------


 

Date. Borrower shall not materially modify or terminate the General Contract or
any of the Major Contracts without the prior written approval of the Lenders,
which approval shall not be unreasonably withheld. Promptly following its
execution or modification thereof, Borrower shall furnish the Agent with a copy
of each Construction Contract or modification thereof. Promptly following its
receipt thereof, Borrower shall furnish the Agent with a copy of any material
notice received or delivered by Borrower in respect of the Construction
Contracts, including, without limitation, any notice of default.


 


(I)                SUBSEQUENT DEVELOPMENT MATTERS.  BORROWER SHALL NOT,
SUBSEQUENT TO THE EFFECTIVE DATE, ENTER INTO EASEMENTS, COVENANTS OR AGREEMENTS
REGARDING OR AFFECTING TITLE TO THE LAND OR THE PROJECT OR THE ZONING,
SUBDIVISION OR LAND USE CLASSIFICATION OF THE LAND WITHOUT THE PRIOR WRITTEN
CONSENT OF THE LENDERS, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD WITH
RESPECT TO EASEMENTS, COVENANTS AND AGREEMENTS REASONABLY REQUIRED TO EFFECT THE
DEVELOPMENT OF THE PROJECT FOR THE USES INTENDED BY THIS AGREEMENT.


 


(J)                CERTIFICATE OF OCCUPANCY.  BORROWER SHALL OBTAIN A
CERTIFICATE OF OCCUPANCY FOR ALL OF THE UNITS BY NO LATER THAN DECEMBER 31,
2009.


 


(K)               PAYMENT OF TAXES.  BORROWER SHALL PAY ALL REAL ESTATE TAXES
AND ASSESSMENTS AND CHARGES OF EVERY KIND UPON THE PROJECT BEFORE THE SAME
BECOME DELINQUENT, PROVIDED, HOWEVER, THAT BORROWER MAY PAY SUCH TAX UNDER
PROTEST OR TO OTHERWISE CONTEST ANY SUCH TAX OR ASSESSMENT, BUT ONLY IF (I) SUCH
CONTEST HAS THE EFFECT OF PREVENTING THE COLLECTION OF SUCH TAXES SO CONTESTED
AND ALSO OF PREVENTING THE SALE OR FORFEITURE OF THE PROJECT OR ANY PART THEREOF
OR ANY INTEREST THEREIN, (II) BORROWER HAS NOTIFIED THE AGENT OF BORROWER’S
INTENT TO CONTEST SUCH TAXES, AND (III) BORROWER HAS DEPOSITED SECURITY FOR THE
PAYMENT OF CONTESTED TAXES IN FORM AND AMOUNT SATISFACTORY TO THE REQUIRED
LENDERS. IF BORROWER FAILS TO COMMENCE SUCH CONTEST OR, HAVING COMMENCED TO
CONTEST THE SAME, THEREAFTER FAILS TO PROSECUTE SUCH CONTEST IN GOOD FAITH OR
WITH DUE DILIGENCE, OR, UPON ADVERSE CONCLUSION OF ANY SUCH CONTEST, SHALL FAIL
TO PAY SUCH TAX, ASSESSMENT OR CHARGE, THE AGENT OR ANY LENDER MAY, AT ITS
ELECTION (BUT SHALL NOT BE REQUIRED TO), PAY AND DISCHARGE ANY SUCH TAX,
ASSESSMENT OR CHARGE, AND ANY INTEREST OR PENALTY THEREON, AND ANY AMOUNTS SO
EXPENDED IN EXCESS OF ANY SECURITY POSTED BY BORROWER SHALL BE ADDED TO THE
DEBT. BORROWER SHALL FURNISH THE AGENT WITH EVIDENCE THAT TAXES ARE PAID AT
LEAST TEN (10) DAYS PRIOR TO THE LAST DATE FOR PAYMENT OF SUCH TAXES AND BEFORE
IMPOSITION OF ANY PENALTY OR ACCRUAL OF INTEREST. NOTWITHSTANDING THE FOREGOING,
THE AGENT SHALL NOT ASSERT A DEFAULT FOR FAILURE TO PAY REAL ESTATE TAXES,
PROVIDED THAT (X) THERE EXISTS NO EVENT OF DEFAULT AND (Y) ADEQUATE FUNDS FOR
THE PAYMENT OF REAL ESTATE TAXES EXIST IN THE TAX ESCROW FUND.


 


(L)                TAX AND INSURANCE ESCROW FUND.  FROM AND AFTER SUBSTANTIAL
COMPLETION OF THE IMPROVEMENTS, IN THE EVENT THE UNADVANCED PORTION OF THE
FACILITY A COMMITMENT IS INSUFFICIENT FOR PAYMENT OF REAL ESTATE TAXES AND
INSURANCE PREMIUMS, THEN UPON REQUEST BY THE AGENT BORROWER SHALL PAY TO THE
AGENT ON EACH PAYMENT DATE

 

76

--------------------------------------------------------------------------------


 

(i) one-twelfth (1/12) of an amount which would be sufficient to pay the real
estate taxes payable, or estimated by the Agent to be payable, during the
ensuing twelve (12) months (the “Tax Escrow Fund”) and (ii) one-twelfth
(1/12) of the Insurance Premiums payable, or estimated by Lender to be payable,
during the ensuring twelve months (the “Insurance Escrow Fund”, and, together
with the Tax Escrow Fund, the “Tax and Insurance Escrow Fund”). Notwithstanding
the foregoing, the Agent shall advance such amounts from the undisbursed balance
of the Tax and Insurance Reserve in accordance with the provisions of
Section 10.5 hereof, provided that (i) no Event of Default exists, (ii) no
dispute exists in respect of amounts to be disbursed for the payment of real
estate taxes or Insurance Premiums and (iii) the line items in respect of real
estate taxes and Insurance Premiums set forth in the Construction Budget are in
balance. The Tax and Insurance Escrow Fund, the Servicing Fees and the monthly
installments of interest payable under the Notes shall be added together and
shall be paid as an aggregate sum by Borrower to the Agent. Borrower hereby
pledges to the Agent any and all monies now or hereafter deposited in the Tax
and Insurance Escrow Fund as additional security for the payment of the Debt.
The Agent will apply (i) the Insurance Escrow Fund to insurance premiums
required to be paid by Borrower pursuant to Section 15.2 hereof and (ii) the Tax
Escrow Fund to real estate taxes required to be paid by Borrower under
Section 15.1(k) hereof. If at any time the Tax and Insurance Escrow Fund is not
sufficient to pay real estate taxes or insurance premiums, Borrower shall pay to
the Agent, within ten (10) days after written demand, the Agent’s estimate of
the amount required to remedy the deficiency. Upon the occurrence of an Event of
Default, the Agent may (and shall at the direction of the Required Lenders)
apply any sums then comprising the Tax and Insurance Escrow Fund to the payment
of the Debt in accordance with Section 21.1.  Until expended or applied as above
provided, any amounts in the Tax and Insurance Escrow Fund shall constitute
additional security for the Debt. To the extent permitted by applicable law, the
Tax and Insurance Escrow Fund shall not constitute a trust fund and may be
commingled with other monies held by the Agent. No earnings or interest on the
Tax and Insurance Escrow Fund shall be payable to Borrower.


 


(M)              MANAGEMENT AGREEMENTS.  BORROWER SHALL NOT RETAIN ANY PROPERTY
MANAGER OR ENTER INTO ANY MANAGEMENT AGREEMENT WITH RESPECT TO THE MANAGEMENT OR
OPERATION ON ANY PORTION OF THE PROJECT WITHOUT THE LENDERS’ PRIOR WRITTEN
CONSENT.


 


(N)               PERSONAL PROPERTY.  EXCEPT AS HEREINAFTER PROVIDED, BORROWER
SHALL KEEP ALL PERSONAL PROPERTY INCORPORATED IN THE PROJECT FREE OF ALL LIENS,
ENCUMBRANCES AND SECURITY INTERESTS, OTHER THAN THE LIENS, ENCUMBRANCES AND
SECURITY INTERESTS IN FAVOR OF THE AGENT CREATED BY THE LOAN DOCUMENTS. PRIOR TO
COMPLETION OF THE IMPROVEMENTS, BORROWER SHALL PROVIDE TO THE AGENT, WHEN
REQUESTED BUT NO MORE FREQUENTLY THAN QUARTERLY, AN INVENTORY OF THE PERSONAL
PROPERTY AND SHALL EXECUTE SUCH FINANCING STATEMENTS AS MAY BE REASONABLY
REQUIRED BY THE AGENT TO PERFECT THE AGENT’S SECURITY INTEREST ON THE SAME. NO
PERSONAL PROPERTY SHALL BE PURCHASED OR INSTALLED IN THE IMPROVEMENTS BY
BORROWER UNDER ANY SECURITY AGREEMENT, CONDITIONAL SALES CONTRACT OR OTHER
AGREEMENT WHEREIN THE SELLER RESERVES A SECURITY INTEREST IN, OR THE RIGHT TO
REMOVE OR TO REPOSSESS, SUCH ITEMS OR TO CONSIDER THEM PERSONAL PROPERTY AFTER
THEIR INCORPORATION INTO THE IMPROVEMENTS, EXCEPT FOR CAPITAL LEASES APPROVED BY
THE REQUIRED LENDERS.

 

77

--------------------------------------------------------------------------------


 


(O)               LEASES.  WITHOUT THE PRIOR WRITTEN CONSENT OF THE LENDERS,
BORROWER SHALL NOT (I) ENTER INTO ANY LEASE OF ALL OR ANY PORTION OF THE
PROJECT, EXCEPT FOR A PERMITTED LEASE, (II) MATERIALLY MODIFY ANY LEASE OF ANY
PORTION OF THE PROJECT OR (III) ACCEPT ANY RENTAL PAYMENT IN ADVANCE OF ONE
MONTH OF ITS DUE DATE. BORROWER SHALL PROVIDE THE AGENT WITH A COPY OF THE FULLY
EXECUTED ORIGINAL OF ALL LEASES PROMPTLY FOLLOWING THEIR EXECUTION. BORROWER
SHALL DEPOSIT ALL SECURITY DEPOSITS UNDER LEASES IN A SEGREGATED ACCOUNT WITH A
FINANCIAL INSTITUTION REASONABLY ACCEPTABLE TO THE AGENT. AT THE AGENT’S
REQUEST, BORROWER SHALL CAUSE TENANTS TO EXECUTE SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENTS REASONABLY SATISFACTORY TO THE AGENT. THE AGENT
RESERVES THE RIGHT (EXERCISABLE ONLY AT THE DIRECTION OF THE LENDERS) TO
SUBORDINATE THE LIEN OF THE MORTGAGE TO ANY LEASE.


 


(P)               CERTAIN AGREEMENTS.  WITHOUT THE PRIOR WRITTEN CONSENT OF THE
LENDERS, BORROWER SHALL NOT MODIFY OR TERMINATE (I) ANY OF THE ML&P AGREEMENTS,
(II) ANY OF THE MARKETING AGREEMENTS, (III) THE GROUND LEASE, (IV) THE ER
PURCHASE AGREEMENT, (V) THE RITZ-CARLTON CONSENT AGREEMENT, (VI) THE ML&P
CONSENT AGREEMENT, (VII) ANY OF THE DEVELOPMENT DOCUMENTS, OR (VIII) THE
CONDOMINIUM DOCUMENTS. BORROWER SHALL TIMELY OBSERVE AND PERFORM ALL OF ITS
OBLIGATIONS UNDER THE FOREGOING AGREEMENTS. PROMPTLY AFTER RECEIPT THEREOF,
BORROWER SHALL FURNISH THE AGENT WITH A COPY OF ANY MATERIAL NOTICE RECEIVED OR
DELIVERED BY BORROWER UNDER ANY OF THE FOREGOING AGREEMENTS, INCLUDING, WITHOUT
LIMITATION, ANY NOTICE OF DEFAULT. THE EXECUTION OF A CONTRACT OF SALE FOR AN
INDIVIDUAL UNIT TO BE PURCHASED BY EXCLUSIVE RESORTS UNDER THE ER PURCHASE
AGREEMENT SHALL NOT BE DEEMED SUCH A MODIFICATION OR TERMINATION AS CONTEMPLATED
UNDER THIS SECTION 15.1(P); PROVIDED THAT THE PURCHASE PRICE FOR SUCH UNIT IS
THE SAME AS SET FORTH IN THE ER PURCHASE AGREEMENT. NOTWITHSTANDING ANYTHING TO
THE CONTRARY IN THIS AGREEMENT, THE AGENT AND THE LENDERS ACKNOWLEDGE THAT
(X) THE BORROWER AND EXCLUSIVE RESORTS HAVE THE RIGHT TO MODIFY THE ER PURCHASE
AGREEMENT AND INDIVIDUAL PURCHASE AGREEMENTS ENTERED INTO PURSUANT THERETO PRIOR
TO THE INITIAL EXECUTION OF THE INDIVIDUAL PURCHASE AGREEMENTS WITHOUT THE
LENDERS’ CONSENT PROVIDED THAT SUCH CHANGES ARE NOT INCONSISTENT WITH THE FIRST
AMENDMENT TO THE ER PURCHASE AGREEMENT BETWEEN THE PARTIES DATED JUNE 28, 2006,
THAT THE PURCHASE PRICES IDENTIFIED THEREIN ARE NOT MODIFIED AND FURTHER
PROVIDED THAT THIS SECTION SHALL NOT BE DEEMED TO WAIVE THE LENDERS’ CONSENT
RIGHTS TO ANY AMENDMENT NEGOTIATED AFTER THE INDIVIDUAL AGREEMENTS ARE SIGNED,
AND (Y) BORROWER MAY MAKE MODIFICATIONS OR AMENDMENTS TO THE AFOREMENTIONED
AGREEMENTS WITHOUT THE LENDERS’ CONSENT PROVIDED THAT SUCH AMENDMENTS OR
MODIFICATIONS WILL SOLELY AFFECT PORTIONS OF THE PROPERTY THAT ARE TO BE
RELEASED BY THE AGENT PURSUANT TO THIS AGREEMENT FROM AND AFTER THE EFFECTIVE
DATE OF SUCH RELEASE.

 

78

--------------------------------------------------------------------------------


 


(Q)               APPRAISALS.  THE AGENT MAY OBTAIN A NEW OR UPDATED APPRAISAL
OF THE PROJECT FROM TIME TO TIME. BORROWER SHALL COOPERATE WITH THE AGENT IN
THIS REGARD. NOTWITHSTANDING THE FOREGOING, THE AGENT SHALL NOT OBTAIN A NEW OR
UPDATED APPRAISAL MORE THAN ONCE IN ANY TWELVE (12) MONTH PERIOD, UNLESS EITHER
(I) AN EVENT OF DEFAULT EXISTS OR (II) SUCH APPRAISAL IS THEN REQUIRED UNDER THE
TERMS OF THIS AGREEMENT. BORROWER SHALL REIMBURSE THE AGENT UPON DEMAND FOR THE
COST OF ANY APPRAISAL OBTAINED BY THE AGENT IN ACCORDANCE WITH THE TERMS OF THIS
SECTION 15.1(Q).


 


(R)                FURNISHING INFORMATION.  BORROWER SHALL DELIVER OR CAUSE TO
BE DELIVERED TO THE AGENT, (1) WITHIN ONE HUNDRED TWENTY (120) DAYS AFTER THE
END OF EACH CALENDAR YEAR, WITH RESPECT TO BORROWER AND GUARANTOR, AN ANNUAL
FINANCIAL STATEMENT, IN A FORM SATISFACTORY TO THE AGENT, AUDITED BY AN
INDEPENDENT, CERTIFIED PUBLIC ACCOUNTANT (OR WITH RESPECT TO EXCLUSIVE RESORTS
AND EXCLUSIVE RESORTS DEVELOPMENT COMPANY, LLC ONLY, CERTIFIED BY AN AUTHORIZED
OFFICER OF EXCLUSIVE RESORTS AND EXCLUSIVE RESORTS DEVELOPMENT COMPANY, LLC);
(2) WITHIN SIXTY (60) DAYS AFTER THE END OF EACH CALENDAR QUARTER, WITH RESPECT
TO BORROWER, A QUARTERLY FINANCIAL STATEMENT, IN A FORM SATISFACTORY TO THE
AGENT; AND (3) WITHIN THIRTY (30) DAYS AFTER THE END OF EACH REPORTING PERIOD OF
BORROWER (IT BEING UNDERSTOOD THAT BORROWER HAS A 13 PERIOD REPORTING CYCLE
ANNUALLY), WITH RESPECT TO BORROWER, A MONTHLY FINANCIAL STATEMENT, IN A FORM
SATISFACTORY TO THE AGENT, TOGETHER WITH A LIST OF EXISTING PERMITTED LEASES AND
THE NET LEASE PAYMENTS RECEIVED BY BORROWER DURING SUCH REPORTING PERIOD. WITHIN
TEN (10) DAYS AFTER REQUEST BY THE AGENT, BORROWER SHALL DELIVER TO THE AGENT
THE MOST RECENTLY FILED ANNUAL FEDERAL INCOME TAX RETURNS WITH RESPECT TO
BORROWER AND GUARANTOR. BORROWER AND GUARANTOR SHALL PROVIDE SUCH ADDITIONAL
FINANCIAL INFORMATION AS THE AGENT REASONABLY REQUIRES. UPON REASONABLE ADVANCE
NOTICE FROM THE AGENT, BORROWER SHALL PERMIT THE AGENT, THE LENDERS OR THEIR
REPRESENTATIVES TO REVIEW ALL OF BORROWER’S BOOKS AND RECORDS REGARDING THE
DEVELOPMENT AND OPERATION OF THE PROJECT.


 


(S)               LOST NOTE.  UPON A LENDER’S DELIVERY TO BORROWER OF AN
AFFIDAVIT TO SUCH EFFECT, BORROWER SHALL, IF ITS NOTE IS MUTILATED, DESTROYED,
LOST OR STOLEN, DELIVER TO SUCH LENDER, IN SUBSTITUTION THEREFOR, A NEW NOTE
CONTAINING THE SAME TERMS AND CONDITIONS.


 


(T)                INDEMNIFICATION.  BORROWER SHALL INDEMNIFY THE AGENT, EACH
LENDER AND ANY PARTY OWNING AN INTEREST IN ANY LOAN AND THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES AND CONSULTANTS (EACH, AN “INDEMNIFIED PARTY”)
AND DEFEND AND HOLD EACH INDEMNIFIED PARTY HARMLESS FROM AND AGAINST ALL CLAIMS,
INJURY, DAMAGE, LOSS AND LIABILITY, COST AND EXPENSE (INCLUDING REASONABLE
ATTORNEYS’ FEES AND EXPENSES AND COURT COSTS) OF ANY AND EVERY KIND TO ANY
PERSONS OR PROPERTY BY REASON OF (I) THE CONSTRUCTION; (II) THE OPERATION OR
MAINTENANCE OF THE PROJECT; (III) ANY BREACH OF REPRESENTATION OR WARRANTY,
DEFAULT OR EVENT OF DEFAULT; OR (IV) ANY OTHER MATTER ARISING IN CONNECTION WITH
THE LOANS OR THE PROJECT. NO INDEMNIFIED PARTY SHALL BE ENTITLED TO BE
INDEMNIFIED AGAINST ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. THE
FOREGOING INDEMNIFICATION SHALL SURVIVE REPAYMENT OF THE DEBT.

 

79

--------------------------------------------------------------------------------


 


(U)               COMPLIANCE WITH LAWS.  BORROWER SHALL COMPLY WITH ALL LAWS
APPLICABLE TO THE PROJECT.


 


(V)               FURNISHING REPORTS.  UPON THE AGENT’S REQUEST, BORROWER SHALL
PROVIDE THE AGENT WITH COPIES OF ALL INSPECTIONS, REPORTS, TEST RESULTS AND
OTHER INFORMATION RECEIVED BY BORROWER WHICH IN ANY WAY RELATE TO THE PROJECT OR
ANY PART THEREOF.


 


(W)              FURNISHING NOTICES.  BORROWER SHALL PROVIDE THE AGENT WITH
COPIES OF ALL MATERIAL NOTICES PERTAINING TO THE PROJECT RECEIVED BY BORROWER
FROM ANY PURCHASER UNDER ANY CONTRACT OF SALE, GOVERNMENTAL AUTHORITY, INSURANCE
COMPANY OR TENANT WITHIN SEVEN (7) DAYS AFTER SUCH NOTICE IS RECEIVED.


 


(X)               CORRECTION OF DEFECTS.  WITHIN FIVE (5) DAYS AFTER BORROWER
ACQUIRES KNOWLEDGE OF OR RECEIVES NOTICE OF A DEFECT IN THE IMPROVEMENTS OR ANY
DEPARTURE FROM THE PLANS AND SPECIFICATIONS, OR ANY OTHER REQUIREMENT OF THIS
AGREEMENT, BORROWER WILL PROCEED WITH DILIGENCE TO CORRECT ALL SUCH DEFECTS AND
DEPARTURES.


 


(Y)               HOLD DISBURSEMENTS IN TRUST.  BORROWER SHALL RECEIVE AND HOLD
IN TRUST FOR THE SOLE BENEFIT OF THE LENDERS (AND NOT FOR THE BENEFIT OF ANY
OTHER PERSON, INCLUDING, BUT NOT LIMITED TO, CONTRACTORS OR ANY SUBCONTRACTORS)
ALL ADVANCES MADE HEREUNDER DIRECTLY TO BORROWER, FOR THE PURPOSE OF PAYING
COSTS OF THE CONSTRUCTION IN ACCORDANCE WITH THE CONSTRUCTION BUDGET. BORROWER
SHALL USE THE PROCEEDS OF THE LOANS SOLELY FOR THE PAYMENT OF COSTS SPECIFIED IN
THE CONSTRUCTION BUDGET. BORROWER WILL PAY ALL OTHER COSTS, EXPENSES AND FEES
RELATING TO THE ACQUISITION, EQUIPPING, USE AND OPERATION OF THE PROJECT.


 


(Z)               ALTERATIONS.  WITHOUT THE PRIOR WRITTEN CONSENT OF THE
LENDERS, BORROWER SHALL NOT MAKE ANY MATERIAL ALTERATIONS TO THE PROJECT (OTHER
THAN COMPLETION OF THE CONSTRUCTION IN ACCORDANCE WITH THE PLANS AND
SPECIFICATIONS).


 


(AA)             CASH DISTRIBUTIONS.  BORROWER SHALL NOT MAKE ANY DISTRIBUTIONS
TO PARTNERS, MEMBERS OR SHAREHOLDERS OF BORROWER.


 


(BB)            AFFILIATE CONTRACTS.  BORROWER SHALL NOT ENTER INTO ANY
CONTRACTS OR AGREEMENTS AFTER THE DATE HEREOF WITH ANY GUARANTOR, MEMBER, MII,
OR MLP/MII AFFILIATE OR ANY AFFILIATE OF ANY OF THE FOREGOING WITHOUT THE
REQUIRED LENDERS’ PRIOR WRITTEN CONSENT.


 


(CC)             SECURITY INTEREST AND PERFECTION MATTERS RELATING TO THE
FACILITY A EXCESS PROCEEDS ACCOUNT.  PROMPTLY AFTER THE AGENT’S REQUEST
THEREFOR, BORROWER AGREES TO DELIVER TO THE AGENT ALL AGREEMENTS, INSTRUMENTS
AND DOCUMENTS (INCLUDING CONTROL AGREEMENTS, IF NECESSARY, AND OPINIONS OF
COUNSEL), IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE AGENT, EVIDENCING
THAT THE AGENT HAS A FIRST PRIORITY PERFECTED SECURITY INTEREST IN THE FACILITY
A EXCESS PROCEEDS ACCOUNT.

 

80

--------------------------------------------------------------------------------


 


SECTION 15.2                                INSURANCE.


 


(A)               BORROWER SHALL OBTAIN AND MAINTAIN, OR CAUSE TO BE MAINTAINED,
INSURANCE FOR BORROWER AND THE PROJECT AS FOLLOWS:


 

(I)         COMPREHENSIVE ALL RISK INSURANCE ON THE IMPROVEMENTS AND THE
PERSONAL PROPERTY, INCLUDING CONTINGENT LIABILITY FROM OPERATION OF BUILDING
LAWS, DEMOLITION COSTS AND INCREASED COST OF CONSTRUCTION ENDORSEMENTS, IN EACH
CASE (A) IN AN AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF THE “FULL
REPLACEMENT COST,” WHICH FOR PURPOSES OF THIS AGREEMENT SHALL MEAN ACTUAL
REPLACEMENT VALUE (EXCLUSIVE OF COSTS OF EXCAVATIONS, FOUNDATIONS, UNDERGROUND
UTILITIES AND FOOTINGS) WITH A WAIVER OF DEPRECIATION, BUT THE AMOUNT SHALL IN
NO EVENT BE LESS THAN THE OUTSTANDING PRINCIPAL BALANCE OF THE LOANS;
(B) CONTAINING AN AGREED AMOUNT ENDORSEMENT WITH RESPECT TO THE IMPROVEMENTS AND
PERSONAL PROPERTY WAIVING ALL COINSURANCE PROVISIONS; (C) PERMITTING NO
DEDUCTIBLE IN EXCESS OF $50,000; AND (D) CONTAINING AN “ORDINANCE OR LAW
COVERAGE” OR “ENFORCEMENT” ENDORSEMENT IF ANY OF THE IMPROVEMENTS OR THE USE OF
THE PROJECT SHALL AT ANY TIME CONSTITUTE LEGAL NON-CONFORMING STRUCTURES OR
USES. IN ADDITION, BORROWER SHALL OBTAIN: (Y) IF ANY PORTION OF THE IMPROVEMENTS
IS CURRENTLY OR AT ANY TIME IN THE FUTURE LOCATED IN A FEDERALLY DESIGNATED
“SPECIAL FLOOD HAZARD AREA”, FLOOD HAZARD INSURANCE IN AN AMOUNT EQUAL TO THE
LESSER OF (1) THE OUTSTANDING PRINCIPAL BALANCE OF THE LOANS OR (2) THE MAXIMUM
AMOUNT OF SUCH INSURANCE AVAILABLE UNDER THE NATIONAL FLOOD INSURANCE ACT OF
1968, THE FLOOD DISASTER PROTECTION ACT OF 1973 OR THE NATIONAL FLOOD INSURANCE
REFORM ACT OF 1994, AS EACH MAY BE AMENDED OR SUCH GREATER AMOUNT AS THE
REQUIRED LENDERS SHALL REQUIRE; AND (Z) EARTHQUAKE INSURANCE IN AMOUNTS AND IN
FORM AND SUBSTANCE SATISFACTORY TO THE REQUIRED LENDERS IN THE EVENT THE PROJECT
IS LOCATED IN AN AREA WITH A HIGH DEGREE OF SEISMIC ACTIVITY;

 

(II)        COMMERCIAL GENERAL LIABILITY INSURANCE AGAINST CLAIMS FOR PERSONAL
INJURY, BODILY INJURY, DEATH OR PROPERTY DAMAGE OCCURRING UPON, IN OR ABOUT THE
PROJECT, SUCH INSURANCE (A) TO BE ON THE SO-CALLED “OCCURRENCE” FORM WITH A
COMBINED LIMIT, OF NOT LESS THAN $2,000,000, (B) TO CONTINUE AT NOT LESS THAN
THE AFORESAID LIMIT UNTIL REQUIRED TO BE CHANGED BY THE REQUIRED LENDERS IN
WRITING BY REASON OF CHANGED ECONOMIC CONDITIONS MAKING SUCH PROTECTION
INADEQUATE; AND (C) TO COVER AT LEAST THE FOLLOWING HAZARDS: (1) PREMISES AND
OPERATIONS; (2) PRODUCTS AND COMPLETED OPERATIONS ON AN “IF ANY” BASIS;
(3) INDEPENDENT CONTRACTORS; (4) BLANKET CONTRACTUAL LIABILITY FOR ALL LEGAL
CONTRACTS; AND (5) CONTRACTUAL LIABILITY COVERING THE INDEMNITIES CONTAINED IN
LOAN AGREEMENT;

 

(III)       THE INSURANCE PROVIDED FOR IN SUBSECTION (I) ABOVE WRITTEN IN A SO
CALLED BUILDER’S RISK COMPLETED VALUE FORM (1) ON A NON-REPORTING BASIS,
(2) AGAINST ALL RISKS INSURED AGAINST PURSUANT TO SUBSECTION (I) ABOVE,
(3) INCLUDING ALL BUILDING MATERIAL STORED AT THE DESIGNATED SITE (INCLUDING
ON-SITE AND OFF-SITE STORAGE AT SPECIFIC LOCATIONS), (4) INCLUDING ALL SOFT
COSTS, (5) INCLUDING PERMISSION TO OCCUPY THE IMPROVEMENTS AND (5) WITH AN
AGREED AMOUNT ENDORSEMENT WAIVING COINSURANCE PROVISIONS.

 

81

--------------------------------------------------------------------------------


 

(IV)      WORKERS’ COMPENSATION, SUBJECT TO THE STATUTORY LIMITS OF THE STATE,
AND EMPLOYER’S LIABILITY INSURANCE WITH A LIMIT OF AT LEAST $1,000,000 PER
ACCIDENT AND PER DISEASE PER EMPLOYEE, AND $1,000,000 PER ACCIDENT AND PER
DISEASE IN THE AGGREGATE IN RESPECT OF ANY WORK OR OPERATIONS ON OR ABOUT THE
PROJECT, OR IN CONNECTION WITH THE PROJECT OR ITS OPERATION (IF APPLICABLE);

 

(V)       COMPREHENSIVE BOILER AND MACHINERY INSURANCE, IF APPLICABLE, IN
AMOUNTS AS SHALL BE REASONABLY REQUIRED BY THE AGENT ON TERMS CONSISTENT WITH
THE COMMERCIAL PROPERTY INSURANCE POLICY REQUIRED UNDER SUBSECTION (I) ABOVE;

 

(VI)      UMBRELLA LIABILITY INSURANCE IN AN AMOUNT NOT LESS THAN $100,000,000,
WITH THE PRIMARY $1,000,000 ON AN OCCURRENCE BASIS AND THE EXCESS $100,000,000
ON AN AGGREGATE BASIS, ON TERMS CONSISTENT WITH THE COMMERCIAL GENERAL LIABILITY
INSURANCE POLICY REQUIRED UNDER SUBSECTION (II) ABOVE;

 

(VII)     MOTOR VEHICLE LIABILITY COVERAGE FOR ALL OWNED AND NON-OWNED VEHICLES,
INCLUDING RENTED AND LEASED VEHICLES CONTAINING MINIMUM LIMITS PER OCCURRENCE,
INCLUDING UMBRELLA COVERAGE, OF $101,000,000;

 

(VIII)    INSURANCE FOR LOSS RESULTING FROM PERILS AND ACTS OF TERRORISM ON
TERMS (INCLUDING AMOUNTS) CONSISTENT WITH THE INSURANCE REQUIRED UNDER
SUBSECTIONS (I), (II), (III), (V) AND (VI) ABOVE (SUBJECT TO A DEDUCTIBLE THAT
IS SATISFACTORY TO THE REQUIRED LENDERS) AT ALL TIMES DURING THE TERM OF THE
LOANS; AND

 

(IX)       MARINA OPERATIONS INSURANCE, AT SUCH TIME AS OPERATIONS AT ANY MARINA
SHALL COMMENCE, INCLUDING; (A) LIABILITY INSURANCE ARISING FROM LOSS OR DAMAGE
TO PRIVATE PLEASURE CRAFT AND SMALL COMMERCIAL WATERCRAFT; AND (B) BODILY INJURY
AND PROPERTY DAMAGE LIABILITY;

 

(X)        ALL-RISK MARINE CARGO INSURANCE ON AN ANNUAL BASIS COVERING CARGO
WORLDWIDE IN THE EVENT OF PHYSICAL LOSS OR DAMAGE FROM EXTERNAL CAUSES IN THE
AMOUNT OF NOT LESS THAN 110% OF THE C.I.F. VALUE, SUCH INSURANCE TO INCLUDE:
(A) WHILE CARGO IS IN THE NORMAL COURSE OF TRANSIT FROM THE POINT OF ORIGIN;
(B) MARINE BUSINESS INTERRUPTION INSURANCE; (C) PROCESSING OF CARGO IN FOREIGN
COUNTRIES; (D) ON-SITE AND OFF-SITE STORAGE AT SPECIFIC LOCATIONS; AND
(E) EXHIBITION COVERAGE;

 

(XI)       UPON THIRTY (30) DAYS’ WRITTEN NOTICE FROM THE AGENT, SUCH OTHER
REASONABLE INSURANCE, IN SUCH REASONABLE AMOUNTS, AS THE REQUIRED LENDERS FROM
TIME TO TIME MAY REASONABLY REQUEST AGAINST SUCH OTHER INSURABLE HAZARDS WHICH
AT THE TIME ARE COMMONLY INSURED AGAINST FOR PROPERTY SIMILAR TO THE PROJECT
LOCATED IN OR AROUND KAPALUA, HAWAII.

 

82

--------------------------------------------------------------------------------


 


(B)               ALL INSURANCE PROVIDED FOR IN SECTION 15.2(A) HEREOF SHALL BE
OBTAINED UNDER VALID AND ENFORCEABLE POLICIES (COLLECTIVELY, THE “POLICIES” OR
IN THE SINGULAR, THE “POLICY”), AND SHALL BE SUBJECT TO THE APPROVAL OF THE
REQUIRED LENDERS AS TO INSURANCE COMPANIES, AMOUNTS, DEDUCTIBLES, LOSS PAYEES
AND INSUREDS.  THE POLICIES SHALL BE ISSUED BY FINANCIALLY SOUND AND RESPONSIBLE
INSURANCE COMPANIES AUTHORIZED TO DO BUSINESS IN THE STATE AND HAVING A CLAIMS
PAYING ABILITY RATING OF “A” OR BETTER BY S&P OR “A2” OR BETTER BY MOODY’S. THE
POLICIES DESCRIBED IN SECTION 15.2(A) (OTHER THAN THOSE STRICTLY LIMITED TO
LIABILITY PROTECTION) SHALL DESIGNATE THE AGENT AS LOSS PAYEE. NOT LESS THAN TEN
(10) DAYS PRIOR TO THE EXPIRATION DATES OF THE POLICIES THERETOFORE FURNISHED TO
THE AGENT, CERTIFICATES OF INSURANCE EVIDENCING THE RENEWAL OF THE POLICIES,
ACCOMPANIED BY EVIDENCE SATISFACTORY TO THE AGENT OF PAYMENT OF THE PREMIUMS
THEREUNDER (THE “INSURANCE PREMIUMS”), SHALL BE DELIVERED BY BORROWER TO THE
AGENT.


 


(C)               ANY BLANKET INSURANCE POLICY SHALL SPECIFICALLY ALLOCATE TO
THE PROJECT THE AMOUNT OF COVERAGE FROM TIME TO TIME REQUIRED HEREUNDER AND
SHALL OTHERWISE PROVIDE THE SAME PROTECTION AS WOULD A SEPARATE POLICY INSURING
ONLY THE PROJECT IN COMPLIANCE WITH THE PROVISIONS OF SECTION 15.2(A) HEREOF.


 


(D)               ALL POLICIES OF INSURANCE PROVIDED FOR BY
SECTION 15.2(A) HEREOF, EXCEPT FOR THE POLICY REFERRED TO IN
SECTION 15.2(A)(IV) HEREOF, SHALL NAME BORROWER AS THE INSURED AND THE AGENT AS
THE ADDITIONAL INSURED, AS ITS INTERESTS MAY APPEAR, AND IN THE CASE OF PROPERTY
DAMAGE, BOILER AND MACHINERY, FLOOD AND EARTHQUAKE INSURANCE, SHALL CONTAIN A
SO-CALLED NEW YORK STANDARD NON-CONTRIBUTING MORTGAGEE CLAUSE (OR ITS
EQUIVALENT) IN FAVOR OF THE AGENT PROVIDING THAT THE LOSS THEREUNDER SHALL BE
PAYABLE TO THE AGENT.


 


(E)               ALL POLICIES OF INSURANCE PROVIDED FOR IN
SECTION 15.2(A) HEREOF SHALL CONTAIN CLAUSES OR ENDORSEMENTS TO THE EFFECT THAT;


 

(I)         NO ACT OR NEGLIGENCE OF BORROWER, OR ANYONE ACTING FOR BORROWER, OR
OF ANY TENANT OR OTHER OCCUPANT OF THE PROJECT, OR FAILURE TO COMPLY WITH THE
PROVISIONS OF ANY POLICY, WHICH MIGHT OTHERWISE RESULT IN A FORFEITURE OF THE
INSURANCE OR ANY PART THEREOF, SHALL IN ANY WAY AFFECT THE VALIDITY OR
ENFORCEABILITY OF THE INSURANCE INSOFAR AS THE AGENT IS CONCERNED;

 

(II)        THE POLICY SHALL NOT BE MATERIALLY CHANGED (OTHER THAN TO INCREASE
THE COVERAGE PROVIDED THEREBY) OR CANCELED WITHOUT AT LEAST THIRTY (30) DAYS’
PRIOR WRITTEN NOTICE TO THE AGENT AND ANY OTHER PARTY NAMED THEREIN AS AN
ADDITIONAL INSURED;

 

(III)       THE ISSUERS THEREOF SHALL GIVE WRITTEN NOTICE TO THE AGENT IF THE
POLICY HAS NOT BEEN RENEWED FIFTEEN (15) DAYS PRIOR TO ITS EXPIRATION; AND

 

(IV)      THE AGENT SHALL NOT BE LIABLE FOR ANY INSURANCE PREMIUMS THEREON OR
SUBJECT TO ANY ASSESSMENTS THEREUNDER.

 

83

--------------------------------------------------------------------------------


 


(F)                IF AT ANY TIME THE AGENT IS NOT IN RECEIPT OF WRITTEN
EVIDENCE THAT ALL INSURANCE REQUIRED HEREUNDER IS IN FULL FORCE AND EFFECT, THE
AGENT OR ANY LENDER SHALL HAVE THE RIGHT, WITHOUT NOTICE TO BORROWER, TO TAKE
SUCH ACTION AS THE AGENT OR SUCH LENDER DEEMS NECESSARY TO PROTECT ITS INTEREST
IN THE PROJECT, INCLUDING, WITHOUT LIMITATION, THE OBTAINING OF SUCH INSURANCE
COVERAGE AS THE AGENT OR ANY LENDER IN ITS SOLE DISCRETION DEEMS APPROPRIATE.
ALL INSURANCE PREMIUMS INCURRED BY THE AGENT AND ANY LENDER IN CONNECTION WITH
SUCH ACTION OR IN OBTAINING SUCH INSURANCE AND KEEPING IT IN EFFECT SHALL BE
PAID BY BORROWER TO THE AGENT OR THE APPLICABLE LENDERS UPON DEMAND AND, UNTIL
PAID, SHALL BE SECURED BY THE MORTGAGE AND SHALL BEAR INTEREST AT THE DEFAULT
RATE.


 


(G)               THE BORROWER MAY OBTAIN THE INSURANCE REQUIRED HEREUNDER FROM
ANY INSURANCE COMPANY OF THE BORROWER’S CHOICE THAT IS ACCEPTABLE TO THE
REQUIRED LENDERS, WHICH ACCEPTANCE SHALL NOT BE UNREASONABLY WITHHELD. THE
REQUIRED LENDERS’ NONACCEPTANCE OF AN INSURER SHALL NOT BE DEEMED UNREASONABLE
IF IT IS BASED UPON REASONABLE STANDARDS, UNIFORMLY APPLIED, RELATING TO THE
EXTENT OF COVERAGE REQUIRED AND THE FINANCIAL SOUNDNESS AND SERVICES OF THE
INSURER. SUCH STANDARDS SHALL NOT DISCRIMINATE AGAINST ANY PARTICULAR INSURER
NOR SHALL SUCH STANDARDS CALL FOR REJECTION OF AN INSURANCE CONTRACT BECAUSE THE
CONTRACT CONTAINS COVERAGE IN ADDITION TO THAT REQUIRED UNDER THIS AGREEMENT.


 


SECTION 15.3                                SPECIAL PURPOSE COVENANTS.


 


(A)               THE PURPOSE FOR WHICH BORROWER IS ORGANIZED IS AND SHALL BE
LIMITED SOLELY TO (I) OWNING, DEVELOPING, HOLDING, CONSTRUCTING, SELLING,
LEASING, TRANSFERRING, EXCHANGING, OPERATING AND MANAGING THE PROJECT,
(II) ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
(III) TRANSACTING ANY BUSINESS THAT IS INCIDENT, NECESSARY AND APPROPRIATE TO
ACCOMPLISH THE FOREGOING.


 


(B)               EXCEPT FOR THE HOTEL PREVIOUSLY OPERATED ON THE DEVELOPMENT
LAND, BORROWER HAS NOT OWNED, DOES NOT OWN AND WILL NOT OWN ANY ASSET OR
PROPERTY OTHER THAN (I) THE PROJECT AND (II) INCIDENTAL PERSONAL PROPERTY
NECESSARY FOR AND USED OR TO BE USED IN CONNECTION WITH THE OWNERSHIP OR
OPERATION OF THE PROJECT.


 


(C)               BORROWER HAS NOT ENGAGED IN AND WILL NOT ENGAGE IN ANY
BUSINESS OTHER THAN THE OWNERSHIP, CONSTRUCTION, DEVELOPMENT, MANAGEMENT AND
OPERATION OF THE PROJECT.


 


(D)               BORROWER HAS NOT ENTERED AND WILL NOT ENTER INTO ANY CONTRACT
OR AGREEMENT WITH ANY AFFILIATE OF BORROWER, ANY CONSTITUENT PARTY OF BORROWER,
ANY GUARANTOR OF THE OBLIGATIONS OF BORROWER OR ANY AFFILIATE OF ANY CONSTITUENT
PARTY, OWNER OR GUARANTOR (COLLECTIVELY, THE “RELATED PARTIES”), EXCEPT UPON
TERMS AND CONDITIONS THAT ARE INTRINSICALLY FAIR, COMMERCIALLY REASONABLE AND
SUBSTANTIALLY SIMILAR TO THOSE THAT WOULD BE AVAILABLE ON AN ARMS-LENGTH BASIS
WITH THIRD PARTIES NOT SO AFFILIATED WITH BORROWER OR SUCH RELATED PARTIES AND
AT ALL TIMES SUBJECT TO THE PRIOR WRITTEN CONSENT OF THE REQUIRED LENDERS. THE
ML&P AGREEMENTS, MARKETING AGREEMENTS AND ER PURCHASE AGREEMENTS ARE HEREBY
APPROVED BY THE LENDERS.

 

84

--------------------------------------------------------------------------------


 


(E)               EXCEPT FOR THE LOANS, BORROWER SHALL NEITHER INCUR NOR
GUARANTEE ANY INDEBTEDNESS (WHETHER PERSONAL OR NON-RECOURSE, SECURED OR
UNSECURED) OTHER THAN CUSTOMARY TRADE PAYABLES CONTEMPLATED BY THE CONSTRUCTION
BUDGET, AGED NOT IN EXCESS OF SIXTY (60) DAYS, AND UNSECURED LOANS FROM MEMBERS
OF BORROWER THAT ARE SUBORDINATE TO THE LOANS.


 


(F)                BORROWER HAS NOT MADE AND WILL NOT MAKE ANY LOANS OR ADVANCES
TO ANY PERSON AND SHALL NOT ACQUIRE OBLIGATIONS OR SECURITIES OF ANY RELATED
PARTY.


 


(G)               BORROWER IS AND WILL REMAIN SOLVENT AND BORROWER WILL PAY ITS
DEBTS AND LIABILITIES (INCLUDING, AS APPLICABLE, SHARED PERSONNEL AND OVERHEAD
EXPENSES) FROM ITS ASSETS AS THE SAME SHALL BECOME DUE.


 


(H)               BORROWER HAS DONE OR CAUSED TO BE DONE AND WILL DO ALL THINGS
NECESSARY TO OBSERVE ORGANIZATIONAL FORMALITIES AND PRESERVE ITS EXISTENCE, AND
BORROWER WILL NOT, NOR WILL BORROWER PERMIT ANY RELATED PARTY TO, AMEND, MODIFY
OR OTHERWISE CHANGE THE PARTNERSHIP CERTIFICATE, PARTNERSHIP AGREEMENT, ARTICLES
OF INCORPORATION AND BYLAWS, OPERATING AGREEMENT, TRUST OR OTHER ORGANIZATIONAL
DOCUMENTS OF BORROWER OR SUCH RELATED PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF
THE REQUIRED LENDERS.


 


(I)                BORROWER HAS MAINTAINED AND WILL MAINTAIN ALL OF ITS BOOKS,
RECORDS, FINANCIAL STATEMENTS AND BANK ACCOUNTS SEPARATE FROM THOSE OF ANY OTHER
PERSON AND BORROWER’S ASSETS WILL NOT BE LISTED AS ASSETS ON THE FINANCIAL
STATEMENT OF ANY OTHER PERSON. BORROWER HAS FILED AND WILL FILE ITS OWN TAX
RETURNS AND WILL NOT FILE A CONSOLIDATED FEDERAL INCOME TAX RETURN WITH ANY
OTHER PERSON. BORROWER SHALL MAINTAIN ITS BOOKS, RECORDS, RESOLUTIONS AND
AGREEMENTS AS OFFICIAL RECORDS.


 


(J)                BORROWER WILL BE, AND AT ALL TIMES WILL HOLD ITSELF OUT TO
THE PUBLIC AS, A LEGAL ENTITY SEPARATE AND DISTINCT FROM ANY OTHER PERSON
(INCLUDING ANY AFFILIATE OR OTHER RELATED PARTY), SHALL CORRECT ANY KNOWN
MISUNDERSTANDING REGARDING ITS STATUS AS A SEPARATE ENTITY, SHALL CONDUCT
BUSINESS IN ITS OWN NAME, SHALL NOT IDENTIFY ITSELF OR ANY OF ITS AFFILIATES AS
A DIVISION OR PART OF THE OTHER AND SHALL MAINTAIN AND UTILIZE SEPARATE
STATIONERY, INVOICES AND CHECKS.


 


(K)               BORROWER WILL MAINTAIN ADEQUATE CAPITAL FOR THE NORMAL
OBLIGATIONS REASONABLY FORESEEABLE IN A BUSINESS OF ITS SIZE AND CHARACTER AND
IN LIGHT OF ITS CONTEMPLATED BUSINESS OPERATIONS.


 


(L)                NEITHER BORROWER NOR ANY RELATED PARTY WILL SEEK THE
DISSOLUTION, WINDING UP, LIQUIDATION, CONSOLIDATION OR MERGER IN WHOLE OR IN
PART OF BORROWER, OR THE SALE OF MATERIAL ASSETS OF BORROWER.

 

85

--------------------------------------------------------------------------------


 


(M)              BORROWER HAS NOT COMMINGLED AND WILL NOT COMMINGLE ITS ASSETS
WITH THOSE OF ANY OTHER PERSON AND WILL HOLD ALL OF ITS ASSETS IN ITS OWN NAME.


 


(N)               BORROWER HAS NOT GUARANTEED AND WILL NOT GUARANTEE OR BECOME
OBLIGATED FOR THE DEBTS OF ANY OTHER PERSON AND DOES NOT AND WILL NOT HOLD
ITSELF OUT AS BEING RESPONSIBLE FOR THE DEBTS OR OBLIGATIONS OF ANY OTHER
PERSON.


 


(O)               IF BORROWER IS A LIMITED PARTNERSHIP OR A LIMITED LIABILITY
COMPANY, AT LEAST ONE (1) GENERAL PARTNER OR MEMBER, OR IF BORROWER IS A GENERAL
PARTNERSHIP AT LEAST ONE (1) GENERAL PARTNER (EACH, AN “SPC PARTY”) SHALL BE A
CORPORATION OR LIMITED LIABILITY COMPANY WHOSE SOLE ASSET IS ITS INTEREST IN
BORROWER. EACH SPC PARTY WILL AT ALL TIMES COMPLY, AND WILL CAUSE BORROWER TO
COMPLY, WITH EACH OF THE REPRESENTATIONS, WARRANTIES, AND COVENANTS CONTAINED IN
THIS SECTION 15.3 AS IF SUCH REPRESENTATION, WARRANTY OR COVENANT WAS MADE
DIRECTLY BY SUCH SPC PARTY. UPON THE WITHDRAWAL OR THE DISASSOCIATION OF THE SPC
PARTY FROM BORROWER, BORROWER SHALL IMMEDIATELY APPOINT A NEW MEMBER WHOSE
ORGANIZATIONAL DOCUMENTS ARE SUBSTANTIALLY SIMILAR TO THOSE OF THE SPC PARTY.


 


(P)               BORROWER SHALL AT ALL TIMES CAUSE THERE TO BE AT LEAST ONE
(1) DULY APPOINTED MEMBER OR MANAGER (“INDEPENDENT DIRECTOR”) OF BORROWER (IF
BORROWER IS A CORPORATION OR A SINGLE MEMBER DELAWARE LIMITED LIABILITY COMPANY)
REASONABLY SATISFACTORY TO THE AGENT WHO IS NOT AT THE TIME OF INITIAL
APPOINTMENT, HAS NOT BEEN AT ANY TIME DURING THE PRECEDING FIVE (5) YEARS AND
SHALL NOT BE WHILE SERVING AS AN INDEPENDENT DIRECTOR: (I) A STOCKHOLDER,
DIRECTOR (OTHER THAN AS AN INDEPENDENT DIRECTOR), OFFICER, EMPLOYEE, PARTNER,
ATTORNEY OR COUNSEL OF BORROWER OR ANY AFFILIATE OF BORROWER; (II) A CUSTOMER,
SUPPLIER OR OTHER PERSON WHO DERIVES ANY OF ITS PURCHASES OR REVENUES FROM ITS
ACTIVITIES WITH BORROWER OR ANY AFFILIATE OF BORROWER; (III) A PERSON
CONTROLLING OR UNDER COMMON CONTROL WITH ANY SUCH STOCKHOLDER, PARTNER,
CUSTOMER, SUPPLIER OR OTHER PERSON; OR (IV) A MEMBER OF THE IMMEDIATE FAMILY OF
ANY SUCH STOCKHOLDER, DIRECTOR, OFFICER, EMPLOYEE, PARTNER, CUSTOMER, SUPPLIER
OR OTHER PERSON.


 


(Q)               BORROWER SHALL NOT CAUSE OR PERMIT THE SPC PARTY OR ITS
MEMBERS AND/OR MANAGERS TO TAKE ANY ACTION WHICH, UNDER THE TERMS OF ANY OF ITS
ORGANIZATIONAL DOCUMENTS REQUIRES THE VOTE OF ANY SPC PARTY OF BORROWER UNLESS
AT THE TIME OF SUCH ACTION THERE SHALL BE AT LEAST ONE (1) MEMBER OF THE BOARD
OF DIRECTORS WHO IS AN INDEPENDENT DIRECTOR.


 


(R)                BORROWER SHALL ALLOCATE FAIRLY AND REASONABLY ANY OVERHEAD
EXPENSES THAT ARE SHARED WITH AN AFFILIATE, INCLUDING PAYING FOR OFFICE SPACE
AND SERVICES PERFORMED BY ANY EMPLOYEE OF AN AFFILIATE OR RELATED PARTY.


 


(S)               BORROWER SHALL NOT PLEDGE ITS ASSETS FOR THE BENEFIT OF ANY
OTHER PERSON OTHER THAN WITH RESPECT TO THE LOAN.

 

86

--------------------------------------------------------------------------------


 


(T)                BORROWER SHALL MAINTAIN A SUFFICIENT NUMBER OF EMPLOYEES IN
LIGHT OF ITS CONTEMPLATED BUSINESS OPERATIONS AND PAY THE SALARIES OF ITS OWN
EMPLOYEES FROM ITS OWN FUNDS.


 


ARTICLE XVI
CASUALTY AND CONDEMNATION


 


SECTION 16.1                                ELECTION TO APPLY PROCEEDS TO THE
DEBT.


 


(A)               SUBJECT TO THE PROVISIONS OF SECTION 16.1(B) BELOW, IF THE
LENDERS SO ELECT IN THEIR SOLE DISCRETION, ALL PROCEEDS OF INSURANCE OR
CONDEMNATION (INDIVIDUALLY AND COLLECTIVELY REFERRED TO AS “PROCEEDS”), AFTER
DEDUCTION OF ALL EXPENSES OF COLLECTION AND SETTLEMENT, INCLUDING ATTORNEYS’ AND
ADJUSTERS’ FEES AND CHARGES, SHALL BE APPLIED TO THE DEBT IN ACCORDANCE WITH
SECTION 21.1.


 


(B)               NOTWITHSTANDING ANYTHING IN SECTION 16.1(A) TO THE CONTRARY,
IN THE EVENT OF ANY CASUALTY TO THE IMPROVEMENTS OR ANY CONDEMNATION OF PART OF
THE PROJECT, THE LENDERS AGREE TO MAKE THE PROCEEDS AVAILABLE FOR RESTORATION OF
THE IMPROVEMENTS IF (I) NO EVENT OF DEFAULT EXISTS THAT WILL NOT BE CURED UPON
BORROWER’S COMMENCEMENT OF RESTORATION, (II) ALL PROCEEDS ARE DEPOSITED WITH THE
AGENT, (III) IN THE LENDERS’ REASONABLE JUDGMENT, THE AMOUNT OF PROCEEDS
AVAILABLE FOR RESTORATION OF THE IMPROVEMENTS (TOGETHER WITH UNDISBURSED PORTION
OF THE FACILITY A COMMITMENT, IF ANY, ALLOCATED FOR THE COST OF THE CONSTRUCTION
AND ANY SUMS OR OTHER SECURITY ACCEPTABLE TO THE LENDERS DEPOSITED WITH THE
AGENT BY BORROWER FOR SUCH PURPOSE) ARE SUFFICIENT TO PAY THE FULL AND COMPLETE
COSTS OF SUCH RESTORATION, (IV) IN THE LENDERS’ REASONABLE DETERMINATION, THE
PROJECT CAN BE RESTORED TO AN ARCHITECTURALLY AND ECONOMICALLY VIABLE PROJECT IN
COMPLIANCE WITH APPLICABLE LAWS, (V) GUARANTOR REAFFIRMS THE COMPLETION GUARANTY
IN WRITING, (VI) IN THE LENDERS’ REASONABLE DETERMINATION, SUCH RESTORATION IS
LIKELY TO BE COMPLETED NO LATER THAN THE FACILITY A MATURITY DATE, (VII) IN THE
LENDERS’ REASONABLE JUDGMENT, ANY OPERATING DEFICITS, INCLUDING ALL PAYMENTS OF
INTEREST AND PRINCIPAL DUE HEREUNDER, THAT SHALL BE INCURRED BY REASON OF THE
CASUALTY OR CONDEMNATION SHALL BE COVERED BY THE PROCEEDS, THE INSURANCE
COVERAGE REFERRED TO IN SECTION 15.2(A)(I) ABOVE, AND OTHER FUNDS OF BORROWER OR
FACILITY A LOAN PROCEEDS THAT ARE AVAILABLE TO BE DISBURSED FOR CONSTRUCTION
COSTS IN ACCORDANCE WITH THE CONSTRUCTION BUDGET, AND (VIII) IN THE LENDERS’
REASONABLE JUDGMENT, FOLLOWING THE RESTORATION OF THE PROJECT, THE LOAN TO VALUE
RATIO SHALL NOT EXCEED 60%.


 


SECTION 16.2                                BORROWER’S OBLIGATION TO REBUILD.


 


(A)               IF THE LENDERS DO NOT ELECT (OR DO NOT HAVE THE RIGHT) TO
APPLY THE PROCEEDS TO THE DEBT, AS PROVIDED IN SECTION 16.1 ABOVE, BORROWER
SHALL:


 

(I)         PROCEED WITH DILIGENCE TO MAKE SETTLEMENT WITH INSURERS OR
GOVERNMENTAL AUTHORITIES AND CAUSE THE PROCEEDS TO BE DEPOSITED WITH THE AGENT;

 

87

--------------------------------------------------------------------------------


 

(II)        IN THE EVENT OF ANY DELAY IN MAKING SETTLEMENT WITH INSURERS OR
GOVERNMENTAL AUTHORITIES OR EFFECTING COLLECTION OF THE PROCEEDS, DEPOSIT WITH
THE AGENT SUCH AMOUNT AS THE REQUIRED LENDERS REASONABLY DEEMS APPROPRIATE TO
INSURE THE TIMELY COMPLETION OF CONSTRUCTION AS AFORESAID;

 

(III)       IF THE PROCEEDS AND THE UNDISBURSED PORTION OF THE FACILITY A
COMMITMENT ARE INSUFFICIENT TO MAINTAIN THE LOANS IN BALANCE AS CALCULATED
PURSUANT TO SECTION 11.1, PROMPTLY MAKE A DEFICIENCY DEPOSIT PURSUANT TO
SECTION 11.1 AS NECESSARY TO PLACE THE LOANS IN BALANCE; AND

 

(IV)      PROMPTLY PROCEED WITH THE RESUMPTION OF CONSTRUCTION OF THE
IMPROVEMENTS, INCLUDING THE REPAIR OF ALL DAMAGE RESULTING FROM SUCH FIRE,
CONDEMNATION OR OTHER CAUSE AND RESTORATION TO ITS FORMER CONDITION.

 


(B)               ANY REQUEST BY BORROWER FOR A DISBURSEMENT BY THE AGENT OF
PROCEEDS AND FUNDS DEPOSITED BY BORROWER SHALL BE TREATED BY THE AGENT AS IF
SUCH REQUEST WERE FOR AN ADVANCE OF THE A FACILITY A LOAN HEREUNDER, AND THE
DISBURSEMENT THEREOF SHALL BE CONDITIONED UPON BORROWER’S COMPLIANCE WITH AND
SATISFACTION OF THE SAME CONDITIONS PRECEDENT AS WOULD BE APPLICABLE UNDER THIS
AGREEMENT FOR AN ADVANCE OF A FACILITY A LOAN.


 


(C)               NOTWITHSTANDING THE FOREGOING, THE BORROWER MAY, AT BORROWER’S
OPTION, ELECT TO PREPAY THE LOANS WITHOUT ANY PENALTY AFTER A CASUALTY OR
CONDEMNATION IN LIEU OF RESTORING THE PROPERTY, AND IN SUCH CASE THE PROCEEDS OF
SUCH PREPAYMENT SHALL BE APPLIED IN ACCORDANCE WITH SECTION 21.1.


 


ARTICLE XVII
TRANSFERS AND ASSIGNMENTS AND PARTICIPATIONS


 


SECTION 17.1                                PROHIBITION OF ASSIGNMENTS AND
TRANSFERS BY BORROWER.


 


(A)               BORROWER SHALL NOT ASSIGN ITS RIGHTS UNDER THIS AGREEMENT AND
ANY PURPORTED ASSIGNMENT SHALL BE VOID.  EXCEPT AS PROVIDED IN
SECTION 17.1(B) BELOW OR IN CONNECTION WITH A PERMITTED TRANSFER, WITHOUT THE
PRIOR WRITTEN CONSENT OF THE LENDERS (WHICH CONSENT MAY BE WITHHELD BY THE
LENDERS IN THEIR SOLE DISCRETION), BORROWER SHALL NOT SUFFER OR PERMIT (A) ANY
CHANGE IN THE MANAGEMENT (WHETHER DIRECT OR INDIRECT) OF THE PROJECT OR OF
BORROWER OR (B) ANY TRANSFER. THE LENDERS’ CONSENT IF GIVEN IN CONNECTION WITH
ANY TRANSFER REQUEST SHALL NOT BE DEEMED TO BE A WAIVER OF THE LENDERS’ RIGHT TO
REQUIRE SUCH CONSENT IN THE FUTURE. ANY SALE, CONVEYANCE, ALIENATION, MORTGAGE,
ENCUMBRANCE, PLEDGE OR TRANSFER OF THE PROJECT MADE IN CONTRAVENTION OF THIS
AGREEMENT SHALL BE NULL AND VOID AND OF NO FORCE OR EFFECT.


 


(B)               IN CONNECTION WITH ANY CORPORATE EQUITY OR DEBT FINANCING MADE
BY AN INSTITUTIONAL LENDER FOR THE BENEFIT OF ANY OF MAUI LAND & PINEAPPLE
COMPANY, INC., EXCLUSIVE RESORTS AND MII (EACH, A “PRINCIPAL”), PRINCIPAL SHALL
HAVE THE RIGHT TO

 

88

--------------------------------------------------------------------------------


 

pledge its respective limited liability company interests in MLP KB Partner LLC,
a Hawaii limited liability company, ER Kapalua Investors Fund, LLC, a Delaware
limited liability company, and MH Kapalua Venture, LLC, a Delaware limited
liability company, as security for such financing; provided, however, that in
each such instance, (A) there shall then exist no Default or Event of Default
under this Agreement or any of the other Loan Documents; (B) the lender, and any
subsequent holder of the note under such loan, must be an Institutional Lender;
(C) Principal shall provide the Agent with (i) no less than thirty (30) days’
prior written notice of such financing, (ii) copies of all such financing
documents and instruments, and (iii) a “non-consolidation opinion” reasonably
satisfactory to the Agent.


 


(C)               BORROWER COVENANTS AND AGREES THAT, AS A CONDITION TO ANY
PERMITTED TRANSFER, (A) THERE SHALL THEN EXIST NO DEFAULT OR EVENT OF DEFAULT
UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; (B) BORROWER SHALL
PROVIDE THE AGENT WITH THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE OF SUCH PERMITTED
TRANSFER; (C) BORROWER SHALL PROVIDE THE AGENT ALL DOCUMENTS AND STATEMENTS AS
MAY BE REASONABLY REQUESTED BY THE AGENT IN CONNECTION WITH SUCH PERMITTED
TRANSFER AND EVIDENCE CONFIRMING THAT SUCH TRANSACTION COMPLIES WITH THE
REQUIREMENTS OF A PERMITTED TRANSFER AND (D) BORROWER SHALL PROVIDE UPDATED
OPINIONS, INCLUDING NON-CONSOLIDATION OPINIONS, IN FORM AND SUBSTANCE AND
DELIVERED BY COUNSEL REASONABLY ACCEPTABLE TO THE AGENT, AS MAY BE REASONABLY
REQUIRED BY THE AGENT. BORROWER’S FAILURE TO COMPLY WITH THE TERMS OF THIS
SECTION SHALL CONSTITUTE AN “EVENT OF DEFAULT” HEREUNDER.


 


SECTION 17.2                                PROHIBITION OF TRANSFERS IN
VIOLATION OF ERISA.


 

In addition to the prohibitions set forth in Section 17.1 above, Borrower shall
not assign, sell, pledge, encumber, transfer, hypothecate or otherwise dispose
of its interest or rights in this Agreement or in the Project, or attempt to do
any of the foregoing or suffer any of the foregoing, nor shall any party owning
a direct or indirect interest in Borrower assign, sell, pledge, mortgage,
encumber, transfer, hypothecate or otherwise dispose of any of its rights or
interest (direct or indirect) in Borrower, attempt to do any of the foregoing or
suffer any of the foregoing, if such action would cause any portion of the
Loans, or the exercise of any of the Agent’s or any Lender’s rights in
connection therewith, to constitute a prohibited transaction under ERISA or the
Internal Revenue Code or otherwise result in any Lender being deemed in
violation of any applicable provision of ERISA. Borrower agrees to indemnify and
hold each Indemnified Party free and harmless from and against all losses, costs
(including attorneys’ fees and expenses), taxes, damages (including
consequential damages) and expenses such Indemnified Party may suffer by reason
of the investigation, defense and settlement of claims and in obtaining any
prohibited transaction exemption under ERISA necessary or desirable in such
Indemnified Party’s sole judgment or by reason of a breach of the foregoing
prohibitions. The foregoing indemnification shall be a recourse obligation of
Borrower and shall survive repayment of the Notes, notwithstanding any
limitations on recourse contained herein or in any of the Loan Documents.

 

89

--------------------------------------------------------------------------------


 


SECTION 17.3                                SUCCESSORS AND ASSIGNS.


 

Subject to the foregoing restrictions on transfer and assignment contained in
this Article XVII, this Agreement shall inure to the benefit of and shall be
binding on the parties hereto and their respective successors and permitted
assigns.

 


SECTION 17.4                                LENDER ASSIGNMENTS AND
PARTICIPATIONS.


 


(A)               EACH LENDER MAY TRANSFER OR ASSIGN ITS INTEREST IN ITS LOANS
AND, IN THE CASE OF THE FACILITY A LENDERS, ITS FACILITY A COMMITMENT BY
ASSIGNMENT IN ACCORDANCE WITH AND SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, PROVIDED THAT ANY TRANSFER BY ASSIGNMENT OF LESS THAN A LENDER’S
ENTIRE INTEREST IN THE LOANS SHALL BE IN A MINIMUM AMOUNT OF $5,000,000 AND
PROVIDED FURTHER, THAT WITH RESPECT TO EACH LENDER, IF NO EVENT OF DEFAULT
EXISTS, ANY SUCH TRANSFER TO ANY PERSON THAT IS NOT AN EXISTING LENDER OR AN
AFFILIATE OF AN EXISTING LENDER SHALL BE EITHER (I) TO A QUALIFIED TRANSFEREE OR
(II) SUBJECT TO PRIOR WRITTEN APPROVAL OF THE REQUIRED LENDERS, WHICH APPROVAL
SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED; PROVIDED, HOWEVER,
THAT SO LONG AS AN EVENT OF DEFAULT EXISTS NO SUCH APPROVAL PURSUANT TO THIS
CLAUSE (II) SHALL BE REQUIRED.


 


(B)               THE ASSIGNING LENDER WILL GIVE NOTICE OF SUCH ASSIGNMENT TO
THE AGENT, AND THE AGENT WILL GIVE NOTICE OF SUCH ASSIGNMENT TO THE OTHER
LENDERS AND BORROWER. UPON THE EFFECTIVENESS OF ANY SUCH ASSIGNMENT (AND AFTER
NOTICE TO, AND (TO THE EXTENT REQUIRED PURSUANT TO THE TERMS HEREOF), WITH THE
CONSENT OF THE REQUIRED LENDERS, IF APPLICABLE) THE ASSIGNEE SHALL BECOME A
“LENDER” FOR ALL PURPOSES OF THIS AGREEMENT AND TO LOAN DOCUMENTS AND, TO THE
EXTENT OF SUCH ASSIGNMENT, THE ASSIGNING LENDER SHALL BE RELIEVED OF ITS
OBLIGATIONS HEREUNDER TO THE EXTENT OF THE LOANS BEING ASSIGNED, AND IN
CONNECTION THEREWITH, THE AGENT IS AUTHORIZED TO AMEND SCHEDULE D OF THIS
AGREEMENT (IF NECESSARY) TO REFLECT THE FACILITY A COMMITMENTS OF EACH OF THE
LENDERS TO TAKE INTO ACCOUNT SUCH ASSIGNMENT. IN CONNECTION WITH SUCH
ASSIGNMENT, THE AGENT AGREES UPON NOTICE OF SUCH ASSIGNMENT AND THE SURRENDER OF
THE APPROPRIATE NOTE TO THE AGENT BY THE ASSIGNING LENDER, IT WILL PROMPTLY
CAUSE BORROWER TO PROVIDE TO THE ASSIGNING LENDER AND TO THE ASSIGNEE SEPARATE
PROMISSORY NOTES IN THE AMOUNT OF THEIR RESPECTIVE INTERESTS SUBSTANTIALLY IN
THE FORM OF THE ORIGINAL NOTE BEING ASSIGNED (BUT WITH NOTATION THEREON THAT IT
IS GIVEN IN SUBSTITUTION FOR AND REPLACEMENT OF THE ORIGINAL NOTE OR ANY
REPLACEMENT NOTES THEREOF). BY EXECUTING AND DELIVERING AN ASSIGNMENT AND
ASSUMPTION AGREEMENT IN ACCORDANCE WITH THIS SECTION 17.4(B), THE ASSIGNING
LENDER THEREUNDER AND THE ASSIGNEE THEREUNDER SHALL BE DEEMED TO CONFIRM TO AND
AGREE WITH EACH OTHER AND THE OTHER PARTIES HERETO AS FOLLOWS: (I) SUCH
ASSIGNING LENDER WARRANTS THAT IT IS THE LEGAL AND BENEFICIAL OWNER OF THE
INTEREST BEING ASSIGNED THEREBY FREE AND CLEAR OF ANY ADVERSE CLAIM; (II) EXCEPT
AS SET FORTH IN CLAUSE (I) ABOVE, SUCH ASSIGNING LENDER MAKES NO REPRESENTATION
OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY STATEMENTS,
WARRANTIES OR REPRESENTATIONS MADE IN OR IN CONNECTION WITH THIS AGREEMENT, ANY
OF THE OTHER LOAN DOCUMENTS OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED
PURSUANT HERETO OR THERETO, OR THE EXECUTION, LEGALITY, VALIDITY,
ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR VALUE OF THIS

 

90

--------------------------------------------------------------------------------


 

Agreement, any of the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto or the financial condition of the Borrower
or the performance or observance by the Borrower of any of its obligations under
the Loan Documents or any other instrument or document furnished pursuant hereto
or thereto; (iii) such assignee represents and warrants that it is legally
authorized to enter into such assignment agreement; (iv) such assignee confirms
that it has received a copy of this Agreement, the other Loan Documents and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into such assignment agreement; (v) such
assignee will independently and without reliance upon the Agent, such assigning
Lender or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement and the Loan Documents;
(vi) such assignee appoints and authorizes the Agent to take such action on its
behalf and to exercise such powers under this Agreement or the Loan Documents as
are delegated to the Agent by the terms hereof or thereof, together with such
powers as are reasonably incidental thereto; and (vii) such assignee agrees that
it will perform in accordance with their terms all the obligations of this
Agreement and the other Loan Documents and the Servicing Agreement which by the
terms are required to be performed by it as a Lender.


 

(I)         EACH ASSIGNMENT UNDER THIS SECTION 17.4 SHALL BE EVIDENCED BY AN
ASSIGNMENT AND ASSUMPTION AGREEMENT EXECUTED BY THE ASSIGNING LENDER AND THE
ASSIGNEE.  THE AGENT SHALL MAINTAIN A COPY OF EACH ASSIGNMENT AND ASSUMPTION
AGREEMENT DELIVERED TO AND ACCEPTED BY IT AND SHALL RECORD IN ITS RECORDS THE
NAMES AND ADDRESS OF EACH LENDER AND, IF APPLICABLE, ITS FACILITY A COMMITMENT. 
NO ASSIGNMENT SHALL BE EFFECTIVE UNTIL (I) THE AGENT SHALL HAVE RECEIVED A FULLY
EXECUTED COPY OF THE ASSIGNMENT AND ASSUMPTION AGREEMENT, (II) SATISFACTION OF
THE REQUIREMENTS SET FORTH IN SECTION 17.4(A) AND (III) RECEIPT BY THE AGENT
FROM THE ASSIGNING LENDER OR THE ASSIGNEE OF A PROCESS AND RECORDATION FEE OF
$3,500.

 

(II)        UPON RECEIPT OF AN ASSIGNMENT AND ASSUMPTION AGREEMENT EXECUTED BY
AN ASSIGNING LENDER AND AN ASSIGNEE, THE AGENT SHALL, IF SUCH ASSIGNMENT AND
ASSUMPTION AGREEMENT HAS BEEN PROPERLY COMPLETED AND CONSENTED TO IF REQUIRED
HEREIN, ACCEPT SUCH ASSIGNMENT AND ASSUMPTION AGREEMENT, AND RECORD THE
INFORMATION CONTAINED THEREIN IN ITS RECORDS.

 


(C)               EACH LENDER MAY GRANT A PARTICIPATION INTEREST IN ITS INTEREST
IN ITS LOANS AND IN AND TO ITS RIGHTS AND OBLIGATIONS UNDER THE LOAN DOCUMENTS
IN ACCORDANCE WITH AND SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT
WITHOUT THE CONSENT OF THE AGENT OR ANY OTHER LENDER; PROVIDED, HOWEVER, THAT
(I) SUCH LENDER PROVIDES WRITTEN NOTICE OF ANY SUCH PARTICIPATION TO THE AGENT,
(II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR
THE PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT, (III) THE AGENT, THE
BORROWER AND THE OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH
SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT AND WITH REGARD TO ANY AND ALL PAYMENTS TO BE MADE UNDER THIS
AGREEMENT, AND (IV) THE HOLDER OF ANY SUCH PARTICIPATION SHALL NOT BE ENTITLED
TO VOTING RIGHTS UNDER THIS AGREEMENT.

 

91

--------------------------------------------------------------------------------


 


SECTION 17.5                                NOT A SECURITY.


 

The Notes shall not be deemed to be securities within the meaning of the
Securities Act of 1933 or the Securities Exchange Act of 1934. Each Lender
acknowledges that it is (i) (a) a substantial, sophisticated investor having
such knowledge and experience in financial and business matters, and, in
particular, in such matters related to securities similar to the Notes, such
that it is capable of evaluating the merits and risks of investment in the
Notes, (b) able to bear the economic risks of such an investment and (c) an
“accredited investor” within the meaning of Rule 501(a) promulgated pursuant to
Securities Act of 1933; or (ii) a “qualified institutional buyer” as defined in
Rule 144A under the Securities Act of 1933.

 


ARTICLE XVIII
SERVICER


 


SECTION 18.1                                SERVICER.


 

At the option of the Agent, the Loans may be serviced by a servicer or trustee
(the “Servicer”) selected by the Agent and the Agent may delegate all or any
portion of its responsibilities under this Agreement and the other Loan
Documents to the Servicer pursuant to a servicing agreement (the “Servicing
Agreement”) between the Agent and Servicer. Borrower shall not be responsible
for any reasonable set-up fees or any other initial costs relating to or arising
under the Servicing Agreement. Thereafter, Borrower shall pay the monthly
servicing fees payable under the Servicing Agreement (“Servicing Fees”).
Servicing Fees, along with the Tax and Insurance Escrow Fund, shall be added
together with monthly installments of interest payable under the Notes and paid
as an aggregate sum by Borrower to the Agent, on behalf of the party entitled
thereto, on each Payment Date. Borrower shall further reimburse the Agent upon
demand for reasonable out-of-pocket costs and expenses incurred by Servicer in
(i) reviewing Borrower’s requisitions for advances of Facility A Loans,
(ii) reviewing proposed Leases and subordination, non-disturbance and attornment
agreements, (iii) conducting inspections of the Project, (iv) applying the
provisions of this Agreement to any casualty or condemnation proceeding
affecting the Project, (v) responding to any Default or Event of Default or
(vi) otherwise incurred in connection with this Agreement and the other Loan
Documents, including, without limitation, in connection with the administration
of the Loans.

 


SECTION 18.2                                SERVICER AND AGENT FEES.


 

Borrower shall pay, monthly, all fees to the Servicer (or to the Agent if there
is no Servicer) in respect of servicing the Loan in the amount of twelve and
three tenths (12.3) basis points per annum on the outstanding principal amount
of the Loans.  Such fees shall

 

92

--------------------------------------------------------------------------------


 

be added to the interest payment due on the Loans on each Payment Date.  In
addition, Borrower shall pay all of Servicer’s and the Agent’s out-of-pocket
costs and expenses (including, without limitation, legal fees) incurred in
connection with its review of any construction advances or draws, change orders,
construction progress reports, leases, subordination and non-disturbance
agreements, property and construction inspections, casualty or condemnation
matters or loan defaults.

 


ARTICLE XIX
EVENTS OF DEFAULT


 


SECTION 19.1                                EVENTS OF DEFAULT.


 

The occurrence of any one or more of the following shall constitute an “Event of
Default” as said term is used herein:

 


(A)               FAILURE OF BORROWER: (I) TO MAKE ANY PRINCIPAL OR INTEREST
PAYMENT WHEN DUE, (II) TO OBSERVE OR PERFORM ANY OF THE OTHER COVENANTS OR
CONDITIONS BY BORROWER TO BE PERFORMED UNDER THE TERMS OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT CONCERNING THE PAYMENT OF MONEY WITHIN TEN (10) DAYS AFTER
NOTICE, OR (III) FOR A PERIOD OF THIRTY (30) DAYS AFTER WRITTEN NOTICE FROM THE
AGENT, TO OBSERVE OR PERFORM ANY NON-MONETARY COVENANT OR CONDITION CONTAINED IN
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS; PROVIDED THAT IF ANY SUCH FAILURE
CONCERNING A NON-MONETARY COVENANT OR CONDITION IS SUSCEPTIBLE TO CURE AND
CANNOT REASONABLY BE CURED WITHIN SAID THIRTY (30) DAY PERIOD, THEN BORROWER
SHALL HAVE AN ADDITIONAL SIXTY (60) DAY PERIOD TO CURE SUCH FAILURE AND NO EVENT
OF DEFAULT SHALL BE DEEMED TO EXIST HEREUNDER SO LONG AS BORROWER COMMENCES SUCH
CURE WITHIN THE INITIAL THIRTY (30) DAY PERIOD AND DILIGENTLY AND IN GOOD FAITH
PURSUES SUCH CURE TO COMPLETION WITHIN SUCH RESULTING NINETY (90) DAY PERIOD
FROM THE DATE OF THE AGENT’S NOTICE; AND PROVIDED FURTHER THAT IF A DIFFERENT
NOTICE OR GRACE PERIOD IS SPECIFIED UNDER ANY OTHER SUBSECTION OF THIS
SECTION 19.1 WITH RESPECT TO A PARTICULAR BREACH, OR IF ANOTHER SUBSECTION OF
THIS SECTION 19.1 APPLIES TO A PARTICULAR BREACH AND DOES NOT EXPRESSLY PROVIDE
FOR A NOTICE OR GRACE PERIOD, THE SPECIFIC PROVISION SHALL CONTROL;


 


(B)               THE DISAPPROVAL BY THE AGENT OR AGENT’S CONSULTANT AT ANY TIME
OF ANY CONSTRUCTION WORK DUE TO SUCH WORK BEING DEFECTIVE OR DEVIATING FROM THE
APPROVED PLANS AND SPECIFICATIONS, AND FAILURE OF BORROWER TO CAUSE THE SAME TO
BE CORRECTED TO THE REASONABLE SATISFACTION OF THE REQUIRED LENDERS WITHIN THE
CURE PERIOD PROVIDED IN SECTION 19.1(A)(II) ABOVE;


 


(C)               A DELAY OR DISCONTINUANCE IN THE CONSTRUCTION FOR A PERIOD OF
FIFTEEN (15) DAYS FOR REASONS WITHIN THE CONTROL OF BORROWER, OR UP TO
SEVENTY-FIVE (75) DAYS IF OCCASIONED BY FORCE MAJEURE DELAYS, PROVIDED THAT THE
AGGREGATE OF ALL SUCH TIME PERIODS SHALL NOT EXCEED ONE HUNDRED FIFTY
(150) DAYS, AND AN ADDITIONAL ONE HUNDRED TWENTY (120) DAYS PERMITTED WITH
RESPECT TO A TROPICAL STORM OR HURRICANE;

 

93

--------------------------------------------------------------------------------


 


(D)               IF BORROWER FAILS TO COMPLETE THE CONSTRUCTION IN SUBSTANTIAL
ACCORDANCE WITH THE PLANS AND SPECIFICATIONS ON OR BEFORE THE COMPLETION DATE;


 


(E)               IF BORROWER FAILS TO SATISFY THE FINAL DISBURSEMENT CONDITIONS
UNDER ARTICLE XIII ON OR BEFORE THE COMPLETION DATE;


 


(F)                IF BORROWER DEFAULTS, BEYOND ANY APPLICABLE NOTICE OR CURE
PERIOD, UNDER THE GENERAL CONTRACT, THE ARCHITECT’S AGREEMENT, ANY MAJOR
CONTRACT, ANY OF THE MARKETING AGREEMENTS, ANY OF THE ML&P AGREEMENTS, THE
GROUND LEASE, OR THE ER PURCHASE AGREEMENT;


 


(G)               THE BANKRUPTCY OR INSOLVENCY OF THE GENERAL CONTRACTOR AND
FAILURE OF BORROWER TO PROCURE A CONTRACT WITH A NEW CONTRACTOR REASONABLY
SATISFACTORY TO THE REQUIRED LENDERS WITHIN NINETY (90) DAYS FROM THE OCCURRENCE
OF SUCH BANKRUPTCY OR INSOLVENCY;


 


(H)               ANY TRANSFER OR OTHER DISPOSITION IN VIOLATION OF
SECTIONS 17.1 OR 17.2;


 


(I)                IF ANY WARRANTY, REPRESENTATION, STATEMENT, REPORT OR
CERTIFICATE MADE NOW OR HEREAFTER BY BORROWER OR GUARANTOR IS UNTRUE OR
INCORRECT IN ANY MATERIAL RESPECT AT THE TIME MADE OR, SUBJECT TO THE PROVISIONS
OF SECTION 3.2 HEREOF, DEEMED REMADE;


 


(J)                BORROWER OR GUARANTOR SHALL COMMENCE A VOLUNTARY CASE
CONCERNING BORROWER OR GUARANTOR UNDER THE BANKRUPTCY CODE; OR AN INVOLUNTARY
PROCEEDING IS COMMENCED AGAINST BORROWER OR GUARANTOR UNDER THE BANKRUPTCY CODE
AND RELIEF IS ORDERED AGAINST THE APPLICABLE PARTY, OR THE PETITION IS
CONTROVERTED BUT NOT DISMISSED OR STAYED WITHIN SIXTY (60) DAYS AFTER THE
COMMENCEMENT OF THE CASE, OR A CUSTODIAN (AS DEFINED IN THE BANKRUPTCY CODE) IS
APPOINTED FOR OR TAKES CHARGE OF ALL OR SUBSTANTIALLY ALL OF THE PROPERTY OF
BORROWER OR GUARANTOR; OR BORROWER OR GUARANTOR COMMENCE ANY OTHER PROCEEDINGS
UNDER ANY REORGANIZATION, ARRANGEMENT, READJUSTMENT OF DEBT, RELIEF OF DEBTORS,
DISSOLUTION, INSOLVENCY OR LIQUIDATION OR SIMILAR LAW OF ANY JURISDICTION
WHETHER NOW OR HEREAFTER IN EFFECT RELATING TO BORROWER OR GUARANTOR; OR THERE
IS COMMENCED AGAINST BORROWER OR GUARANTOR ANY SUCH PROCEEDING WHICH REMAINS
UNDISMISSED OR UNSTAYED FOR A PERIOD OF SIXTY (60) DAYS; OR BORROWER OR
GUARANTOR FAILS TO CONTROVERT IN A TIMELY MANNER ANY SUCH CASE UNDER THE
BANKRUPTCY CODE OR ANY SUCH PROCEEDING, OR ANY ORDER OF RELIEF OR OTHER ORDER
APPROVING ANY SUCH CASE OR PROCEEDING IS ENTERED; OR BORROWER OR GUARANTOR BY
ANY ACT OR FAILURE TO ACT INDICATES ITS CONSENT TO, APPROVAL OF, OR ACQUIESCENCE
IN ANY SUCH CASE OR PROCEEDING OR THE APPOINTMENT OF ANY CUSTODIAN OR THE LIKE
OF OR FOR IT FOR ANY SUBSTANTIAL PART OF ITS PROPERTY OR SUFFERS ANY SUCH
APPOINTMENT TO CONTINUE UNDISCHARGED OR UNSTAYED FOR A PERIOD OF SIXTY
(60) DAYS;

 

94

--------------------------------------------------------------------------------


 


(K)               BORROWER OR GUARANTOR SHALL MAKE AN ASSIGNMENT FOR THE BENEFIT
OF CREDITORS, OR SHALL ADMIT IN WRITING ITS INABILITY TO PAY ITS DEBTS GENERALLY
AS THEY BECOME DUE, OR SHALL CONSENT TO THE APPOINTMENT OF A RECEIVER OR TRUSTEE
OR LIQUIDATOR OF ALL OF ITS PROPERTY OR THE MAJOR PART THEREOF OR IF ALL OR A
SUBSTANTIAL PART OF THE ASSETS OF BORROWER OR GUARANTOR ARE ATTACHED, SEIZED,
SUBJECTED TO A WRIT OR DISTRESS WARRANT, OR ARE LEVIED UPON, OR COME INTO THE
POSSESSION OF ANY RECEIVER, TRUSTEE, CUSTODIAN OR ASSIGNEE FOR THE BENEFIT OF
CREDITORS;


 


(L)                ANY COURT ENJOINS BORROWER FROM PERFORMING CONSTRUCTION, AND
SUCH INJUNCTION IS NOT REMOVED FOR A PERIOD OF TWENTY (20) DAYS;


 


(M)              BORROWER FAILS TO MAKE ANY DEFICIENCY DEPOSIT WITH THE AGENT
WITHIN THE TIME AND IN THE MANNER REQUIRED BY ARTICLE XI HEREOF;


 


(N)               ONE OR MORE FINAL, UNAPPEALABLE JUDGMENTS ARE ENTERED
(I) AGAINST BORROWER IN AMOUNTS AGGREGATING IN EXCESS OF $500,000; (II) AGAINST
EXCLUSIVE RESORTS DEVELOPMENT COMPANY, LLC IN AMOUNTS AGGREGATING IN EXCESS OF
$250,000; (III) AGAINST ML&P OR RITZ-CARLTON IN AMOUNTS AGGREGATING IN EXCESS OF
$2,500,000 AND SAID JUDGMENTS ARE NOT SATISFIED, STAYED OR BONDED OVER WITHIN
THIRTY (30) DAYS AFTER ENTRY;


 


(O)               IF BORROWER OR GUARANTOR SHALL FAIL TO PAY ANY DEBT OWED BY IT
OR IS IN DEFAULT (BEYOND ANY APPLICABLE NOTICE, CURE OR GRACE PERIOD) UNDER ANY
LOAN DOCUMENT WITH THE AGENT AND SUCH FAILURE OR DEFAULT CONTINUES AFTER ANY
APPLICABLE GRACE PERIOD SPECIFIED IN THE INSTRUMENT OR AGREEMENT RELATING
THERETO;


 


(P)               IF A MATERIAL ADVERSE CHANGE OCCURS WITH RESPECT TO BORROWER,
THE PROJECT OR GUARANTOR; OR


 


(Q)               THE OCCURRENCE OF ANY OTHER EVENT OR CIRCUMSTANCE DENOMINATED
AS AN EVENT OF DEFAULT IN THIS AGREEMENT OR UNDER ANY OF THE OTHER LOAN
DOCUMENTS AND THE EXPIRATION OF ANY APPLICABLE GRACE OR CURE PERIODS, IF ANY,
SPECIFIED FOR SUCH EVENT OF DEFAULT HEREIN OR THEREIN, AS THE CASE MAY BE;


 


(R)                THE STIPULATION ORDER SHALL BE STAYED, AMENDED, MODIFIED,
REVERSED OR VACATED WITHOUT THE CONSENT OF THE LENDERS; PROVIDED, HOWEVER, THAT
IF THE ONLY EFFECT THEREOF IS TO PREVENT LBHI FROM FUNDING ITS FACILITY A PRO
RATA SHARE OF ANY FACILITY A LOAN THEN NO EVENT OF DEFAULT SHALL HAVE OCCURRED
PURSUANT TO THIS PARAGRAPH (R) SO LONG AS BORROWER FUNDS AN AMOUNT AT LEAST
EQUAL TO THE PORTION OF SUCH FACILITY A LOAN NOT FUNDED BY LBHI; OR


 


(S)               FAILURE OF BORROWER TO DEPOSIT FUNDS INTO THE EXPENSE RESERVE
ACCOUNT IN ACCORDANCE WITH SECTION 13.3(C).

 

95

--------------------------------------------------------------------------------


 


ARTICLE XX
LENDER’S REMEDIES IN EVENT OF DEFAULT


 


SECTION 20.1                                REMEDIES CONFERRED UPON LENDER.

 

Upon the occurrence of any Event of Default, (i) in the case of paragraphs (a),
(c), (d), (e) and (f) below, the Agent may (and shall at the direction of the
Required Lenders), and (ii) in the case of paragraph (b) below, the Required
Lenders may, pursue any one or more of the following remedies concurrently or
successively, it being the intent hereof that none of such remedies shall be to
the exclusion of any other:

 


(A)               TAKE POSSESSION OF THE PROJECT AND COMPLETE THE CONSTRUCTION
IN ACCORDANCE WITH THE PLANS AND SPECIFICATIONS AND DO ANYTHING WHICH IS
NECESSARY OR APPROPRIATE IN ITS SOLE JUDGMENT TO FULFILL THE OBLIGATIONS OF
BORROWER UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, INCLUDING EITHER THE
RIGHT TO AVAIL ITSELF OF AND PROCURE PERFORMANCE OF EXISTING CONTRACTS OR LET
ANY CONTRACTS WITH THE SAME CONTRACTORS OR OTHERS. WITHOUT RESTRICTING THE
GENERALITY OF THE FOREGOING AND FOR THE PURPOSES AFORESAID, BORROWER HEREBY
APPOINTS AND CONSTITUTES THE AGENT ITS LAWFUL ATTORNEY IN FACT WITH FULL POWER
OF SUBSTITUTION IN THE PROJECT TO COMPLETE THE CONSTRUCTION IN THE NAME OF
BORROWER; TO USE UNADVANCED FUNDS REMAINING UNDER THE FACILITY A COMMITMENT OR
WHICH MAY BE RESERVED, ESCROWED OR SET ASIDE FOR ANY PURPOSES HEREUNDER AT ANY
TIME, OR TO ADVANCE FUNDS IN EXCESS OF THE FACE AMOUNT OF THE NOTE, TO COMPLETE
THE CONSTRUCTION; TO MAKE CHANGES IN THE PLANS AND SPECIFICATIONS WHICH SHALL BE
NECESSARY OR DESIRABLE TO COMPLETE THE CONSTRUCTION IN SUBSTANTIALLY THE MANNER
CONTEMPLATED BY THE PLANS AND SPECIFICATIONS; TO RETAIN OR EMPLOY NEW GENERAL
CONTRACTORS, SUBCONTRACTORS, ARCHITECTS, ENGINEERS AND INSPECTORS AS SHALL BE
REQUIRED FOR SAID PURPOSES; TO PAY, SETTLE OR COMPROMISE ALL EXISTING BILLS AND
CLAIMS WHICH ARE, OR WHICH MAY BECOME, LIENS AGAINST THE PROJECT; TO EXECUTE ALL
APPLICATIONS AND CERTIFICATES IN THE NAME OF BORROWER, PROSECUTE AND DEFEND ALL
ACTIONS OR PROCEEDINGS IN CONNECTION WITH THE IMPROVEMENTS OR PROJECT; TO TAKE
ACTION AND REQUIRE SUCH PERFORMANCE AS IT DEEMS NECESSARY UNDER THE BOND(S) AND
TO MAKE SETTLEMENTS AND COMPROMISES WITH THE SURETY THEREUNDER, AND IN
CONNECTION THEREWITH, TO EXECUTE INSTRUMENTS OF RELEASE AND SATISFACTION; AND TO
DO ANY AND EVERY ACT WHICH BORROWER MIGHT DO IN ITS OWN BEHALF, IT BEING
UNDERSTOOD AND AGREED THAT THIS POWER OF ATTORNEY SHALL BE A POWER COUPLED WITH
AN INTEREST AND CANNOT BE REVOKED;


 


(B)               WITHHOLD FURTHER DISBURSEMENT OF THE PROCEEDS OF THE LOAN
AND/OR TERMINATE THE FACILITY A LENDER’S OBLIGATIONS TO MAKE FURTHER
DISBURSEMENTS UNDER THE FACILITY A COMMITMENT;


 


(C)               DECLARE THE NOTES TO BE IMMEDIATELY DUE AND PAYABLE;


 


(D)               SELL UNITS PURSUANT TO CONTRACTS OF SALE;


 


(E)               EXERCISE ALL OF BORROWER’S RIGHTS UNDER THE CONDOMINIUM
DOCUMENTS; AND


 


(F)                EXERCISE OR PURSUE ANY OTHER REMEDY OR CAUSE OF ACTION
PERMITTED UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS, OR CONFERRED UPON
THE AGENT BY LAW.

 

96

--------------------------------------------------------------------------------

 


 


ARTICLE XXI
INTERCREDITOR ARRANGEMENTS AND APPLICATION OF FUNDS


 


SECTION 21.1                                APPLICATION OF FUNDS OTHER THAN
INTEREST PAYMENTS.


 

All amounts tendered by or collected from the Borrower or any other Person
(including amounts received by any Servicer) or otherwise available for payment
of the Loans (excluding amounts representing interest payments on the Loans made
anytime prior to the day on which the Notes have been declared due and payable
pursuant to Section 20.1, which shall be applied pursuant to Section 21.2),
whether received in the form of scheduled payments, foreclosure proceeds, funds
received as a result of taking any Enforcement Action, proceeds from the sale of
the Mortgaged Property, proceeds under title, hazard or other insurance policies
or awards or settlements in respect of condemnation proceedings or similar
exercise of the power of eminent domain (other than proceeds, awards or
settlements that are required to be applied to the restoration or repair of the
Mortgaged Property or released to the Borrower in accordance with the Loan
Documents) or otherwise, shall be applied in the following order of priority:

 

first, to the payment (in such priority and proportion as the Agent shall elect
in its sole discretion) of all reasonable legal fees and expenses, indemnities
and other reasonable costs and expenses or other liabilities of any kind
incurred by the Agent or any Servicer in accordance with the terms of the Loan
Documents (including reimbursement of any Lender of any amounts previously
advanced by such Lender to the Agent or the Servicer for the payment of any such
fees, costs and expenses) and then due and payable to the Agent or such Servicer
in accordance with the terms of the Loan Documents, except for Protective
Advances; provided, however, that nothing contained herein is intended to
relieve the Borrower or any Guarantor of its duties to pay such fees, costs,
expenses and liabilities in accordance with the terms of the Loan Documents;

 

second, to the payment (without duplication of amounts paid under clause first
above, and for application in such priority and proportion as the Agent shall
elect in its sole discretion) of any fees and expenses then due and payable to
the Agent or such Servicer in accordance with the terms of the Loan Documents
(including reimbursement of any Lender of any amounts previously advanced or
paid by such Lender to the Agent or the Servicer for the payment of any such
fees or expenses); provided, however, that nothing contained herein is intended
to relieve the Borrower or any Guarantor of its duties to pay such fees and
expenses in accordance with the terms of the Loan Documents;

 

third, to the applicable Lenders to reimburse the amount of any Protective
Advances, and accrued and unpaid interest thereon, made in accordance with the
terms of the Loan Documents, in the same order and priority in which such
Protective Advances were made (and if more than one Lender made a Protective
Advance with respect to a particular covenant, agreement or obligation of
Borrower, ratably among such Lenders);

 

97

--------------------------------------------------------------------------------


 

fourth, ratably to the Facility A Lenders to pay all accrued and unpaid interest
then due and payable to the Facility A Lenders, pro rata in proportion to their
respective Facility A Pro Rata Share;

 

fifth, ratably to the Facility A Lenders to repay the outstanding principal of
the Facility A Loans, pro rata in proportion to their respective Facility A Pro
Rata Share;

 

sixth, ratably to the Facility A Lenders to repay all other amounts then due and
owing to the Facility A Lenders under the terms of the Loan Documents in
connection with the Facility A Loans, pro rata in proportion to their respective
Facility A Pro Rata Share, or if such amounts are not due to all Facility A
Lenders ratably to the applicable Facility A Lenders;

 

seventh, in the case of Prepayment Proceeds, if such Prepayment Proceeds are
required to be deposited into the Facility A Excess Proceeds Account pursuant to
Section 4.10(b), deposit such Prepayment Proceeds into the Facility A Excess
Proceeds Account;

 

eight, ratably to the Facility B-1 Lenders to pay all accrued and unpaid
interest then due and payable to the Facility B-1 Lenders, pro rata in
proportion to their respective Facility B-1 Pro Rata Share;

 

ninth, ratably to the Facility B-1 Lenders to repay the outstanding principal of
the Facility B-1 Loans, pro rata in proportion to their respective Facility B-1
Pro Rata Share;

 

tenth, ratably to the Facility B-1 Lenders to repay all other amounts then due
and owing to the Facility B-1 Lenders under the terms of the Loan Documents in
connection with the Facility B-1 Loans, pro rata in proportion to their
respective Facility B-1 Pro Rata Share, or if such amounts are not due to all
Facility B-1 Lenders ratably to the applicable Facility B-1 Lenders;

 

eleventh, ratably to the Facility B-2 Lenders to pay all accrued and unpaid
interest then due and payable to the Facility B-2 Lenders, pro rata in
proportion to their respective Facility B-2 Pro Rata Share;

 

twelfth, ratably to the Facility B-2 Lenders to repay the outstanding principal
of the Facility B-2 Loans, pro rata in proportion to their respective Facility
B-2 Pro Rata Share;

 

thirteenth, ratably to the Facility B-2 Lenders to repay all other amounts then
due and owing to the Facility B-2 Lenders under the terms of the Loan Documents
in connection with the Facility B-2 Loans, pro rata in proportion to their
respective Facility B-2 Pro Rata Share, or if such amounts are not due to all
Facility B-2 Lenders ratably to the applicable Facility B-2 Lenders;

 

98

--------------------------------------------------------------------------------


 

fourteenth, ratably to the Facility C-1 Lenders to pay all accrued and unpaid
interest then due and payable to the Facility C-1 Lenders, pro rata in
proportion to their respective Facility C-1 Pro Rata Share;

 

fifteenth, ratably to the Facility C-1 Lenders to repay the outstanding
principal of the Facility C-1 Loans, pro rata in proportion to their respective
Facility C-1 Pro Rata Share;

 

sixteenth, ratably to the Facility C-1 Lenders to repay all other amounts then
due and owing to the Facility C-1 Lenders under the terms of the Loan Documents
in connection with the Facility C-1 Loans, pro rata in proportion to their
respective Facility C-1 Pro Rata Share, or if such amounts are not due to all
Facility C-1 Lenders ratably to the applicable Facility C-1 Lenders;

 

seventeenth, ratably to the Facility C-2 Lenders to pay all accrued and unpaid
interest then due and payable to the Facility C-2 Lenders, pro rata in
proportion to their respective Facility C-2 Pro Rata Share;

 

eighteenth, ratably to the Facility C-2 Lenders to repay the outstanding
principal of the Facility C-2 Loans, pro rata in proportion to their respective
Facility C-2 Pro Rata Share;

 

nineteenth, ratably to the Facility C-2 Lenders to repay all other amounts then
due and owing to the Facility C-2 Lenders under the terms of the Loan Documents
in connection with the Facility C-2 Loans, pro rata in proportion to their
respective Facility C-2 Pro Rata Share, or if such amounts are not due to all
Facility C-2 Lenders ratably to the applicable Facility C-2 Lenders;

 

twentieth, any surplus remaining after the payment in full of all obligations
owing to the Agent, the Servicer and the Lenders in connection with the Loan
Documents, to the Borrower or as a court of competent jurisdiction may direct.

 


SECTION 21.2           APPLICATION OF INTEREST PAYMENTS.


 

All amounts tendered by or collected from Borrower or any other Person
representing interest payments on the Loans made anytime prior to the day on
which the Notes have been declared due and payable pursuant to Section 20.1,
including interest paid from the proceeds of any Facility A Loans, shall be
applied in the following order of priority:

 

99

--------------------------------------------------------------------------------


 

first, ratably to the Facility A Lenders to pay all accrued and unpaid interest
then due and payable to the Facility A Lenders, pro rata in proportion to their
respective Facility A Pro Rata Share;

 

second, ratably to the Facility B-1 Lenders to pay all accrued and unpaid
interest then due and payable to the Facility B-1 Lenders, pro rata in
proportion to their respective Facility B-1 Pro Rata Share;

 

third, ratably to the Facility B-2 Lenders to pay all accrued and unpaid
interest then due and payable to the Facility B-2 Lenders, pro rata in
proportion to their respective Facility B-2 Pro Rata Share;

 

fourth, ratably to the Facility C-1 Lenders to pay all accrued and unpaid
interest then due and payable to the Facility C-1 Lenders, pro rata in
proportion to their respective Facility C-1 Pro Rata Share;

 

fifth, ratably to the Facility C-2 Lenders to pay all accrued and unpaid
interest then due and payable to the Facility C-2 Lenders, pro rata in
proportion to their respective Facility C-2 Pro Rata Share; and

 

sixth, any surplus remaining after the payment of the foregoing shall be applied
in accordance with Section 21.1.

 


SECTION 21.3                                PROHIBITION ON CONTEST OR
INTERFERENCE.


 

Subject to Section 21.10, each Subordinate Lender, for itself and its successors
and assigns, agrees that it shall not, and hereby waives:

 


(A)               ANY RIGHT TO, CONTEST OR SUPPORT ANY OTHER PERSON IN
CONTESTING THE PRIORITY, VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE INTEREST OF THE AGENT IN THE COLLATERAL, IN ANY
MANNER WHATSOEVER, INCLUDING IN ANY ENFORCEMENT ACTION OR BANKRUPTCY PROCEEDING;


 


(B)               ANY RIGHT TO, TAKE ANY ACTION THAT WOULD DIRECTLY HINDER,
OBSTRUCT OR DELAY ANY EXERCISE OF REMEDIES UNDER THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, INCLUDING ANY SALE, LEASE, EXCHANGE, TRANSFER OR OTHER
DISPOSITION OF ANY OF THE MORTGAGED PROPERTY OR ANY OTHER SECURITY SUBJECT TO
ANY LOAN DOCUMENT, WHETHER BY FORECLOSURE OR OTHERWISE;


 


(C)               ANY AND ALL RIGHTS IT MAY HAVE AS A JUNIOR OR SUBORDINATE
SECURED CREDITOR OR OTHERWISE TO OBJECT TO THE MANNER IN WHICH THE AGENT SEEKS
OR IS INSTRUCTED OR DIRECTED BY THE REQUIRED LENDERS TO SEEK TO ENFORCE ANY OF
THE MORTGAGED PROPERTY OR ANY OTHER SECURITY SUBJECT TO ANY LOAN DOCUMENT, TO
COLLECT ANY AMOUNT OWING TO THE AGENT, ANY SERVICER OR ANY LENDER, OR TO
EXERCISE ANY OTHER RIGHT, REMEDY OR POWER UNDER OR WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, REGARDLESS OF WHETHER ANY ACTION OR
FAILURE TO ACT BY OR ON BEHALF OF ANY SENIOR LENDER IS ADVERSE TO OR ADVERSELY
AFFECTS THE INTEREST OF ANY SUBORDINATE LENDER.

 

100

--------------------------------------------------------------------------------


 


SECTION 21.4                                DIRECTION TO THE AGENT TO ENFORCE.


 

Subject to Section 21.10:

 


(A)               EACH SUBORDINATE LENDER AGREES THAT IT SHALL NOT CONTEST,
PROTEST OR OBJECT TO (I) ANY FORECLOSURE PROCEEDING COMMENCED BY, OR ANY OTHER
EXERCISE OF REMEDIES RELATING TO THE COLLATERAL BY THE AGENT IN ACCORDANCE WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, OR (II) ANY FORBEARANCE BY THE
SENIOR LENDERS IN CAUSING THE AGENT TO COMMENCE ANY SUCH PROCEEDING OR EXERCISE
ANY SUCH REMEDY.  THE SENIOR LENDERS SHALL HAVE THE EXCLUSIVE RIGHT TO DIRECT
AND INSTRUCT THE AGENT IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT WITH
RESPECT TO EXERCISE AND ENFORCEMENT OF RIGHTS, REMEDIES AND POWERS WITH RESPECT
TO THE LOAN DOCUMENTS AND THE COLLATERAL AND WITH RESPECT TO DETERMINATIONS
REGARDING RELEASE, DISPOSITION OR RESTRICTIONS WITH RESPECT TO THE COLLATERAL,
IN EACH CASE WITHOUT CONSENT OF ANY SUBORDINATE LENDER.


 


(B)               THE LENDERS HEREBY ACKNOWLEDGE AND AGREE THAT, EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, NO COVENANT, AGREEMENT OR OTHER
PROVISION OF ANY OF THE LOAN DOCUMENTS SHALL BE DEEMED TO RESTRICT IN ANY WAY
THE RIGHTS OF THE SENIOR LENDERS OR THE SUBORDINATE LENDERS WITH RESPECT TO THE
COLLATERAL AND THE LOAN DOCUMENTS.


 


(C)               THE SUBORDINATE LENDERS AGREE THAT THEY SHALL TAKE SUCH
ACTIONS AS THE AGENT, AT THE DIRECTION OF SENIOR LENDERS CONSTITUTING REQUIRED
LENDERS, MAY REASONABLY REQUEST IN CONNECTION WITH THE EXERCISE OR ENFORCEMENT
OF ANY RIGHT, REMEDY OR POWER UNDER OR WITH RESPECT TO THE LOAN DOCUMENTS.


 


(D)               IN THE EVENT OF ANY DISPUTE OR CONFLICTING WRITTEN
INSTRUCTIONS OR DIRECTION RECEIVED BY THE AGENT FROM THE SENIOR LENDERS AND THE
SUBORDINATE LENDERS WITH RESPECT TO THE COLLATERAL, THE DEBT, THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS, THE AGENT SHALL ACT UPON SUCH WRITTEN
INSTRUCTION OR DIRECTION RECEIVED FROM THE SENIOR LENDERS CONSTITUTING REQUIRED
LENDERS AND SHALL BE FULLY PROTECTED IN DOING SO.


 


SECTION 21.5                                BANKRUPTCY PROCEEDINGS.


 

Subject to Section 21.10:

 


(A)               FILING OF MOTIONS.  UNTIL THE DEBT OWED TO THE SENIOR LENDERS
HAS BEEN PAID IN FULL AND ANY REMAINING FACILITY A LOAN COMMITMENTS HAVE BEEN
TERMINATED, THE SUBORDINATE LENDERS AGREE THAT NO SUBORDINATE LENDER SHALL, IN
OR IN CONNECTION WITH ANY BANKRUPTCY PROCEEDING, FILE ANY PLEADINGS OR MOTIONS,
TAKE ANY POSITION AT ANY HEARING OR PROCEEDING OF ANY NATURE, OR OTHERWISE TAKE
ANY ACTION WHATSOEVER, IN EACH CASE IN RESPECT OF BORROWER, ANY GUARANTOR OR ANY
OF THE COLLATERAL,

 

101

--------------------------------------------------------------------------------


 

including with respect to the determination of any Liens or claims held by the
Agent or any Senior Lender (including the validity and enforceability thereof)
or the value of any claims of such parties under Section 506(a) of the
Bankruptcy Code or otherwise; provided that the Subordinate Lenders may file a
proof of claim in a Bankruptcy Proceeding subject to the limitations contained
in this Agreement and only if consistent with the terms and the limitations on
the Subordinate Lenders imposed hereby.


 


(B)               FINANCING MATTERS.  IF BORROWER OR ANY GUARANTOR BECOMES
SUBJECT TO ANY BANKRUPTCY PROCEEDING, AND IF THE SENIOR LENDERS CONSTITUTING
REQUIRED LENDERS, DIRECTLY OR THROUGH THE AGENT, DESIRE TO CONSENT (OR NOT
OBJECT) TO THE SALE, USE OR LEASE OF CASH OR OTHER COLLATERAL UNDER THE
BANKRUPTCY CODE OR TO PROVIDE FINANCING TO BORROWER OR SUCH GUARANTOR UNDER THE
BANKRUPTCY CODE OR TO CONSENT (OR NOT OBJECT) TO THE PROVISION OF SUCH FINANCING
BY ANY THIRD PARTY (A “DIP FINANCING”), THEN THE SUBORDINATE LENDERS AGREE THAT
EACH SUBORDINATE LENDER (I) WILL BE DEEMED TO HAVE CONSENTED TO, WILL RAISE NO
OBJECTION TO, NOR SUPPORT ANY OTHER PERSON OBJECTING TO, THE SALE, USE OR LEASE
OF SUCH CASH OR OTHER COLLATERAL OR TO SUCH DIP FINANCING, (II) OTHER THAN IN
ACCORDANCE WITH SECTION 21.5(D), WILL NOT REQUEST OR ACCEPT ANY FORM OF ADEQUATE
PROTECTION OR ANY OTHER RELIEF IN CONNECTION WITH THE SALE, USE OR LEASE OF SUCH
CASH OR OTHER COLLATERAL OR SUCH DIP FINANCING, (III) WILL SUBORDINATE (AND WILL
BE DEEMED HEREUNDER TO HAVE SUBORDINATED) THE DEBT OF SUCH SUBORDINATE LENDERS
AND THEIR RESPECTIVE INTERESTS IN THE LOAN DOCUMENTS (A) TO SUCH DIP FINANCING
WITH THE SAME TERMS AND CONDITIONS AS THE SENIOR LENDERS AND THEIR RESPECTIVE
INTERESTS IN THE LOAN DOCUMENTS ARE SUBORDINATED THERETO (AND SUCH SUBORDINATION
WILL NOT ALTER IN ANY MANNER THE TERMS OF THIS AGREEMENT), (B) TO ANY ADEQUATE
PROTECTION PROVIDED TO THE SENIOR LENDERS AND (C) TO ANY “CARVE-OUT” FOR
PROFESSIONAL AND UNITED STATES TRUSTEE FEES AGREED TO BY THE SENIOR LENDERS
CONSTITUTING REQUIRED LENDERS, AND (D) AGREES THAT NOTICE RECEIVED FIVE
(5) CALENDAR DAYS PRIOR TO ANY HEARING SEEKING ENTRY OF AN ORDER APPROVING SUCH
USAGE OF CASH COLLATERAL OR APPROVING SUCH FINANCING SHALL BE ADEQUATE NOTICE.


 


(C)               RELIEF FROM THE AUTOMATIC STAY.  THE SUBORDINATE LENDERS AGREE
THAT NONE OF THEM WILL SEEK RELIEF FROM THE AUTOMATIC STAY OR FROM ANY OTHER
STAY IN ANY BANKRUPTCY PROCEEDING OR TAKE ANY ACTION IN DEROGATION THEREOF, IN
EACH CASE IN RESPECT OF BORROWER, ANY GUARANTOR OR ANY COLLATERAL, WITHOUT THE
PRIOR WRITTEN CONSENT OF THE SENIOR LENDERS CONSTITUTING REQUIRED LENDERS.


 


(D)               ADEQUATE PROTECTION.  THE SUBORDINATE LENDERS AGREE THAT NONE
OF THEM SHALL OBJECT, CONTEST, OR SUPPORT ANY OTHER PERSON OBJECTING TO OR
CONTESTING, (I) ANY REQUEST BY THE AGENT OR ANY SENIOR LENDER FOR ADEQUATE
PROTECTION OR (II) ANY OBJECTION BY THE AGENT OR SENIOR LENDERS CONSTITUTING
REQUIRED LENDERS TO ANY MOTION, RELIEF, ACTION OR PROCEEDING BASED ON A CLAIM OF
A LACK OF ADEQUATE PROTECTION OR (III) THE PAYMENT OF INTEREST, FEES, EXPENSES
OR OTHER AMOUNTS TO THE AGENT OR ANY SENIOR LENDER UNDER
SECTION 506(B) OR 506(C) OF THE BANKRUPTCY CODE OR OTHERWISE, IN EACH CASE WITH
RESPECT TO BORROWER OR ANY GUARANTOR.  NOTWITHSTANDING ANYTHING CONTAINED IN
THIS SECTION 21.5, IN ANY BANKRUPTCY PROCEEDING INVOLVING BORROWER OR ANY
GUARANTOR, THE SUBORDINATE LENDERS MAY SEEK, SUPPORT, ACCEPT OR RETAIN ADEQUATE
PROTECTION ONLY IF THE SENIOR LENDERS CONSTITUTING REQUIRED LENDERS DO NOT
OBJECT TO THE ADEQUATE PROTECTION BEING PROVIDED TO THE AGENT OR THE SENIOR
LENDERS.

 

102

--------------------------------------------------------------------------------


 


(E)               ASSET DISPOSITIONS IN A BANKRUPTCY PROCEEDING.  NO SUBORDINATE
LENDER SHALL, IN ANY BANKRUPTCY PROCEEDING OR OTHERWISE, OPPOSE ANY SALE OR
DISPOSITION OF ANY ASSETS OF BORROWER OR ANY GUARANTOR OR ANY COLLATERAL THAT IS
SUPPORTED BY THE SENIOR LENDERS CONSTITUTING REQUIRED LENDERS OR BY THE AGENT AT
THE DIRECTION OF THE SENIOR LENDERS CONSTITUTING REQUIRED LENDERS, AND THE
SUBORDINATE LENDERS WILL BE DEEMED TO HAVE CONSENTED UNDER SECTION 363 OF THE
BANKRUPTCY CODE (AND OTHERWISE) TO ANY SALE SUPPORTED BY THE AGENT OR THE SENIOR
LENDERS CONSTITUTING REQUIRED LENDERS AND TO HAVE RELEASED THE INTEREST OF THE
SUBORDINATE LENDERS IN SUCH ASSETS.


 


(F)                NO WAIVERS.  NOTHING CONTAINED HEREIN SHALL PROHIBIT OR IN
ANY WAY LIMIT THE AGENT OR THE SENIOR LENDERS FROM OBJECTING IN ANY BANKRUPTCY
PROCEEDING WITH RESPECT TO BORROWER OR ANY GUARANTOR OR OTHERWISE TO ANY ACTION
TAKEN BY ANY SUBORDINATE LENDER, INCLUDING THE SEEKING BY ANY SUBORDINATE LENDER
OF ADEQUATE PROTECTION OR THE ASSERTION BY ANY SUBORDINATE LENDER OF ANY OF ITS
RIGHTS AND REMEDIES UNDER THE LOAN DOCUMENTS OR OTHERWISE WITH RESPECT TO
BORROWER OR ANY GUARANTOR OR THE COLLATERAL.


 


(G)               PLANS OF REORGANIZATION.  NO SUBORDINATE LENDER SHALL SUPPORT
OR VOTE IN FAVOR OF ANY PLAN OF REORGANIZATION (AND EACH SHALL VOTE AND SHALL BE
DEEMED TO HAVE VOTED TO REJECT ANY PLAN OF REORGANIZATION) OF BORROWER OR ANY
GUARANTOR UNLESS SUCH PLAN (I) PAYS OFF, IN CASH IN FULL, ALL OBLIGATIONS OWING
TO THE SENIOR LENDERS UNDER THE LOAN DOCUMENTS OR (II) IS ACCEPTED BY THE SENIOR
LENDERS.  TO THE EXTENT THAT ANY SUBORDINATE LENDER ATTEMPTS TO VOTE OR VOTES IN
FAVOR OF ANY SUCH PLAN OR REORGANIZATION IN A MANNER INCONSISTENT WITH THIS
SECTION 21.5(G), SUCH SUBORDINATE LENDER IRREVOCABLY AGREES THAT THE AGENT OR
ANY SENIOR LENDER MAY BE, AND MAY BE DEEMED, AN “AUTHORIZED AGENT” OF SUCH PARTY
UNDER BANKRUPTCY RULES 3018(C) AND 9010, AUTHORIZED AND ENTITLED TO SUBMIT A
SUPERSEDING BALLOT ON BEHALF OF SUCH SUBORDINATE LENDER THAT IS CONSISTENT WITH
THIS AGREEMENT.


 


(H)               OTHER MATTERS.  TO THE EXTENT THAT ANY SUBORDINATE LENDER HAS
OR ACQUIRES RIGHTS UNDER SECTION 363 OR SECTION 364 OF THE BANKRUPTCY CODE WITH
RESPECT TO ANY OF THE COLLATERAL, SUCH SUBORDINATE LENDER AGREES NOT TO ASSERT
ANY OF SUCH RIGHTS WITHOUT THE PRIOR WRITTEN CONSENT OF THE SENIOR LENDERS
CONSTITUTING REQUIRED LENDERS; PROVIDED THAT IF REQUESTED BY THE AGENT OR THE
SENIOR LENDERS CONSTITUTING REQUIRED LENDERS, THE SUBORDINATE LENDERS SHALL
TIMELY EXERCISE SUCH RIGHTS IN THE MANNER REQUESTED BY THE AGENT OR SUCH SENIOR
LENDERS, INCLUDING ANY RIGHTS TO PAYMENTS IN RESPECT OF SUCH RIGHTS.


 


(I)                EFFECTIVENESS IN BANKRUPTCY PROCEEDINGS.  THIS AGREEMENT,
WHICH THE PARTIES HERETO EXPRESSLY ACKNOWLEDGE IS A “SUBORDINATION AGREEMENT”
UNDER SECTION 510(A) OF THE BANKRUPTCY CODE, SHALL BE EFFECTIVE BEFORE AND AFTER
THE COMMENCEMENT OF A BANKRUPTCY PROCEEDING.  ALL REFERENCES IN THIS AGREEMENT
TO BORROWER OR ANY GUARANTOR SHALL INCLUDE BORROWER OR SUCH GUARANTOR AS A
DEBTOR-IN-POSSESSION AND ANY RECEIVER OR TRUSTEE FOR BORROWER OR SUCH GUARANTOR
IN ANY BANKRUPTCY PROCEEDING.

 

103

--------------------------------------------------------------------------------


 


SECTION 21.6                                OTHER RIGHTS AS CREDITORS


 


(A)               NOTHING IN THIS ARTICLE XXI SHALL PROHIBIT RECEIPT BY ANY
SUBORDINATE LENDER OF THE REQUIRED PAYMENTS TO BE MADE WITH RESPECT TO THE
PORTION OF THE DEBT OWED TO SUCH SUBORDINATE LENDER PURSUANT TO THE TERMS OF
THIS AGREEMENT (INCLUDING SECTION 21.1).  WITHOUT THE PRIOR CONSENT OF THE
SENIOR LENDERS CONSTITUTING REQUIRED LENDERS, NO LENDER SHALL SEEK TO OBTAIN A
JUDGMENT CLAIM IN RESPECT OF ANY OF THE DEBT OR ANY OF THE COLLATERAL.  IF,
HOWEVER, IN VIOLATION OF THE IMMEDIATELY PRECEDING SENTENCE ANY SUBORDINATE
LENDER BECOMES A JUDGMENT LIEN CREDITOR IN RESPECT OF ANY OF THE DEBT OR ANY OF
THE COLLATERAL, SUCH SUBORDINATE LENDER SHALL FORTHWITH ASSIGN SUCH JUDGMENT
LIEN TO THE AGENT TO BE HELD, ENFORCED, COLLECTED AND APPLIED BY THE AGENT IN
ACCORDANCE WITH THE TERMS AND PROVISIONS OF THIS AGREEMENT.


 


(B)               THE LENDERS SHALL NOT ACQUIRE OR HOLD ANY LIEN ON ANY OF THE
ASSETS OF BORROWER OR ANY GUARANTOR EXCEPT UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS.  IF ANY LENDER SHALL NONETHELESS, AND IN BREACH OF THIS
AGREEMENT, ACQUIRE OR HOLD ANY LIEN ON ANY OF SUCH ASSETS OF BORROWER OR ANY
GUARANTOR, THEN SUCH LENDER SHALL (I) BE DEEMED TO HOLD SUCH LIEN FOR THE
BENEFIT OF THE AGENT AS SECURITY FOR THE DEBT AND SHALL ASSIGN SUCH LIEN TO THE
AGENT TO BE HELD, ENFORCED, COLLECTED AND APPLIED BY THE AGENT IN ACCORDANCE
WITH THE TERMS AND PROVISIONS OF THIS AGREEMENT OR (II) RELEASE SUCH LIEN IF SO
REQUESTED BY THE SENIOR LENDERS CONSTITUTING REQUIRED LENDERS.


 


SECTION 21.7                                PAYMENT OVER TO THE AGENT.


 

Subject to the provisions of Section 23.12, any payment of any portion of the
Debt or any proceeds of the Collateral received by any Lender in any manner,
whether or not in contravention of this Agreement or the other Loan Documents,
shall be segregated and held in trust and forthwith paid over to the Agent in
the same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct, for application by the Agent in
accordance with the terms and provisions of this Agreement.

 


SECTION 21.8                                NO DUTY TO SUBORDINATE LENDERS.


 

Subject to Section 21.10:

 


(A)               NONE OF THE SENIOR LENDERS SHALL HAVE ANY DUTY OR
RESPONSIBILITY TO ANY SUBORDINATE LENDER IN RESPECT OF ANY EXERCISING OR FAILING
TO EXERCISE ANY RIGHT UNDER THIS AGREEMENT, AND SHALL NOT BE REQUIRED TO TAKE
INTO ACCOUNT THE INTERESTS OF ANY SUBORDINATE LENDER OR THE EFFECT ON SUCH
INTERESTS OR THE PORTION OF THE DEBT OWED TO THE

 

104

--------------------------------------------------------------------------------


 

Subordinate Lenders in exercising or failing to exercise any right under this
Agreement.  Without limiting the foregoing, each Subordinate Lender hereby
(i) waives all rights to any fiduciary duty, duty of care owing to it by the
Senior Lenders or other standard of conduct applicable to the Senior Lenders,
and all rights to claim a violation of such duties or standards,
(ii) acknowledges and agrees that in connection with any disposition of the
Collateral the Senior Lenders constituting Required Lenders may accept a
purchase price for the Collateral or any portion thereof in their sole
discretion, including, without limitation, a purchase price for less than the
aggregate amount of the Debt and that such purchase price may result in the
Subordinate Lenders receiving no proceeds of such disposition and (iii) waives
all rights to claim a violation of any law in connection with the disposition of
the Collateral.


 


(B)               OTHER THAN ANY RELIANCE ON THE TERMS OF THIS AGREEMENT, EACH
SUBORDINATE LENDER (I) ACKNOWLEDGES THAT IT HAS INDEPENDENTLY AND WITHOUT
RELIANCE ON ANY SENIOR LENDER, AND BASED ON DOCUMENTS AND INFORMATION DEEMED BY
IT TO BE APPROPRIATE, MADE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO
AND BE BOUND BY THE TERMS OF THIS AGREEMENT, AND (II) AGREES THAT IT WILL
CONTINUE TO MAKE ITS OWN CREDIT DECISIONS WITHOUT RELIANCE ON ANY SENIOR LENDER.


 


SECTION 21.9                                CERTAIN WAIVERS BY SUBORDINATE
LENDERS.


 

Subject to Section 21.10:

 


(A)               NO RIGHT OF ANY SENIOR LENDER TO ENFORCE ANY PROVISION OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AT ANY TIME IN ANY WAY BE PREJUDICED
OR IMPAIRED BY ANY ACT OR FAILURE TO ACT ON THE PART OF BORROWER, ANY GUARANTOR
OR ANY OF THEIR AFFILIATES, OR BY ANY ACT OR FAILURE TO ACT BY ANY SENIOR
LENDER, OR BY ANY NONCOMPLIANCE BY ANY PERSON (OTHER THAN A SENIOR LENDER) WITH
THE TERMS, PROVISIONS AND COVENANTS OF THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, REGARDLESS OF ANY KNOWLEDGE THEREOF WHICH ANY SENIOR LENDER MAY HAVE
OR BE OTHERWISE CHARGED WITH.


 


(B)               THE SUBORDINATE LENDERS ALSO AGREE THAT THE SENIOR LENDERS
SHALL HAVE NO LIABILITY TO ANY SUBORDINATE LENDER, AND THE SUBORDINATE LENDERS
HEREBY WAIVE ANY CLAIM AGAINST ANY SENIOR LENDER, ARISING OUT OF ANY AND ALL
ACTIONS WHICH THE SENIOR LENDERS MAY TAKE OR PERMIT OR OMIT TO TAKE WITH RESPECT
TO (I) THE LOAN DOCUMENTS OR (II) THE COLLECTION OF THE DEBT, IN ACCORDANCE WITH
THIS AGREEMENT.


 


(C)               UNTIL THE PORTION OF THE DEBT OWING TO THE SENIOR LENDERS HAS
BEEN PAID IN FULL, THE SUBORDINATE LENDERS AGREE NOT TO ASSERT AND HEREBY WAIVE,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO DEMAND, REQUEST, PLEAD OR
OTHERWISE ASSERT OR OTHERWISE CLAIM THE BENEFIT OF, ANY MARSHALLING, APPRAISAL,
VALUATION OR OTHER SIMILAR RIGHT THAT MAY OTHERWISE BE AVAILABLE UNDER
APPLICABLE LAW WITH RESPECT TO THE COLLATERAL OR ANY OTHER SIMILAR RIGHTS A
JUNIOR SECURED CREDITOR MAY HAVE UNDER APPLICABLE LAW WITH RESPECT TO THE
COLLATERAL.

 

105

--------------------------------------------------------------------------------


 


(D)               THE SUBORDINATE LENDERS AGREE NOT TO MAKE ANY JUDICIAL OR
NON-JUDICIAL CLAIM OR DEMAND OR COMMENCE ANY JUDICIAL OR NON-JUDICIAL PROCEEDING
AGAINST BORROWER, ANY GUARANTOR OR ANY OF THE COLLATERAL SEEKING PAYMENT OR
DAMAGES OR OTHER RELIEF BY WAY OR SPECIFIC PERFORMANCE, INJUNCTION OR OTHERWISE,
OTHER THAN FILING A PROOF OF CLAIM OR THE EQUIVALENT AGAINST BORROWER OR ANY
GUARANTOR PURSUANT TO SECTION 21.5(A).


 


SECTION 21.10                          CERTAIN RIGHTS OF SUBORDINATE LENDERS.


 

Nothing contained in this Article XXI shall limit or restrict the rights of each
Subordinate Lender to object to any actual or proposed action by the Agent or
any Senior Lender (i) that would be contrary to the terms of this Agreement or
any of the other Loan Documents, (ii) that would violate applicable law or
(iii) that would constitute gross negligence or willful misconduct by the Agent.

 


SECTION 21.11                          OBLIGATIONS UNCONDITIONAL.


 

All rights, interests, agreements and obligations of the Senior Lenders and the
Subordinate Lenders, respectively, under this Article XXI shall remain in full
force and effect irrespective of:

 


(A)               ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LOAN DOCUMENT;


 


(B)               ANY CHANGE IN THE TIME, MANNER OR PLACE OF PAYMENT OF, OR IN
ANY OTHER TERMS OF, ALL OR ANY OF THE DEBT, OR ANY AMENDMENT OR WAIVER OR OTHER
MODIFICATION, INCLUDING ANY INCREASE IN THE AMOUNT THEREOF, WHETHER BY COURSE OF
CONDUCT OR OTHERWISE, OF THE TERMS OF ANY LOAN DOCUMENT;


 


(C)               ANY EXCHANGE OF ANY SECURITY INTEREST IN ANY COLLATERAL OR ANY
OTHER COLLATERAL, OR ANY AMENDMENT, WAIVER OR OTHER MODIFICATION, WHETHER IN
WRITING OR BY COURSE OF CONDUCT OR OTHERWISE, OF ALL OR ANY OF THE DEBT OR ANY
GUARANTEE THEREOF;


 


(D)               THE COMMENCEMENT OF ANY BANKRUPTCY PROCEEDING IN RESPECT OF
BORROWER, ANY GUARANTOR OR ANY OF THEIR AFFILIATES, WHETHER OR NOT AN OBLIGOR OR
GUARANTOR, IN RESPECT OF THE DEBT; OR


 


(E)               ANY OTHER CIRCUMSTANCES WHICH OTHERWISE MIGHT CONSTITUTE A
DEFENSE AVAILABLE TO, OR A DISCHARGE OF, BORROWER, ANY GUARANTOR OR ANY OF THEIR
AFFILIATES, WHETHER OR NOT AN OBLIGOR OR GUARANTOR, IN RESPECT OF THE DEBT IN
RESPECT OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 


SECTION 21.12         ACTIONS UPON BREACH.


 


(A)               IF ANY SUBORDINATE LENDER, CONTRARY TO THIS AGREEMENT,
COMMENCES OR PARTICIPATES IN ANY ACTION OR PROCEEDING AGAINST BORROWER, ANY
GUARANTOR OR THE COLLATERAL, SENIOR LENDERS CONSTITUTING REQUIRED LENDERS MAY
INTERPOSE THIS AGREEMENT AS A DEFENSE OR DILATORY PLEA AND MAY INTERVENE AND
INTERPOSE SUCH DEFENSE OR PLEA IN THE NAME OF THE SENIOR LENDERS OR IN THE NAME
OF THE AGENT.

 

106

--------------------------------------------------------------------------------


 


(B)               SHOULD ANY SUBORDINATE LENDER, CONTRARY TO THIS ARTICLE XXI,
TAKE OR ATTEMPT TO TAKE, ANY ACTION WITH RESPECT TO BORROWER, ANY GUARANTOR OR
THE COLLATERAL OR FAIL TO TAKE ANY ACTION REQUIRED BY THIS ARTICLE XXI, THE
SENIOR LENDERS CONSTITUTING REQUIRED LENDERS MAY OBTAIN RELIEF AGAINST SUCH
SUBORDINATE LENDER BY INJUNCTION, SPECIFIC PERFORMANCE OR OTHER APPROPRIATE
LEGAL OR EQUITABLE RELIEF, IT BEING UNDERSTOOD AND AGREED THAT (I) THE SENIOR
LENDERS’ DAMAGES MAY AT THAT TIME BE DIFFICULT TO ASCERTAIN AND MAY BE
IRREPARABLE, AND (II) EACH SUBORDINATE LENDER WAIVES ANY DEFENSE THAT ANY SENIOR
LENDER CANNOT DEMONSTRATE DAMAGE OR BE MADE WHOLE BY THE AWARD OF DAMAGES.


 


SECTION 21.13                          PURCHASE RIGHT.


 

Without prejudice to the enforcement of the remedies by or at the direction of
the Senior Lenders, the Senior Lenders agree that at any time after
(a) acceleration of the Loans in accordance with the terms of this Agreement,
(b) the commencement of a Bankruptcy Proceeding or (c) an Event of Default and
the commencement of Enforcement Action in respect thereof (each, a “Purchase
Event”), within 120 days of such Purchase Event, one or more of the Subordinate
Lenders may request, and the Senior Lenders hereby offer the Subordinate Lenders
the option, to purchase all, but not less than all, of the aggregate amount of
then outstanding Debt owing to the Senior Lenders at par, plus accrued and
unpaid interest and fees, in each case without warranty or representation or
recourse (except for representations and warranties required to be made by
assigning Senior Lenders pursuant to the relevant Assignment and Assumption
Agreement.  If such right is exercised, the parties shall close such transaction
promptly after the exercise but in any event within ten Business Days of the
request pursuant to documentation mutually acceptable to the assigning Senior
Lenders and purchasing Subordinate Lenders.   If Subordinate Lenders of
different Facilities exercise such right, the Subordinate Lenders ranking most
senior in priority shall be entitled to exercise such right.  If none of the
Subordinate Lenders exercise such right, the Senior Lenders shall have no
further obligations pursuant to this Section 21.13 for such Purchase Event and
may take any further action in their sole discretion in accordance with this
Agreement.

 


ARTICLE XXII
AGENCY


 


SECTION 22.1                                APPOINTMENT AND AUTHORITY.


 


(A)               EACH OF THE LENDERS HEREBY IRREVOCABLY APPOINTS CENTRAL
PACIFIC TO ACT ON ITS BEHALF AS THE AGENT TO ADMINISTER THE LOANS AND TO TAKE
ACTION OR CAUSE SUCH ACTIONS TO BE TAKEN ON ITS BEHALF WITH RESPECT TO THE LOAN
DOCUMENTS UNDER THE PROVISIONS OF THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND
THE SERVICING STANDARDS AND AUTHORIZES THE AGENT TO TAKE SUCH ACTIONS ON ITS
BEHALF AND TO EXERCISE SUCH POWERS AS ARE DELEGATED

 

107

--------------------------------------------------------------------------------


 

to the Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto.  The Agent hereby confirms its
acceptance of such appointment.  The Agent shall carry out its administrative
duties to the Lenders in accordance with the applicable terms of this Agreement,
the other Loan Documents and the Servicing Standard.  The relationship between
the Agent and each Lender is a contractual relationship only, and the Agent
shall not have any duties or responsibilities (except those expressly set forth
in this Agreement and the other Loan Documents).  The provisions of this
Article are solely for the benefit of the Agent and the Lenders, and neither
Borrower nor Guarantor shall have rights as a third party beneficiary of any of
such provisions.


 


(B)               THE AGENT HEREBY REPRESENTS AND WARRANTS TO THE LENDERS AS OF
THE DATE HEREOF:


 

(I)         THE AGENT HAS ALL NECESSARY BANKING POWER AND AUTHORITY TO PERFORM
ALL ITS OBLIGATIONS WITH RESPECT TO THIS AGREEMENT, THE LOAN AGREEMENT AND THE
OTHER LOAN DOCUMENTS;

 

(II)        NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT NOR PERFORMANCE
BY THE AGENT THEREUNDER BY THE AGENT WILL CONFLICT WITH OR RESULT IN A BREACH OF
ANY OF THE PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER THE ORGANIZATIONAL
DOCUMENTS OF THE AGENT, AS AMENDED, OR ANY AGREEMENT, MORTGAGE, INDENTURE OR
OTHER INSTRUMENT TO WHICH THE AGENT IS A PARTY, OR RESULT IN THE VIOLATION OF
ANY LAW, RULE, REGULATION, ORDER, JUDGMENT OR DECREE TO WHICH THE AGENT IS
SUBJECT;

 

(III)       THERE IS NO LITIGATION OR GOVERNMENTAL PROCEEDING PENDING, OR TO THE
BEST OF THE AGENT’S KNOWLEDGE, THREATENED WHICH, IF DETERMINED ADVERSELY TO THE
AGENT, WOULD ADVERSELY AFFECT THE ENFORCEABILITY OF THIS AGREEMENT AGAINST THE
AGENT, OR ANY OTHER DOCUMENT OR INSTRUMENT EXECUTED IN CONNECTION HEREWITH; AND

 

(IV)      IT IS (1) IN COMPLIANCE WITH ANY AND ALL APPLICABLE LICENSING
REQUIREMENTS OF THE STATE WHERE THE MORTGAGED PROPERTY IS LOCATED, IF ANY SUCH
REQUIREMENTS ARE APPLICABLE TO THE AGENT, AND (2) EITHER (I) ORGANIZED UNDER THE
LAWS OF SUCH STATE, (II) QUALIFIED TO DO BUSINESS IN SUCH STATE OR (III) TO THE
BEST OF ITS KNOWLEDGE, NOT REQUIRED TO QUALIFY TO DO BUSINESS IN SUCH STATE.

 


SECTION 22.2                                RIGHTS AS A LENDER.


 

The Person serving as the Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not the Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with Borrower or any subsidiary or other Affiliate thereof
as if such Person were not the Agent hereunder and without any duty to account
therefor to the Lenders.

 

108

--------------------------------------------------------------------------------


 


SECTION 22.3                                EXCULPATORY PROVISIONS.


 

The Agent shall not have any duties or obligations except those expressly set
forth herein and in the other Loan Documents.  Without limiting the generality
of the foregoing, the Agent:

 


(A)               SHALL NOT BE SUBJECT TO ANY FIDUCIARY OR OTHER IMPLIED DUTIES,
REGARDLESS OF WHETHER A DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING;


 


(B)               SHALL NOT HAVE ANY DUTY TO TAKE ANY DISCRETIONARY ACTION OR
EXERCISE ANY DISCRETIONARY POWERS, EXCEPT DISCRETIONARY RIGHTS AND POWERS
EXPRESSLY CONTEMPLATED HEREBY OR BY THE OTHER LOAN DOCUMENTS THAT THE AGENT IS
REQUIRED TO EXERCISE AS DIRECTED IN WRITING BY THE REQUIRED LENDERS (OR SUCH
OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL BE EXPRESSLY PROVIDED FOR
HEREIN OR IN THE OTHER LOAN DOCUMENTS), PROVIDED THAT THE AGENT SHALL NOT BE
REQUIRED TO TAKE ANY ACTION THAT, IN ITS OPINION OR THE OPINION OF ITS COUNSEL,
MAY EXPOSE THE AGENT TO LIABILITY OR THAT IS CONTRARY TO ANY LOAN DOCUMENT OR
APPLICABLE LAW; AND


 


(C)               SHALL NOT, EXCEPT AS EXPRESSLY SET FORTH HEREIN AND IN THE
OTHER LOAN DOCUMENTS, HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT BE LIABLE FOR THE
FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO THE BORROWER OR ANY OF ITS
AFFILIATES THAT IS COMMUNICATED TO OR OBTAINED BY THE PERSON SERVING AS THE
AGENT OR ANY OF ITS AFFILIATES IN ANY CAPACITY UNLESS SUCH INFORMATION IS
RECEIVED IN ITS CAPACITY AS AGENT HEREUNDER.


 

The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 23.2 and Article XX) or (ii) in the absence of its own gross negligence
or willful misconduct.  The Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until notice describing such Default or
Event of Default is given to the Agent by Borrower or a Lender.

 

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Articles VIII and IX or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Agent.

 

109

--------------------------------------------------------------------------------


 


SECTION 22.4                                RELIANCE BY AGENT.


 

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon.  In determining compliance with any condition
hereunder to the making of a Loan, that by its terms must be fulfilled to the
satisfaction of a Lender, the Agent may presume that such condition is
satisfactory to such Lender unless the Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.  The Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 


SECTION 22.5                                DELEGATION OF DUTIES.


 

The Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Agent.  The Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties.  Each such sub-agent and the Related Parties of the
Agent and each such sub-agent shall be entitled to the benefits of all
provisions of this Article XXII and Sections 14.7 and 14.8 (as though such
sub-agents were the “Agent” under the Loan Documents) as if set forth in full
herein with respect thereto.  Other than with respect to TriMont and any
successor Servicer, the Agent shall be solely responsible for the payment of any
fees or other compensation due to any third party it engages to service the
Loans in excess of the amounts paid by Borrower therefor.

 


SECTION 22.6                                RESIGNATION OF AGENT.


 

The Agent may at any time give notice of its resignation to the Lenders and
Borrower.  Upon receipt of any such notice of resignation, the Lenders shall
have the right, in consultation with Borrower, to appoint a successor.  If no
such successor shall have been so appointed by the Lenders and shall have
accepted such appointment within sixty (60) days after the retiring Agent gives
notice of its resignation, then the retiring Agent may on behalf of the Lenders,
appoint a successor Agent meeting the qualifications set forth above provided
that if the Agent shall notify Borrower and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the retiring

 

110

--------------------------------------------------------------------------------


 

Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Agent on behalf of the under any of the Loan Documents, the retiring
Agent shall continue to hold such collateral security until such time as a
successor Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender directly, until such time as the Lenders appoint a
successor Agent as provided for above in this paragraph.  Upon the acceptance of
a successor’s appointment as Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this paragraph).  The fees
payable by Borrower to a successor Agent shall be the same as those payable to
its predecessor unless otherwise agreed between Borrower and such successor. 
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Sections 14.7 and 14.8 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Agent was acting as Agent.

 


SECTION 22.7                                REMOVAL OF AGENT.


 

The Agent may be removed as the Agent hereunder pursuant to Section 23.17(c). 
The Lenders shall have the right to remove the Agent if Cause occurs, provided
that for this purpose if any Lender is Agent or is an Affiliate of Agent, such
Lender shall be excluded in determining which Lender’s constitute the Lenders.

 


SECTION 22.8                                NON-RELIANCE ON AGENT AND OTHER
LENDERS.


 

Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 


SECTION 22.9                                INDEMNIFICATION OF AGENT.


 

Each Lender agrees to indemnify, defend, reimburse and hold the Agent, the
Servicer and their respective officers, directors, employees and consultants
harmless (to the extent not reimbursed by Borrower or any Guarantor), in
accordance with such Lender’s Pro Rata Interest, for any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, and
reasonable costs, expenses or disbursements

 

111

--------------------------------------------------------------------------------


 

which may be imposed on, incurred by, or asserted against the Agent, as agent,
or the Servicer in any way relating to or arising out of the Loans, or any
action taken or omitted by the Agent under this Agreement or the other Loan
Documents or the Servicer under the Servicing Agreement and shall make payment
with respect thereto within ten (10) Business Days of a request therefor by the
Agent or Servicer, provided that the Lenders shall not be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from, related to or
arising from the breach of the this Agreement by the Agent (or with respect to
the Servicer, breach of the Servicing Agreement by the Servicer) or from the
gross negligence or willful misconduct of the Agent or the Servicer, as the case
may be, as determined by a final judgment of a court of competent jurisdiction. 
The Agent shall be entitled to deduct from any payments to be made to the
Lenders under this Agreement, and to retain, amounts due the Agent as
reimbursement hereunder provided that the Agent shall have first delivered to
the Lenders thirty (30) days prior written notice of such amounts and the
circumstances giving rise thereto, and the Lenders have not paid such amounts. 
The Agent shall make commercially reasonable attempts to collect such amounts
from Borrower and the Guarantors.  If the Agent receives payment of any amount
referred to in this Section 22.9 from the Borrower or any third party after a
Lender has reimbursed the Agent for such amount, the Agent shall promptly return
the amount of the reimbursement to such Lender.  Any loss, cost, liability or
expense occasioned solely by the conduct of any one of the Lenders shall be
borne solely by such party causing such loss, cost, liability or expense and
such party shall indemnify, defend and hold the other Lenders harmless against
any and all such losses, costs and liabilities and expenses (including, but not
limited to, reasonable attorneys’ fees, costs and expenses) sustained or
incurred by the other Lenders as a result thereof.

 


SECTION 22.10                          DELIVERY OF NOTICES TO LENDERS.


 

If the Agent receives any notices, requests or other written information from
Borrower, the Agent shall (or cause the Servicer to) promptly, but in any event
within one (1) Business Day after receipt thereof, deliver a copy of such
notice, request or information to the Lenders.

 


SECTION 22.11                          BORROWER’S DEALINGS WITH AGENT.


 

Notwithstanding any provision herein to the contrary, (i) if Borrower is
required to deliver any notice or information to one or more Lenders, it shall
satisfy such obligation by delivering such notice or information to the Agent,
and (ii) if Borrower is required to obtain the consent or approval from one or
more Lenders, it shall deal directly with the Agent who will coordinate
obtaining such consent or approval from the Lenders.

 

112

--------------------------------------------------------------------------------


ARTICLE XXIII
GENERAL PROVISIONS


 


SECTION 23.1                                CAPTIONS.

 

The captions and headings of various Articles, Sections and subsections of this
Agreement and Exhibits pertaining hereto are for convenience only and are not to
be considered as defining or limiting in any way the scope or intent of the
provisions hereof.

 


SECTION 23.2                                MODIFICATION; WAIVER.


 

No amendment or waiver of any provision of this Agreement, the Notes, the
Mortgage or the other Loan Documents, nor consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Borrower and the Required Lenders (other than
Defaulting Lenders), and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by Borrower and all the Lenders do any of the following:

 

(I)         CHANGE OR MODIFY THE INTEREST RATE PROVISIONS SET FORTH IN THE LOAN
DOCUMENTS;

 

(II)        INCREASE OR DECREASE THE PRINCIPAL AMOUNT OF ANY OF THE LOANS,
EXCEPT FOR PROTECTIVE ADVANCES;

 

(III)       ALTER THE FACILITY A COMMITMENTS OF ANY LENDER;

 

(IV)      EXTEND THE FACILITY A MATURITY DATE OR THE FACILITY B/C MATURITY DATE;

 

(V)       AMEND OR MODIFY, OR WAIVE COMPLIANCE WITH, ARTICLE XXI OR THIS
SECTION 23.2;

 

(VI)      FORGIVE THE PAYMENT OF PRINCIPAL OF, OR INTEREST ON (OTHER THAN
INTEREST AT THE DEFAULT RATE), ANY LOAN OR THE PAYMENT OF ANY OTHER SUM OR FEE
DUE UNDER THE LOAN DOCUMENTS TO WHICH THE LENDERS ARE ENTITLED; PROVIDED,
HOWEVER, IF ANY LENDER IS ENTITLED TO ANY ADDITIONAL AMOUNTS DESCRIBED IN THIS
AGREEMENT, ANY SUCH LENDER MAY FORGIVE THE PAYMENT OF SUCH SUMS ONLY DUE TO SUCH
LENDER WITHOUT REQUIRING THE CONSENT OF THE OTHER LENDERS;

 

(VII)     POSTPONE ANY DATE FOR PAYMENT OF PRINCIPAL OF, OR INTEREST ON (OTHER
THAN INTEREST AT THE DEFAULT RATE), THE LOANS OR THE PAYMENT OF ANY OTHER SUM OR
FEE DUE UNDER THE LOAN DOCUMENTS TO WHICH THE LENDERS ARE ENTITLED;

 

(VIII)    AMEND OR MODIFY THE DEFINITION OF “REQUIRED LENDERS”, “PRO RATA
INTEREST”, “SERVICING STANDARD”, “MATERIAL ADVERSE CHANGE” OR “NET SALES
PROCEEDS”;

 

(IX)       ENTER INTO, OR MODIFY ANY AGREEMENT SUBORDINATING ANY OF THE NOTES TO
ANY INDEBTEDNESS;

 

113

--------------------------------------------------------------------------------


 

(X)        PERMIT OR CONSENT TO ANY TRANSFER OR VOLUNTARY OR INVOLUNTARY SALE OR
TRANSFER OF ALL OR ANY PORTION OF THE MORTGAGED PROPERTY OR PERMIT ANY
SUBORDINATE FINANCING OR ADDITIONAL FINANCING OF ALL OR ANY PORTION OF THE
MORTGAGED PROPERTY EXCEPT AS EXPRESSLY PERMITTED UNDER THE LOAN DOCUMENTS;

 

(XI)       CONSENT TO ANY MATERIAL CHANGE IN THE USE OF THE MORTGAGED PROPERTY;

 

(XII)      DELIVER A WRITTEN WAIVER OF ANY CLAIM AGAINST BORROWER OR ANY
GUARANTOR; OR

 

(XIII)     RELEASE ALL OR ANY PORTION OF THE MORTGAGED PROPERTY OR LOAN
DOCUMENTS (INCLUDING GUARANTIES, PLEDGES, REQUIRED EQUITY CONTRIBUTIONS, AND
RECOURSE OBLIGATIONS) FOR THE LOAN EXCEPT AS EXPRESSLY PERMITTED BY THIS
AGREEMENT OR OTHER LOAN DOCUMENTS OR MODIFY ANY TERMS WITH RESPECT TO THE
CONDITIONS OF RELEASE OF THE MORTGAGED PROPERTY OR LOAN DOCUMENTS (INCLUDING
GUARANTIES, PLEDGES, REQUIRED EQUITY CONTRIBUTIONS AND RECOURSE OBLIGATIONS) IN
ANY RESPECT OR RELEASE BORROWER, GUARANTORS OR ANY OTHER CREDIT SUPPORT PARTY OR
ANY OTHER PERSONS LIABLE UNDER ANY OF THE LOAN DOCUMENTS FROM ANY OBLIGATION
UNDER THE LOAN DOCUMENTS;

 

(XIV)     REDUCE THE RELEASE PRICE WITH RESPECT TO ANY UNIT BY MORE THAN TEN 
PERCENT (10)%;

 

(XV)      AMEND OR MODIFY THE TERMS OF THE SPECIAL MANAGEMENT AREA USE PERMIT,
THE SHORELINE SETBACK VARIANCE OR THE  PLANNED DEVELOPMENT APPROVAL OBTAINED FOR
THE CONSTRUCTION OF THE PROJECT;

 

(XVI)     AMEND OR MODIFY, OR WAIVE COMPLIANCE WITH, SECTION 11.1 OR
SECTION 22.1.

 

Notwithstanding anything to the contrary herein, (x) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except with regard to those matters described in clauses (i) through
(ix) above if such Defaulting Lender is affected thereby, (y) no agreement shall
amend, modify or otherwise affect the rights or duties of the Agent hereunder or
under any other Loan Document without the prior written consent of the Agent and
(z) so long as MH Kapalua is a Lender it shall not have any right to approve or
disapprove any amendment, waiver or consent hereunder, except with regard to
those matters described in clauses (i), (iii), (iv), (v), (vi), (vii) and
(ix) if it is affected thereby.

 

114

--------------------------------------------------------------------------------



 


SECTION 23.3                                GOVERNING LAW.


 

THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, WHICH STATE THE PARTIES
AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING
TRANSACTION EMBODIED HEREBY. IN ALL RESPECTS, INCLUDING, WITHOUT LIMITATION,
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE
OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN SUCH STATE AND APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO
THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS AGREEMENT, AND THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS
OF LAW PROVISIONS THEREOF.  NOTWITHSTANDING THE FOREGOING, PROVISIONS IN THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS WITH RESPECT TO THE CREATION, PERFECTION,
PRIORITY, ENFORCEMENT AND FORECLOSURE OF THE LIENS AND SECURITY INTERESTS
CREATED HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE
STATE IN WHICH THE PROJECT IS LOCATED.

 


SECTION 23.4                                ACQUIESCENCE NOT TO CONSTITUTE
WAIVER OF LENDERS’ REQUIREMENTS.


 

Each and every covenant and condition for the benefit of the Lenders contained
in this Agreement may be waived pursuant to Section 23.2, provided, however,
that to the extent that the Lenders may have acquiesced in any noncompliance
with any construction or nonconstruction conditions precedent to the Initial
Restructuring Loan or to any subsequent disbursement of Facility A Loan
proceeds, such acquiescence shall not be deemed to constitute a waiver by the
Lenders of such requirements with respect to any future disbursements of
Facility A Loan proceeds.

 


SECTION 23.5                                DISCLAIMER BY LENDERS AND THE AGENT.


 

This Agreement is made for the sole benefit of Borrower, the Agent and the
Lenders, and no other Person shall have any benefits, rights or remedies under
or by reason of this Agreement, or by reason of any actions taken by any Lender
or the Agent pursuant to this Agreement. Neither the Agent nor any Lender shall
be liable to any contractors, subcontractors, supplier, architect, engineer,
tenant or other party for labor or services performed or materials supplied in
connection with the Construction. Neither the Agent nor any Lender shall be
liable for any debts or claims accruing in favor of any such parties against
Borrower or others or against the Project. No Lender, by making any Loans or
taking any action pursuant to any of the Loan Documents, shall be deemed a
partner or a joint venturer with Borrower or fiduciary of Borrower. No payment
of funds directly to a contractor or subcontractor or provider of services shall
be deemed to create any third party beneficiary status or recognition of same by
any Lender. Without limiting the generality of the foregoing:

 

115

--------------------------------------------------------------------------------


 

(I)         NEITHER ANY LENDER NOR THE AGENT SHALL HAVE ANY LIABILITY,
OBLIGATION OR RESPONSIBILITY WHATSOEVER WITH RESPECT TO THE CONSTRUCTION. ANY
INSPECTIONS OF THE CONSTRUCTION MADE BY OR THROUGH ANY LENDER OR THE AGENT ARE
FOR PURPOSES OF ADMINISTRATION OF THE LOANS ONLY AND NEITHER BORROWER NOR ANY
THIRD PARTY IS ENTITLED TO RELY UPON THE SAME WITH RESPECT TO THE QUALITY,
ADEQUACY OR SUITABILITY OF MATERIALS OR WORKMANSHIP, CONFORMITY TO THE PLANS AND
SPECIFICATIONS, STATE OF COMPLETION OR OTHERWISE; AND

 

(II)        NEITHER ANY LENDER NOR THE AGENT UNDERTAKES OR ASSUMES ANY
RESPONSIBILITY OR DUTY TO BORROWER TO SELECT, REVIEW, INSPECT, SUPERVISE, PASS
JUDGMENT UPON OR INFORM BORROWER OF ANY MATTER IN CONNECTION WITH THE PROJECT,
INCLUDING MATTERS RELATING TO THE QUALITY, ADEQUACY OR SUITABILITY OF: (X) THE
PLANS AND SPECIFICATIONS, (Y) ARCHITECTS, CONTRACTORS, SUBCONTRACTORS AND
MATERIAL SUPPLIERS EMPLOYED OR UTILIZED IN CONNECTION WITH THE CONSTRUCTION, OR
THE WORKMANSHIP OF OR THE MATERIALS USED BY ANY OF THEM OR (Z) THE PROGRESS OR
COURSE OF CONSTRUCTION AND ITS CONFORMITY OR NONCONFORMITY WITH THE PLANS AND
SPECIFICATIONS; BORROWER SHALL RELY ENTIRELY UPON ITS OWN JUDGMENT WITH RESPECT
TO SUCH MATTERS, AND ANY REVIEW, INSPECTION, SUPERVISION, EXERCISE OF JUDGMENT
OR SUPPLY OF INFORMATION TO BORROWER BY THE AGENT OR ANY LENDER IN CONNECTION
WITH SUCH MATTERS IS FOR THE PROTECTION OF THE AGENT OR SUCH LENDER ONLY, AND
NEITHER BORROWER NOR ANY THIRD PARTY IS ENTITLED TO RELY THEREON.

 


SECTION 23.6                                PARTIAL INVALIDITY; SEVERABILITY.


 

If any of the provisions of this Agreement, or the application thereof to any
person, party or circumstances, shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement, or the application of such
provision or provisions to persons, parties or circumstances other than those as
to whom or which it is held invalid or unenforceable, shall not be affected
thereby, and every provision of this Agreement shall be valid and enforceable to
the fullest extent permitted by law.

 


SECTION 23.7                                DEFINITIONS INCLUDE AMENDMENTS.


 

Definitions contained in this Agreement which identify documents, including, but
not limited to, the Loan Documents, shall be deemed to include all amendments
and supplements to such documents to and from the date hereof, and all future
amendments, modifications, and supplements thereto entered into from time to
time to satisfy the requirements of this Agreement or otherwise with the consent
of the Required Lenders or the Lenders, as the case may be, subject to
Section 23.2. Reference to this Agreement contained in any of the foregoing
documents shall be deemed to include all amendments and supplements to this
Agreement.

 

116

--------------------------------------------------------------------------------


 


SECTION 23.8                                EXECUTION IN COUNTERPARTS.

 

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.  Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or electronic transmission of a PDF file
shall be effective delivery of a manually executed counterpart of this
Agreement.

 


SECTION 23.9                                ENTIRE AGREEMENT; REPLACING ORIGINAL
CONSTRUCTION LOAN AGREEMENT.


 

This Agreement, taken together with all of the other Loan Documents and all
certificates and other documents delivered by Borrower to the Agent and the
Lenders, embody the entire agreement and supersede all prior agreements, written
or oral, relating to the subject matter hereof.  This Agreement replaces and
supersedes the Original Construction Loan Agreement, as amended through the
Effective Date, in its entirety.  The Notes evidence, in the aggregate, the same
outstanding principal indebtedness evidenced by the promissory note issued under
the Original Construction Loan Agreement, and subsequently by the Split Notes
and do not create any new or further indebtedness.  Nothing contained in this
Agreement, the Notes or the other Loan Documents (other than the reduction of
the Split Notes pursuant to the Master Assignment Agreement) shall be deemed to
extinguish or increase the indebtedness evidenced by, or as a novation of, the
promissory note issued under the Original Construction Loan Agreement or the
Split Notes.

 


SECTION 23.10                          WAIVER OF DAMAGES.


 

In no event shall the Agent or any Lender be liable to Borrower for punitive,
exemplary or consequential damages, including, without limitation, lost profits,
whatever the nature of a breach by the Agent or such Lender of its obligations
under this Agreement or any of the Loan Documents, and Borrower for itself and
its Guarantor waives all claims for punitive, exemplary or consequential
damages.

 


SECTION 23.11         JURISDICTION.


 

TO THE GREATEST EXTENT PERMITTED BY LAW, BORROWER HEREBY WAIVES ANY AND ALL
RIGHTS TO REQUIRE MARSHALLING OF ASSETS BY THE AGENT. WITH RESPECT TO ANY SUIT,
ACTION OR PROCEEDINGS RELATING TO THIS AGREEMENT (EACH, A “PROCEEDING”),
BORROWER IRREVOCABLY (A) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE
CIRCUIT COURT OF THE SECOND CIRCUIT, STATE OF HAWAII, THE FEDERAL DISTRICT COURT
FOR THE DISTRICT OF HAWAII, OR ANY FEDERAL OR STATE COURT SITTING IN NEW YORK
COUNTY, NEW YORK, AND (B) WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO
THE LAYING OF VENUE OF ANY PROCEEDING BROUGHT IN ANY SUCH COURT, WAIVES ANY
CLAIM THAT ANY PROCEEDING HAS BEEN

 

117

--------------------------------------------------------------------------------


 

BROUGHT IN AN INCONVENIENT FORUM AND FURTHER WAIVES THE RIGHT TO OBJECT, WITH
RESPECT TO SUCH PROCEEDING, THAT SUCH COURT DOES NOT HAVE JURISDICTION OVER SUCH
PARTY. NOTHING IN THIS AGREEMENT SHALL PRECLUDE THE AGENT OR ANY LENDER FROM
BRINGING A PROCEEDING IN ANY OTHER JURISDICTION NOR WILL THE BRINGING OF A
PROCEEDING IN ANY ONE OR MORE JURISDICTIONS PRECLUDE THE BRINGING OF A
PROCEEDING IN ANY OTHER JURISDICTION. BORROWER FURTHER AGREES AND CONSENTS THAT,
IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR UNDER APPLICABLE
LAW, ALL SERVICE OF PROCESS IN ANY PROCEEDING IN THE CIRCUIT COURT OF THE SECOND
CIRCUIT, STATE OF HAWAII, THE FEDERAL DISTRICT COURT FOR THE DISTRICT OF HAWAII,
OR ANY FEDERAL OR STATE COURT SITTING IN NEW YORK COUNTY, NEW YORK, MAY BE MADE
BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO BORROWER
AT THE ADDRESS INDICATED BELOW, AND SERVICE SO MADE SHALL BE COMPLETE UPON
RECEIPT; EXCEPT THAT IF BORROWER SHALL REFUSE TO ACCEPT DELIVERY, SERVICE SHALL
BE DEEMED COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO MAILED.

 


SECTION 23.12                          SET-OFFS; ADJUSTMENTS.


 


(A)               AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, BORROWER HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS EACH LENDER FROM
TIME TO TIME TO CHARGE BORROWER’S ACCOUNTS AND DEPOSITS WITH SUCH LENDER (OR ITS
AFFILIATES), AND TO PAY OVER TO THE AGENT AN AMOUNT EQUAL TO ANY AMOUNTS FROM
TIME TO TIME DUE AND PAYABLE TO SUCH LENDER HEREUNDER, UNDER ITS NOTE(S) OR
UNDER ANY OTHER LOAN DOCUMENT. BORROWER HEREBY GRANTS TO THE AGENT A SECURITY
INTEREST IN AND TO ALL SUCH ACCOUNTS AND DEPOSITS MAINTAINED BY BORROWER WITH
LENDER (OR ITS AFFILIATES).


 


(B)               EXCEPT TO THE EXTENT THIS AGREEMENT EXPRESSLY PROVIDES FOR
PAYMENTS TO BE ALLOCATED TO A PARTICULAR LENDER, IF ANY LENDER (A “BENEFITTED
LENDER”) SHALL RECEIVE ANY PAYMENT OF ALL OR ANY PORTION OF THE DEBT OWING TO
SUCH BENEFITTED LENDER, OR RECEIVES ANY COLLATERAL IN RESPECT THEREOF (WHETHER
VOLUNTARILY OR INVOLUNTARILY, BY SET OFF, PURSUANT TO EVENTS OR PROCEEDINGS OF
THE NATURE REFERRED TO IN SECTION 19.1(J), OR OTHERWISE), IN A GREATER
PROPORTION THAN SUCH BENEFITTED LENDER WOULD BE ENTITLED TO UNDER SECTION 21.1,
SUCH BENEFITTED LENDER SHALL PURCHASE FOR CASH FROM EACH OTHER APPLICABLE LENDER
A PARTICIPATING INTEREST IN SUCH PORTION OF THE DEBT OWING TO SUCH OTHER LENDER
AS SHALL BE NECESSARY TO CAUSE SUCH OTHER LENDER TO RECEIVE THE AMOUNT OF SUCH
PAYMENT RECEIVED BY THE BENEFITTED LENDER THAT SUCH OTHER LENDER WOULD HAVE
RECEIVED IF SUCH PAYMENT HAD BEEN RECEIVED IN CASH BY THE AGENT AND APPLIED IN
ACCORDANCE WITH SECTION 21.1; PROVIDED, HOWEVER, THAT IF ALL OR ANY PORTION OF
SUCH EXCESS PAYMENT OR BENEFITS IS THEREAFTER RECOVERED FROM SUCH BENEFITTED
LENDER, SUCH PURCHASE SHALL BE RESCINDED, AND THE PURCHASE PRICE AND BENEFITS
RETURNED, TO THE EXTENT OF SUCH RECOVERY, BUT WITHOUT INTEREST.

 

118

--------------------------------------------------------------------------------


 


SECTION 23.13                          AUTHORIZED REPRESENTATIVE.


 

The Authorized Representative shall deal with the Agent and each Lender on
behalf of Borrower in respect of any and all matters in connection with this
Agreement, the other Loan Documents, and the Loans. The Authorized
Representative shall have the power, in his or her discretion, to give and
receive all notices, monies, approvals, and other documents and instruments, and
to take any other action on behalf of Borrower. All actions by the Authorized
Representative shall be final and binding on Borrower. The Agent and each Lender
may rely on the authority given to the Authorized Representative until actual
receipt by the Agent and each Lender of a duly authorized resolution depriving
such Authorized Representative of his authority. No more than one person shall
serve as Authorized Representative at any given time.

 


SECTION 23.14                          NON-RECOURSE PROVISIONS.


 

The provisions of Article IX of the Notes pertaining to the personal liability
of Borrower and its members, officers, directors and employees are hereby
incorporated herein by reference.

 


SECTION 23.15                          SOLE DISCRETION OF LENDERS AND AGENT AND
DEEMED CONSENT.


 

Wherever pursuant to this Agreement (a) the Lenders, the Required Lenders or the
Agent exercise any right given to it to approve, disapprove or consent, (b) any
arrangement or term is to be satisfactory to the Agent, the Required Lenders or
the Lenders, or (c) any other decision or determination is to be made by the
Agent, the Required Lenders or the Lenders, the decision of the Agent, the
Required Lenders or the Lenders to approve, disapprove or consent, all decisions
that arrangements or terms are satisfactory or not satisfactory and all other
decisions and determinations made by the Agent, the Required Lenders or the
Lenders, shall be in the sole and absolute discretion of the Agent, the Required
Lenders or the Lenders, as applicable, and shall be final and conclusive, except
as may be otherwise expressly and specifically provided herein, and any such
decision or determination to be made in “the sole discretion of the Agent”, “the
sole discretion of the Required Lenders” or “the sole discretion of the Lenders”
or in or at “Lender’s sole discretion”, “the Agent’s sole discretion” or “the
Required Lender’s sole discretion” under this Agreement shall be deemed to be in
the sole and absolute discretion of the Agent, the Required Lenders or the
Lenders, as applicable, and shall be final and conclusive.

 

If the consent or approval of a Lender is required under this Agreement such
consent shall be deemed given by such Lender if such Lender fails to object to
the matter for which its consent or approval is sought within twenty-one
(21) days of a written

 

119

--------------------------------------------------------------------------------


 

request by Borrower for such consent (such twenty-one (21)  day period, the
“21-Day Period”) or fails to notify Borrower and the Agent within such 21-Day
Period that it requires additional information reasonably necessary for such
Lender to make an informed decision; provided, that if within such 21-Day Period
a Lender has notified the Agent and Borrower that the approval, consent or
action is required by a court, Governmental Authority, creditor’s committee or
other entity or body having jurisdiction over such Lender (collective, a
“Third-Party Approval”) and that such 21-Day Period is not sufficient time for
such Lender to obtain such Third-Party Approval, then the failure of such Lender
to object to such matter within such 21-Day Period shall not be deemed to
constitute such Lender’s consent thereto.

 


SECTION 23.16                          CONFLICT; CONSTRUCTION OF DOCUMENTS:
RELIANCE.


 

In the event of any conflict between the provisions of this Agreement and any of
the other Loan Documents, the provisions of this Agreement shall control. The
parties hereto acknowledge that they were represented by competent counsel in
connection with the negotiation, drafting and execution of the Loan Documents
and that such Loan Documents shall not be subject to the principle of construing
their meaning against the party which drafted same. Borrower acknowledges that,
with respect to the Loans, Borrower shall rely solely on its own judgment and
advisors in entering into the Loans without relying in any manner on any
statements, representations or recommendations of the Lenders or any parent,
subsidiary or Affiliate of any Lender. No Lender shall be subject to any
limitation whatsoever in the exercise of any rights or remedies available to it
under any of the Loan Documents or any other agreements or instruments which
govern the Loans by virtue of the ownership by it or any parent, subsidiary or
Affiliate of any Lenders of any equity interest any of them may acquire in
Borrower, and Borrower hereby irrevocably waives the right to raise any defense
or take any action on the basis of the foregoing with respect to any Lender’s or
the Agent’s exercise of any such rights or remedies. Borrower acknowledges that
the Lenders engage in the business of real estate financings and other real
estate transactions and investments which may be viewed as adverse to or
competitive with the business of Borrower or its Affiliates.

 


SECTION 23.17                          DEFAULTING LENDER.


 


(A)               IF FOR ANY REASON, ANY LENDER FAILS OR REFUSES TO ABIDE BY ITS
OBLIGATIONS UNDER THE LOAN AGREEMENT THE OTHER LOAN DOCUMENTS AND SUCH FAILURE
CONTINUES FIVE (5) DAYS AFTER WRITTEN NOTICE FROM THE AGENT (OR IF THE AGENT, AS
A LENDER, IS THE ONE REFUSING OR FAILING TO ABIDE BY ITS OBLIGATIONS, FROM ANY
OTHER LENDER) OF SUCH FAILURE (PROVIDED THAT NO SUCH WRITTEN NOTICE AND
OPPORTUNITY TO CURE SHALL BE APPLICABLE TO THE EXTENT THAT IT MAY, IN ANY WAY,
PREJUDICE OR ADVERSELY AFFECT THE RIGHTS OR REMEDIES OF AGENT UNDER THE LOAN
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS) (EACH A “DEFAULTING LENDER”),
THEN, IN ADDITION TO THE RIGHTS AND REMEDIES THAT MAY BE AVAILABLE TO BORROWER,
THE AGENT AND THE OTHER LENDERS AT LAW AND IN EQUITY, SUCH DEFAULTING LENDER’S
RIGHT TO PARTICIPATE IN THE ADMINISTRATION OF THE LOANS AND THE LOAN DOCUMENTS,
INCLUDING WITHOUT LIMITATION, ANY RIGHTS TO CONSENT TO OR DIRECT ANY ACTION OR
INACTION OF THE AGENT SHALL BE SUSPENDED DURING THE PENDENCY OF SUCH FAILURE OR
REFUSAL.

 

120

--------------------------------------------------------------------------------


 


(B)               IF FOR ANY REASON ANY DEFAULTING LENDER FAILS TO MAKE TIMELY
PAYMENT OF ANY AMOUNT REQUIRED TO BE PAID BY IT HEREUNDER OR UNDER THE LOAN
DOCUMENTS, IN ADDITION TO OTHER RIGHTS AND REMEDIES WHICH THE AGENT OR BORROWER
MAY HAVE UNDER SECTION 23.17(A) HEREOF OR OTHERWISE, THE AGENT, ON BEHALF OF ALL
LENDERS, SHALL BE ENTITLED (I) TO COLLECT INTEREST FROM THE DEFAULTING LENDER
FOR THE PERIOD FROM (AND INCLUDING) THE DATE ON WHICH THE PAYMENT WAS DUE UNTIL
(BUT EXCLUDING) THE DATE ON WHICH THE PAYMENT IS MADE AT THE PRIME RATE,
(II) PURSUANT TO SECTION 23.17(D) HEREOF, TO WITHHOLD OR SET OFF, AND TO APPLY
TO THE PAYMENT OF THE DEFAULTED AMOUNT AND ANY RELATED INTEREST, ANY AMOUNTS TO
BE PAID TO THE DEFAULTING LENDER UNDER THIS AGREEMENT, AND (III) TO BRING AN
ACTION OR SUIT AGAINST THE DEFAULTING LENDER IN A COURT OF COMPETENT
JURISDICTION TO RECOVER THE DEFAULTED AMOUNT AND ANY RELATED INTEREST.


 


(C)               IF THE AGENT IS A DEFAULTING LENDER, THE LENDERS (OTHER THAN
THE AGENT AS A LENDER HEREUNDER) HOLDING ONE HUNDRED PERCENT (100%) OF THE
OUTSTANDING PRINCIPAL BALANCE OF THE NOTES SHALL HAVE THE IMMEDIATE RIGHT TO
TERMINATE THE AGENT AS AGENT HEREUNDER AND APPOINT A SUCCESSOR AGENT.  UNTIL
SUCH TIME AS SUCH SUCCESSOR AGENT HAS ACCEPTED SUCH APPOINTMENT, THE AGENT SHALL
TAKE NO ACTION OTHER THAN UPON THE CONSENT OR DIRECTION OF THE REQUIRED LENDERS
OR, IF SUCH ACTION REQUIRES THE CONSENT OR DIRECTION OF ALL OF THE LENDERS, UPON
THE CONSENT OR DIRECTION OF ALL OF THE LENDERS, SUBJECT TO THE TERMS HEREOF,
INCLUDING SECTION 23.2.


 


(D)               IF ANY DEFAULTING LENDER IS A FACILITY A LENDER AND SHALL FAIL
TO MAKE ANY FACILITY A LOAN REQUIRED UNDER THE LOAN AGREEMENT, THE OTHER
FACILITY A LENDERS SHALL HAVE THE RIGHT TO FUND SUCH FACILITY A LOAN ON BEHALF
OF THE DEFAULTING LENDER (AND IF MORE THAN ONE FACILITY A LENDER DESIRES TO FUND
SUCH FACILITY A LOAN, THEN THE FUNDING SHALL BE MADE IN ACCORDANCE WITH THEIR
RESPECTIVE FACILITY A PRO RATA SHARE RECALCULATED FOR THE PURPOSES HEREOF TO
EXCLUDE THE DEFAULTING LENDER).  ALL FACILITY A OBLIGATIONS OWING TO A
DEFAULTING LENDER HEREUNDER SHALL HE SUBORDINATED IN RIGHT OF PAYMENT, AS
PROVIDED IN THE FOLLOWING SENTENCE, TO THE PRIOR PAYMENT IN FULL OF ALL
PRINCIPAL OF, INTEREST ON AND FEES RELATING TO THE FACILITY A LOAN FUNDED BY THE
FACILITY A LENDERS IN CONNECTION WITH ANY SUCH FACILITY A LOAN IN WHICH THE
DEFAULTING LENDER HAS NOT FUNDED ITS FACILITY A PRO RATA SHARE (OR HAS OTHERWISE
FAILED OR REFUSED TO ABIDE BY ITS OBLIGATIONS UNDER THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS AND SUCH FAILURE OR REFUSAL HAS A MATERIAL ADVERSE AFFECT ON THE
LENDERS, THE TRANCHE A LOANS OR BORROWER) (SUCH PRINCIPAL, INTEREST AND FEES
BEING REFERRED TO AS “DEFAULT LOANS” FOR THE PURPOSES OF THIS
SECTION 23.17(D)).  EACH DEFAULT LOAN SHALL ACCRUE INTEREST AT THE PRIME RATE.
ALL AMOUNTS PAID BY BORROWER AND OTHERWISE DUE TO BE APPLIED TO THE FACILITY A
OBLIGATIONS OWING TO SUCH DEFAULTING LENDER PURSUANT TO THE TERMS HEREOF SHALL
BE DISTRIBUTED BY THE AGENT TO THE FACILITY A LENDERS HOLDING DEFAULT LOANS IN
ACCORDANCE WITH THE RESPECTIVE BALANCES OF THE OUTSTANDING

 

121

--------------------------------------------------------------------------------


 

Default Loans until all Default Loans have been paid in full.  At that point,
the “Defaulting Lender” shall no longer be deemed a Defaulting Lender . This
provision governs only the relationship among the Agent, each Defaulting Lender
and the other Facility A Lenders; nothing hereunder shall limit the obligation
of Borrower to repay all Facility A Loans in accordance with the terms of this
Agreement.  The provisions of this Section 23.17(d) apply and be effective
regardless of whether an Event of Default occurs, and notwithstanding (i) any
other provision of this Agreement to the contrary, (ii) any instruction of
Borrower as to its desired application of payments or (iii) the suspension of
such Defaulting Lender’s rights to vote on matters which are subject to the
consent or approval of the Facility A Lenders or all Lenders.


 


SECTION 23.18                          WAIVER OF LENDER DEFAULTS.


 

Borrower, for itself, its Affiliates, successors and assigns, hereby expressly
waive and release any defenses, rights of set-off, claims or counterclaims of
whatever nature it may have against the Lenders, or any of them, arising from or
relating to the failure of any Lender to fund an advance under the Original
Construction Loan Agreement, the Split Notes or the Co-Lending Agreement prior
to the Effective Date.

 


SECTION 23.19                          USA PATRIOT ACT NOTICE.


 

Each Lender that is subject to the Patriot Act and the Agent (for itself and not
on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Agent, as applicable, to identify the Borrower in accordance with the
Patriot Act.

 


SECTION 23.20                          TIME IS OF THE ESSENCE.


 

Time is of the essence under this Agreement.

 


SECTION 23.21                          REPLACEMENT OF CERTAIN LENDERS.


 

In the event a Lender (an “Affected Lender”) shall be a Defaulting Lender or
shall  failed or refused to consent by the relevant time to any amendment,
waiver, supplement, restatement, discharge or termination of any provision of
this Agreement when requested by Borrower or the Agent and with respect to which
(A) the consent of each affected Lender is required under Section 23.2 and
(B) each other affected Lender has so consented then, in any such case, Borrower
or the Agent may make written demand on such Affected Lender (with a copy to the
Agent in the case of a demand by Borrower and a copy to Borrower in the case of
a demand by the Agent) for the Affected Lender to assign, and such Affected
Lender shall use commercially reasonable efforts to assign, pursuant to one or
more duly executed Assignment and Assumption Agreements ten (10) Business Days
after the date of such demand, to one or more financial institutions that

 

122

--------------------------------------------------------------------------------


 

comply with the provisions of Section 17.4 which Borrower or the Agent, as the
case may be, shall have engaged for such purpose (a “Replacement Lender”), all
of such Affected Lender’s rights and obligations under this Agreement and the
other Loan Documents (including, without limitation, all Loans owing to it and,
in the case of any Facility A Lender, its Facility A Commitment) in accordance
with Section 17.4.  The Agent agrees, upon the occurrence of such events with
respect to an Affected Lender and upon the written request of Borrower, to use
its reasonable efforts to obtain the commitments from one or more financial
institutions to act as a Replacement Lender.  The Agent is authorized to execute
one or more Assignment and Assumption Agreements as attorney-in-fact for any
Affected Lender failing to execute and deliver the same within ten (10) Business
Days after the date of such demand.  Further, with respect to such assignment,
the Affected Lender shall have concurrently received, in cash, all amounts due
and owing to the Affected Lender hereunder or under any other Loan Document,
including, without limitation, the aggregate outstanding principal amount of the
Loans owed to such Lender, together with accrued interest thereon through the
date of such assignment; provided that upon such Affected Lender’s replacement,
such Affected Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 5.1(g), 6.1, 7.2, 14.7, 15.1(t) and 17.2,
(and each other provision of this Agreement or the other Loan Documents whereby
Borrower or agrees to reimburse or indemnify the Lenders), and shall continue to
be obligated under Section 22.9 for such amounts, obligations and liabilities as
are due and payable up to and including (but not after) the date such Affected
Lender is replaced pursuant hereto.

 


SECTION 23.22                          TERMINATION OF CO-LENDING AGREEMENT.


 

The terms and provisions of the Co-Lending Agreement are hereby superseded in
all respects by the terms of this Agreement, and the Lenders hereby agree that
as of the Effective Date the Co-Lending Agreement is hereby, and shall be
without need of further action by any of the parties hereto, irrevocably
terminated, canceled and of no further force or effect, except any provision of
the Co-Lending Agreement which by the express terms thereof survives the
termination thereof.

 


SECTION 23.23                          NO MERGER OF INTEREST.


 

Borrower and MH Kapalua acknowledge and agree that it has requested the other
parties hereto to enter into this Agreement and that it is Borrower’s and MH
Kapalua’s intention that there shall be no merger of interests in the Mortgaged
Property by reason of the fact that MH Kapalua may at any time acquire, own or
hold, directly or indirectly, in whole or in part (a) more than one interest in
the Mortgaged Property and (b) one or more Notes and a Lien or an interest in
the Mortgage or any other Loan Document constitute a Lien, on the Mortgaged
Property.

 

123

--------------------------------------------------------------------------------


 


SECTION 23.24                          LBHI’S CONSENT TO AMENDMENT TO BORROWER’S
LIMITED LIABILITY COMPANY AGREEMENT.

 

By executing this Agreement, LBHI hereby consents to the amendments to
Borrower’s Limited Liability Company Agreement as set forth in the First
Amendment to Amended and Restated Liability Company Agreement of Kapalua Bay ,
LLC, dated on or about the date hereof.

 


SECTION 23.25                          DRAW #29.


 

The parties hereto acknowledge and agree that notwithstanding the terms thereof,
Draw #29 and all documents delivered in connection therewith shall be deemed to
be a Requisition delivered under this Agreement.

 


ARTICLE XXIV
NOTICES


 

Any notice, demand, request or other communication which any party hereto may be
required or may desire to give hereunder shall be in writing and shall be deemed
to have been properly given (a) if hand delivered, when delivered, (b) if mailed
by United States Certified Mail (postage prepaid, return receipt requested),
three Business Days after mailing (c) if by Federal Express or other reliable
overnight courier service, on the next Business Day after delivered to such
courier service or (d) if by telecopier on the day of transmission so long as
copy is sent on the same day by overnight courier as set forth below:

 

If to Borrower:

 

Kapalua Bay, LLC
c/o Maui Land & Pineapple Company, Inc.
120 Kane Street
Kapalua, Maui, Hawaii 69732
Attention: Ryan Churchill
Telecopy: (808) 669-5454
Telephone: (808) 877-1667

 

With a copy to:

 

DLA Piper LLP (US)

555 Mission Street

Suite 2400

San Francisco, California  94105

Attention: Stephen A. Cowan

Telecopy: (415)659-7500

Telephone: (415) 615-6000

 

and

 

124

--------------------------------------------------------------------------------


 

Teel & Roeper, LLP
ICW Plaza at Torrey Reserve
11455 El Camino Real, Suite 300
San Diego, CA 92130
Attention: Dean E. Roeper, Esq.
Telecopy: (858) 794-2909
Telephone: (858) 794-2900

 

If to the Agent:

 

Central Pacific Bank, as Agent
220 South King Street, Suite 2000
Honolulu, Hawaii 96813
Attention: Ryan M. Harada
Telecopy: (808) 544-0719
Telephone: (808) 544-0714

 

With a copy to:

 

TriMont Real Estate Advisors, Inc.
Monarch Tower
3424 Peachtree Road NE, Suite 2200
Atlanta, Georgia 30326
Attention: Nancy A. Wilson
Telecopy: (404) 582-8759
Telephone: (404) 954-5284

 

If to a Lender:

 

At the address set forth on Schedule G or in the Assignment and Assumption
Agreement pursuant to which such Person became a Lender;

 

or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice.

 


ARTICLE XXV
WAIVER OF JURY TRIAL


 

BORROWER, THE AGENT AND EACH LENDER WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS OR RELATING THERETO OR ARISING FROM THE LENDING
RELATIONSHIP WHICH IS THE SUBJECT OF THIS AGREEMENT AND AGREE

 

125

--------------------------------------------------------------------------------


 

THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY.

 

[remainder of page intentionally left blank; signature pages follow]

 

 

126

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed by the undersigned as of
the date first set forth above.

 

 

BORROWER:

 

 

 

KAPALUA BAY, LLC

 

 

 

 

By:

Kapalua Bay Holdings, LLC,

its Managing Member

 

 

 

 

 

By:

MLP KB Partner LLC,

its Managing Member

 

 

 

 

 

 

 

By:

Maui Land & Pineapple Company, Inc.,

its Managing Member

 

 

 

 

 

 

 

 

 

By:

/s/ Adele H. Sumida

 

 

 

 

Name:

Adele H. Sumida

 

 

 

 

Title:

Controller & Secretary

 

 

 

 

 

 

 

 

 

 

By:

/s/ Randall H. Endo

 

 

 

 

Name:

Randall H. Endo

 

 

 

 

Title:

Vice President

 

 

127

--------------------------------------------------------------------------------


 

 

AGENT:

 

 

 

CENTRAL PACIFIC BANK, as Agent

 

 

 

 

By:

/s/ Ryan M. Harada

 

 

Name:

Ryan M. Harada

 

 

Title:

Executive Vice President

 

 

128

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

LEHMAN BROTHERS HOLDINGS INC., as debtor and debtor in possession in its Chapter
11 case in the United States Bankruptcy Court for the Southern District of New
York

 

 

 

 

By:

/s/ Gerald D. Pietroforte

 

Name:

Gerald D. Pietroforte

 

Title:

Authorized Signatory

 

 

129

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

CENTRAL PACIFIC BANK

 

 

 

 

By:

/s/ Ryan M. Harada

 

Name:

Ryan M. Harada

 

Title:

Executive Vice President

 

 

130

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

DEUTSCHE HYPOTHEKENBANK (ACTIENGESELLSCHAFT)

 

 

 

 

By:

/s/ Dirk Wilke

 

Name:

Dirk Wilke

 

Title:

authorized officer

 

 

 

 

By:

/s/ Michael Muller

 

Name:

Michael Muller

 

Title:

authorized officer

 

 

131

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

LANDESBANK BADEN-WÜRTTEMBERG (successor-in-interest to Landesbank Sachsen
Girozentrale)

 

 

 

 

By:

/s/ Dietmar Wilhelm

 

Name:

Dietmar Wilhelm

 

Title:

Vice President

 

 

 

 

By:

/s/ Nicole Schumacher

 

Name:

Nicole Schumacher

 

Title:

Assistant Vice President

 

 

132

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

SWEDBANK AB (PUBL), NEW YORK BRANCH

 

 

 

 

By:

/s/ John Matthews

 

Name:

John Matthews

 

Title:

General Manager

 

 

 

 

By:

/s/ Donald Weiss

 

Name:

Donald Weiss

 

Title:

Vice President

 

 

133

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

MH KAPALUA VENTURE, LLC

 

 

 

 

By:

Marriott Two Flags, LP, its sole member

 

 

 

 

 

By:

Marriott Ownership Resorts, Inc., its general partner

 

 

 

 

 

 

 

By:

/s/ William J. Tennis

 

 

 

Name:

William J. Tennis

 

 

 

Title:

Vice President

 

 

134

--------------------------------------------------------------------------------

 
